Exhibit 10.1

 

EXECUTION VERSION

$1,380,000,000

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of May 1, 2018

among

USS HOLDINGS, INC.,

as Parent

U.S. SILICA COMPANY,

as Company

THE SUBSIDIARY GUARANTORS LISTED HEREIN,

as Subsidiary Guarantors

THE LENDERS LISTED HEREIN,

as Lenders

and

BNP PARIBAS SECURITIES CORP. and BARCLAYS BANK

PLC as Lead Arrangers

BNP PARIBAS,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Contents        Page  

ARTICLE I DEFINITIONS

     2  

Section 1.1

  Certain Defined Terms      2  

Section 1.2

  Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement      42  

Section 1.3

  Other Definitional Provisions and Rules of Construction      43  

Section 1.4

  No Novation      43  

ARTICLE II AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

     44  

Section 2.1

  Commitments; Making of Loans; the Register; Optional Notes      44  

Section 2.2

  Interest on the Loans      51  

Section 2.3

  Fees      55  

Section 2.4

  Repayments, Prepayments and Reductions of Revolving Loan Commitment Amount;
General Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under Guaranties      56  

Section 2.5

  Use of Proceeds      66  

Section 2.6

  Special Provisions Governing LIBOR Loans      66  

Section 2.7

  Increased Costs; Taxes; Capital Adequacy      68  

Section 2.8

  Statement of Lenders; Obligation of Lenders and Issuing Lenders to Mitigate   
  74  

Section 2.9

  Defaulting Lenders      75  

Section 2.10

  Replacement of a Lender      77  

Section 2.11

  Reallocation of Defaulting Lender Commitment, etc.      78  

Section 2.12

  Incremental Facility      79  

Section 2.13

  Extension      83  

ARTICLE III CONDITIONS TO Loans and Letters of Credit

     88  

Section 3.1

  Conditions to Initial Loans      88  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     94  

Section 4.1

  Organization, Powers, Qualification, Good Standing, Business and Subsidiaries
     95  

Section 4.2

  Authorization of Transactions, etc.      95  

Section 4.3

  Financial Condition      96  

Section 4.4

  No Material Adverse Change; No Restricted Junior Payments      97  

Section 4.5

  Title to Properties; Liens; Real Property; Intellectual Property      97  

Section 4.6

  Litigation; Adverse Facts      98  

Section 4.7

  Payment of Taxes      98  

Section 4.8

  Federal Regulations      98  

Section 4.9

  ERISA      100  

Section 4.10

  Certain Fees      101  

Section 4.11

  Environmental Protection      101  

Section 4.12

  Employee Matters      101  

Section 4.13

  Solvency      101  

Section 4.14

  Matters Relating to Collateral      101  

Section 4.15

  Subordinated Indebtedness      102  

 

 

A36256613

i



--------------------------------------------------------------------------------

Section 4.16

  Disclosure      102  

Section 4.17

  Permitted Indebtedness      102  

Section 4.18

  Compliance with Laws      103  

Section 4.19

  No Default      103  

Section 4.20

  [Reserved]      103  

Section 4.21

  Brokers’ Fees      103  

ARTICLE V AFFIRMATIVE COVENANTS

     103  

Section 5.1

  Financial Statements and Other Reports      103  

Section 5.2

  Existence, etc.      108  

Section 5.3

  Payment of Taxes and Claims; Tax      108  

Section 5.4

  Maintenance of Properties; Insurance; Business Interruption Insurance      109
 

Section 5.5

  Inspection Rights; Lender Meeting; Maintenance of Books and Records      110  

Section 5.6

  Compliance with Laws, etc.      110  

Section 5.7

  ERISA      111  

Section 5.8

  Environmental Matters      111  

Section 5.9

  Additional Subsidiary Guarantors      112  

Section 5.10

  Matters Relating to Additional Mixed and Real Property Collateral      113  

Section 5.11

  Interest Rate Protection      114  

Section 5.12

  Deposit Accounts, Securities Accounts and Cash Management Systems      114  

Section 5.13

  Restricted Subsidiary      114  

Section 5.14

  Anti-Terrorism Laws      115  

Section 5.15

  Federal Regulation      115  

Section 5.16

  Further Assurances      115  

ARTICLE VI NEGATIVE COVENANTS

     116  

Section 6.1

  Indebtedness      116  

Section 6.2

  Liens and Related Matters      118  

Section 6.3

  Investments; Acquisitions      121  

Section 6.4

  Contingent Obligations      123  

Section 6.5

  Restricted Junior Payments      124  

Section 6.6

  Maximum Consolidated Leverage Ratio      126  

Section 6.7

  Restriction on Fundamental Changes; Asset Sales      126  

Section 6.8

  [Reserved]      128  

Section 6.9

  Transactions with Shareholders and Affiliates      128  

Section 6.10

  Sales and Lease-Backs      128  

Section 6.11

  Conduct of Business      129  

Section 6.12

  Amendments or Waivers of Certain Agreements; Amendments of Documents Relating
to Subordinated Indebtedness      129  

Section 6.13

  Fiscal Year; Accounting Policies      129  

Section 6.14

  [Reserved]      129  

Section 6.15

  Designation of Senior Debt      129  

ARTICLE VII EVENTS OF DEFAULT

     130  

Section 7.1

  Failure to Make Payments When Due      130  

Section 7.2

  Default in Other Agreements      130  

Section 7.3

  Breach of Certain Covenants      130  

Section 7.4

  Breach of Warranty      131  

 

 

A36256613

ii



--------------------------------------------------------------------------------

Section 7.5

  Other Defaults Under Loan Documents      131  

Section 7.6

  Involuntary Bankruptcy; Appointment of Receiver, etc.      131  

Section 7.7

  Voluntary Bankruptcy; Appointment of Receiver, etc.      131  

Section 7.8

  Judgments and Attachments      132  

Section 7.9

  Dissolution      132  

Section 7.10

  ERISA      132  

Section 7.11

  Change in Control      132  

Section 7.12

  Invalidity of Loan Documents; Failure of Security; Repudiation of Obligations
     132  

ARTICLE VIII ADMINISTRATIVE AGENT

     136  

Section 8.1

  Appointment      136  

Section 8.2

  Powers and Duties; General Immunity      138  

Section 8.3

  Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness      139  

Section 8.4

  Right to Indemnity      140  

Section 8.5

  Resignation of Agents; Successor Administrative Agent      140  

Section 8.6

  Collateral Documents and Guaranties      140  

Section 8.7

  Duties of Other Agents      141  

Section 8.8

  Administrative Agent May File Proofs of Claim      141  

ARTICLE IX MISCELLANEOUS

     142  

Section 9.1

  Successors and Assigns; Assignments and Participations in Loans      142  

Section 9.2

  Expenses      147  

Section 9.3

  Indemnity      148  

Section 9.4

  Set-Off      149  

Section 9.5

  Ratable Sharing      150  

Section 9.6

  Amendments and Waivers      151  

Section 9.7

  Independence of Covenants      154  

Section 9.8

  Notices; Effectiveness of Signatures      154  

Section 9.9

  Survival of Representations, Warranties and Agreements      154  

Section 9.10

  Failure or Indulgence Not Waiver; Remedies Cumulative      155  

Section 9.11

  Marshalling; Payments Set Aside      155  

Section 9.12

  Severability      155  

Section 9.13

  Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver     
155  

Section 9.14

  Release of Security Interest or Guaranty      156  

Section 9.15

  Applicable Law      156  

Section 9.16

  Construction of Agreement; Nature of Relationship      156  

Section 9.17

  Consent to Jurisdiction and Service of Process      157  

Section 9.18

  Waiver of Jury Trial      157  

Section 9.19

  Confidentiality      158  

Section 9.20

  USA Patriot Act      159  

Section 9.21

  Usury Savings Clause      159  

Section 9.22

  Counterparts; Effectiveness      159  

Section 9.23

  Successor Issuing Lender      160  

Section 9.24

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      160
 

ARTICLE X LETTERS OF CREDIT

     161  

Section 10.1

  Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein
     161  

 

 

A36256613

iii



--------------------------------------------------------------------------------

Section 10.2

  Letter of Credit Fees      164  

Section 10.3

  Drawings and Reimbursement of Amounts Paid Under Letters of Credit      164  

Section 10.4

  Obligations Absolute      167  

Section 10.5

  Nature of Issuing Lenders’ Duties      168  

Section 10.6

  Existing Letters of Credit      168  

Exhibits

 

Exhibit I

   Form of Notice of Borrowing

Exhibit II

   Form of Notice of Conversion/Continuation

Exhibit III-A

   Form of Term Note

Exhibit III-B

   Form of Revolving Note

Exhibit III-C

   Form of Swing Line Note

Exhibit IV

   Form of Compliance Certificate

Exhibit V

   [Reserved]

Exhibit VI

   Form of Assignment and Assumption Agreement

Exhibit VII

   Form of Solvency Certificate

Exhibit VIII

   Form of Request for Issuance

Schedules

 

Schedule 1.1(a)

   Existing Letters of Credit

Schedule 1.1(c)

   License Agreements

Schedule 3.3

   Corporate & Capital Structure; Ownership

Schedule 3.10

   2018 Mortgaged Properties

Schedule 4.1

   Organization; Subsidiaries

Schedule 4.3

   Off-balance Sheet Liabilities

Schedule 4.5(b)

   Real Property

Schedule 4.5(c)

   Intellectual Property

Schedule 4.6

   Litigation

Schedule 4.9

   ERISA Events

Schedule 4.11

   Environmental Matters

Schedule 4.18

   Compliance with Laws

Schedule 5.4

   Silica Related Claims Policies

Schedule 6.1

   Permitted Indebtedness

Schedule 6.2

   Permitted Encumbrances

Schedule 6.3

   Permitted Investments

Schedule 6.4

   Permitted Contingent Obligations

 

 

A36256613

iv



--------------------------------------------------------------------------------

This Third Amended and Restated Credit Agreement is dated as of May 1, 2018 (as
further amended, restated, amended and restated, supplemented, extended or
otherwise modified from time to time, this “Agreement”) and entered into by and
among:

 

(1) USS HOLDINGS, INC., a Delaware corporation (“Parent”);

 

(2) U.S. SILICA COMPANY, a Delaware corporation (“Company”);

 

(3) THE SUBSIDIARY GUARANTORS LISTED ON THE SIGNATURE PAGES HEREOF (each
individually referred to herein as a “Subsidiary Guarantor” and collectively as
“Subsidiary Guarantors”);

 

(4) THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF (each
individually referred to herein as a “Lender” and collectively as “Lenders”);
and

 

(5) BNP PARIBAS, as administrative agent for Lenders (in such capacity,
“Administrative Agent”).

R E C I T A L S

 

(A) WHEREAS, Tranquility Acquisition Corp., (“Merger Sub”) a Delaware
corporation, a newly-formed entity directly or indirectly controlled by Company,
intends to directly or indirectly acquire all of the outstanding equity
interests of EPAP (as defined below) (the “Acquisition”), which Acquisition
shall be effected by merging Merger Sub with and into EPAP (with EPAP being the
surviving entity)

 

(B) WHEREAS, Parent and Company entered into a Second Amended and Restated
Credit Agreement, dated as of June 8, 2011, among, inter alios, Parent, Company,
the Subsidiary Guarantors, the lenders party thereto, and BNP Paribas as sole
lead arranger, sole book runner and administrative agent comprised of a term
loan facility in the aggregate amount of $260,000,000 (as amended, modified or
supplemented prior to January 27, 2012, the “Original Second Amended and
Restated Credit Agreement”);

 

(C) WHEREAS, Parent and Company entered into Amendment No. 1 to Credit
Agreement, dated as of January 27, 2012 (“Amendment No. 1”), Amendment No. 2 to
Credit Agreement, dated as of March 30, 2012 (“Amendment No. 2”), and Amendment
No. 3 to Credit Agreement, dated as of July 23, 2013 (“Amendment No. 3”) in each
case, among, inter alios, Parent, Company, the Subsidiary Guarantors, the
lenders party thereto, and BNP Paribas as sole lead arranger, sole book runner
and administrative agent, pursuant to which the Original Second Amended and
Restated Credit Agreement was further amended (as amended, modified or
supplemented after July 23, 2013 but prior to the date hereof, the “Amended
Second Amended and Restated Credit Agreement”);

 

(D) WHEREAS, Company requested that the Lenders enter into this Agreement in
order to amend and restate the Amended Second Amended and Restated Credit
Agreement to make available for the purposes specified in this Agreement an
increase in the term loan facility to an aggregate principal amount of
$1,280,000,000, an increase in the revolving credit facility to an aggregate
principal amount of $100,000,000 and to make certain other changes to the
Amended Second Amended and Restated Credit Agreement, all on the terms and
conditions specified herein;

 

(E) WHEREAS, the Lenders are willing to amend and restate the Amended Second
Amended and Restated Credit Agreement in its entirety to facilitate such
transactions and to make available to Company such facilities and other
financial accommodations, upon the terms and subject to the conditions set forth
herein; and

 

 

A36256613

 

1



--------------------------------------------------------------------------------

(F) WHEREAS, it is the intent of the parties hereto that this Agreement does not
constitute a novation of rights, obligations and liabilities of the respective
parties existing under the Amended Second Amended and Restated Credit Agreement
or evidence payment of all or any of such obligations and liabilities and such
rights, obligations and liabilities shall continue and remain outstanding, and
that this Agreement amends and restates in its entirety the Amended Second
Amended and Restated Credit Agreement.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms

The following terms used in this Agreement shall have the following meanings:

“2018 Mortgage Policies” has the meaning assigned to that term in
Section 3.1(j)(iii).

“2018 Mortgaged Property” has the meaning assigned to that term in
Section 3.1(j)(i).

“2018 Mortgages” has the meaning assigned to that term in Section 3.1(j)(i).

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of March 22, 2018, by and among Parent, Company, Merger Sub, EPMC Parent LLC,
a Delaware limited liability company, solely in its capacity as representative
of the Stockholders (as defined theren), pursuant to Article 11 thereof, and
solely for the purposes of Section 12.17 thereof, Golden Gate Private Equity,
Inc., a Delaware corporation.

“Acquisition Agreement Representations” means such of the representations and
warranties made by or on behalf of EPAP in the Acquisition Agreement regarding
EPAP as are material to the interests of the Lenders, but only to the extent
that Company or any of its Affiliates have the right to terminate the
Acquisition Agreement or Company’s or its Affiliates’ obligations under the
Acquisition Agreement (or the right to not consummate the Acquisition pursuant
to the Acquisition Agreement), as a result of a failure of such representations
or warranties to be true and correct, in each case, determined without regard to
whether any notice is required to be delivered under the Acquisition Agreement.

“Additional Mortgage” has the meaning assigned to that term in Section 5.10.

“Additional Mortgaged Property” has the meaning assigned to that term in
Section 5.10.

“Adjusted LIBOR” means, for each Interest Period in respect of any LIBOR Loan,
an interest rate per annum (rounded upward, if necessary, to the nearest 1/16 of
1%) determined pursuant to the following formula:

Adjusted LIBOR = LIBOR/(1.00 – LIBOR Reserve Percentage)

Adjusted LIBOR shall be adjusted automatically as of the effective date of any
change in the LIBOR Reserve Percentage.

 

 

A36256613

 

2



--------------------------------------------------------------------------------

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to Section 8.5.

“Affected Lender” has the meaning assigned to that term in Section 2.6(c).

“Affected Loans” has the meaning assigned to that term in Section 2.6(c).

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of Voting Securities or
by contract or otherwise; provided that no Agent or Lender shall be deemed to be
an “Affiliate” of any Loan Party.

“Affiliated Funds” means Funds that are administered or managed by (a) a single
entity or (b) an Affiliate of such entity.

“Agents” means Administrative Agent, Lead Arrangers, Collateral Agent and any
other agents appointed under the Loan Documents.

“Aggregate Amounts Due” has the meaning assigned to that term in Section 9.5.

“All-In Yield” means, with respect to any Indebtedness, the yield thereof
determined by the Borrower (and where relevant, the applicable Incremental
Lenders)(i) inclusive of any interest rate margins, upfront fees, interest rate
“floors”, original issue discount and other fees generally paid to lenders with
such upfront fees and original issue discount equated to interest margins (based
on the lesser of a four-year life to maturity or the remaining life to maturity)
and (ii) exclusive of any fees such as commitment, ticking, arranger,
underwriting, structuring or other similar fees not shared by all Lenders
(including any new lenders).

“Amended Second Amended and Restated Credit Agreement” has the meaning assigned
to that term in the Recitals to this Agreement.

“Amendment No. 1” has the meaning assigned to that term in the Recitals to this
Agreement.

“Amendment No. 2” has the meaning assigned to that term in the Recitals to this
Agreement.

“Amendment No. 3” has the meaning assigned to that term in the Recitals to this
Agreement.

“Anti-Money Laundering Laws” has the meaning assigned to that term in
Section 4.8(c).

“Approved Fund” means a Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender, provided that no Disqualified Institution shall
be an Approved Fund.

“Asset Sale” means the sale or disposition by Company or any of its Restricted
Subsidiaries to any Person other than Company or any of its wholly-owned
Restricted Subsidiaries of (a) any of the stock of any of Company’s
Subsidiaries, (b) substantially all of the assets of any division or line of
business of Company or any of its Subsidiaries, or (c) any other assets (whether
tangible or intangible) of Company or any of its Subsidiaries (other than
(i) inventory sold in the ordinary course of business, (ii) Cash Equivalents for
fair value, (iii) sales, assignments, transfers or dispositions of accounts in
the ordinary course of business for purposes of collection, (iv) sales or
dispositions of assets permitted by

 

 

A36256613

 

3



--------------------------------------------------------------------------------

Section 6.7(c) and Section 6.7(e) through (o), and (v) any such other assets to
the extent that the aggregate value of such assets sold in any single
transaction or related series of transactions is equal to $5,000,000 or less).

“Assignment of Term Non-Participating Royalty” means an Assignment of Term
Non-Participating Royalty, dated May 31, 2011, between NBR Sand, LLC, a Texas
limited liability company, as assignor and WPP, LLC, a Delaware limited
liability company, as assignee, as amended by First Amendment to Assignment of
Term Non-Participating Royalty, dated May 31, 2015.

“Assignment Agreement” means an Assignment and Assumption Agreement in
substantially the form of Exhibit VI annexed hereto.

“Available Amount” means, on any date (the “Available Amount Determination
Date”), an amount equal to (a) the sum of, without duplication: (i) the
Available Retained ECF Amount on the Available Amount Determination Date;
(ii) the sum of equity contributions to Company or equity issuances by Company
made during the period from and including the Business Day immediately following
the Effective Date through and including the Available Amount Determination Date
(in each case, other than Specified Equity Contributions); (iii) the aggregate
amount of Net Asset Sale Proceeds and Net Insurance/Condemnation Proceeds that
Company and its Restricted Subsidiaries are entitled, pursuant to
Section 2.4(b)(iii)(A) and Section 2.4(b)(iii)(B), respectively, to reinvest
during the period following the Effective Date through and including the
Available Amount Determination Date and that have not been applied as a
mandatory prepayment pursuant to such Sections or reinvested pursuant thereto
and (iv) $50,000,000; minus (b) the sum of (i) the aggregate amount of
Investments by Company and its Restricted Subsidiaries pursuant to
Section 6.3(p) or Section 6.3(q) on or after the Effective Date and on or prior
to the Available Amount Determination Date, the permissibility of which is
contingent upon the utilization of the Available Amount, (ii) the aggregate
amount of Restricted Junior Payments made by Parent and its Restricted
Subsidiaries pursuant to Section 6.5(j) on or after the Effective Date and on or
prior to the Available Amount Determination Date, and (iii) the aggregate amount
of all voluntary or optional repayments, repurchases, redemptions or defeasances
of Subordinated Indebtedness pursuant to Section 6.5 on or after the Effective
Date and on or prior to the Available Amount Determination Date.

“Available Retained ECF Amount” means, on any date (the “Determination Date”)
(i) an amount which is initially equal to the Loan Parties’ unrestricted Cash on
hand as of the Effective Date in excess of $20,000,000 and after giving effect
to any Cash payments made on the Effective Date, plus (ii) for the Fiscal Year
ending December 31, 2019 and for each Fiscal Year thereafter, the cumulative
amount for such Fiscal Year or Fiscal Years of Consolidated Excess Cash Flow
permitted to be retained by Company and its Restricted Subsidiaries under
Section 2.4(b)(iii)(E) less (iii) the aggregate amount of all dividend payments
made pursuant to Section 6.5 on or after the Effective Date and on or prior to
the Determination Date less (iv) the amount in clauses (i) and (ii) above which
are used to consummate transactions contemplated by clause (b) of the definition
of Available Amount.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

 

A36256613

 

4



--------------------------------------------------------------------------------

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender (other than a Defaulting Lender) or by any
Affiliate of a Lender (other than a Defaulting Lender): (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Obligations” means any and all obligations of Company or any
other Loan Party, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore) in connection with Banking
Services.

“Banking Services Provider” means any Lender (other than a Defaulting Lender) or
Affiliate of a Lender (other than a Defaulting Lender) that provides Banking
Services to any Loan Party.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum (rounded upwards to the nearest
1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the sum of (i) the higher of (1) the London interbank offered rate (rounded
upward, if necessary, to the nearest 1/100 of 1%) equal to the offered rate for
deposits in Dollars for a period equal to one month commencing on such day,
which appears on the appropriate page of the Reuters screen or any successor
service for the purpose of displaying London interbank offered rates of major
banks (provided that if such screen or service ceases to be available,
Administrative Agent may specify another screen or service displaying the
appropriate rate after consultation with Company and the Lenders) as of 11:00
A.M. (London time) on the date two Business Days prior to such day and (2) (A)
in the case of Term Loans, 1% per annum and (B) in the case of Revolving Loans,
Swing Line Loans and Letters of Credit, 0% per annum, plus (ii) 1%, and (c) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. If, for any
reason, Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate, including the inability or failure of Administrative Agent
to obtain sufficient quotations in accordance with the terms hereof, the Base
Rate shall be determined without regards to clause (c) of the first sentence of
this definition until the circumstances giving rise to such inability no longer
exist. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in Section 2.2(a).

“Base Rate Margin” means, during the period from the Effective Date to and
including the first date after the six-month anniversary of the Effective Date
on which a Compliance Certificate is delivered pursuant to Section 5.1(d), 3.00%
per annum and, thereafter, as of any date of determination, a per annum rate
equal to the rate set forth below opposite the then applicable Incurrence Ratio
as set forth in the most recent Compliance Certificate delivered pursuant to
Section 5.1(d)

 

Pricing Level

   Incurrence Ratio    Base
Rate
Margin  

1

   Greater than or equal
to 1.75:1.00      3.00 % 

2

   Less than 1.75:1.00      2.50 % 

 

 

A36256613

 

5



--------------------------------------------------------------------------------

Any increase or decrease in the Base Rate Margin resulting from a change in the
Incurrence Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 5.1(d); provided, however, that “Pricing Level 1” shall apply without
regard to the Incurrence Ratio (x) at any time after the date on which any
annual or quarterly financial statement was required to have been delivered
pursuant to Section 5.1(b) or Section 5.1(c) but was not delivered (or the
Compliance Certificate related to such financial statements was required to have
been delivered pursuant to Section 5.1(d) but was not delivered), commencing
with the first Business Day immediately following such date and continuing until
the first Business Day immediately following the date on which such financial
statements (or, if later, the Compliance Certificate related to such financial
statements) are delivered or (y) at the election of the Requisite Lenders, at
all times if an Event of Default shall have occurred and be continuing.

“Borrower Materials” has the meaning assigned to that term in Section 5.1(q).

“Business Day” means (a) for all purposes other than as covered by clause (b)
below, any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the State of New York or is a day on which banking
institutions located in such state are authorized or required by law or other
governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with LIBOR or any LIBOR
Loans, any day that is a Business Day described in clause (a) above and that is
also a day for trading by and between banks in Dollar deposits in the London
interbank market.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Capital Stock” means the capital stock of or other equity interests in a
Person.

“Cash” means money, currency or a credit balance in a Deposit Account.

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a First Priority perfected security interest) Cash collateral in Dollars in an
amount (not less than 103% but not more than 105% of the amount of such
obligation), at a location and pursuant to documentation in form and substance
reasonably satisfactory to Administrative Agent (and “Cash Collateralization”
and “Cash Collateralized” has a corresponding meaning).

“Cash Equivalents” means, as at any date of determination, (a) marketable
Securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (ii) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (b) marketable direct obligations issued by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within one year after such date and having, at
the time of the acquisition thereof, the highest rating obtainable from either
Standard & Poor’s (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”);
(c) commercial paper maturing no more than one year from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (d) certificates of deposit or
bankers’

 

 

A36256613

 

6



--------------------------------------------------------------------------------

acceptances maturing within one year after such date and issued or accepted by
any Lender or by any commercial bank organized under the laws of the United
States or any state thereof or the District of Columbia that (i) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (ii) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000; and (e) shares of any money market mutual fund
that (i) has at least 95% of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.

“CDE” means an entity certified by the Community Development Financial
Institutions Fund of the United States Department of the Treasury of the United
States as a “Community Development Entity”.

“Change in Control” means any of the following: (i) a group acquires beneficial
ownership (directly or indirectly) of 35% or more of the Voting Securities or
economic value of the Capital Stock of Parent, (ii) [reserved], and (iii) the
failure at any time of Parent to legally and beneficially own and control,
directly or indirectly, 100% of the issued and outstanding Capital Stock of
Company or the failure at any time of Parent to have the ability to elect,
directly or indirectly, all of the Governing Body of Company. As used herein,
the term “beneficially own” or “beneficial ownership” shall have the meaning
assigned to that term in the Exchange Act and the rules and regulations
promulgated thereunder.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, treaty or order, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Government Authority, (c) any determination of a court or other Government
Authority or (d) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Government Authority. For the
purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall each be deemed to be a Change in Law regardless of the date enacted,
adopted or issued.

“Class” means (a) when used with respect to Lenders, such Lenders who hold a
particular Class of Commitments or Loans, and (b) when used with respect to
Commitments or Loans, such Commitments or Loans that are Term Loan Commitments,
Revolving Loan Commitments, Term Loans or Revolving Loans.

“Coated Sand” means Coated Sand Solutions, LLC, a Delaware limited liability
company.

“Collateral” means, collectively, all of the assets and property in which Liens
are purported to be granted pursuant to the Collateral Documents as security for
the Obligations.

“Collateral Account” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Collateral Agent” means BNP Paribas.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Control Agreements and all other instruments or documents delivered by any
Loan Party pursuant to this Agreement or any of the other Loan Documents in
order to grant to Administrative Agent, on behalf of Secured Parties, a Lien on
any real, personal or mixed property of that Loan Party as security for the
Obligations.

 

 

A36256613

 

7



--------------------------------------------------------------------------------

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by Company or any of its
Restricted Subsidiaries in the ordinary course of business of Company or such
Restricted Subsidiary.

“Commitment” means the commitment of a Lender to make Loans to Company pursuant
to Section 2.1(a) and Section 10.3, and “Commitments” means such commitments of
all Lenders in the aggregate.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning assigned to that term in the introduction to this
Agreement.

“Company Material Adverse Effect” has the meaning assigned to the term “Material
Adverse Effect” in the Acquisition Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit IV annexed hereto.

“Consolidated Adjusted EBITDA” means, for any period, the sum, without
duplication, of the amounts for such period of (i) Consolidated EBITDA,
(ii) amortization and impairment of intangibles (including goodwill), (iii) any
extraordinary, unusual or non-recurring expenses or losses (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business), (iv) stock-option compensation expenses
including expenses paid to Governing Bodies of the Loan Parties, including those
from granting, remeasuring or accelerating stock options, warrants, restricted
share units, performance share units and any other equity-related incentives,
(v) transaction costs, fees and expenses (including those relating to the
Transactions) payable in connection with the sale of Capital Stock, secondary
public offerings, the incurrence of Indebtedness permitted under Section 6.1,
any disposition of assets or property permitted under Section 6.7 or any
recapitalization, Permitted Acquisitions or other Investment permitted under
Section 6.3 or Section 6.7, or amendment to any Indebtedness (including costs
and expenses of Administrative Agent and Lender that are reimbursed) (in each
case, whether or not successful), (vi) dividends on stock as permitted pursuant
to the terms hereof, (vii) all losses realized upon the disposition of
properties or assets which are not sold or otherwise disposed of in the ordinary
course of business, (viii) any loss from discontinued operations and any loss on
disposal of discontinued operations in accordance with GAAP or if otherwise
reasonably acceptable to Administrative Agent, (ix) to the extent covered by
insurance and actually or, if any such claim for insurance has not yet been and
is reasonably unlikely to be denied, reasonably expected to be reimbursed,
expenses with respect to liability or casualty events or business interruption,
(x) expenses to the extent covered by contractual indemnification or refunding
provisions in favor of any Loan Party and actually paid or refunded, (xi)(a)
non-recurring litigation expenses and (b) non-Cash silica litigation
adjustments, (xii) restructuring charges, accruals or reserves, including any
system implementation costs, costs related to the closure, relocation,
reconfiguration and/or consolidation of facilities and costs to relocate
employees, retention charges, severance, contract termination costs, transition
and other duplicative running costs, (xiii) any income or charge attributable to
a post-employment benefits scheme other than current service costs, (xiv) any

 

 

A36256613

 

8



--------------------------------------------------------------------------------

unrealized gains or losses on any Hedge Agreement and any gains or losses on any
Hedge Agreement, and fees and expenses in connection with Hedge Agreements, (xv)
[reserved], (xvi) charges and expenses in connection with any Permitted
Acquisition, business expansion and business optimization projects (including
opening new offices and expanding or moving offices) and operational
initiatives, in each case, made within 18 months of any such Permitted
Acquisition, project or initiative and related to such Permitted Acquisition,
project or initiative, (xvii) costs, fees and expenses (including, but not
limited to, any legal fees of Agent and Lenders) incurred during such period in
connection with this Agreement and the Loan Documents, (xviii) reasonable costs
and expenses directly incurred during such period in connection with (a) the
opening of any new sand processing or mining facilities or facilities relating
to transportation or logistics or (b) any substantial expansions of existing
sand processing or mining facilities or facilities relating to transportation or
logistics with a capital cost in excess of $5,000,000, (xix) any expenses or
income related solely to purchase accounting recorded in connection with the
Transactions or any of the transactions described in clause (v) and any other
non-Cash items decreasing Consolidated Net Income for such period (excluding any
items which represent the reversal of any accrual of, or Cash reserve for,
anticipated Cash charges made in any prior period or which will result in the
receipt of Cash in a future period or which are the result of timing differences
due to GAAP revenue recognition rules), (xx) [reserved], (xxi) recruiting fees
and expenses in an aggregate amount not to exceed $2,000,000, all as determined
on a consolidated basis, but only, (1) in the case of clauses (ii)-(xxi), to the
extent deducted in the calculation of Consolidated Net Income, and (2) in the
case of clauses (viii), (xi)(a), (xii), (xvi) and (xviii), in an aggregate
amount not to exceed 25% of the Consolidated EBITDA for such period, and
(xxii) proceeds from any business interruption insurance (in the case of this
clause (xxii) to the extent not reflected as revenue or income in such statement
or such Consolidated Net Income), minus, without duplication, to the extent
included in the calculation of such Consolidated Net Income, the sum of (a) any
extraordinary, unusual and non-recurring income and gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), (b) any non-Cash items increasing Consolidated
Net Income for such period (excluding any items which represent the reversal of
any accrual of, or Cash reserve for, anticipated Cash charges made in any prior
period or which will result in the receipt of Cash in a future period or which
are the result of timing differences due to GAAP revenue recognition rules), all
as determined on a consolidated basis, (c) the aggregate gain realized upon the
disposition of properties or assets which are not sold or otherwise disposed of
in the ordinary course of business, (d) any gain from discontinued operations
and any gain on disposal of discontinued operations, and (e) any credit from
income tax; provided that for purposes of calculating Consolidated Adjusted
EBITDA of Parent, Company and its Restricted Subsidiaries for any period,
(A) the Consolidated Adjusted EBITDA of any Person acquired (or all or
substantially all of whose assets are acquired) by Company or its Restricted
Subsidiaries in a Permitted Acquisition during such period shall be included on
a Pro Forma Basis for such period (but assuming the consummation of such
acquisition and the incurrence or assumption of any Indebtedness in connection
therewith occurred on the first day of such period and (B) the Consolidated
Adjusted EBITDA of any Person disposed of by Company or its Restricted
Subsidiaries during such period shall be excluded on a Pro Forma Basis for such
period (assuming the consummation of such disposition and the repayment of any
Indebtedness in connection therewith occurred on the first day of such period),
all of the foregoing as determined on a consolidated basis for Parent and its
Restricted Subsidiaries in conformity with GAAP; provided further that, subject
to the immediately preceding clauses (A) and (B), for purposes of calculating
Consolidated Adjusted EBITDA for each period set forth in the table below,
Consolidated Adjusted EBITDA shall be deemed to be the amount set forth below
opposite such period:

 

 

A36256613

 

9



--------------------------------------------------------------------------------

Quarter Ending

   Consolidated Adjusted EBITDA  

June 30, 2017

   $ 93,986,000  

September 30, 2017

   $ 115,042,000  

December 31, 2017

   $ 107,125,000  

March 31, 2018

   $ 109,425,000  

“Consolidated Capital Expenditures” means, for any period, the sum of the
aggregate of all expenditures (whether paid in Cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of Parent and its Restricted
Subsidiaries) by Company and its Restricted Subsidiaries during that period
that, in conformity with GAAP, are included in “additions to property, plant or
equipment” or comparable items reflected in the consolidated statement of cash
flows of Parent and its Restricted Subsidiaries, but excluding (a) expenditures
made to restore, replace, rebuild, develop, maintain, improve, or upgrade
property, to the extent such expenditures are made with or are subsequently
reimbursed out of, insurance proceeds, indemnity payments, condemnations or
similar awards (or payments in lieu of) or damage recovery proceeds, or other
settlements relating to any damage, loss, destruction or condemnation of such
property, (b) expenditures constituting reinvestment of Net Asset Sale Proceeds
or Net Insurance/Condemnation Proceeds allowed pursuant to
Section 2.4(b)(iii)(A) or Section 2.4(b)(iii)(B), (c) expenditures reimbursed by
(or covered by an irrevocable reimbursement obligation from) a third party,
(d) expenditures funded by the issuance of Capital Stock (other than
Disqualified Stock) and (e) expenditures to the extent made pursuant to
Section 6.3(o). For purposes of this definition, the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Consolidated Capital Expenditures only
to the extent of the gross amount of such purchase price less the credit granted
by the seller of such equipment for the equipment being traded in at such time
or the amount of such proceeds, as the case may be.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period excluding, however, any interest expense not
payable in Cash, including amortization of discount and amortization of debt
issuance costs (it being understood that interest expense that is not paid in
Cash as a result of an election by the payor or the payee thereof to receive
payment in kind shall not be considered Consolidated Cash Interest Expense). For
purposes of the foregoing, Consolidated Cash Interest Expense shall be
determined after giving effect to any net payments (on account of interest
payments made by Company and its Restricted Subsidiaries) made or received by
Company and its Restricted Subsidiaries under Interest Rate Agreements.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Parent and its Restricted Subsidiaries on a consolidated basis which
may properly be classified as current assets in conformity with GAAP, excluding
Cash, Cash Equivalents, deferred or estimated tax assets and the impact of
purchase accounting resulting from the consummation of the Transactions or any
Permitted Acquisition.

 

 

A36256613

 

10



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Parent and its Restricted Subsidiaries on a consolidated
basis which may properly be classified as current liabilities in conformity with
GAAP, excluding the current portions of Funded Debt (including revolving credit
loans), Capital Leases, deferred or estimated tax liabilities and the impact of
purchase accounting resulting from the consummation of the Transactions or any
Permitted Acquisition.

“Consolidated EBITDA” means, for any period, the sum, without duplication, of
the amounts for such period of (i) Consolidated Net Income, (ii) Consolidated
Interest Expense, amortization or write-off of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness or Hedge Agreements, (iii) provisions for Taxes based on income (or
franchise tax in the nature of income tax), (iv) total depreciation expense,
(v) total amortization expense and (vi) depletion expenses, but only, in the
case of clauses (ii)-(vi), to the extent deducted in the calculation of
Consolidated Net Income, all of the foregoing as determined on a consolidated
basis for Parent and its Restricted Subsidiaries in conformity with GAAP. For
the avoidance of doubt, “Consolidated EBITDA” shall not be increased as a result
of any discount realized as a result of any Repurchase Offer Loans having been
purchased by Company or any of its Affiliates; provided that this shall not
apply to any tax expense in connection with any cancellation of indebtedness
income that would otherwise be added back in the calculation of Consolidated
EBITDA.

“Consolidated Excess Cash Flow” means, for any period, without duplication, an
amount (if positive) equal to:

(i) the sum, without duplication, of the amounts for such period of:

(a) Consolidated EBITDA; and

(b) the Consolidated Working Capital Adjustment; minus

(ii) the sum, without duplication, of the amounts for such period of:

(a) voluntary, mandatory and scheduled repayments of Consolidated Total Debt
(other than voluntary prepayments of the Loans);

(b) Consolidated Capital Expenditures (other than any Consolidated Capital
Expenditures to the extent made with the proceeds of new long-term indebtedness
for borrowed money or from the issuance of Capital Stock);

(c) the aggregate amount actually paid by the Loan Parties and their Restricted
Subsidiaries in Cash during such Fiscal Year on account of Permitted
Acquisitions (including any payments of earn out obligations and other deferred
obligations) and other Investments permitted under Section 6.3 (other than
(I) any such acquisition or Investment to the extent made with the proceeds of
new long-term indebtedness for borrowed money or from the issuance of Capital
Stock, and (II) any such Investment that consists of an Investment in Cash or
Cash Equivalents pursuant to Section 6.3(a));

(d) distributions paid and other payments made in Cash which are permitted under
Section 6.5;

(e) the amount of such Consolidated EBITDA which is mandatorily prepaid or
reinvested pursuant to Section 2.4(b)(iii) (or to which a waiver of the
requirements of such section applicable thereto has been granted under
Section 9.6) prior to the date of determination of Consolidated Excess Cash Flow
for such fiscal year as a result of any Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds;

 

 

A36256613

 

11



--------------------------------------------------------------------------------

(j) to the extent not deducted from Consolidated Net Income in such period, Cash
payments for pension and other post-employment benefits;

(k) to the extent not deducted from Consolidated Net Income in such period, Cash
payments for litigation claims;

(l) to the extent not deducted from Consolidated Net Income in such period, an
amount equal to reasonable Cash expenditures made in connection with any
termination or make-whole payment in connection with any termination of, and
upfront fees and expenses in connection with obtaining, any Hedge Agreements;
and

(m) the aggregate net amount of non-Cash gain on the disposition of property or
assets during such Fiscal Year (other than sales of inventory in the ordinary
course of business); minus

(iii) the sum, without duplication, to the extent added back to Consolidated Net
Income in the calculation of Consolidated EBITDA, of the amounts for such period
of:

(a) Consolidated Cash Interest Expense and debt issuance costs and commissions
and other fees and charges associated with Indebtedness;

(b) current Taxes actually paid in Cash with respect to such period;

(c) the amount of all non-Cash gains or credits (including, without limitation,
credits included in the calculation of deferred Tax assets and liabilities) for
such period; and

(d) all other Cash items in such period.

For the avoidance of doubt, “Consolidated Excess Cash Flow” shall not be reduced
by the amount of any Repurchase Offer Loans purchased by Parent or its
Restricted Subsidiaries shall not be increased as a result of any discount
realized as a result of any Repurchase Offer Loans having been purchased by
Parent or its Restricted Subsidiaries; provided that this shall not apply to any
tax expense in connection with any cancellation of indebtedness income that
would otherwise be subtracted from the calculation of Consolidated Excess Cash
Flow.

“Consolidated Excess Cash Flow Percentage” has the meaning assigned to that term
in Section 2.4(b)(iii)(E).

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Parent and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP with respect to all outstanding
Indebtedness of Company and its Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing, net costs under Interest Rate
Agreements and amounts referred to in Section 2.3 payable to Administrative
Agent and Lenders that are considered interest expense in accordance with GAAP,
but excluding, however, any such amounts referred to in Section 2.3 payable on
or before the Effective Date, net of any interest income on a consolidated basis
in accordance with GAAP.

 

 

A36256613

 

12



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as at any date of determination, the ratio
of (a) Consolidated Total Debt less (i) any NMTC Indebtedness included therein
and (ii) solely for purposes of determining the Consolidated Leverage Ratio in
Section 2.3(a) and Section 2.4(b)(iii)(E), the Loan Parties’ and PubCo’s
unrestricted Cash and Cash Equivalents on hand, in each case as of such day, to
(b) Consolidated Adjusted EBITDA for the most recently ended period of four
consecutive Fiscal Quarters of Parent for which quarterly unaudited or annual
audited financial statements have been delivered pursuant to Section 5.1(b) or
(c), as applicable.

“Consolidated Net Income” means, for any period, the net income (or loss) of
Parent and its Restricted Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP; provided
that there shall be excluded (i) the income (or loss) of any Person (other than
a Restricted Subsidiary of Company) in which any other Person (other than
Company or any of its Restricted Subsidiaries) has a joint interest, except to
the extent of the amount of dividends or other distributions actually paid to
Company or any of its Restricted Subsidiaries by such Person during such period,
(ii) the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of Company or is merged into or consolidated with Company
or any of its Restricted Subsidiaries or that Person’s assets are acquired by
Company or any of its Restricted Subsidiaries, (iii) except to the extent of the
amount of dividends or other distributions actually paid by such Person during
such period to Company or any of its Restricted Subsidiaries that are not
subject to the relevant restriction, the income of any Restricted Subsidiary of
Company to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Restricted Subsidiary, (iv) any after-tax gains or losses attributable to asset
sales or returned surplus assets of any pension plan, (v) (to the extent not
included in clauses (i) through (iv) above) any net extraordinary gains or net
non-Cash extraordinary losses and (vi) any non-Cash gain or loss included in
Consolidated Net Income resulting from changes in the Loan Parties’ balance
sheet in respect of any “earn out” or other performance-based or contingent
deferred acquisition compensation.

“Consolidated Tangible Assets” means, as of any date of determination, the
consolidated total assets of Parent and its Restricted Subsidiaries determined
in accordance with GAAP less all goodwill, trade names, trademarks, patents,
organization expense, unamortized debt discount and expense and other similar
intangibles properly classified as intangibles in accordance with GAAP.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Parent and its Restricted
Subsidiaries for borrowed money, purchase money indebtedness (including Capital
Leases), Indebtedness listed on Schedule 6.1, Subordinated Indebtedness and all
Indebtedness secured by any Lien on any property or asset owned or held by a
Loan Party, determined on a consolidated basis in accordance with GAAP.

“Consolidated Working Capital” means, as at any date of determination, the
excess (or deficit) of Consolidated Current Assets over Consolidated Current
Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

 

 

A36256613

 

13



--------------------------------------------------------------------------------

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (a) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(b) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings, or
(c) under Hedge Agreements. Contingent Obligations shall include (i) the direct
or indirect guaranty, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the obligation of another, (ii) the obligation to
make take-or-pay or similar payments if required regardless of non-performance
by any other party or parties to an agreement and (iii) any liability of such
Person for the obligation of another through any agreement (contingent or
otherwise) (x) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (y) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (x) or (y) of this sentence, the primary
purpose or intent thereof is as described in the preceding sentence. The amount
of any Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if less, the amount to which such
Contingent Obligation is specifically limited, except that the amount of any
Hedge Agreement obligation shall be determined in accordance with GAAP. For the
avoidance of doubt, the Silica Related Claims shall not be deemed to be
Contingent Obligations hereunder.

“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

“Control Agreement” means an agreement, reasonably satisfactory in form and
substance to Administrative Agent and executed by Administrative Agent, the
financial institution or securities intermediary at which a Deposit Account or a
Securities Account, as the case may be, is maintained, and the applicable Loan
Party, pursuant to which such financial institution or securities intermediary
confirms and acknowledges Administrative Agent’s security interest in such
account, and agrees that, after notice from Administrative Agent, the financial
institution or securities intermediary, as the case may be, will comply with
instructions originated by Administrative Agent as to disposition of funds in
such account, without further consent by Company or any Restricted Subsidiary.

“Controlled Group” means an entity, whether or not incorporated, which is under
common control with a Loan Party within the meaning of Section 4001 of ERISA or
is part of a group that includes a Loan Party and that is treated as a single
employer under Section 414 of the Internal Revenue Code. When any provision of
this Agreement relates to a past event, the term “member of the Controlled
Group” includes any person that was a member of the Controlled Group at the time
of that past event.

“Conveyance of Undivided Mineral Interest” means that certain Conveyance of
Undivided Mineral Interest dated as of November 24, 2008 between Company and
Preferred Rocks USS.

“Cure Right” has the meaning assigned to that term in clause (d) of ARTICLE VII.

 

 

A36256613

 

14



--------------------------------------------------------------------------------

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Company or any of its Restricted Subsidiaries
is a party.

“Default Excess” has the meaning assigned to that term in Section 2.9.

“Default Period” has the meaning assigned to that term in Section 2.9.

“Defaulted Revolving Loan” has the meaning assigned to that term in Section 2.9.

“Defaulting Lender” means any Lender (a) that has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder, or (ii) pay to Administrative Agent, Issuing
Lender, Swing Line Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two Business Days of the date when due,
(b) that has notified Company, Administrative Agent or Issuing Lender or Swing
Line Lender, as applicable, in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan cannot be
satisfied), (c) that has failed, within three Business Days after written
request by Administrative Agent or Company, to confirm in writing to
Administrative Agent and Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Company), (d) with respect to which a
Lender Insolvency Event has occurred and is continuing or (e) become the subject
of a Bail-in Action; provided that, for the avoidance of doubt, a Lender shall
not be a Defaulting Lender solely by virtue of (1) the ownership or acquisition
of any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority, or (2) in the case of a solvent Person, the
precautionary appointment of an administrator, guardian, custodian or similar
official by a Governmental Authority under or based on the law of the country
where such Person is subject to home jurisdiction supervision if applicable law
requires that such appointment not be publicly disclosed, in each case, where
such ownership interest or such action does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Government Authority) to reject, repudiate, disavow or disaffirm
any contracts or agreements made with such Lender. Any determination that a
Lender is a Defaulting Lender under clauses (a) through (e) above will be made
by Administrative Agent in its sole discretion acting in good faith.
Administrative Agent will promptly send to all parties hereto a copy of any
notice to Company provided for in this definition.

“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction (including Cuba,
Iran, North Korea, and Syria).

“Disqualified Institution” means (i) certain banks, financial institutions or
other persons separately identified in writing by the Administrative Agent prior
to March 22, 2018 (and affiliates thereof that are reasonably identifiable as
affiliates by name) or (ii) bona fide competitors of Company or EPAP or their

 

 

A36256613

 

15



--------------------------------------------------------------------------------

respective subsidiaries that are identified in writing by Company to the
Administrative Agent after March 22, 2018 from time to time (and affiliates
thereof that are reasonably identifiable as affiliates by name or that are
identified by the Administrate Agent as affiliates); provided that any bona fide
debt fund that is an affiliate of such competitor shall not constitute a
Disqualified Institution.

“Designated Person” means a Person named as a “Specially Designated National and
Blocked Person” on the most current list published by the Office of Foreign
Assets Control of the United States Department of the Treasury (or any successor
thereto) at its official website or any replacement website or other replacement
official publication of such list.

“Disqualified Stock” means any Capital Stock which, by its terms (or by the
terms of any Securities into which it is convertible, or for which it is
exercisable or exchangeable), or upon the happening of any event, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the first anniversary of the Term Loan Maturity Date,
(b) is convertible into or exercisable or exchangeable (unless at the sole
option of the issuer thereof) for (i) debt securities or (ii) any Capital Stock
referred to in (a) above, in each case at any time prior to the first
anniversary of the Term Loan Maturity Date, (c) contains any repurchase
obligation which may come into effect prior to the first anniversary of the Term
Loan Maturity Date, (d) requires the payment of any dividends (other than the
payment of dividends solely in the form of Qualified Capital Stock) prior to the
first anniversary of the Term Loan Maturity Date, or (e) provides the holders of
such Capital Stock thereof with any rights to receive any Cash upon the
occurrence of a change in control prior to the first anniversary of the Term
Loan Maturity Date, unless the rights to receive such Cash are contingent upon
the prior payment in full in Cash of the Obligations. Disqualified Stock shall
not include any Capital Stock which would be Qualified Capital Stock but for a
requirement that such Capital Stock be redeemed in connection with (x) a change
of control or (y) any asset disposition made pursuant to Section 6.7 or
otherwise permitted by Administrative Agent so long as such Capital Stock
requires the prior payment in full in Cash of the Obligations prior to any
payments being made pursuant to such Capital Stock. Notwithstanding the
preceding sentence, any Capital Stock that would constitute Disqualified Stock
solely because the holders of the Capital Stock have the right to require
Company to repurchase such Capital Stock (or such Capital Stock is mandatorily
redeemable) upon the occurrence of a change of control or a public offering will
not constitute Disqualified Stock if the terms of such Capital Stock provide
that Company may not repurchase or redeem any such Capital Stock pursuant to
such provisions unless such repurchase or redemption complies with Section 6.5.

“Dollars” and the sign “$” mean the lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary of Company that is incorporated or
organized under the laws of the United States, any state thereof or in the
District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

 

A36256613

 

16



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means May 1, 2018.

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Approved Fund of any Lender; (b) (i) a commercial bank organized under the laws
of the United States or any state thereof; (ii) a savings and loan association
or savings bank organized under the laws of the United States or any state
thereof; (iii) a commercial bank organized under the laws of any other country
or a political subdivision thereof; provided that (x) such bank is acting
through a branch or agency located in the United States or (y) such bank is
organized under the laws of a country that is a member of the Organization for
Economic Cooperation and Development or a political subdivision of such country;
and (iv) any other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act) that extends credit or buys loans as one
of its businesses including insurance companies, mutual funds and lease
financing companies; and (c) (i) [reserved] (ii) with respect only to funded
Term Loans acquired in accordance with Section 2.4(b)(v), Parent, Company or
their respective Restricted Subsidiaries; provided that (x) none of Parent,
Company or any Subsidiary thereof may hold or purchase any Revolving Loan or
Revolving Loan Commitments and (y) Terms Loans purchased by Parent, Company or
any Subsidiary thereof shall be retired and cancelled immediately upon the
purchase thereof in accordance with Section 2.4(b)(v); provided that “Eligible
Assignee” shall not include any Restricted Person (other than as set forth in
clause (c) of this definition) or any Disqualified Institution.

“Employee Plan” means an “employee pension benefit plan” as defined in
Section 3(2) of ERISA subject to the provisions of Title IV of ERISA or
Section 412 of the Internal Revenue Code or Section 302 of ERISA (other than a
Multiemployer Plan), which is maintained for, or contributed to (or to which
there is an obligation to contribute) on behalf of, employees of any Loan Party
or ERISA Affiliate or to which any Loan Party or ERISA Affiliate has or could
have any liability or obligation.

“Environmental Claim” means any investigation, written notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), by any Government Authority or
any other Person, arising (a) pursuant to or in connection with any actual or
alleged violation of any Environmental Law, (b) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity or (c) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, legally binding guidance documents, judgments,
Governmental Authorizations, or any other requirements of any Government
Authority relating to (a) environmental matters, including those relating to any
Hazardous Materials Activity, (b) the generation, use, storage, transportation
or disposal of Hazardous Materials or (c) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare; in any manner applicable to Company or any of its Restricted
Subsidiaries or any Facility.

“EPAP” means EP Acquisition Parent, Inc., a Delaware corporation.

 

 

A36256613

 

17



--------------------------------------------------------------------------------

“ERISA” means the US Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto) and the regulations promulgated and rulings
issued thereunder.

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) that
is a member of a Controlled Group of any Loan Party.

“ERISA Event” means any of the following events:

 

(a) any reportable event, as defined in Section 4043(c) of ERISA and the
regulations promulgated under it, with respect to an Employee Plan as to which
the PBGC has not by regulation waived the requirement of Section 4043(a) of
ERISA that it be notified within thirty days of the occurrence of that event.
However, the existence with respect to any Employee Plan of an “accumulated
funding deficiency” (as defined in Section 302 of ERISA), or, on and after the
effectiveness of the Pension Act, a failure to meet the minimum funding standard
of Section 412 of the Internal Revenue Code or Section 302 of ERISA, shall be a
reportable event for the purposes of this paragraph (a) regardless of the
issuance of any waiver;

 

(b) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of that Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of an Employee Plan and an
event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of
ERISA is reasonably expected to occur with respect to that Employee Plan within
the following 30 days;

 

(c) the filing under Section 4041(c) of ERISA of a notice of intent to terminate
any Employee Plan;

 

(d) the termination of any Employee Plan under Section 4041(c) of ERISA;

 

(e) the institution of proceedings under Section 4042 of ERISA by the PBGC for
the termination of, or the appointment of a trustee to administer, any Employee
Plan;

 

(f) the failure to make a required contribution to any Employee Plan that would
result in the imposition of an encumbrance under the Internal Revenue Code or
ERISA;

 

(g) engagement in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Internal Revenue Code or Section 406 of ERISA;

 

(h) a determination that any Employee Plan is, or is expected to be, in at-risk
status (within the meaning of Title IV of ERISA); or

 

(i) the receipt by any Loan Party or ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from any Loan Party or ERISA Affiliate of any
notice that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, or, on and after the
effectiveness of the Pension Act, that a Multiemployer Plan is in endangered or
critical status (within the meaning of Section 305 of ERISA).

“Event of Default” means each of the events set forth in Section 7.1 through
Section 7.12.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or would become

 

 

A36256613

 

18



--------------------------------------------------------------------------------

illegal or unlawful under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guaranty of such Guarantor or the grant of such security interest would
otherwise have become effective with respect to such Swap Obligation.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of Company hereunder (a) Taxes that are imposed on (or measured by) the overall
net income (however denominated) and franchise Taxes imposed in lieu thereof
(i) by the United States, (ii) by any other Government Authority under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which it is organized or has its principal
office or maintains its applicable lending office or (iii) by any Government
Authority solely as a result of a present or former connection between such
recipient and the jurisdiction of such Government Authority (other than any such
connection arising solely from such recipient having executed, delivered or
performed its obligations or received a payment under, or enforced, any of the
Loan Documents), (b) any branch profits Taxes imposed by the United States or
any similar Tax imposed by any other jurisdiction referred to in clause (a),
(c) in the case of a Foreign Lender, any withholding Tax that (i) is imposed on
amounts payable to such Foreign Lender at the time it becomes a party hereto (or
designates a new lending office), (ii) is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
its obligations under Section 2.7(b)(iv), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from Company
with respect to such withholding Tax pursuant to Section 2.7(b)(i) or (iii) is
required to be deducted under applicable law from any payment hereunder on the
basis of the information provided by such Foreign Lender pursuant to clause
(D) of Section 2.7(b)(iv) and (d) any withholding Taxes imposed under FATCA.

“Existing Letters of Credit” means each letter of credit set forth in Schedule
1.1(a) existing and outstanding on the Effective Date.

“Extended Revolving Loan Commitment” has the meaning assigned to that term in
Section 2.13(a)(i).

“Extended Revolving Loans” has the meaning assigned to that term in
Section 2.13(a)(i).

“Extended Term Loans” has the meaning assigned to that term in
Section 2.13(a)(ii).

“Extension” has the meaning assigned to that term in Section 2.13(a).

“Extension Loans” has the meaning assigned to that term in Section 2.13(a)(ii).

“Extension Offer” has the meaning assigned to that term in Section 2.13(a).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Company or any of its Restricted Subsidiaries or any
of their respective predecessors or Affiliates.

 

 

A36256613

 

19



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version to the extent such
version is substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof,
any agreements entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code and any fiscal or regulatory legislation, rules or practices
adopted pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.

“Fee Letter” means the fee letter, dated March 22, 2018, among the
Administrative Agent, Lead Arrangers and Parent.

“Financial Covenant” means the covenant set forth in Section 6.6.

“Financial Plan” has the meaning assigned to that term in Section 5.1(j).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (a) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Liens
permitted pursuant to Section 6.2(a)) and (b) such Lien is the only Lien (other
than Liens permitted pursuant to Section 6.2(a)) to which such Collateral is
subject.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Company and its Restricted Subsidiaries
ending on December 31 of each calendar year. For purposes of this Agreement, any
particular Fiscal Year shall be designated by reference to the calendar year in
which such Fiscal Year commences.

“Flood Hazard Property” means a 2018 Mortgaged Property or an Additional
Mortgaged Property located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards and for which
flood insurance is required under regulations promulgated by the Board of
Governors of the Federal Reserve System.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States, any state thereof or the District of
Columbia.

“Foreign Subsidiary” means (a) any Subsidiary of Company that is not a Domestic
Subsidiary or (b) any Domestic Subsidiary substantially all the assets of which
consist of the equity interests or Indebtedness of one or more Foreign
Subsidiaries.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt”, as applied to any Person, means all Indebtedness of that Person
(including any current portions thereof) which by its terms or by the terms of
any instrument or agreement relating thereto matures more than one year from, or
is directly renewable or extendable at the option of that Person to a date more
than one year from (including an option of that person under a revolving credit
or similar agreement obligating the lender or lenders to extend credit over a
period of one year or more from), the date of the creation thereof.

 

 

A36256613

 

20



--------------------------------------------------------------------------------

“Funding and Payment Office” means (a) the office of Administrative Agent and
Swing Line Lender located at 787 Seventh Avenue, New York, New York 10019 or
(b) such other office of Administrative Agent and Swing Line Lender as may from
time to time hereafter be designated as such in a written notice delivered by
Administrative Agent and Swing Line Lender to Company and each Lender.

“Funding Date” means the date of funding of a Loan.

“Funding Default” has the meaning assigned to that term in Section 2.9.

“Funding Requirements” means the aggregate of all amounts necessary to (a) fund
the Term Loans as set forth herein on the Effective Date, (b) [reserved], and
(c) pay Transaction Costs, each in accordance with the Funds Flow Memorandum.

“Funds Flow Memorandum” means the funds flow memorandum dated as of the
Effective Date in form and substance reasonably satisfactory to Administrative
Agent and Company.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, in each
case as the same are applicable to the circumstances as of the date of
determination.

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

“Government Authority” means the government of the United States or any other
nation, or any state, regional or local political subdivision or department
thereof, and any other governmental or regulatory agency, authority, body,
commission, central bank, board, bureau, organ, court, instrumentality or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including supra-national bodies such
as the European Union or the European Central Bank).

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, any Government Authority.

“Granting Lender” has the meaning assigned to that term in Section 9.1(e).

“Guaranties” means the Parent Guaranty and the Subsidiary Guaranty, and
“Guaranty” means any one of the Guaranties.

“Guarantor” means each of Parent and Subsidiary Guarantors, and “Guarantors”
means all such Persons, collectively.

 

 

A36256613

 

21



--------------------------------------------------------------------------------

“Hazardous Materials” means (a) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import) under any
applicable Environmental Laws; (b) any oil, petroleum, petroleum fraction or
petroleum derived substance; (c) any drilling fluids, produced waters and other
wastes associated with the exploration, development or production of crude oil,
natural gas or geothermal resources; (d) any flammable substances or explosives;
(e) any radioactive materials; (f) any asbestos-containing materials; (g) urea
formaldehyde foam insulation; (h) electrical equipment which contains any oil or
dielectric fluid containing polychlorinated biphenyls; (i) pesticides; and
(j) any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any Government Authority or which may or could pose a
hazard to the health and safety of the owners, occupants or any Persons in the
vicinity of any Facility or to the indoor or outdoor environment.

“Hazardous Materials Activity” means any activity, event or occurrence involving
any Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.

“Hedge Agreement” means an Interest Rate Agreement, a Currency Agreement or a
Natural Gas Hedging Agreement designed to hedge against fluctuations in interest
rates or currency values or natural gas prices or availability, respectively.

“Hedge Agreement Counterparty” means an entity that has entered into a Hedge
Agreement with Company or one of its Restricted Subsidiaries and at the time of
entering into such Hedge Agreement was a Lender or an Affiliate of a Lender, the
obligations under which are secured pursuant to the Collateral Documents and
guarantied pursuant to the Guaranties.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Increased Amount Date” has the meaning assigned to that term in
Section 2.12(a).

“Incremental Lender” has the meaning assigned to that term in Section 2.12(a).

“Incremental Loans” means Incremental Revolving Loans and Incremental Term
Loans.

“Incremental Revolving Loans” has the meaning assigned to the term in
Section 2.12(b)

“Incremental Term Loan Commitments” has the meaning assigned to that term in
Section 2.12(a).

“Incremental Term Loans” has the meaning assigned to that term in
Section 2.12(b).

 

 

A36256613

 

22



--------------------------------------------------------------------------------

“Incurrence Ratio” means, as at any date of determination, the ratio of
(a) Consolidated Total Debt less (i) any NMTC Indebtedness included therein and
(ii) the Loan Parties’ unrestricted Cash and Cash Equivalents on hand, in each
case as of such date (and after giving effect to the incurrence or repayment of
any Indebtedness and the disposition of any assets or the making of any
Restricted Junior Payment on such date) to (b) Consolidated Adjusted EBITDA for
the most recently ended period of four consecutive Fiscal Quarters of Parent for
which quarterly unaudited or annual audited financial statements have been
delivered pursuant to Section 5.1(b) or (c), as applicable.

“Indebtedness”, as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument,
(v) all indebtedness secured by any Lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person,
(vi) indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in such entity, except to the
extent that the terms of such indebtedness expressly provide that such Person is
not liable therefor or such Person has no liability therefor as a matter of law,
and (vii) all Disqualified Stock and all obligations, liabilities and
indebtedness of such Person arising from Disqualified Stock issued by such
Person. Obligations under Interest Rate Agreements, Currency Agreements and
Natural Gas Hedging Agreements constitute (1) in the case of Hedge Agreements,
Contingent Obligations, and (2) in all other cases, Investments, and in neither
case constitute Indebtedness. Trade accounts payable and accrued obligations
incurred in the ordinary course of business on normal trade terms and not
overdue by more than 90 days, and obligations incurred under pension and other
post-employment benefits arrangements, shall not constitute Indebtedness.
Obligations under Operating Leases (other than the principal and interest
portions of all rental obligations of such Person under any synthetic lease or
similar off-balance sheet financing where such transaction is considered to be
borrowed money for tax purposes but is classified as an operating lease in
accordance with GAAP), employment agreements, deferred compensation and
contingent post-closing adjustments or earn outs shall not constitute
Indebtedness. Obligations arising from transactions consummated pursuant to the
Sand Purchase Documents and from undrawn letters of credit shall not constitute
Indebtedness.

“Indemnified Liabilities” has the meaning assigned to that term in
Section 9.3(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation of any Loan
Party under any Loan Document and (b) Other Taxes.

“Indemnitee” has the meaning assigned to that term in Section 9.3(a).

“Intellectual Property” means, as to each Loan Party, such Loan Party’s now
owned and hereafter arising or acquired: patents, patent rights, patent
applications, copyrights, works which are the subject matter of copyrights,
copyright applications, copyright registrations, trademarks, servicemarks, trade
names, trade styles, trademark and service mark applications, and licenses and
rights to use any of

 

 

A36256613

 

23



--------------------------------------------------------------------------------

the foregoing and all applications, registrations and recordings relating to any
of the foregoing as may be filed in the United States Copyright Office, the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof, any political subdivision thereof or in
any other country or jurisdiction, together with all rights and privileges
arising under applicable law with respect to any Loan Party’s use of any of the
foregoing; all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or servicemark, or the license of any trademark or
servicemark); customer and other lists in whatever form maintained; trade secret
rights, copyright rights, rights in works of authorship, domain names and domain
name registration; software and contract rights relating to computer software
programs, in whatever form created or maintained.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, each
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the Effective Date and (b) with respect to any
LIBOR Loan, the last day of each Interest Period applicable to such Loan;
provided that, in the case of each Interest Period of longer than three months,
“Interest Payment Date” shall also include each date that is three months, or a
multiple thereof, after the commencement of such Interest Period.

“Interest Period” has the meaning assigned to that term in Section 2.2(b).

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Company or any of its Restricted Subsidiaries is a party.

“Interest Rate Determination Date”, with respect to any Interest Period, means
the second Business Day prior to the first day of such Interest Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Investment” means (a) any direct or indirect purchase or other acquisition by
Company or any of its Restricted Subsidiaries of, or of a beneficial interest
in, any Securities of any other Person (including any Subsidiary of Company
unless it is a wholly-owned Restricted Subsidiary), (b) any direct or indirect
redemption, retirement, purchase or other acquisition for value, by any
Restricted Subsidiary of Company from any Person other than Company or any of
its Restricted Subsidiaries, of any equity Securities of such Restricted
Subsidiary, (c) any direct or indirect loan, advance (other than trade credit,
advances to employees for moving, entertainment and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business) or capital
contribution by Company or any of its Restricted Subsidiaries to any other
Person, including all Indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business or (d) Interest Rate Agreements or
Currency Agreements not constituting Hedge Agreements. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment (other
than adjustments for the repayment of, or the refund of capital with respect to,
the original cost or principal amount of any such Investment).

 

 

A36256613

 

24



--------------------------------------------------------------------------------

“IP Collateral” means, collectively, the Intellectual Property that constitutes
Collateral under the Pledge and Security Agreement.

“IP Filing Office” means the United States Patent and Trademark Office, the
United States Copyright Office, Canadian Intellectual Property Office or any
successor or substitute office in which filings are necessary or, in the
reasonable opinion of Administrative Agent, desirable in order to create or
perfect Liens on, or otherwise evidence the security interest of Administrative
Agent and Lenders in, any IP Collateral.

“Issuing Lender” means, with respect to any Letter of Credit, the Revolving
Lender that agrees or is otherwise obligated to issue such Letter of Credit,
determined as provided in Section 10.1(b)ii) and satisfactory to the
Administrative Agent.

“ITT” shall mean ITT Corporation, a Delaware corporation, and its successors and
assigns.

“ITT Agreement” means the Agreement of Purchase and Sale of the Capital Stock of
Pennsylvania Glass Sand Corporation, dated as of September 12, 1985, made
between ITT and Pacific Coast Resources Co., its successors and assigns.

“Joinder Agreement” has the meaning assigned to that term in Section 2.12(a).

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

“Landlord Consent and Estoppel”, with respect to any Leasehold Property, means a
letter, certificate or other acknowledgement, agreement or instrument in writing
from the lessor under the related lease, reasonably satisfactory in form and
substance to Administrative Agent, pursuant to which such lessor agrees, for the
benefit of Administrative Agent, to such matters relating to such Leasehold
Property as Administrative Agent may reasonably request.

“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Loan hereunder at such time, including the latest
maturity date of any Incremental Term Loan, any Commitments or any Extension
Loan, in each case as extended in accordance with this Agreement from time to
time.

“LC Exposure” means at any time the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all unreimbursed drawings under any Letters of Credit at such time. The LC
Exposure of any Revolving Lender at any time shall equal its Pro Rata Share of
the aggregate LC Exposure at such time.

“Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property.

“Lender” and “Lenders” means (i) the Persons identified as “Lenders” and listed
on the signature pages of this Agreement and any Joinder Agreement or (ii) any
Lender under the Second Amended and Restated Credit Agreement that has notified
the Administrative Agent that it will continue its Commitments under the Second
Amended and Restated Credit Agreement as Commitments under this Agreement via a
cashless settlement mechanism on the Effective Date, in each case, together with
their successors and permitted assigns pursuant to Section 9.1, and the term
“Lenders” shall include Issuing Lender and/or Swing Line Lender unless the
context otherwise requires; provided that the term “Lenders”, when used in the
context of a particular Commitment, shall mean Lenders having that Commitment.

 

 

A36256613

 

25



--------------------------------------------------------------------------------

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Letter of Credit” or “Letters of Credit” means each Existing Letter of Credit
and each Commercial Letter of Credit and Standby Letter of Credit issued or to
be issued by Issuing Lender for the account of Company pursuant to Section 10.1.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(a) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (b) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lender and not theretofore reimbursed out of the proceeds of Revolving Loans
pursuant to Section 10.3(b) or otherwise reimbursed by Company.

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for a LIBOR Loan, as determined by Administrative Agent, the
higher of (i) the London interbank offered rate (rounded upward, if necessary,
to the nearest 1/100 of 1%) equal to the offered rate for deposits in Dollars
for a period equal to such Interest Period, commencing on the first day of such
Interest Period, which appears on Reuters Screen LIBOR01 Page (or such other
page as may replace Reuters Screen LIBOR01 Page on that service or any successor
service for the purpose of displaying London interbank offered rates of major
banks) as of 11:00 A.M. (London time), on the day that is two Business Days
prior to the first day of such Interest Period or, if such rate is unavailable
for any reason or Requisite Lenders have notified Company that such rate does
not adequately reflect the cost to Requisite Lenders of making, funding or
maintaining LIBOR Loans, the average (rounded upward, if necessary, to the
nearest 1/100 of 1%) of the rates per annum, confirmed by each Requisite Lender
to Administrative Agent, as reflecting their cost of funds at such time in
respect of deposits in Dollars offered by the principal office of each Requisite
Lender at 11:00 A.M. (London time), on the day that is two Business Days prior
to the first day of such Interest Period and on an amount that is approximately
equal to the principal amount of the LIBOR Loans to which such Interest Period
is applicable, and (ii) (A) in the case of Term Loans, 1% per annum and (B) in
the case of Revolving Loans, Swing Line Loans and Letters of Credit, 0% per
annum. If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in Section 2.6(b) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 2.6(b) have not arisen
but the supervisor or the administrator of the London interbank offered rate or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the London
interbank offered rate shall no longer be used for determining interest rates
for loans in Dollars, then the Administrative Agent and Company shall endeavor
to establish an alternate rate of interest to LIBOR that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect

 

 

A36256613

 

26



--------------------------------------------------------------------------------

such alternate rate of interest and such other related changes to this Agreement
as may be applicable. Notwithstanding anything to the contrary herein, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Requisite Lenders
stating that such Requisite Lenders object to such amendment.

“LIBOR Loans” means Loans bearing interest at rates determined by reference to
Adjusted LIBOR as provided in Section 2.2(a).

“LIBOR Margin” means, during the period from the Effective Date to and including
the first date after the six-month anniversary of the Effective Date on which a
Compliance Certificate is delivered pursuant to Section 5.1(d), 4.00% per annum
and, thereafter, as of any date of determination, a per annum rate equal to the
rate set forth below opposite the then applicable Incurrence Ratio as set forth
in the most recent Compliance Certificate delivered pursuant to Section 5.1(d)

 

Pricing Level

   Incurrence Ratio    LIBOR
Margin  

1

   Greater than or equal
to 1.75:1.00      4.00 % 

2

   Less than 1.75:1.00      3.50 % 

Any increase or decrease in the LIBOR Margin resulting from a change in the
Incurrence Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 5.1(d); provided, however, that “Pricing Level 1” shall apply without
regard to the Incurrence Ratio (x) at any time after the date on which any
annual or quarterly financial statement was required to have been delivered
pursuant to Section 5.1(b) or Section 5.1(c) but was not delivered (or the
Compliance Certificate related to such financial statements was required to have
been delivered pursuant to Section 5.1(d) but was not delivered), commencing
with the first Business Day immediately following such date and continuing until
the first Business Day immediately following the date on which such financial
statements (or, if later, the Compliance Certificate related to such financial
statements) are delivered or (y) at the election of the Requisite Lenders, at
all times if an Event of Default shall have occurred and be continuing.

“LIBOR Reserve Percentage” means the reserve percentage (expressed as a decimal,
rounded upward, if necessary, to the nearest 1/100 of 1%) in effect on the date
LIBOR for such Interest Period is determined (whether or not applicable to any
Lender) under regulations issued from time to time by the Federal Reserve Board
for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) having a term
comparable to such Interest Period.

“License Agreement” means all of the agreements or other arrangements of each
Loan Party and Restricted Subsidiary thereof pursuant to which such Loan Party
or Restricted Subsidiary has a license or other right to use any trademarks,
logos, designs, representation or other Intellectual Property, material to the
business of the Loan Parties and their Restricted Subsidiaries taken as a whole,
owned by another person as in effect on the date hereof and the dates of the
expiration of such agreements or other arrangements of such Loan Party or
Restricted Subsidiary as in effect on the date hereof as set forth on Schedule
1.1(c).

 

 

A36256613

 

27



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, security interest, encumbrance, lien (statutory or
otherwise), hypothec, preference, priority, or charge of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, any financing or similar statement filed under the UCC as
adopted and in effect in the relevant jurisdiction or other similar recording or
notice statute, and any lease in the nature thereof).

“Limited Condition Investment” means a Permitted Acquisition or similar
permitted investment that contemplates a “funds certain” or similarly
conditioned financing.

“Loan” or “Loans” means one or more of the Loans made and/or continued by the
Lenders to Company pursuant to Section 2.1(a) or Section 2.12.

“Loan Documents” means this Agreement, the Notes, the Letters of Credit (and any
applications for, or reimbursement agreements or other documents or certificates
executed by any Loan Party in favor of Issuing Lender relating to, the Letters
of Credit), the Guaranties and the Collateral Documents.

“Loan Party” means each of Company and Guarantors, and “Loan Parties” means all
such Persons, collectively.

“Loan Repurchase Offer” has the meaning assigned to that term in
Section 2.4(b)(v).

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of Parent,
Company and Company’s Subsidiaries taken as a whole, (ii) the material
impairment of the ability of any Loan Party to perform, or of any Agent or
Lenders to enforce, the Obligations or (iii) a material adverse effect on the
legality, validity, binding effect or enforceability against any Loan Party of a
Loan Document to which it is a party.

“Material Leasehold Property” means a Leasehold Property or any mixed property
asset reasonably determined by Administrative Agent to be of material value as
Collateral or of material importance to the operations of Company or any of its
Restricted Subsidiaries.

“Material Real Property” means a Real Property Asset or any mixed property asset
with a market value of at least $5,000,000.

“Mortgage” means (a) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) granting a security interest in
real property or mixed property executed and delivered by any Loan Party
including any amendment, extension, supplement or modification made thereto from
time to time, in the form approved by Administrative Agent in its reasonable
discretion and in accordance with this Agreement, in each case with such changes
thereto as may be reasonably recommended by Administrative Agent’s local counsel
based on local laws or customary local mortgage or deed of trust practices or
(b) at Administrative Agent’s option, in the case of an Additional Mortgaged
Property, an amendment to an existing Mortgage, in form reasonably satisfactory
to Administrative Agent, adding such Additional Mortgaged Property to the Real
Property Assets or any mixed property asset encumbered by such existing
Mortgage.

 

 

A36256613

 

28



--------------------------------------------------------------------------------

“Mortgages” means all such instruments, including the 2018 Mortgages and any
Additional Mortgages, collectively.

“Multiemployer Plan” means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) which is maintained for, or contributed to (or to
which there is an obligation to contribute) on behalf of, employees of any Loan
Party or ERISA Affiliate or to which any Loan Party or ERISA Affiliate has or
could have any liability or obligation.

“Natural Gas Hedging Agreement” means any agreement with respect to, or
involving the purchase or hedge of, natural gas or price indices for natural gas
or any other similar derivative agreements or arrangements, in each case to
which Company or any of its Restricted Subsidiaries is a party and entered into
to manage fluctuations in the price or availability of natural gas.

“Net Asset Sale Proceeds”, with respect to any Asset Sale, means Cash payments
(including any Cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide direct costs
incurred in connection with such Asset Sale, including (i) income or gains taxes
reasonably estimated to be actually payable within two years of the date of such
Asset Sale as a result of any gain recognized in connection with such Asset
Sale, (ii) payment of the outstanding principal amount of, premium or penalty,
if any, and interest on any Indebtedness (other than the Loans) that is
(a) secured by a Lien on the stock or assets in question or that is not
subordinated to the Loans and, in each case, required to be repaid under the
terms thereof as a result of such Asset Sale and (b) actually paid on or about
the time of receipt of such Cash payment to a Person that is not an Affiliate of
any Loan Party or of any Affiliate of a Loan Party, and (iii) any actual
reasonable reserve for (x) any indemnification payments in respect of such Asset
Sale or (y) in the case of a sale of a mine, any cleanup and remediation costs
necessary or advisable (by contract or in the reasonable judgment of Company) to
prepare such mine for sale; provided, however, that Net Asset Sale Proceeds
shall not include any Cash payments received from any Asset Sale by a Foreign
Subsidiary unless such proceeds may be repatriated (by reason of a repayment of
an intercompany note or otherwise) to the United States without (in the
reasonable judgment of Company) resulting in a material Tax liability to
Company.

“Net Indebtedness Proceeds” means the Cash proceeds (net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses) from the incurrence of
Indebtedness by any Loan Party, other than Indebtedness permitted pursuant to
Section 6.1.

“Net Insurance/Condemnation Proceeds” means any Cash payments or proceeds
received or released from reserve, as the case may be, by Company or any of its
Restricted Subsidiaries (i) under any casualty insurance policy in respect of a
covered loss thereunder (other than proceeds or refunds received in respect of
the cancellation or termination of insurance covering Silica Related Claims
permitted hereunder) or (ii) as a result of the taking of any assets of Company
or any of its Restricted Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, in each
case net of any actual and reasonable documented costs incurred by Company or
any of its Restricted Subsidiaries in connection with the adjustment or
settlement of any claims of Company or

 

 

A36256613

 

29



--------------------------------------------------------------------------------

such Restricted Subsidiary in respect thereof and any bona fide direct costs
incurred in connection with any such sale, including the costs of the type
described in clauses (i), (ii) and (iii) of the definition of Net Asset Sale
Proceeds. For the avoidance of doubt, any payments or proceeds received or
released from business interruption insurance shall not constitute “Net
Insurance/Condemnation Proceeds”.

“NMTC Indebtedness” means unsecured Indebtedness incurred by Parent or any of
its Restricted Subsidiaries in connection with obtaining a New Markets Tax
Credit allocation under § 45D of the Internal Revenue Code and the resulting tax
credit equity from a third party; provided that (i) such Indebtedness is
subordinated to the Loans on terms reasonably acceptable to Administrative
Agent, (ii) the aggregate outstanding principal amount of such Indebtedness
shall not exceed $80,000,000 (other than interest paid in kind) at any one time,
and (iii) the aggregate outstanding principal amount of such Indebtedness (other
than (1) interest paid in kind and (2) obligations attributable to NMTC
Investments permitted under Section 6.3(u)) shall not exceed $20,000,000 at any
one time.

“NMTC Investment” means any Investment, directly or indirectly, in (including
any loan to) a CDE in connection with obtaining a New Markets Tax Credit
allocation under § 45D of the Internal Revenue Code and the resulting tax credit
equity from a third party.

“Non-Consenting Lender” has the meaning assigned to that term in Section 2.10.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Notes” means any promissory notes of Company issued pursuant to Section 2.1(e)
to evidence the Loans of any Lenders, substantially in the form of
Exhibit III-A, Exhibit III-B and/or Exhibit III-C annexed hereto, as applicable.

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto.

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto.

“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to Administrative Agent, the other Agents, Lenders or any of them
under the Loan Documents, whether for principal, interest, reimbursement of
amounts drawn under Letters of Credit, fees, expenses, indemnification or
otherwise.

“Officer” means the president, chief executive officer, a vice president, chief
financial officer, treasurer, general partner (if an individual), managing
member (if an individual) or other individual appointed by the Governing Body or
the Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity as the foregoing.

“Officer’s Certificate”, as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company.

“Operating Lease”, as applied to any Person, means any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.

 

 

A36256613

 

30



--------------------------------------------------------------------------------

“Organizational Documents” means the documents (including bylaws, operating
agreements, or partnership agreement, if applicable) pursuant to which a Person
that is a corporation, partnership, trust or limited liability company is
organized.

“Original Second Amended and Restated Credit Agreement” has the meaning assigned
to that term in the Recitals to this Agreement.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Parent” has the meaning assigned to that term in the introduction to this
Agreement.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Parent Guaranty” means the Guaranty executed and delivered by Parent on
November 25, 2008 (as may be amended, restated, supplemented, extended or
otherwise modified from time to time).

“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to Section 9.1(c).

“PBGC” means the Pension Benefit Guaranty Corporation of the United States
established pursuant to Section 4002 of ERISA (or any entity succeeding to all
or any of its functions under ERISA).

“Pension Act” means the United States Pension Protection Act of 2006, as
amended.

“Permits” has the meaning assigned to that term in Section 4.18(b).

“Permitted Acquisition” means the acquisition of all or substantially all of the
business and assets or Capital Stock of any Person, which acquisition is
permitted pursuant to Section 6.3 or which is otherwise consented to by
Requisite Lenders.

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA, any such Lien relating to or imposed in connection with any
Environmental Claim, and any such Lien expressly prohibited by any applicable
terms of any of the Collateral Documents):

 

(a) Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by Section 5.3;

 

(b) statutory Liens of landlords, Liens of collecting banks under the UCC on
items in the course of collection, statutory Liens and customary rights of
set-off of banks, statutory Liens of carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law, in each case
incurred in the ordinary course of business (a) for amounts not yet overdue or
(b) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of 10 days) are being contested in good faith by
appropriate proceedings, so long as (1) such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts, and (2) in the case of a Lien with respect to any
portion of the Collateral, such contest proceedings conclusively operate to stay
the sale of any portion of the Collateral on account of such Lien;

 

 

A36256613

 

31



--------------------------------------------------------------------------------

(c) deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of statutory obligations, bids, leases, government
contracts, trade contracts, and other similar obligations (exclusive of
obligations for the payment of borrowed money), so long as no foreclosure, sale
or similar proceedings have been commenced with respect to any portion of the
Collateral on account thereof;

 

(d) any attachment or judgment Lien not constituting an Event of Default under
Section 7.8;

 

(e) licenses (with respect to Intellectual Property and other property), leases
or subleases granted to third parties in accordance with any applicable terms of
the Collateral Documents and not interfering in any material respect with the
ordinary conduct of the business of Company or any of its Restricted
Subsidiaries or resulting in a material diminution in the value of any
Collateral as security for the Obligations;

 

(f) easements, rights-of-way, restrictions, encroachments, covenants and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Restricted Subsidiaries or result in a material diminution
in the value of any material portion of the Collateral as security for the
Obligations;

 

(g) any (a) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (b) Lien or restriction that the interest or title
of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any Lien or restriction
referred to in the preceding clause (b), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease;

 

(h) Liens arising from filing UCC financing statements relating solely to leases
not prohibited by this Agreement;

 

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(j) any zoning or similar law or right reserved to or vested in any Government
Authority to control or regulate the use of any real property;

 

(k) Liens granted pursuant to the Collateral Documents;

 

(l) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien by operation of law on
the related inventory and proceeds thereof;

 

(m) Liens on insurance policies and the proceeds thereof securing the financing
of the insurance premiums with the providers of such insurance and their
Affiliates in respect thereof;

 

(n) Liens on any assets that are the subject of an agreement for disposition
thereof expressly permitted under Section 6.7 that arise due to the existence of
such agreement; and

 

 

A36256613

 

32



--------------------------------------------------------------------------------

(o) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of Company and its Restricted
Subsidiaries.

“Permitted Indebtedness” means any Indebtedness permitted under Section 6.1.

“Permitted Refinancings” means, with respect to any Subordinated Indebtedness,
any refinancing, refunding, renewal, replacement, waiver, amendment,
restatement, extension, supplement or other modification of such Indebtedness
provided that such refinancing, refunding, renewal, replacement, waiver,
amendment, restatement, supplement, extension or other modification does not
(i) result in the applicable cash rate of interest and payment in kind rate of
interest payable in respect of such Subordinated Indebtedness exceeding, in
aggregate, more than an applicable LIBOR rate plus 12% per annum (subject to an
increase in the interest rate during the continuance of an event of default
under the documents evidencing such Subordinated Indebtedness in an amount not
to exceed 2%), (ii) change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, (iii) change any event of default or
condition to an event of default with respect thereto (other than to eliminate
any such event of default or increase any grace period related thereto), (iv)
change the redemption, prepayment or defeasance provisions thereof to make more
onerous, change the subordination provisions thereof (or of any guaranty
thereof), or (v) increase the outstanding principal amount of such Subordinated
Indebtedness (other than on account of accrued interest, premium, fees and
expenses) unless otherwise permitted as new Subordinated Indebtedness under
Section 6.1(m), provided further that the effect of such refinancing, refunding,
renewal, replacement, waiver, amendment, restatement, supplement, extension or
other modification, together with all other refinancing, refunding, renewal,
replacement, waiver, amendment, restatement, supplement, extension or other
modification made, does not increase materially the obligations of the obligor
thereunder or to confer any additional rights on the holders of such
Subordinated Indebtedness (or a trustee or other representative on their behalf)
which would be materially adverse to Company or Lenders.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Government Authorities.

“Permitted Surviving Debt” means (i) purchase money indebtedness, capital
leases, vendor financing, equipment financing and other similar financing
arrangements of Company, EPAP or their respective Restricted Subsidiaries,
(ii) intercompany indebtedness among EPAP and its Restricted Subsidiaries or
Company and its Restricted Subsidiaries, (iii) any indebtedness specifically
contemplated by the Acquisition Agreement to remain outstanding after the
Effective Date and (iv) that certain Indebtness of Company or its Restricted
Subsidiaries related to that certain Assignment of Term Non-Participating
Royalty Interest dated as of May 31, 2011 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time).

“Platform” has the meaning assigned to that term in Section 5.1(q).

“Pledge and Security Agreement” means the Pledge and Security Agreement executed
and delivered on November 25, 2008 (as may be amended, restated, supplemented,
extended or otherwise modified from time to time).

 

 

A36256613

 

33



--------------------------------------------------------------------------------

“Pledged Collateral” means, collectively, the “Pledged Collateral” as defined in
the Pledge and Security Agreement or any other Collateral Document.

“Potential Defaulting Lender” means, at any time, a Revolving Lender (a) as to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of any financial institution
affiliate of such Lender or (b) as to which Administrative Agent, Issuing Lender
or Swing Line Lender has in good faith determined and notified Company and (in
the case of Issuing Lender or Swing Line Lender) Administrative Agent that such
Lender or its Parent Company or a financial institution affiliate thereof has
notified Administrative Agent, or has stated publicly, that it will not comply
with its funding obligations under any other loan agreement or credit agreement
or other financing agreement (unless such position is based on such Lender’s (or
such Lender’s Parent Company’s or financial institution affiliate’s) good faith
determination that a condition precedent to funding cannot be satisfied). Any
determination that a Lender is a Potential Defaulting Lender under any of
clauses (a) or (b) above will be made by Administrative Agent or, in the case of
clause (b), Issuing Lender or Swing Line Lender, as the case may be, in its sole
discretion acting in good faith. Administrative Agent will promptly send to all
parties hereto a copy of any notice to Company provided for in this definition.

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

“Prime Rate” means the rate that Administrative Agent announces from time to
time as its prime rate, effective as of the date announced as the effective date
of any change in such prime rate. Without notice to Company or any other Person
(other than such announcement), the Prime Rate shall change automatically from
time to time as and in the amount by which such prime rate shall fluctuate. The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer. BNP Paribas or any other Lender may
make commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

“Pro Forma Basis” means, with respect to compliance with any test or covenant
under this Agreement, that all Specified Transactions (including, to the extent
applicable, the Transactions, but excluding any dispositions in the ordinary
course of business), restructuring, operational initiatives or other cost saving
actions and the following transactions in connection therewith (if any) shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the assets or Person subject to such
Specified Transaction or restructuring or other cost saving action, (i) in the
case of a sale, transfer or other disposition of all or substantially all equity
interests in or assets of any Restricted Subsidiary of Parent or any division,
business unit, line of business or facility used for operations of Parent or any
of its Restricted Subsidiaries (in each case, to a Person other than Parent or
any Restricted Subsidiary), shall be excluded, and (ii) in the case of an
acquisition or other Investment, shall be included, (b) any retirement,
extinguishment or repayment of Indebtedness and (c) any Indebtedness incurred or
assumed by Parent or any of its Restricted Subsidiaries in connection with such
Specified Transaction or restructuring, operational initiative or other cost
saving action (and all Indebtedness so incurred or assumed shall be deemed to
have borne interest (x) in the case of fixed rate Indebtedness, at the rate
applicable thereto or (y) in the case of floating rate Indebtedness, at the
rates which were or would have been applicable thereto during the period when
such Indebtedness was or was deemed to be outstanding); provided that
Consolidated Adjusted EBITDA shall be further adjusted, without duplication of
any adjustments to Consolidated Adjusted

 

 

A36256613

 

34



--------------------------------------------------------------------------------

EBITDA set forth in the definition of Consolidated Adjusted EBITDA, by, without
duplication, adjustments which are (I) in accordance with Regulation S-X or
(II) as certified by a duly authorized officer as reflecting any net synergies,
operating expense reductions and other operating improvements and cost savings
(net of the amount of actual benefits realized during such period) directly
attributable to (a) any successfully completed acquisition, other Investment or
disposition (including the termination or discontinuance of activities
constituting such business) of business entities or properties or assets,
constituting a division or line of business of any business entity, division or
line of business or facility used for operations of Parent or any of its
Restricted Subsidiaries that is the subject of any such acquisition or
disposition, or (b) any operational change, restructuring or other cost saving
action (including, to the extent applicable, from the Transactions) (but
excluding any dispositions in the ordinary course of business) (“Expected Cost
Savings”), so long as in each case such Expected Cost Savings are reasonably
identifiable and factually supportable and having been determined in good faith
to be realizable within 18 months following any such pro forma event and which
do not account for more than 25% of Consolidated Adjusted EBITDA (calculated
prior to giving effect to such Expected Cost Savings) or another amount to be
agreed in writing by Administrative Agent.

“Pro Rata Share” means, at any date of determination, (a) with respect to all
payments, computations and other matters relating to the Term Loan Commitment or
the Term Loan of any Lender, the percentage obtained by dividing (i) the Term
Loan Exposure of that Lender by (ii) the aggregate Term Loan Exposure of all
Lenders, (b) with respect to all payments, computations and other matters
relating to the Revolving Loan Commitment or the Revolving Loans of any Lender
or any Letters of Credit issued or participations therein deemed purchased by
any Lender or any assignments of any Swing Line Loans deemed purchased by any
Lender, the percentage obtained by dividing (i) the Revolving Loan Exposure of
that Lender by (ii) the aggregate Revolving Loan Exposure of all Lenders and
(c) for all other purposes with respect to each Lender, the percentage obtained
by dividing (i) the sum of the Term Loan Exposure of that Lender plus the
Revolving Loan Exposure of that Lender by (ii) the sum of the aggregate Term
Loan Exposure of all the Lenders plus the aggregate Revolving Loan Exposure of
all the Lenders, in any such case as of the date of such determination and as
the applicable percentage may be adjusted by assignments permitted pursuant to
Section 9.1. The initial Pro Rata Share of each Lender for the purposes of each
of clauses (a) through (c) of the preceding sentence will be set forth opposite
the name of that Lender on a schedule to be held by Administrative Agent.

“Proceedings” means any litigation, action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration.

“PubCo” means U.S. Silica Holdings, Inc., a Delaware corporation.

“Public Lender” has the meaning assigned to that term in Section 5.1(q).

“Purchaser” has the meaning assigned to that term in Section 2.4(b)(v).

“Qualified Capital Stock” means any Capital Stock of any Person that is not
Disqualified Stock.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 

A36256613

 

35



--------------------------------------------------------------------------------

“Real Property Asset” means, at any time of determination, any interest then
owned by any Loan Party in any real property.

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among Company,
the Administrative Agent and the Lenders providing Refinancing Debt, effecting
the incurrence of such Refinancing Debt in accordance with Section 2.14.

“Refinancing Debt” has the meaning assigned to that term in Section 2.14(a).

“Refinancing Term Commitment” has the meaning assigned to that term in
Section 2.14(a).

“Refinancing Revolving Loan Commitment” has the meaning assigned to that term in
Section 2.14(a).

“Refunded Swing Line Loans” has the meaning assigned to that term in
Section 2.1(a)(iii)(B).

“Register” has the meaning assigned to that term in Section 2.1(d).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Regulation S-X” means Regulation S-X promulgated under the Exchange Act or any
similar regulation then in effect, as amended or modified from time to time and
a reference to a particular provision thereof shall include a reference to the
comparable provision if any of any such similar regulation.

“Reimbursement Date” has the meaning assigned to that term in Section 10.3(b).

“Related Agreements” means the Sand Purchase Documents.

“Related Parties” has the meaning assigned to that term in Section 8.1(a)(ii).

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

“Repricing Event” means (a) any prepayment or repayment of Term Loans with the
proceeds of, or any conversion of the Term Loans into, any new or replacement
tranche of term loans with the primary purpose of obtaining an All-In Yield that
is lower than the All-In Yield applicable to the Term Loans or (b) any amendment
to the Term Loans with the primary purpose to reduce the All-In Yield applicable
to the Term Loans, in each case, other than in connection with any Change of
Control, or Transformative Acquisition.

“Repurchase Offer Loans” has the meaning assigned to that term in
Section 2.4(b)(v).

“Request for Issuance” means a request substantially in the form of Exhibit VIII
annexed hereto.

 

 

A36256613

 

36



--------------------------------------------------------------------------------

“Requisite Lenders” means Lenders having or holding more than 50% of the sum of
the aggregate Term Loan Exposure of all Lenders plus the aggregate Revolving
Loan Exposure of all Lenders.

“Requisite Revolving Lenders” means Revolving Lenders having or holding more
than 50% of the aggregate Revolving Loan Exposure of all Revolving Lenders.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Parent, Company
or any of their Restricted Subsidiaries now or hereafter outstanding, except a
dividend payable solely in shares of that class of stock to the holders of that
class, (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock of Parent, Company or any of their Restricted Subsidiaries
now or hereafter outstanding, (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of Parent, Company or any of their Restricted
Subsidiaries now or hereafter outstanding, and (iv) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Subordinated Indebtedness.

“Restricted Person” means any Loan Party, any of their respective Affiliates or
any natural Person.

“Restricted Subsidiary” means each Subsidiary of a Loan Party that is not an
Unrestricted Subsidiary.

“Revolving Lender” means a Lender that has a Revolving Loan Commitment and/or
that has an outstanding Revolving Loan.

“Revolving Loan Commitment” means the Commitment of a Revolving Lender to make
Revolving Loans to Company pursuant to Section 2.1(a)(ii), and “Revolving Loan
Commitments” means such Commitments of all Revolving Lenders in the aggregate.

“Revolving Loan Commitment Amount” means, at any date, the aggregate amount of
the Revolving Loan Commitments of all Revolving Lenders.

“Revolving Loan Commitment Termination Date” means the fifth year anniversary of
the Effective Date as such date may be extended with respect to all or a portion
of the Revolving Loan Commitments pursuant to Section 2.13.

“Revolving Loan Exposure”, with respect to any Revolving Lender, means, as of
any date of determination, (a) prior to the termination of the Revolving Loan
Commitments, the amount of that Lender’s Revolving Loan Commitment and (b) after
the termination of the Revolving Loan Commitments, the sum of (i) the aggregate
outstanding principal amount of the Revolving Loans of that Lender plus (ii) in
the event that such Lender is Issuing Lender, the aggregate Letter of Credit
Usage in respect of all Letters of Credit issued by that Lender (in each case
net of any participations purchased by other Lenders in such Letters of Credit
or in any unreimbursed drawings thereunder) plus (iii) the aggregate amount of
all participations purchased by that Lender in any outstanding Letters of Credit
or any unreimbursed drawings under any Letters of Credit plus (iv) in the case
of Swing Line Lender, the aggregate outstanding principal amount of all Swing
Line Loans (net of any assignments thereof deemed purchased by other Revolving
Lenders) plus (v) the aggregate amount of all assignments deemed purchased by
that Lender in any outstanding Swing Line Loans.

 

 

A36256613

 

37



--------------------------------------------------------------------------------

“Revolving Loans” means the Loans made by Revolving Lenders to Company pursuant
to Section 2.1(a)(ii).

“Revolving Notes” means any promissory notes of Company issued pursuant to
Section 2.1(e) to evidence the Revolving Loans of any Revolving Lenders,
substantially in the form of Exhibit III-B annexed hereto.

“Sanctions” means any sanction administered or enforced by the United States
government (including OFAC), the United Nations Security Council, the European
Union or HMT.

“Sand Processing and Delivery Agreements” means, collectively, Sand Processing
and Delivery Agreements between Preferred Rocks USS and Company dated
November 24, 2008 relating to the Sand Purchase Agreements.

“Sand Purchase Agreements” means, collectively, the Sand Purchase Agreements
dated November 24, 2008 (as amended and restated on November 25, 2008, as
amended on January 1, 2010 and as thereafter amended, restated, supplemented,
extended or otherwise modified from time to time in accordance with their terms)
between Preferred Rocks USS and each of Superior Well Services, Inc. and
Schlumberger Technology Corporation.

“Sand Purchase Documents” means the Sand Purchase Agreements, Sand Processing
and Delivery Agreement, the Conveyance of Undivided Mineral Interest and any
promissory notes, subordination, attornment and non-disturbance agreements,
mortgage, security agreement, financing statements and other documents executed
in connection therewith.

“Second Restatement Loans” has the meaning assigned to the term “Loans” in the
Amended Second Amended and Restated Credit Agreement.

“Secured Parties” means Lenders, Administrative Agent, Lead Arrangers,
Collateral Agent, Hedge Agreement Counterparties, Banking Services Providers and
the successors and assigns of each of the foregoing.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of Indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“Securities Account” means an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Silica Related Claims” shall mean claims (other than workers compensation
claims) against Parent or any of its Restricted Subsidiaries alleging silica
exposure, including those that allege that silica products sold by Parent or any
of its Restricted Subsidiaries (or their predecessor-in-interest) were defective
or that said Person acted negligently in selling products without a warning or
with an inadequate warning.

 

 

A36256613

 

38



--------------------------------------------------------------------------------

“Silica Related Claims Policies” shall have the meaning given to such term in
Section 5.4(b)(ii).

“Solvent”, with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“SPC” has the meaning assigned to that term in Section 9.1(e).

“Specified Conditions” means with respect to any Unrestricted Subsidiary
Designation or any Subsidiary Redesignation or the effectiveness of any
Extension or Refinancing Amendment, as of the date of determination thereof,
immediately after giving effect to such action, (i) no Event of Default shall
exist; (ii) each of the representations and warranties contained in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date
(provided that if a representation and warranty is qualified as to materiality,
such representation and warranty shall be true and correct in all respects); and
(iii) as of the last day of the most recent Fiscal Quarter for which financial
statements have been (or were required to be) delivered under Section 6.1(b) and
for the four Fiscal Quarter period ending on such date, Company shall be in pro
forma compliance with the Financial Covenant on a Pro Forma Basis.

“Specified Equity Contribution” has the meaning assigned to that term in clause
(d) of Section 7.2.

“Specified Representations” means the representations and warranties of the Loan
Parties set forth in Section 4.1(a) (solely with respect to legal existence of
the Loan Parties and corporate power and authority of the Loan Parties to enter
into each of the Loan Documents to which they are parties), Section 4.2(a),
Section 4.2(b)(i) (solely with respect to no conflict with Organizational
Documents of the Loan Parties), Section 4.2(d), Section 4.8(a) (solely with
respect to the Investment Company Act of 1940), Section 4.8(b), Section 4.8(c),
Section 4.8(d), Section 4.8(e), Section 4.8(f), Section 4.13, Section 4.14
(solely with respect to the creation, validity and perfection of security
interests in the Collateral and subject to the limitations set forth in the
final paragraph of Section 3.1) and Section 4.15.

 

 

A36256613

 

39



--------------------------------------------------------------------------------

“Specified Transactions” means (a) any acquisition or other Investment or the
sale, transfer or other disposition of all or substantially all equity interests
in or assets of any Restricted Subsidiary of Parent or any division, business
unit, line of business or facility used for operations of Parent or any of its
Restricted Subsidiaries (in each case, to a Person other than Parent or any
Restricted Subsidiary), consolidations, recapitalizations, equity issuances and
(b) any incurrence or retirement, extinguishment or repayment of Indebtedness
(other than Indebtedness incurred or repaid under any revolving facility in the
ordinary course of business), restricted payment or other event, that by the
terms hereof requires pro forma compliance with a test or covenant hereunder or
requires such test or covenant to be calculated on a “Pro Forma Basis”.

“Standby Letter of Credit” means any letter of credit or similar instrument
other than a Commercial Letter of Credit.

“Subject Lender” has the meaning assigned to that term in Section 2.10.

“Subordinated Indebtedness” means any Indebtedness of any Loan Party permitted
hereunder incurred from time to time and subordinated in right of payment to the
Obligations on terms reasonably satisfactory to Administrative Agent.

“Subsidiary”, with respect to any Person, means any corporation, partnership,
trust, limited liability company, association, Joint Venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the members of the Governing Body is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof.

“Subsidiary Guarantor” has the meaning assigned to that term in the introduction
to this Agreement.

“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
existing Domestic Subsidiaries of Parent (other than Company) on November 25,
2008 (as may be amended, restated, supplemented, extended or otherwise modified
from time to time) and executed and delivered by additional Domestic
Subsidiaries of Parent from time to time thereafter in accordance with
Section 5.9.

“Subsidiary Redesignation” has the meaning assigned thereto in the definition of
“Unrestricted Subsidiary”.

“Successful Syndication” has the meaning assigned thereto in the Fee Letter.

“Supplemental Collateral Agent” has the meaning assigned to that term in
Section 8.1(b).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Exposure” means, as at any date of determination, the aggregate
principal amount at such time of all outstanding Swing Line Loans. The Swing
Line Exposure of any Revolving Lender at any time shall equal its Pro Rata Share
of the aggregate Swing Line Exposure at such time.

“Swing Line Lender” means BNP Paribas, or any Person serving as a successor
Administrative Agent hereunder, in its capacity as Swing Line Lender hereunder.

“Swing Line Loan Commitment” means the Commitment of Swing Line Lender to make
Swing Line Loans to Company pursuant to Section 2.1(a)(iii).

 

 

A36256613

 

40



--------------------------------------------------------------------------------

“Swing Line Loans” means the Loans made by Swing Line Lender to Company pursuant
to Section 2.1(a)(iii).

“Swing Line Note” means any promissory note of Company issued pursuant to
Section 2.1(e) to evidence the Swing Line Loans of Swing Line Lender,
substantially in the form of Exhibit III-C annexed hereto.

“Syndication Date” means the earlier to occur of (a) the achievement of a
Successful Syndication and (b) the date that is 60 days after the Effective
Date.

“Target” has the meaning assigned to that term in Section 6.3(o).

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, fee,
assessment, deduction, withholding or other charge of any nature and whatever
called, imposed by a Government Authority, on whomsoever and wherever imposed,
levied, collected, withheld or assessed, including interest, penalties,
additions to tax and any similar liabilities with respect thereto.

“Term Lender” means a Lender that has a Term Loan Commitment and/or that has an
outstanding Term Loan.

“Term Loan” or “Term Loans” means one or more of the term loans made and/or
continued by Term Lenders to Company on the Effective Date pursuant to
Section 2.1(a)(i) and Incremental Term Loans (if any) made by Incremental
Lenders pursuant to Section 2.12.

“Term Loan Commitment” means the Commitment of a Term Lender to make a Term Loan
to Company pursuant to Section 2.1(a)(i), and “Term Loan Commitments” means such
Commitments of all Term Lenders in the aggregate.

“Term Loan Exposure” means, with respect to any Term Lender as of any date of
determination, (a) prior to the funding of the Term Loans, the amount of that
Lender’s Term Loan Commitment and (b) after the funding of the Term Loans, the
outstanding principal amount of the Term Loan of that Lender.

“Term Loan Maturity Date” means the seven year anniversary of the Effective Date
as such date may be extended with respect to all or a portion of the Term Loans
pursuant to Section 2.13.

“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (a) the aggregate principal amount of all outstanding
Revolving Loans plus (b) the aggregate principal amount of all outstanding Swing
Line Loans plus (c) the Letter of Credit Usage.

“Transaction Costs” means all fees, costs, expenses, premiums, termination
payments, prepayment penalties incurred or paid by any Loan Party on or before
the Effective Date in connection with the Transactions, including any fees
referred to in Section 2.3 payable to Administrative Agent or Lenders on or
before the Effective Date and fees or original issue discount in connection with
the Funding Requirements.

“Transaction Documents” means, collectively, the Loan Documents and the Related
Agreements.

“Transactions” means, collectively, (i) the execution and delivery of any
amended or amended and restated Loan Documents and the borrowing of the Loans on
the Effective Date (including to fund cash to the balance sheet of Company),
(ii) the Acquisition, (iii) the repayment or refinancing in full of all amounts
outstanding or becoming due under the Indebtedness of EPAP and its Restricted
Subsidiaries and (iv) the payment of Transaction Costs.

 

 

A36256613

 

41



--------------------------------------------------------------------------------

“Transformative Acquisition” means any acquisition by Company or any Restricted
Subsidiary that is either (a) not permitted hereunder immediately prior to the
consummation of such acquisition or (b) if permitted hereunder immediately prior
to the consummation of such acquisition, would not provide Company and the
Restricted Subsidiaries with adequate flexibility hereunder and under the other
Loan Documents for the continuation and/or expansion of their combined
operations following such consummation, as determined by Company acting in good
faith.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unasserted Obligations” means, at any time, Obligations for Taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for
(a) the principal of and interest on, and fees relating to, any Indebtedness and
(b) contingent reimbursement obligations in respect of amounts that may be drawn
under Letters of Credit) in respect of which no claim or demand for payment has
been made (or, in the case of Obligations for indemnification, no notice for
indemnification has been issued by the Indemnitee) at such time.

“Unrestricted Subsidiary” means any Subsidiary of a Loan Party (other than
Company) that is existing or subsequently acquired or created after the
Effective Date and designated by Company as an Unrestricted Subsidiary in
accordance with Section 5.13.

“Unrestricted Subsidiary Designation” has the meaning assigned to that term in
the definition of “Unrestricted Subsidiary”.

“USA Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Voting Securities” means, with respect to any Person, the Capital Stock of such
Person of any class or classes, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of members of the
Governing Body (or Persons performing similar functions) of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2    Accounting Terms; Utilization of GAAP for Purposes of
Calculations Under Agreement

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Company to Lenders pursuant to clauses (b), (c) and (j) of
Section 5.1 shall be prepared in accordance with GAAP as in effect at the time
of such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(e)). Calculations

 

 

A36256613

 

42



--------------------------------------------------------------------------------

in connection with the definitions, covenants and other provisions of this
Agreement shall utilize GAAP as in effect on the date of determination, applied
in a manner consistent with that used in preparing the financial statements
referred to in Section 4.3. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and Company, Administrative Agent or Requisite Lenders shall so
request, Administrative Agent and Company shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of Requisite Lenders), provided
that, until so amended, such ratio or requirement shall continue to be computed
in accordance with GAAP prior to such change therein and Company shall provide
to Administrative Agent and Lenders reconciliation statements provided for in
Section 5.1(e). With respect to Capital Leases, the adoption or issuance of any
accounting standards after the Effective Date will not cause any lease that was
not or would not have been a Capital Lease prior to such adoption or issuance to
be deemed a Capital Lease.

Section 1.3    Other Definitional Provisions and Rules of Construction

 

  (a) Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.

 

  (b) References to “Section” and “Sections” shall be to Section and Sections,
respectively, of this Agreement unless otherwise specifically provided. Section
headings in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose or be
given any substantive effect.

 

  (c) The use in any of the Loan Documents of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

 

  (d) Unless otherwise expressly provided herein, references to Organizational
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
amendment and restatements, extensions, supplements and other modifications
thereto.

 

  (e) Whenever any provision in any Loan Document refers to the knowledge (or an
analogous phrase) of any Loan Party, such words are intended to signify that
such Loan Party has actual knowledge or awareness of a particular fact or
circumstance or that such Loan Party, if it had exercised reasonable diligence,
would have known or been aware of such fact or circumstance.

Section 1.4    No Novation

It is the intent of the parties hereto that this Agreement does not constitute a
novation of rights, obligations and liabilities of the respective parties
existing under the Amended Second Amended and Restated Credit Agreement or
evidence payment of all or any of such obligations and liabilities and such
rights, obligations and liabilities shall continue and remain outstanding, and
that this Agreement amends and restates in its entirety the Amended Second
Amended and Restated Credit Agreement.

 

 

A36256613

 

43



--------------------------------------------------------------------------------

Section 1.5    Cashless Rolls

Notwithstanding anything to the contrary contained in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent and such Lender.

ARTICLE II

AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

Section 2.1    Commitments; Making of Loans; the Register; Optional Notes

 

  (a) Commitments Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Company herein set forth,
each applicable Lender hereby severally agrees to make the Loans described in
this Section 2.1.

 

  (i) Term Loans Each Lender that has a Term Loan Commitment severally agrees to
lend to Company (including, as applicable, to continue its outstanding Second
Restatement Loans) on the Effective Date an amount not exceeding its Pro Rata
Share of the aggregate amount of the Term Loan Commitments to be used for the
purposes identified in Section 2.5(a) and funded and continued in accordance
with the Funds Flow Memorandum. The amount of each Lender’s Term Loan Commitment
shall be set forth opposite its name on a schedule held by Administrative Agent
and the aggregate amount of the Term Loan Commitments is $1,280,000,000;
provided that the amount of the Term Loan Commitment of each Lender shall be
adjusted to give effect to any assignment of such Term Loan Commitment pursuant
to Section 9.1(b). Company may make only one borrowing under the Term Loan
Commitments. For the avoidance of doubt, such borrowing made by Company pursuant
to this Section 2.1(a)(i) shall be deemed to include the Term Loans made by the
Lenders on the Effective Date as requested pursuant to the Notice of Borrowing
dated on or about the Effective Date and the outstanding Second Restatement
Loans under the Amended Second Amended and Restated Credit Agreement and
continued hereunder and such borrowing shall be deemed to be made on the
Effective Date on the same terms and conditions as the Term Loans requested
pursuant to the Notice of Borrowing delivered on or about the Effective Date.
Amounts borrowed under this Section 2.1(a)(i) and subsequently repaid or prepaid
may not be reborrowed.

 

  (ii)

Revolving Loans Each Revolving Lender severally agrees, subject to the
limitations set forth below with respect to the maximum amount of Revolving
Loans permitted to be outstanding from time to time, to lend to Company from
time to time during the period from the first Business Day after the Effective
Date up to but excluding the Revolving Loan Commitment Termination Date, an
aggregate amount not exceeding such Revolving Lender’s Pro Rata Share of the
aggregate amount of the then available Revolving Loan Commitments, all such
Loans to be used for the purposes identified in Section 2.5(a). The original
amount of each Revolving Lender’s Revolving Loan Commitment is set forth
opposite its name on a schedule held by Administrative Agent and the original

 

 

A36256613

 

44



--------------------------------------------------------------------------------

  Revolving Loan Commitment Amount is $100,000,000; provided that the amount of
the Revolving Loan Commitment of each Revolving Lender shall be adjusted to give
effect to any assignment of such Revolving Loan Commitment pursuant to
Section 9.1(b) and shall be reduced from time to time by the amount of any
reductions thereto made pursuant to Section 2.4. Each Revolving Lender’s
Revolving Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Revolving Loans and all other amounts owed hereunder
with respect to the Revolving Loans and the Revolving Loan Commitments shall be
paid in full no later than that date. Amounts borrowed under this
Section 2.1(a)(ii) may be repaid and reborrowed up to but excluding the
Revolving Loan Commitment Termination Date.

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitment Amount then in
effect.

 

  (iii) Swing Line Loans

 

  (A) General Provisions Swing Line Lender hereby agrees, subject to the
limitations set forth in the last paragraph of Section 2.1(a)(ii) and set forth
below with respect to the maximum amount of Swing Line Loans permitted to be
outstanding from time to time, to make a portion of the Revolving Loan
Commitments available to Company from time to time during the period from the
Effective Date up to but excluding the Revolving Loan Commitment Termination
Date by making Swing Line Loans to Company in an aggregate amount not exceeding
the amount of the Swing Line Loan Commitment to be used for the purposes
identified in Section 2.5(a), notwithstanding the fact that such Swing Line
Loans, when aggregated with Swing Line Lender’s outstanding Revolving Loans and
Swing Line Lender’s Pro Rata Share of the Letter of Credit Usage then in effect,
may exceed Swing Line Lender’s Revolving Loan Commitment. The original amount of
the Swing Line Loan Commitment is $20,000,000; provided that any reduction of
the Revolving Loan Commitment Amount made pursuant to Section 2.4 that reduces
the Revolving Loan Commitment Amount to an amount less than the then current
amount of the Swing Line Loan Commitment shall result in an automatic
proportional reduction of the amount of the Swing Line Loan Commitment to the
amount of the Revolving Loan Commitment Amount, as so reduced, without any
further action on the part of Company, Administrative Agent or Swing Line
Lender. The Swing Line Loan Commitment shall expire on the Revolving Loan
Commitment Termination Date and all Swing Line Loans and all other amounts owed
hereunder with respect to the Swing Line Loans shall be paid in full no later
than that date. Amounts borrowed under this Section 2.1(a)(iii) may be repaid
and reborrowed up to but excluding the Revolving Loan Commitment Termination
Date.

 

 

A36256613

 

45



--------------------------------------------------------------------------------

  (B) Swing Line Loan Prepayment with Proceeds of Revolving Loans With respect
to any Swing Line Loans that have not been voluntarily prepaid by Company
pursuant to Section 2.4(b)(i), Swing Line Lender may, at any time in its sole
and absolute discretion, deliver to Administrative Agent (with a copy to
Company), no later than 12:00 Noon (New York City time) on the first Business
Day in advance of the proposed Funding Date, a notice requesting Revolving
Lenders to make Revolving Loans in Dollars that are Base Rate Loans on such
Funding Date in an amount equal to the amount of such Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date such notice is given.
Company hereby authorizes the giving of any such notice and the making of any
such Revolving Loans. Anything contained in this Agreement to the contrary
notwithstanding, (1) the proceeds of such Revolving Loans made by Revolving
Lenders other than Swing Line Lender shall be immediately delivered by
Administrative Agent to Swing Line Lender (and not to Company) and applied to
repay a corresponding portion of the Refunded Swing Line Loans and (2) on the
day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the
Refunded Swing Line Loans shall be deemed to be paid with the proceeds of a
Revolving Loan made by Swing Line Lender, and such portion of the Swing Line
Loans deemed to be so paid shall no longer be outstanding as Swing Line Loans
and shall no longer be due under the Swing Line Note, if any, of Swing Line
Lender but shall instead constitute part of Swing Line Lender’s outstanding
Revolving Loans and shall be due under the Revolving Note, if any, of Swing Line
Lender. Company hereby authorizes Administrative Agent and Swing Line Lender to
charge Company’s accounts with Administrative Agent and Swing Line Lender (up to
the amount available in each such account) in order to immediately pay Swing
Line Lender the amount of the Refunded Swing Line Loans to the extent the
proceeds of such Revolving Loans made by Revolving Lenders, including the
Revolving Loan deemed to be made by Swing Line Lender, are not sufficient to
repay in full the Refunded Swing Line Loans. If any portion of any such amount
paid (or deemed to be paid) to Swing Line Lender should be recovered by or on
behalf of Company from Swing Line Lender in any bankruptcy, insolvency or
similar Proceeding, in any assignment for the benefit of creditors or otherwise,
the loss of the amount so recovered shall be ratably shared among all the
Lenders in the manner contemplated by Section 9.5.

 

  (C)

Swing Line Loan Assignments On the Funding Date of each Swing Line Loan, each
Revolving Lender shall be deemed to, and hereby agrees to, purchase an
assignment of such Swing Line Loan in an amount equal to its Pro Rata Share in
Dollars. If for any reason (1)

 

 

A36256613

 

46



--------------------------------------------------------------------------------

  Revolving Loans are not made upon the request of Swing Line Lender as provided
in the immediately preceding paragraph in an amount sufficient to repay any
amounts owed to Swing Line Lender in respect of such Swing Line Loan or (2) the
Revolving Loan Commitments are terminated at a time when such Swing Line Loan is
outstanding, upon notice from Swing Line Lender as provided below, each
Revolving Lender shall fund the purchase of such assignment in an amount equal
to its Pro Rata Share in Dollars (calculated, in the case of the foregoing
clause (2), immediately prior to such termination of the Revolving Loan
Commitments) of the unpaid amount of such Swing Line Loan together with accrued
interest thereon. Upon one Business Day’s notice from Swing Line Lender, each
Revolving Lender shall deliver to Swing Line Lender such amount in same day
funds at the Funding and Payment Office. In order to further evidence such
assignment (and without prejudice to the effectiveness of the assignment
provisions set forth above), each Revolving Lender agrees to enter into an
Assignment Agreement at the request of Swing Line Lender in form and substance
reasonably satisfactory to Swing Line Lender. In the event any Revolving Lender
fails to make available to Swing Line Lender any amount as provided in this
paragraph, Swing Line Lender shall be entitled to recover such amount on demand
from such Revolving Lender, together with interest thereon at the rate
customarily used by Swing Line Lender for the correction of errors among banks
for three Business Days and thereafter at the Base Rate. In the event Swing Line
Lender receives a payment of any amount with respect to which other Revolving
Lenders have funded the purchase of assignments as provided in this paragraph,
Swing Line Lender shall promptly distribute to each such other Revolving Lender
its Pro Rata Share of such payment.

 

  (D)

Revolving Lenders’ Obligations Anything contained herein to the contrary
notwithstanding, each Revolving Lender’s obligation to make Revolving Loans for
the purpose of repaying any Refunded Swing Line Loans pursuant to
Section 2.1(a)(iii)(B) and each Revolving Lender’s obligation to purchase an
assignment of any unpaid Swing Line Loans pursuant to the immediately preceding
paragraph shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against Swing Line Lender,
Company or any other Person for any reason whatsoever; (2) the occurrence or
continuation of an Event of Default or a Potential Event of Default; (3) any
adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Company or any of its Restricted
Subsidiaries; (4) any breach of this Agreement or any other Loan Document by any
party thereto; or (5) any other circumstance, happening or event whatsoever,
whether or not similar to any of the

 

 

A36256613

 

47



--------------------------------------------------------------------------------

  foregoing; provided that such obligations of each Revolving Lender are subject
to the condition that (x) Swing Line Lender believed in good faith that all
conditions under ARTICLE III to the making of the applicable Refunded Swing Line
Loans or other unpaid Swing Line Loans, as the case may be, were satisfied at
the time such Refunded Swing Line Loans or unpaid Swing Line Loans were made or
(y) the satisfaction of any such condition not satisfied had been waived in
accordance with Section 9.6 prior to or at the time such Refunded Swing Line
Loans or other unpaid Swing Line Loans were made.

 

  (b) Borrowing Mechanics

 

  (i) Borrowing Notices and Amounts Loans made on any Funding Date (other than
Swing Line Loans, Revolving Loans made pursuant to a request by Swing Line
Lender pursuant to Section 2.1(a)(iii) or Revolving Loans made pursuant to
Section 10.3(b)) shall be in an aggregate minimum amount of $500,000 and
multiples of $100,000 in excess of that amount. Swing Line Loans made on any
Funding Date shall be in an aggregate minimum amount of $100,000 and multiples
of $100,000 in excess of that amount.

Whenever Company desires that the Lenders make Term Loans or Revolving Loans,
Company shall deliver to Administrative Agent a duly executed Notice of
Borrowing no later than 12:00 Noon (New York City time) at least three Business
Days in advance of the proposed Funding Date (in the case of a LIBOR Loan) or at
least one Business Day in advance of the proposed Funding Date (in the case of a
Base Rate Loan).

Whenever Company desires that Swing Line Lender make a Swing Line Loan, Company
shall deliver to Administrative Agent a duly executed Notice of Borrowing no
later than 11:00 A.M. (New York City time) on the proposed Funding Date.

Term Loans and Revolving Loans may be continued as or converted into Base Rate
Loans and LIBOR Loans in the manner provided in Section 2.2(d).

In lieu of delivering a Notice of Borrowing, Company may give Administrative
Agent telephonic notice by the required time for the proposed borrowing under
this Section 2.1(b); provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Borrowing to Administrative
Agent before the applicable Funding Date.

 

  (ii) Telephonic Notice Neither Administrative Agent nor any Lender shall incur
any liability to Company in acting upon any telephonic notice referred to above
that Administrative Agent believes in good faith to have been given by an
Officer or other Person authorized to borrow on behalf of Company or for
otherwise acting in good faith under this Section 2.1(b) or under
Section 2.2(d), and upon funding of Loans by Lenders, and upon conversion or
continuation of the applicable basis for determining the interest rate with
respect to any Loans pursuant to Section 2.2(d), in each case in accordance with
this Agreement, pursuant to any such telephonic notice Company shall have
effected Loans or a conversion or continuation thereof, as the case may be,
hereunder.

 

 

A36256613

 

48



--------------------------------------------------------------------------------

  (iii) Certification by Company Company shall notify Administrative Agent prior
to the funding of any Loans in the event that any of the matters to which
Company is required to certify in the applicable Notice of Borrowing is no
longer true and correct as of the applicable Funding Date, and the acceptance by
Company of the proceeds of any Loans shall constitute a re-certification by
Company as of the applicable Funding Date, as to the matters to which Company is
required to certify in the applicable Notice of Borrowing.

 

  (iv) Notice Irrevocable Except as otherwise provided in Section 2.6(b),
Section 2.6(c) and Section 2.6(g), a Notice of Borrowing for, or a Notice of
Conversion/Continuation for conversion to or continuation of, a LIBOR Loan (or
telephonic notice in lieu thereof) shall be irrevocable on and after the related
Interest Rate Determination Date, and Company shall be bound to make a borrowing
or to effect a conversion or continuation in accordance therewith.

 

  (v) [Reserved]

 

  (vi) Defaulting Lenders In furtherance of the foregoing, if any Lender
becomes, and during the period it remains, a Defaulting Lender or a Potential
Defaulting Lender, each of Issuing Lender and Swing Line Lender is hereby
authorized by Company (which authorization is irrevocable and coupled with an
interest) to give, in its discretion, through Administrative Agent, Notices of
Borrowing pursuant to Section 2.1(b)(i) in such amounts and in such times as may
be required to (A) reimburse an unreimbursed drawings under any outstanding
Letter of Credit, (B) repay an outstanding Swing Line Loan, and/or (C) Cash
Collateralize the obligations of Company in respect of outstanding Letters of
Credit or Swing Line Loans in an amount at least equal to the aggregate amount
of the obligations (contingent or otherwise) of such Defaulting Lender or
Potential Defaulting Lender in respect of such Letter of Credit or Swing Line
Loan. Notwithstanding anything to the contrary in this Agreement, any Notice of
Borrowing made pursuant to this Section by an Issuing Lender or Swing Line
Lender shall not be subject to the minimum drawing and multiple requirements of
Section 2.1(b) but shall be subject to the other conditions to borrowing set
forth therein and subject to the conditions set forth in Section 3.2 hereof.

 

  (c)

Disbursement of Funds All Term Loans and Revolving Loans shall be made by
Lenders simultaneously and proportionately to their respective Pro Rata Shares,
it being understood that neither Administrative Agent nor any Lender shall be
responsible for any default by any other Lender in that other Lender’s
obligation to make a Loan requested hereunder nor shall the amount of the
Commitment of any Lender to make the particular type of Loan requested be
increased or decreased as a result of a default by any other Lender in that
other Lender’s obligation to make a Loan requested hereunder. Promptly after
receipt by Administrative Agent of a Notice of Borrowing pursuant to
Section 2.1(b) (or telephonic notice in lieu thereof), Administrative Agent
shall notify each Lender for that type of Loan or Swing Line Lender, as the case
may be, of the proposed borrowing.

 

 

A36256613

 

49



--------------------------------------------------------------------------------

  Each such Lender (other than Swing Line Lender) shall make the amount of its
Loan available to Administrative Agent not later than 12:00 Noon (New York City
time) on the applicable Funding Date in same day funds in Dollars at the Funding
and Payment Office. Swing Line Lender shall make the amount of its Swing Line
Loan available to Administrative Agent in Dollars not later than 1:00 P.M. (New
York City time) on the applicable Funding Date in same day funds at the Funding
and Payment Office. Except as provided in Section 2.1(a)(iii) and
Section 10.3(b) with respect to Revolving Loans used to repay Refunded Swing
Line Loans or to reimburse any Issuing Lender for the amount of a drawing under
a Letter of Credit issued by it, upon satisfaction or waiver of the conditions
precedent specified in Section 3.1 (in the case of Loans made on the Effective
Date), Section 3.2 and Section 3.4, Administrative Agent shall make the proceeds
of such Loans available to Company on the applicable Funding Date by causing an
amount of same day funds equal to the proceeds of all such Loans received by
Administrative Agent from the Lenders to be credited to the account of Company
at the Funding and Payment Office.

Unless Administrative Agent shall have been notified by any Lender prior to a
Funding Date that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Funding
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Funding Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
Company a corresponding amount on such Funding Date. If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall promptly notify Company and shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Funding Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Company and Company shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Funding Date until the date such amount is paid to
Administrative Agent, at the rate payable under this Agreement for Base Rate
Loans. Nothing in this Section 2.1(c) shall be deemed to relieve any Lender from
its obligation to fulfill its Commitments hereunder or to prejudice any rights
that Company may have against any Lender as a result of any default by such
Lender hereunder.

 

  (d)

The Register Administrative Agent, acting for these purposes solely as an agent
of Company (it being acknowledged that Administrative Agent, in such capacity,
and its officers, directors, employees, agent and Affiliates shall constitute
Indemnitees under Section 9.3), shall maintain (and make available for
inspection by Company and Lenders (solely as it relates to such Lender’s
Commitments) upon reasonable prior notice at reasonable times) at its address
referred to in Section 9.8 a register for the recordation of, and shall record,
the names and addresses of Lenders and the respective amounts (and Pro Rata
Shares) of the Term Loan Commitment, Revolving Loan Commitment, Swing Line Loan
Commitment, Term Loans, Revolving Loans and

 

 

A36256613

 

50



--------------------------------------------------------------------------------

  Swing Line Loans of each Lender from time to time (the “Register”). Company,
Administrative Agent and Lenders shall deem and treat the Persons listed as
Lenders in the Register as the holders and owners of the corresponding
Commitments and Loans listed therein for all purposes hereof; all amounts owed
with respect to any Commitment or Loan shall be owed to the Lender listed in the
Register as the owner thereof; and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans. Each Lender shall record on its internal records the
amount of its Loans and Commitments and each payment in respect thereof, and any
such recordation shall be conclusive and binding on Company, absent manifest
error, subject to the entries in the Register, which shall, absent manifest
error, govern in the event of any inconsistency with any Lender’s records. The
parties hereto agree and intend that the Obligations shall be treated as being
in “registered form” for the purposes of the Internal Revenue Code (including
Internal Revenue Code Sections 163(f), 871(h)(2), 881(c)(2), and 4701), and the
Register shall be maintained in accordance with such intention.

 

  (e) Optional Notes If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two Business Days prior to the
Effective Date or at any time thereafter, Company shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 9.1) on the
Effective Date (or, if such notice is delivered after the date that is two
Business Days prior to the Effective Date, promptly after Company’s receipt of
such notice) a promissory note to evidence such Lender’s Term Loans, Revolving
Loans or Swing Line Loans, substantially in the form of Exhibit III-A, Exhibit
III-B or Exhibit III-C annexed hereto, respectively, with appropriate
insertions.

Section 2.2    Interest on the Loans

 

  (a) Rate of Interest Subject to the provisions of Section 2.6 and Section 2.7,
each Term Loan and each Revolving Loan shall bear interest on the unpaid
principal amount thereof from the date made through maturity (whether by
acceleration or otherwise) at a rate determined by reference to the Base Rate or
Adjusted LIBOR. Subject to the provisions of Section 2.7, each Swing Line Loan
shall bear interest on the unpaid principal amount thereof from the date made
through maturity (whether by acceleration or otherwise) at a rate determined by
reference to the Base Rate. Subject to Section 2.12 and Section 2.13, the
applicable basis for determining the rate of interest with respect to any Term
Loan or Revolving Loan shall be selected by Company initially at the time a
Notice of Borrowing is given with respect to such Loan pursuant to
Section 2.1(b) (subject to the basis for determining the interest rate with
respect to the Loans being changed from time to time pursuant to Section 2.2(d)
(subject to Section 2.1(b)(v))). If on any day a Term Loan or Revolving Loan is
outstanding with respect to which notice has not been delivered to
Administrative Agent in accordance with the terms of this Agreement specifying
the applicable basis for determining the rate of interest, then for that day
that Loan shall bear interest determined by reference to the Base Rate.

 

 

A36256613

 

51



--------------------------------------------------------------------------------

  (i) Revolving Loans Subject to the provisions of Section 2.2(d),
Section 2.2(e), Section 2.2(g), Section 2.7, Section 2.12 and Section 2.13, the
Revolving Loans shall bear interest through maturity as follows:

 

  (A) if a Base Rate Loan, then at the sum of the Base Rate plus the Base Rate
Margin; or

 

  (B) if a LIBOR Loan, then at the sum of Adjusted LIBOR plus the LIBOR Margin.

 

  (ii) Term Loans Subject to the provisions of Section 2.2(d), Section 2.2(e),
Section 2.2(g), Section 2.7, Section 2.12 and Section 2.13, the Term Loans shall
bear interest through maturity as follows:

 

  (A) if a Base Rate Loan, then at the sum of the Base Rate plus the Base Rate
Margin; or

 

  (B) if a LIBOR Loan, then at the sum of Adjusted LIBOR plus the LIBOR Margin.

 

  (iii) Swing Line Loans Subject to the provisions of Section 2.2(d),
Section 2.2(e), Section 2.2(g), Section 2.7, Section 2.12 and Section 2.13,
Swing Line Loans shall bear interest through maturity at the sum of the Base
Rate plus the Base Rate Margin.

 

  (b) Interest Periods In connection with each LIBOR Loan, Company may, pursuant
to the applicable Notice of Borrowing or Notice of Conversion/Continuation, as
the case may be, select an interest period (each an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be, at Company’s option, a
one, two, three or six month, or, if available to all the relevant Lenders,
twelve month, period; provided that:

 

  (i) the initial Interest Period for any LIBOR Loan shall commence on the
Funding Date in respect of such Loan, in the case of a Loan initially made as a
LIBOR Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Loan converted to a LIBOR Loan;

 

  (ii) in the case of immediately successive Interest Periods applicable to a
LIBOR Loan continued as such pursuant to a Notice of Conversion/Continuation,
each successive Interest Period shall commence on the day on which the next
preceding Interest Period expires;

 

  (iii) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

 

  (iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(v) of this Section 2.2(b), end on the last Business Day of a calendar month;

 

 

A36256613

 

52



--------------------------------------------------------------------------------

  (v) no Interest Period with respect to any portion of the Term Loans shall
extend beyond the Term Loan Maturity Date, and no Interest Period with respect
to any portion of the Revolving Loans shall extend beyond the Revolving Loan
Commitment Termination Date;

 

  (vi) no Interest Period with respect to any Term Loans shall extend beyond a
date on which Company is required to make a scheduled payment of principal of
the Term Loans, unless the sum of (a) the aggregate principal amount of the Term
Loans that are Base Rate Loans plus (b) the aggregate principal amount of the
Term Loans that are LIBOR Loans with Interest Periods expiring on or before such
date equals or exceeds the principal amount required to be paid on the Term
Loans on such date;

 

  (vii) there shall be no more than ten Interest Periods outstanding at any
time;

 

  (viii) in the event Company fails to specify an Interest Period for any LIBOR
Loan in the applicable Notice of Borrowing or Notice of Conversion/Continuation,
Company shall be deemed to have selected an Interest Period of one month;

 

  (ix) no new Interest Period may be selected whilst any Event of Default has
occurred and is continuing; and

 

  (x) during the time prior to the Syndication Date, Loans shall either have one
week Interest Periods with interest payments in respect thereof due at the end
of each calendar month or be Base Rate Loans.

 

  (c) Interest Payments Subject to the provisions of Section 2.2(e), interest on
each Loan shall be payable in arrears on and to each Interest Payment Date
applicable to that Loan, upon any prepayment of that Loan (to the extent accrued
on the amount being prepaid) and at maturity (including final maturity);
provided that, in the event any Swing Line Loans or any Revolving Loans that are
Base Rate Loans are prepaid pursuant to Section 2.4(b)(i), interest accrued on
such Loans through the date of such prepayment shall be payable on the next
succeeding Interest Payment Date applicable to Base Rate Loans (or, if earlier,
at final maturity).

 

  (d) Conversion or Continuation

 

  (i) Minimum Amount Subject to the provisions of Section 2.6, Company shall
have the option (i) to convert at any time all or any part of the outstanding
Term Loans or Revolving Loans equal to $500,000 and multiples of $100,000 in
excess of that amount from Loans bearing interest at a rate determined by
reference to one basis to Loans bearing interest at a rate determined by
reference to an alternative basis or (ii) upon the expiration of any Interest
Period applicable to a LIBOR Loan, to continue all or any portion of such Loan
equal to $500,000 and multiples of $100,000 in excess of that amount as a LIBOR
Loan; provided, however, that a LIBOR Loan may only be converted into a Base
Rate Loan on the expiration date of an Interest Period applicable thereto.

 

 

A36256613

 

53



--------------------------------------------------------------------------------

  (ii) Conversion/Continuation Notice Company shall deliver a duly executed
Notice of Conversion/Continuation to Administrative Agent no later than 10:00
A.M. (New York City time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and no later
than 12:00 Noon (New York City time) at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a LIBOR Loan). In lieu of delivering a Notice of
Conversion/Continuation, Company may give Administrative Agent telephonic notice
by the required time of any proposed conversion/continuation under this
Section 2.2(d); provided that such notice shall be promptly confirmed in writing
by delivery of a duly executed Notice of Conversion/Continuation to
Administrative Agent before the proposed conversion/continuation date.
Administrative Agent shall notify each Lender of any Notice of
Conversion/Continuation.

 

  (e) Default Rate Upon the occurrence and continuance of an Event of Default of
the type set forth in Section 7.1, Section 7.3 solely with respect to an Event
of Default under Section 6.6, Section 7.6 or Section 7.7, the aggregate
outstanding principal amount of all Loans, any interest payments thereon then
due and payable and any fees and other amounts then due and payable shall
thereafter bear interest (including post-petition interest in any Proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) at a rate which
is 2% per annum in excess of the interest rate otherwise payable under this
Agreement with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2% per annum in excess of the interest
rate otherwise payable under this Agreement for Base Rate Loans) and shall be
payable on demand by Administrative Agent; provided that, in the case of LIBOR
Loans upon the expiration of the Interest Period in effect at the time any such
increase in interest rate is effective such LIBOR Loans shall become Base Rate
Loans and such Loans shall thereafter bear interest payable upon demand at a
rate which is 2% per annum in excess of the interest rate otherwise payable
under this Agreement for Base Rate Loans. Payment or acceptance of the increased
rates of interest provided for in this Section 2.2(e) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender.

 

  (f) Computation of Interest Interest on the Loans shall be computed (i) in the
case of Base Rate Loans calculated using the Prime Rate, on the basis of a
365-day or 366-day year, as the case may be, and (ii) in the case of LIBOR Loans
and Base Rate Loans calculated using the Federal Funds Effective Rate, on the
basis of a 360-day year, in each case for the actual number of days elapsed in
the period during which it accrues. In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from a LIBOR
Loan, the date of conversion of such LIBOR Loan to such Base Rate Loan, as the
case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a LIBOR Loan, the date of conversion of
such Base Rate Loan to such LIBOR Loan, as the case may be, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.

 

 

A36256613

 

54



--------------------------------------------------------------------------------

  (g) Maximum Rate Notwithstanding the foregoing provisions of this Section 2.2,
in no event shall the rate of interest payable by Company with respect to any
Loan exceed the maximum rate of interest permitted to be charged under
applicable law.

Section 2.3    Fees

 

  (a) Revolving Loan Commitment Fees Company agrees to pay to Administrative
Agent, for distribution to each Revolving Lender (which is not a Defaulting
Lender) in proportion to that Lender’s Pro Rata Share, commitment fees for the
period from and including the Effective Date to and excluding the Revolving Loan
Commitment Termination Date equal to the average of the daily excess of the
Revolving Loan Commitment Amount over the (i) aggregate principal amount of
outstanding Revolving Loans (but not any outstanding Swing Line Loans; provided,
however, that for purposes of calculating such fee, Swing Line Lender shall not
be entitled to receive any commitment fee with respect to any outstanding Swing
Line Loans) and (ii) aggregate undrawn amount of all outstanding Letters of
Credit, multiplied by 0.50% per annum; provided that, if the Consolidated
Leverage Ratio as of the last day of the most recently ended Fiscal Quarter for
which financial statements are required to have been delivered was less than
2.00:1.00 (as certified and demonstrated in reasonable detail in a Compliance
Certificate delivered to Administrative Agent with such financial statements in
accordance with Section 5.1(d)), then the percentage set forth above shall be
reduced to 0.375% per annum for the Fiscal Quarter immediately following the
Fiscal Quarter for which such financial statements were delivered; provided
further that any commitment fee owing to a Lender which is a Defaulting Lender
may be withheld by Administrative Agent in its sole discretion for so long as
such Lender remains a Defaulting Lender (for avoidance of doubt the failure of
such Defaulting Lender to receive the timely payment of such fee by reason
thereof shall not give rise to any Potential Event of Default or Event of
Default). All such commitment fees to be calculated on the basis of a 360-day
year and the actual number of days elapsed and to be payable quarterly in
arrears on March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Effective Date, and on the
Revolving Loan Commitment Termination Date or the earlier date that the entire
Revolving Loan Commitment is terminated.

 

  (b) Other Fees Company agrees to pay to Administrative Agent such fees in the
amounts and at the times separately agreed upon between Company and
Administrative Agent.

 

  (c)

Defaulting Lenders Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees (for avoidance of doubt the failure of such Defaulting
Lender to receive the timely payment of any such fees by reason thereof shall
not give rise to any Potential Event of Default or Event of Default) accruing
during such period pursuant to Section 2.3 and Section 10.2 (without prejudice
to the rights of the Lenders other than Defaulting Lenders in respect of such
fees); provided that (i) to the extent that a portion of the LC Exposure or the
Swing Line Exposure of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.11, such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of

 

 

A36256613

 

55



--------------------------------------------------------------------------------

  and be payable to such Non-Defaulting Lenders, pro rata in accordance with
their respective Commitments, and (ii) to the extent any portion of such LC
Exposure or Swing Line Exposure cannot be so reallocated, such fees will instead
accrue for the benefit of and be payable to Issuing Lender and Swing Line
Lender, as their interests appear (and the pro rata payment provisions of
Section 9.5 will automatically be deemed adjusted to reflect the provisions of
this Section 2.3).

 

  (d) Soft Call In the event that a Repricing Event becomes effective on or
prior to the date that is six months after the Effective Date, Company shall pay
to the Administrative Agent, for the ratable account of each Lender holding all
or any portion of Term Loans that are subject to such Repricing Event, a
prepayment premium in an amount equal to 1.00% of the aggregate principal amount
of all such Term Loans so repaid or otherwise subject to such Repricing Event.
For the avoidance of doubt, any Lender that is forced to assign any Term Loan
following the failure of such Lender to consent to any Repricing Event that
becomes effective on or prior to the date that is twelve months after the
Effective Date shall be entitled to receive such prepayment premium with respect
to its Term Loans so assigned. Such prepayment premium shall be due and payable
on the date such Repricing Event becomes effective.

Section 2.4 Repayments, Prepayments and Reductions of Revolving Loan Commitment
Amount; General Provisions Regarding Payments; Application of Proceeds of
Collateral and Payments Under Guaranties

 

  (a) Scheduled Payments of Loans

 

  (i) Company shall make principal payments on the Term Loans in installments on
the dates and in the amounts set forth below (such amounts being expressed as a
percentage of the original principal amount of the Term Loans):

 

Date    Amount  

June 30, 2018

     0.25 % 

September 30, 2018

     0.25 % 

December 31, 2018

     0.25 % 

March 31, 2019

     0.25 % 

June 30, 2019

     0.25 % 

September 30, 2019

     0.25 % 

December 31, 2019

     0.25 % 

March 31, 2020

     0.25 % 

June 30, 2020

     0.25 % 

September 30, 2020

     0.25 % 

December 31, 2020

     0.25 % 

March 31, 2021

     0.25 % 

 

 

A36256613

 

56



--------------------------------------------------------------------------------

Date    Amount  

June 30, 2021

     0.25 % 

September 30, 2021

     0.25 % 

December 31, 2021

     0.25 % 

March 31, 2022

     0.25 % 

June 30, 2022

     0.25 % 

September 30, 2022

     0.25 % 

December 31, 2022

     0.25 % 

March 31, 2023

     0.25 % 

June 30, 2023

     0.25 % 

September 30, 2023

     0.25 % 

December 31, 2023

     0.25 % 

March 31, 2024

     0.25 % 

June 30, 2024

     0.25 % 

September 30, 2024

     0.25 % 

December 31, 2024

     0.25 % 

March 31, 2025

     0.25 % 

Term Loan Maturity Date

     Remainder  

provided that the scheduled installments of principal of the Term Loans set
forth above shall be reduced in connection with any voluntary or mandatory
prepayments of the Term Loans in accordance with Section 2.4(b)(iv); and
provided further that the Term Loans and all other amounts owed hereunder with
respect to the Term Loans shall be paid in full no later than the Term Loan
Maturity Date, and the final installment payable by Company in respect of the
Term Loans on such date shall be in an amount, if such amount is different from
that specified above, sufficient to repay all amounts owing by Company under
this Agreement with respect to the Term Loans.

 

  (b) Prepayments and Reductions in Revolving Loan Commitment Amount

 

  (i) Voluntary Prepayments Company may, upon written or telephonic notice to
Administrative Agent on or prior to 12:00 Noon (New York City time) on the date
of prepayment, which notice, if telephonic, shall be promptly confirmed in
writing, at any time and from time to time prepay without premium or penalty,
any Swing Line Loan in Dollars on any Business Day in whole or in part in an
aggregate minimum amount of $100,000 and multiples of $100,000 in excess of that
amount.

 

 

A36256613

 

57



--------------------------------------------------------------------------------

Company may, upon not less than one Business Day’s prior written or telephonic
notice, in the case of Base Rate Loans, and three Business Days’ (except that in
connection with the repayment in full of all of the Loans, only one Business
Day’s notice shall be required) prior written or telephonic notice, in the case
of LIBOR Loans, in each case given to Administrative Agent by 3:00 P.M. (New
York City time) on the date required (for all Loans other than Swing Line Loans)
and, if given by telephone, promptly confirmed in writing to Administrative
Agent, who will promptly notify each Lender whose Loans are to be prepaid of
such prepayment, at any time and from time to time prepay any Term Loans or
Revolving Loans on any Business Day in whole or in part without premium or
penalty (other than any premium payable pursuant to Section 2.3(d), if
applicable) in an aggregate minimum amount of $500,000 and multiples of $100,000
in excess of that amount; provided that, in any event, any prepayment of a LIBOR
Loan on any date other than the expiration date of the Interest Period
applicable thereto shall be subject to the requirements of Section 2.6(d).
Notice of prepayment having been given as aforesaid, the principal amount of the
Loans specified in such notice shall become due and payable on the prepayment
date specified therein. Any such voluntary prepayment shall be applied as
specified in Section 2.4(b)(iv)(A).

 

  (ii) Voluntary Reductions of Revolving Loan Commitments Company may, upon not
less than three Business Days’ prior written or telephonic notice confirmed in
writing by Company to Administrative Agent, or upon such lesser number of days’
prior written or telephonic notice, as determined by Administrative Agent in its
sole discretion, at any time and from time to time, terminate in whole or
permanently reduce in part, without premium or penalty, the Revolving Loan
Commitment Amount in an amount up to the amount by which the Revolving Loan
Commitment Amount exceeds the Total Utilization of Revolving Loan Commitments at
the time of such proposed termination or reduction; provided that any such
partial reduction of the Revolving Loan Commitment Amount shall be in an
aggregate minimum amount of $1,000,000 and multiples of $1,000,000 in excess of
that amount. Company’s notice to Administrative Agent (who will promptly notify
each Revolving Lender of such notice) shall designate the date (which shall be a
Business Day) of such termination or reduction and the amount of any partial
reduction, and such termination or reduction shall be effective on the date
specified in Company’s notice and shall reduce the amount of the Revolving Loan
Commitment (of each Revolving Lender proportionately to its Pro Rata Share. Any
such voluntary reduction of the Revolving Loan Commitment Amount shall be
applied as specified in Section 2.4(b)(iv).

 

  (iii) Mandatory Prepayments The Loans shall be prepaid in the amounts and
under the circumstances set forth below, all such prepayments and/or reductions
to be applied as set forth below or as more specifically provided in
Section 2.4(b)(iv)(B) and Section 2.4(d):

 

 

A36256613

 

58



--------------------------------------------------------------------------------

  (A) Prepayments from Net Asset Sale Proceeds Subject to Section 6.7(d), no
later than the third Business Day following the date of receipt by Parent,
Company or any Subsidiary Guarantor of any Net Asset Sale Proceeds in respect of
any Asset Sale, Company shall either (1) subject to subsection (2) below, prepay
the Loans in an aggregate amount equal to such Net Asset Sale Proceeds or (2),
so long as no Event of Default shall have occurred and be continuing, deliver to
Administrative Agent an Officer’s Certificate setting forth (x) that portion of
such Net Asset Sale Proceeds that Company or such Restricted Subsidiary intends
to reinvest in assets of the general type used in the business of Company and
its Restricted Subsidiaries within 365 days of such date of receipt and (y) the
proposed use of such portion of the Net Asset Sale Proceeds; and such other
information with respect to such reinvestment as Administrative Agent may
reasonably request, and Company shall, or shall cause one or more of its
Restricted Subsidiaries to apply such portion to such reinvestment purposes
within such 365 day period. In addition, Company shall, no later than 365 days
after receipt of such Net Asset Sale Proceeds that have not theretofore been
applied to the Obligations or that have not been so reinvested as provided
above, make an additional prepayment of the Loans in the full amount of all such
unapplied and un-reinvested Net Asset Sale Proceeds unless on or prior to such
date Company has entered into a committed written agreement for the application
or reinvestment of such Net Asset Sale Proceeds. Company shall, within 180 days
after the end of such 365 day period, make an additional prepayment of the Loans
in the full amount of any such Net Asset Sale Proceeds that have not been
applied or reinvested within such 180 day period. Notwithstanding the foregoing,
in no event shall Company be required to prepay the Loans under this clause
(A) in any Fiscal Year unless the aggregate amount of Net Asset Sale Proceeds
and Net Insurance/Condemnation Proceeds received in such Fiscal Year exceeds
$10,000,000.

 

  (B)

Prepayments from Net Insurance/Condemnation Proceeds No later than the third
Business Day following the date of receipt by Administrative Agent or any Loan
Party of any Net Insurance/Condemnation Proceeds, Company shall either
(1) subject to subsection (2) below, prepay the Loans in an aggregate amount
equal to such Net Insurance/Condemnation Proceeds or (2), so long as no Event of
Default shall have occurred and be continuing, deliver to Administrative Agent
an Officer’s Certificate setting forth (x) that portion of such Net
Insurance/Condemnation Proceeds that Company or such Restricted Subsidiary
intends to reinvest in assets of the general type used in the business of
Company and its Restricted Subsidiaries within 365 days of such date of receipt
and (y) the proposed use of such portion of the Net Insurance/Condemnation
Proceeds; and such other information with respect to such reinvestment as
Administrative Agent

 

 

A36256613

 

59



--------------------------------------------------------------------------------

  may reasonably request, and Company shall, or shall cause one or more of its
Restricted Subsidiaries to, apply such portion to such reinvestment purposes
within such 365 day period. In addition, Company shall, no later than 365 days
after receipt of such Net Insurance/Condemnation Proceeds that have not
theretofore been applied to the Obligations or that have not been so reinvested
as provided above, make an additional prepayment of the Loans in the full amount
of all such unapplied and un-reinvested Net Insurance/Condemnation Proceeds
unless on or prior to such date Company has entered into a committed written
agreement for the application or reinvestment of such Net Insurance/Condemnation
Proceeds. Company shall, within 180 days after the end of such 365 day period,
make an additional prepayment of the Loans in the full amount of any such Net
Insurance/Condemnation Proceeds that have not been applied or reinvested within
such 180 day period. Notwithstanding the foregoing, in no event shall Company be
required to prepay the Loans under this clause (B) in any Fiscal Year unless the
aggregate amount of Net Asset Sale Proceeds and Net Insurance/Condemnation
Proceeds received in such Fiscal Year exceeds $10,000,000.

 

  (C) Prepayments on the Effective Date If a Lender under the Amended Second
Amended and Restated Credit Agreement has not elected to continue its Loans on
the Effective Date pursuant to a cashless settlement mechanism, Company shall
prepay the Loans of such Lender on the Effective Date with the net cash proceeds
of the Loans incurred on the Effective Date.

 

  (D) Prepayments due to Issuance of Indebtedness On the date of receipt of the
Net Indebtedness Proceeds from the issuance of any Indebtedness of Parent,
Company or of any Restricted Subsidiary after the Effective Date, Company shall
prepay the Loans in an aggregate amount equal to such Net Indebtedness Proceeds.

 

  (E) Prepayments from Consolidated Excess Cash Flow In the event that there
shall be Consolidated Excess Cash Flow for any Fiscal Year (commencing with
Fiscal Year 2019), Company shall, within 3 Business Days following the delivery
of the financial statements described in Section 5.1(c) with respect to such
Fiscal Year, prepay the Loans in an aggregate amount equal to (i) 50% (the
“Consolidated Excess Cash Flow Percentage”) of such Consolidated Excess Cash
Flow for such Fiscal Year less (ii) voluntary prepayments of the Loans made
during such Fiscal Year (excluding Revolving Loans except to the extent there is
a corresponding permanent commitment reduction); provided that if the
Consolidated Leverage Ratio as of the last day of such Fiscal Year was less than
1.75:1.00 (as certified and demonstrated in reasonable detail in a Compliance
Certificate delivered to Administrative Agent with the annual financial
statements for such Fiscal Year in accordance with Section 5.1(d)), then the
Consolidated Excess Cash Flow Percentage for such Fiscal Year shall be reduced
to 0%.

 

 

A36256613

 

60



--------------------------------------------------------------------------------

  (F) Calculations of Net Proceeds Amounts; Additional Prepayments Based on
Subsequent Calculations Concurrently with any prepayment of the Loans pursuant
to Section 2.4(b)(iii)(A)-(E), Company shall deliver to Administrative Agent an
Officer’s Certificate demonstrating the calculation of the amount of the
applicable Net Asset Sale Proceeds, Net Insurance/Condemnation Proceeds, Net
Indebtedness Proceeds, or Consolidated Excess Cash Flow, as the case may be,
that gave rise to such prepayment and/or reduction. In the event that Company
shall subsequently determine that the actual amount was greater than the amount
set forth in such Officer’s Certificate, Company shall promptly make an
additional prepayment of the Loans in an amount equal to the amount of such
excess, and Company shall concurrently therewith deliver to Administrative Agent
an Officer’s Certificate demonstrating the derivation of the additional amount
resulting in such excess; provided that any failure to make a prepayment
resulting from a mistake in calculation that is corrected pursuant to this
Section 2.4(b)(iii)(F) shall not constitute an Event of Default or Potential
Event of Default under Section 7.1(a).

 

  (G) Prepayments due to Reductions of Revolving Loan Commitment Amount Company
shall from time to time prepay first the Swing Line Loans and second the
Revolving Loans (and, after prepaying all Revolving Loans, Cash Collateralize
any outstanding Letters of Credit by depositing the requisite amount in the
Collateral Account) to the extent necessary so that the Total Utilization of
Revolving Loan Commitments shall not at any time exceed the Revolving Loan
Commitment Amount then in effect. At such time as the Total Utilization of
Revolving Loan Commitments shall be equal to or less than the Revolving Loan
Commitment Amount, if no Event of Default has occurred and is continuing, to the
extent any Cash Collateral was provided by Company and has not been applied to
any Obligations as provided in the Pledge and Security Agreement, such amount
may, at the request of Company, be released to Company.

 

  (iv) Application of Prepayments

 

  (A)

Application of Voluntary Prepayments by Type of Loans and Order of Maturity Any
voluntary prepayment of the Loans pursuant to Section 2.4(b)(i) shall be applied
as specified by Company in the applicable notice of prepayment; provided that,
with respect to any voluntary prepayment of the Term Loans, such voluntary
prepayment shall be applied on a pro rata basis to reduce the remaining
scheduled installments; provided further that, in the event Company fails to
specify the Loans to which any such prepayment shall be applied, such prepayment
shall be applied first to repay outstanding Swing Line Loans

 

 

A36256613

 

61



--------------------------------------------------------------------------------

  on a pro rata basis to the full extent of the respective amount owing to each
applicable Lender, second, to the extent of any remaining portion of such
amount, to repay outstanding Revolving Loans on a pro rata basis to the full
extent of the respective amount owing to each applicable Lender, and third, to
the extent of any remaining portion of such amount, to reduce the remaining
scheduled installments of the Term Loans on a pro rata basis to the full extent
thereof.

 

  (B) Application of Mandatory Prepayments by Type of Loans Except as provided
in Section 2.4(d), any mandatory prepayment of the Loans pursuant to
Section 2.4(b)(iii) shall be applied first to the next four scheduled payments
pursuant to Section 2.4(a)(i), second to prepay outstanding Term Loans to reduce
the remaining scheduled installments thereof on a pro rata basis, third, to the
extent of any remaining portion of such amount, to prepay outstanding Swing Line
Loans on a pro rata basis to the full extent of the respective amount owing to
each applicable Lender, and fourth, to the extent of any remaining portion of
such amount, to prepay outstanding Revolving Loans on a pro rata basis to the
full extent of the respective amount owing to each applicable Lender (and, after
prepaying all Revolving Loans, Cash Collateralize any outstanding Letters of
Credit by depositing the requisite amount in the Collateral Account) and to
further permanently reduce the Revolving Loan Commitment Amount to the full
extent thereof. Any mandatory reduction of the Revolving Loan Commitment Amount
pursuant to this Section 2.4(b) shall be in proportion to each Revolving
Lender’s Pro Rata Share.

 

  (C) Application of Prepayments to Base Rate Loans and LIBOR Loans Considering
Term Loans and Revolving Loans being prepaid separately, any prepayment thereof
shall be applied first to Base Rate Loans to the full extent thereof before
application to LIBOR Loans, in each case in a manner that minimizes the amount
of any payments required to be made by Company pursuant to Section 2.6(d)
provided that, in any event, any prepayment of a LIBOR Loan on any date other
than the expiration date at the Interest Period applicable thereto shall be
subject to the requirements of Section 2.6(d).

 

  (D)

Application of Prepayments to LIBOR Loans If the application of any payment made
in accordance with the provisions of Section 2.4(b)(i) or Section 2.4(b)(iii)
would result in termination of a LIBOR Loan prior to the last day of the
Interest Period for such LIBOR Loan, Company may elect to have the amount of
such prepayment not applied to such LIBOR Loan, but held by Administrative Agent
in the Collateral Account, in each case to be applied as such amount would
otherwise have been applied under this Section 2.4(b)(iv) as of the last day of
the relevant Interest Period; provided that any interest earned on such amount
shall be paid to Company (or as otherwise directed by Company) on the last day
of

 

 

A36256613

 

62



--------------------------------------------------------------------------------

  the relevant Interest Period if no Event of Default has occurred and is then
continuing. Notwithstanding the foregoing payment to the Collateral Account, the
related LIBOR Loan shall remain outstanding for all purposes of this Agreement,
including, without limitation, the accrual of interest and fees and the
calculation of the Consolidated Leverage Ratio and the Incurrence Ratio, until
such time as such LIBOR Loan has been paid in full or converted or continued in
accordance with the terms hereof.

 

  (v) Acquisition of Term Loans by a Loan Party Notwithstanding anything to the
contrary contained in this Section 2.4 or any other provision of this Agreement,
so long as Requisite Lenders have given prior written consent, Parent, Company
or any Restricted Subsidiary may repurchase outstanding Term Loans pursuant to
this Section 2.4(b)(v) on the following basis:

 

  (A) Parent, Company or any Restricted Subsidiary (the “Purchaser”) may make
one or more offers (each, a “Loan Repurchase Offer”) to repurchase all or any
portion of the Term Loans (such Term Loans, the “Repurchase Offer Loans”) of
Term Lenders pursuant to an open pro rata tender process; provided that:

 

  (i) the Purchaser delivers a notice of such Loan Repurchase Offer to
Administrative Agent and all Term Lenders no later than 12:00 Noon (New York
City time) at least five Business Days in advance of a proposed consummation
date of such Loan Repurchase Offer indicating (1) the last date on which such
Loan Repurchase Offer may be accepted, (2) the maximum dollar amount of such
Loan Repurchase Offer, (3) the repurchase price per dollar of principal amount
of such Repurchase Offer Loans at which such Purchaser is willing to repurchase
such Repurchase Offer Loans and (4) the instructions with respect to the Loan
Repurchase Offer that a Term Lender must follow in order to have its Repurchase
Offer Loans repurchased;

 

  (ii) a Term Lender who elects to participate in the Loan Repurchase Offer may
choose to sell all or part of such Term Lender’s Repurchase Offer Loans; and

 

  (iii) such Loan Repurchase Offer shall be made to Term Lenders holding the
Repurchase Offer Loans on a pro rata basis in accordance with the respective
principal amount then held by such Term Lenders; provided further that, if any
Term Lender elects not to participate in the Loan Repurchase Offer, either in
whole or in part, the amount of such Term Lender’s Repurchase Offer Loans not
being tendered shall be excluded in calculating the pro rata amount applicable
to the balance of such Repurchase Offer Loans;

 

 

A36256613

 

63



--------------------------------------------------------------------------------

  (B) Such repurchases shall not constitute a voluntary prepayment pursuant to
Section 2.4 and such repurchases shall not be subject to the provisions of
Section 9.5.

 

  (C) With respect to all repurchases made by Parent, Company or Restricted
Subsidiary thereof such Repurchase Offer Loans shall be retired and cancelled
immediately upon the repurchase thereof and all principal and accrued and unpaid
interest on the Term Loans so repurchased shall be deemed to have been paid for
all purposes and no longer outstanding (and may not be resold by Parent, Company
or such Restricted Subsidiary), for all purposes of this Agreement and all other
Loan Documents;

 

  (D) [Reserved]

 

  (E) Following repurchase by a Purchaser, Company will promptly advise
Administrative Agent of the total amount of Repurchase Offer Loans that were
repurchased from each Term Lender who elected to participate in the Loan
Repurchase Offer.

 

  (c) General Provisions Regarding Payments

 

  (i) Manner and Time of Payment All payments by Company of principal, interest,
fees and other Obligations shall be made in Dollars in same day funds, without
defense, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent not later than 12:00 Noon (New York City time)
on the date due at the Funding and Payment Office for the account of Lenders;
funds received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Company on the next succeeding Business Day. Company
hereby authorizes Administrative Agent to charge its accounts with
Administrative Agent in order to cause timely payment to be made to
Administrative Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in its accounts for that purpose).

 

  (ii) Application of Payments to Principal and Interest Except as provided in
Section 2.2(c), all payments in respect of the principal amount of any Loan
shall include payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments shall be applied to the payment of interest
before application to principal.

 

  (iii)

Apportionment of Payments Aggregate payments of principal and interest shall be
apportioned among all outstanding Loans to which such payments relate, in each
case proportionately to Lenders’ respective Pro Rata Shares. Administrative
Agent shall promptly distribute to each Lender, at the account specified in the
payment instructions delivered to Administrative Agent by such Lender, its Pro
Rata Share of all such payments received by Administrative Agent and the
commitment fees and Letter of Credit fees of such Lender, if any, when received
by Administrative Agent pursuant to Section 2.3 and Section 10.2.
Notwithstanding the foregoing provisions of this Section 2.4(c)(iii), if,

 

 

A36256613

 

64



--------------------------------------------------------------------------------

  pursuant to the provisions of Section 2.6(c), any Notice of
Conversion/Continuation is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR
Loans, Administrative Agent shall give effect thereto in apportioning interest
payments received thereafter.

 

  (iv) Payments on Business Days Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder or of the
commitment fees hereunder, as the case may be.

 

  (d) Application of Proceeds of Collateral and Payments after Event of Default
Upon the occurrence and during the continuation of an Event of Default, if
requested by Requisite Lenders, or upon acceleration of the Obligations pursuant
to ARTICLE VII, (a) all payments received by Administrative Agent, whether from
Company, Parent or any Subsidiary Guarantor or otherwise and (b) all proceeds
received by Administrative Agent in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral under any Collateral
Document shall be applied in full or in part by Administrative Agent, in each
case in the following order of priority:

 

  (i) to the payment of all costs and expenses of such sale, collection or other
realization, all other expenses, liabilities and advances made or incurred by
Agents in connection therewith, and all amounts for which Agents are entitled to
compensation (including the fees described in Section 2.3), reimbursement and
indemnification under any Loan Document and all advances made by Agents
thereunder for the account of the applicable Loan Party, and to the payment of
all costs and expenses paid or incurred by Agents in connection with the Loan
Documents, all in accordance with Section 8.4, Section 9.2 and Section 9.3 and
the other terms of this Agreement and the Loan Documents;

 

  (ii) thereafter, to the payment of all other Obligations, Banking Services
Obligations and obligations of Loan Parties under any Hedge Agreement between a
Loan Party and a Hedge Agreement Counterparty, to the extent then due and owing
for the ratable benefit of the holders thereof (subject to the provisions of
Section 2.4(c)(ii) hereof); and

 

  (iii) thereafter, to the payment to or upon the order of such Loan Party or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

For the avoidance of doubt, notwithstanding the foregoing or any other provision
of any Loan Document to the contrary, no payment received by Administrative
Agent, Collateral Agent, any Lender or any other Secured Party (in each case, in
such capacities) directly or indirectly from any Loan Party that is not a
Qualified ECP Guarantor shall be applied directly or indirectly by
Administrative Agent, Collateral Agent, any Lender or any other Secured Party to
the payment of any Excluded Swap Obligations.

 

 

A36256613

 

65



--------------------------------------------------------------------------------

  (e) Termination of Defaulting Lender’s Commitment. Company may terminate the
unused amount of the Commitment of a Defaulting Lender upon not less than three
Business Days’ prior notice by Company to Administrative Agent (which will
promptly notify the Lenders thereof), and in such event the provisions of
Section 2.11(c) will apply to all amounts thereafter paid by Company for the
account of such Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity or other amounts); provided that such
termination will not be deemed to be a waiver or release of any claim Company,
Administrative Agent, Issuing Lender, Swing Line Lender or any Lender may have
against such Defaulting Lender.

Section 2.5 Use of Proceeds

 

  (a) Loans The proceeds of the Term Loans will be used to consummate the
Transaction. The proceeds of any Revolving Loans and Swing Line Loans shall be
applied by Company for working capital and other general corporate purposes
including capital expenditures and Permitted Acquisitions. The proceeds of any
Incremental Term Loans shall be used for working capital and general corporate
purposes, including capital expenditures and Permitted Acquisitions.

 

  (b) Margin Regulations No portion of the proceeds of any borrowing under this
Agreement shall be used by Parent or any of its Restricted Subsidiaries in any
manner that might cause the borrowing or the application of such proceeds to
violate Regulation U, Regulation T or Regulation X of the Board of Governors of
the Federal Reserve System or any other regulation of such Board or to violate
the Exchange Act, in each case as in effect on the date or dates of such
borrowing and such use of proceeds.

Section 2.6 Special Provisions Governing LIBOR Loans

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Loans as to the matters
covered:

 

  (a) Determination of Applicable Interest Rate On each Interest Rate
Determination Date, Administrative Agent shall determine in accordance with the
terms of this Agreement (which determination shall, absent manifest error, be
conclusive and binding upon all parties) the interest rate that shall apply to
the LIBOR Loans for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to Company and each applicable Lender.

 

  (b) Inability to Determine Applicable Interest Rate In the event that
Administrative Agent shall have determined (which determination shall be
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of LIBOR, Administrative Agent shall on such date give notice (by
telefacsimile or by telephone confirmed in writing) to Company and each Lender
of such determination, whereupon (i) no Loans may be made as, or converted to,
LIBOR Loans until such time as Administrative Agent notifies Company and Lenders
that the circumstances giving rise to such notice no longer exist and (ii) any
Notice of Borrowing or Notice of Conversion/Continuation given by Company with
respect to the Loans in respect of which such determination was made shall be
deemed to be for a Base Rate Loan.

 

 

A36256613

 

66



--------------------------------------------------------------------------------

  (c) Illegality or Impracticability of LIBOR Loans In the event that on any
date any Lender shall have determined (which determination shall be conclusive
and binding upon all parties hereto but shall be made only after consultation
with Company and Administrative Agent) that the making, maintaining or
continuation of its LIBOR Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful) or (ii) has
become impracticable, or would cause such Lender material hardship, as a result
of contingencies occurring after the date of this Agreement which materially and
adversely affect the London interbank market or the position of such Lender in
that market, then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by telefacsimile or by telephone
confirmed in writing) to Company and Administrative Agent of such determination.
Administrative Agent shall promptly notify each other Lender of the receipt of
such notice. Thereafter (A) the obligation of the Affected Lender to make Loans
as, to convert Loans to or to continue Loans as LIBOR Loans shall be suspended
until such notice shall be withdrawn by the Affected Lender, (B) to the extent
such determination by the Affected Lender relates to a LIBOR Loan then being
requested by Company pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) a Base Rate Loan, (C) the Affected Lender’s
obligation to maintain its outstanding LIBOR Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to such Affected Loans or when required by law and
(D) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a LIBOR Loan
then being requested by Company pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Company shall have the option, subject to the
provisions of Section 2.6(d), to rescind such Notice of Borrowing or Notice of
Conversion/Continuation as to all applicable Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above. Administrative Agent shall promptly notify
each applicable Lender of the receipt of such notice. Except as provided in the
immediately preceding sentence, nothing in this Section 2.6(c) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Loans in accordance with the terms of this
Agreement.

 

  (d)

Compensation For Breakage or Non-Commencement of Interest Periods Company shall
compensate each Lender, upon written request by that Lender pursuant to
Section 2.8, for all reasonable documented losses, expenses and liabilities
(including any interest paid by that Lender to lenders of funds borrowed by it
to make or carry its LIBOR Loans and any loss, expense or liability sustained by
that Lender in connection with the liquidation or re-employment of such funds)
which that Lender may sustain: (i) if

 

 

A36256613

 

67



--------------------------------------------------------------------------------

  for any reason (other than a default by that Lender) a borrowing of any LIBOR
Loan does not occur on a date specified therefor in a Notice of Borrowing or a
telephonic request therefor, or a conversion to or continuation of any LIBOR
Loan does not occur on a date specified therefor in a Notice of
Conversion/Continuation or a telephonic request therefor, (ii) if any prepayment
or other principal payment or any conversion of any of its LIBOR Loans
(including any prepayment or conversion occasioned by the circumstances
described in Section 2.6(c)) occurs on a date prior to the last day of an
Interest Period applicable to that Loan, (iii) if any prepayment of any of its
LIBOR Loans is not made on any date specified in a notice of prepayment given by
Company or (iv) as a consequence of any other default by Company in the
repayment of its LIBOR Loans when required by the terms of this Agreement.

 

  (e) Booking of LIBOR Loans Any Lender may make, carry or transfer LIBOR Loans
at, to, or for the account of any of its branch offices or the office of an
Affiliate of that Lender.

 

  (f) Assumptions Concerning Funding of LIBOR Loans Calculation of all amounts
payable to a Lender under this Section 2.6 and under Section 2.7(a) shall be
made as though that Lender had funded each of its LIBOR Loans through the
purchase of a Eurodollar deposit bearing interest at the rate obtained pursuant
to clause (i) of the definition of LIBOR in an amount equal to the amount of
such LIBOR Loan and having a maturity comparable to the relevant Interest
Period, whether or not its LIBOR Loans had been funded in such manner.

 

  (g) LIBOR Loans After Default After the occurrence and during the continuation
of a Potential Event of Default or an Event of Default, (i) Company may not
elect to have a Loan be made or maintained as, or converted to, a LIBOR Loan
after the expiration of any Interest Period then in effect for that Loan and
(ii) subject to the provisions of Section 2.6(d), any Notice of Borrowing or
Notice of Conversion/Continuation given by Company with respect to a requested
borrowing or conversion/continuation that has not yet occurred shall be deemed
to be for a Base Rate Loan.

Section 2.7 Increased Costs; Taxes; Capital Adequacy

 

  (a) Compensation for Increased Costs Subject to the provisions of
Section 2.7(b) (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (including Issuing Lender) shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any Change in Law:

 

  (i) imposes, modifies or holds applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to LIBOR Loans that are reflected in the definition of LIBOR);

 

  (ii) subjects any Lender to any Taxes (other than (A) Indemnified Taxes and
(B) Taxes described in clauses (a)(iii), (c) and (d) of the definition of
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

 

A36256613

 

68



--------------------------------------------------------------------------------

  (iii) imposes any other condition (other than with respect to Taxes) on or
affecting such Lender or its obligations hereunder or the London interbank
market;

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein or to reduce any amount
received or receivable by such Lender with respect thereto; then, in any such
case, Company shall promptly pay to such Lender, upon receipt of the statement
referred to in Section 2.8(a), such additional amount or amounts (in the form of
an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender on an after tax basis for any such increased
cost or reduction in amounts received or receivable hereunder. Company shall not
be required to compensate a Lender pursuant to this Section 2.7(a) for any
increased cost or reduction in respect of a period occurring more than six
months prior to the date on which such Lender notifies Company of such Change in
Law and such Lender’s intention to claim compensation therefor, except, if the
Change in Law giving rise to such increased cost or reduction is retroactive, no
such time limitation shall apply so long as such Lender requests compensation
within six months from the date on which the applicable Government Authority
informed such Lender of such Change in Law.

 

  (b) Taxes

 

  (i) Payments to Be Free and Clear Any and all payments by or on account of any
obligation of Company under this Agreement and the other Loan Documents shall be
made free and clear of, and without any deduction or withholding on account of,
any Indemnified Taxes or Other Taxes.

 

  (ii) Grossing-up of Payments If Company or any other Person is required by law
to make any deduction or withholding on account of any Indemnified Taxes or
Other Taxes from any sum paid or payable by Company to Administrative Agent or
any Lender under any of the Loan Documents:

 

  (A) Company shall notify Administrative Agent of any such requirement or any
change in any such requirement as soon as Company becomes aware of it;

 

  (B) Company shall timely pay any such Indemnified Tax and Other Tax to the
relevant Government Authority when such amount is due, in accordance with
applicable law;

 

  (C) The sum payable by Company shall be increased to the extent necessary to
ensure that, after making the required deductions (including deductions
applicable to additional sums payable under this Section 2.7(b)(ii)),
Administrative Agent or such Lender, as the case may be, receives a sum equal to
the sum it would have received had no such deduction been required or made; and

 

 

A36256613

 

69



--------------------------------------------------------------------------------

  (D) As soon as practicable after any payment of Indemnified Tax or Other Tax
which it is required by clause (B) above to pay, Company shall deliver to
Administrative Agent the original or a certified copy of an official receipt or
other document reasonably satisfactory to the other affected parties to evidence
the payment and its remittance to the relevant Government Authority.

 

  (iii) Indemnification by Company Company shall indemnify Administrative Agent
and each Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes on or with respect to any sum paid or payable by
Company to Administrative Agent or any Lender under any of the Loan Documents or
Other Taxes (including for the full amount of any Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.7(b)(iii)) paid by Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Government Authority. A
certificate as to the amount of such payment or liability delivered to Company
by a Lender (with a copy to Administrative Agent), or by Administrative Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

  (iv) Tax Status of Lenders Unless not legally entitled to do so:

 

  (A) any Lender, if requested by Company or Administrative Agent, shall deliver
such forms or other documentation prescribed by applicable law or reasonably
requested by Company or Administrative Agent as will enable Company or
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements;

 

  (B) any Foreign Lender that is entitled to an exemption from or reduction of
any Tax with respect to payments hereunder or under any other Loan Document
shall deliver to Company and Administrative Agent, on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter, as may be necessary in the determination of Company or
Administrative Agent, each in the reasonable exercise of its discretion), such
properly completed and duly executed forms or other documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding;

 

  (C) without limiting the generality of the foregoing, in the event that
Company is resident for Tax purposes in the United States, any Foreign Lender
shall deliver to Company and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter, as may be necessary in the determination of Company or
Administrative Agent, each in the reasonable exercise of its discretion),
whichever of the following is applicable:

 

 

A36256613

 

70



--------------------------------------------------------------------------------

  (1) properly completed and duly executed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E claiming eligibility for benefits of an income Tax
treaty to which the United States is a party,

 

  (2) properly completed and duly executed copies of Internal Revenue Service
Form W-8ECI,

 

  (3) in the case of a Foreign Lender claiming the benefits of the exemption
“portfolio interest” under Section 881(c) of the Internal Revenue Code, (A) a
duly executed certificate to the effect that such Foreign Lender is not (i) a
“bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(ii) a ten-percent shareholder (within the meaning of Section 881(c)(3)(B) of
the Internal Revenue Code) of Company or Parent or (iii) a controlled foreign
corporation related to Company or Parent described in Section 881(c)(3)(C) of
the Internal Revenue Code and (B) properly completed and duly executed copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E, or

 

  (4) properly completed and duly executed copies of any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in any
Tax,

in each case together with such supplementary documentation as may be prescribed
by applicable law to permit Company and Administrative Agent to determine the
withholding or deduction required to be made, if any;

 

  (D) without limiting the generality of the foregoing, in the event that
Company is resident for Tax purposes in the United States, any Foreign Lender
that does not act or ceases to act for its own account with respect to any
portion of any sums paid or payable to such Lender under any of the Loan
Documents (for example, in the case of a typical participation by such Lender)
shall deliver to Administrative Agent and Company (in such number of copies as
shall be requested by the recipient), on or prior to the date such Foreign
Lender becomes a Lender, or on such later date when such Foreign Lender ceases
to act for its own account with respect to any portion of any such sums paid or
payable, and from time to time thereafter, as may be necessary in the
determination of Company or Administrative Agent (each in the reasonable
exercise of its discretion):

 

  (1) duly executed and properly completed copies of the forms and statements
required to be provided by such Foreign Lender under clause (C) of
Section 2.7(b)(iv), to establish the portion of any such sums paid or payable
with respect to which such Lender acts for its own account and may be entitled
to an exemption from or a reduction of the applicable Tax, and

 

 

A36256613

 

71



--------------------------------------------------------------------------------

  (2) duly executed and properly completed copies of Internal Revenue Service
Form W-8IMY (or any successor forms) properly completed and duly executed by
such Foreign Lender, together with any information, if any, such Foreign Lender
chooses to transmit with such form, and any other certificate or statement of
exemption required under the Internal Revenue Code or the regulations
thereunder, to establish that such Foreign Lender is not acting for its own
account with respect to a portion of any such sums payable to such Foreign
Lender;

 

  (E) without limiting the generality of the foregoing, in the event that
Company is resident for tax purposes in the United States, any Lender that is
not a Foreign Lender and has not otherwise established to the reasonable
satisfaction of Company and Administrative Agent that it is an exempt recipient
(as defined in section 6049(b)(4) of the Internal Revenue Code and the United
States Treasury Regulations thereunder) shall deliver to Company and
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter as prescribed by applicable law
or upon the request of Company or Administrative Agent), duly executed and
properly completed copies of Internal Revenue Service Form W-9;

 

  (F) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount, if any,
to deduct and withhold from such payment. Solely for purposes of this
Section 2.7(b)(iv)(F), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement; and

 

 

A36256613

 

72



--------------------------------------------------------------------------------

  (G) without limiting the generality of the foregoing, each Lender hereby
agrees, from time to time after the initial delivery by such Lender of such
forms, whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence so delivered obsolete or inaccurate in any
material respect, that such Lender shall promptly (1) deliver to Administrative
Agent and Company two original copies of renewals, amendments or additional or
successor forms, properly completed and duly executed by such Lender, together
with any other certificate or statement of exemption required in order to
confirm or establish that such Lender is entitled to an exemption from or
reduction of any Tax with respect to payments to such Lender under the Loan
Documents and, if applicable, that such Lender does not act for its own account
with respect to any portion of such payment or (2) notify Administrative Agent
and Company of its inability to deliver any such forms, certificates or other
evidence.

 

  (H) Any successor Administrative Agent that is a “United States person” within
the meaning of Section 7701(a)(30) of the Internal Revenue Code shall deliver to
Company on or prior to the date hereof and on or prior to the date on which any
Administrative Agent becomes a successor Administrative Agent hereunder (and
from time to time thereafter upon the reasonable request of Company), two
executed and properly completed originals of IRS Form W-9 (but only if such
successor Administrative Agent is not providing an IRS Form W-9 in its capacity
as Lender). Any successor Administrative Agent that is not a “United States
person” within the meaning of Section 7701(a)(30) shall deliver (x) with respect
to any payments received by the Administrative Agent for the account of the
Administrative Agent under the Loan Documents, an appropriate IRS Form W-8 (with
all underlying attachments in the case of a W-8IMY) and (y) with respect to any
payments received by the Administrative Agent on behalf of others, an IRS Form
W-8IMY (together with any required attachments).

Notwithstanding anything to the contrary under this Section 2.7(b)(iv), the
completion, execution and submission of such documentation (other than such
documentation set forth in clauses (C)(1), (2) and (3), (D), (E) and (F) of this
Section (2.7)(b)(iv) above) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

  (v)

Treatment of Certain Refunds If Administrative Agent or the Lender determines in
its sole discretion that it has received a refund of any Taxes or Other Taxes as
to which it has been indemnified by Company or which respect to which Company
has paid additional amounts pursuant to this Section 2.7(b), it shall pay to
Company an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid by Company under this Section 2.7(b)
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of Administrative Agent or the Lender, as the case may
be, and without interest (other than any interest paid by the

 

 

A36256613

 

73



--------------------------------------------------------------------------------

  relevant Government Authority with respect to such refund), provided that
Company, reasonably promptly after request by Administrative Agent or the
Lender, agrees to repay the amount paid over to Company (plus any penalties,
interest or other charges imposed by the relevant Government Authority) to
Administrative Agent or the Lender in the event Administrative Agent or the
Lender is required to repay such refund to such Government Authority.
Notwithstanding anything to the contrary in this Section 2.7(b)(v), in no event
will the Administrative Agent or the Lender be required to pay any amount to
Company pursuant to this Section 2.7(b)(v) the payment of which would place the
Administrative Agent or the Lender in a less favorable net after-Tax position
than the Administrative Agent or the Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.7(b)(v)
shall not be construed to require the Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to Company or any other Person.

 

  (c) Capital Adequacy Adjustment If any Lender shall have determined that any
Change in Law regarding capital adequacy or liquidity requirements has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Commitments or Letters of Credit or participations
therein or other obligations hereunder with respect to the Loans or the Letters
of Credit to a level below that which such Lender or such controlling
corporation could have achieved but for such Change in Law (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by Company from such Lender of the statement referred to in
Section 2.8(a), Company shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after tax basis for such reduction. Company shall not be required to compensate
a Lender pursuant to this Section 2.7(c) for any reduction in respect of a
period occurring more than six months prior to the date on which such Lender
notifies Company of such Change in Law and such Lender’s intention to claim
compensation therefor, except, if the Change in Law giving rise to such
reduction is retroactive, no such time limitation shall apply so long as such
Lender requests compensation within six months from the date on which the
applicable Government Authority informed such Lender of such Change in Law.

Section 2.8 Statement of Lenders; Obligation of Lenders and Issuing Lenders to
Mitigate

 

  (a) Statements Each Lender claiming compensation or reimbursement pursuant to
Section 2.6(d), Section 2.7 or Section 2.8(b) shall deliver to Company (with a
copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis of the calculation of such compensation or reimbursement, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

 

 

A36256613

 

74



--------------------------------------------------------------------------------

  (b) Mitigation Each Lender and Issuing Lender agrees that, as promptly as
practicable after the officer of such Lender or Issuing Lender responsible for
administering the Loans or Letters of Credit of such Lender or Issuing Lender,
as the case may be, becomes aware of the occurrence of an event or the existence
of a condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender or Issuing Lender to receive payments under
Section 2.7, such Lender or Issuing Lender, as applicable, will use reasonable
efforts to make, issue, fund or maintain its Commitments, Loans or Letters of
Credit through another lending or letter of credit office of such Lender or
Issuing Lender, if (i) as a result thereof the circumstances which would cause
such Lender to be an Affected Lender would cease to exist or the additional
amounts which would otherwise be required to be paid to such Lender or Issuing
Lender pursuant to Section 2.7 would be materially reduced and (ii) as
determined by such Lender or Issuing Lender in its sole discretion, such action
would not otherwise be disadvantageous to such Lender or Issuing Lender;
provided that such Lender or Issuing Lender will not be obligated to utilize
such other lending or letter of credit office pursuant to this Section 2.8(b)
unless Company agrees to pay all reasonable incremental expenses incurred by
such Lender or Issuing Lender as a result of utilizing such other lending or
letter of credit office as described above.

Section 2.9 Defaulting Lenders

Anything contained herein to the contrary notwithstanding, in the event that any
Defaulting Lender defaults (a “Funding Default”) in its obligation to fund any
Revolving Loan (a “Defaulted Revolving Loan”) in accordance with Section 2.1,
then (a) except as permitted under Section 9.6(b), during any Default Period
with respect to such Defaulting Lender, such Defaulting Lender shall be deemed
not to be a “Lender” (but shall remain a “Secured Party”), and the amount of
such Defaulting Lender’s Revolving Loan Commitment and Revolving Loans shall be
excluded for purposes of voting, and the calculation of voting, on any matters
(including the granting of any consents or waivers) with respect to any of the
Loan Documents, (b) to the extent permitted by applicable law, until such time
as the Default Excess with respect to such Defaulting Lender shall have been
reduced to zero, (i) any voluntary prepayment of the Revolving Loans pursuant to
Section 2.4(b)(i) shall, if Company so directs at the time of making such
voluntary prepayment, be applied to the Revolving Loans of other Lenders as if
such Defaulting Lender had no Revolving Loans outstanding and the Revolving Loan
Exposure of such Defaulting Lender were zero and (ii) any mandatory prepayment
of the Revolving Loans pursuant to Section 2.4(b)(iii) shall, if Company so
directs at the time of making such mandatory prepayment, be applied to the
Revolving Loans of other Revolving Lenders (but not to the Revolving Loans of
such Defaulting Lender) as if such Defaulting Lenders had funded all Defaulted
Revolving Loans of such Defaulting Lender, it being understood and agreed that
Company shall be entitled to retain any portion of any mandatory prepayment of
the Revolving Loans that is not paid to such Defaulting Lender solely as a
result of the operation of the provisions of this clause (ii) and that any
mandatory reduction of Revolving Loan Commitment Amount pursuant to
Section 2.4(b)(iii) required by reason of such mandatory prepayment shall apply
to all Revolving Loan Commitments on a pro rata basis, including the Revolving
Loan Commitment of the Defaulting Lender, (c) the amount of such Defaulting
Lender’s Revolving Loan Commitment, Revolving Loans and Pro Rata Share of the
Letter of Credit Usage, as the case may be, shall be excluded for purposes of
calculating the commitment fee payable to Revolving Lenders pursuant to
Section 2.3(a) in respect of any day during any Default Period with respect to
such Defaulting Lender, and such Defaulting Lender shall not be entitled to
receive any commitment fee pursuant to Section 2.3(a) with respect to such
Defaulting Lender’s Revolving Loan Commitment in respect of any Default Period
with respect to such Defaulting Lender and (d) the Total Utilization of
Revolving Loan Commitments as at any date of determination shall be calculated
as if such Defaulting Lender had funded all Defaulted Revolving Loans of such
Defaulting Lender.

 

 

A36256613

 

75



--------------------------------------------------------------------------------

For purposes of this Agreement, (A) “Default Period” means, with respect to any
Defaulting Lender, the period commencing on the date of the applicable Funding
Default and ending on the earliest of the following dates: (1) the date on which
all Revolving Loan Commitments are cancelled or terminated and/or the
Obligations are declared or become immediately due and payable, (2) the date on
which (x) the Default Excess with respect to such Defaulting Lender shall have
been reduced to zero (whether by the funding by such Defaulting Lender of any
Defaulted Revolving Loans of such Defaulting Lender or by the non-pro rata
application of any voluntary or mandatory prepayments of the Revolving Loans in
accordance with the terms hereof or any combination thereof) and (y) such
Defaulting Lender shall have delivered to Company and Administrative Agent a
written reaffirmation of its intention to honor its obligations under this
Agreement with respect to its Revolving Loan Commitment and (3) the date on
which Company, Administrative Agent and Revolving Lenders waive all Funding
Defaults of such Defaulting Lender in writing and (B) “Default Excess” means,
with respect to any Defaulting Lender, the excess, if any, of such Defaulting
Lender’s Pro Rata Share of the aggregate outstanding principal amount of
Revolving Loans of all Revolving Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
Defaulted Revolving Loans), over the aggregate outstanding principal amount of
Revolving Loans of such Defaulting Lender.

No amount of the Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.9,
performance by Company of its obligations under this Agreement and the other
Loan Documents shall not be excused or otherwise modified, as a result of any
Funding Default or the operation of this Section 2.9. The rights and remedies
against a Defaulting Lender under this Section 2.9 are in addition to other
rights and remedies that Company may have against such Defaulting Lender with
respect to any Funding Default and that Administrative Agent or any Lender may
have against such Defaulting Lender with respect to any Funding Default.

If Company, Administrative Agent, the Issuing Lender and the Swing Line Lender
all agree in writing in their discretion that a Lender that is a Defaulting
Lender or a Potential Defaulting Lender should no longer be deemed to be a
Defaulting Lender or Potential Defaulting Lender, as the case may be,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 2.11), such Lender will, to the
extent applicable, purchase such portion of outstanding Loans of the other
Lenders and/or make such other adjustments as Administrative Agent may determine
to be necessary to cause the Term Loan Exposure, Revolving Loan Exposure, LC
Exposure and Swing Line Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Commitments, whereupon such Lender will cease
to be a Defaulting Lender or Potential Defaulting Lender and will be a
Non-Defaulting Lender (and the Term Loan Exposure, Revolving Loan Exposure, LC
Exposure and Swing Line Exposure, as applicable, of each Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of Company while such Lender was a
Defaulting Lender; provided further that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender or Potential Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender or Potential Defaulting Lender.

 

 

A36256613

 

76



--------------------------------------------------------------------------------

Section 2.10 Replacement of a Lender

IF:

 

  (a) Company receives a statement of amounts due pursuant to Section 2.8(a)
from a Lender;

 

  (b) a Revolving Lender is a Defaulting Lender or a Potential Defaulting
Lender;

 

  (c) a Lender (a “Non-Consenting Lender”) refuses to give timely consent to an
amendment, modification or waiver of this Agreement that, pursuant to
Section 9.6, requires consent of 100% of the Lenders or 100% of the Lenders with
Obligations directly affected (and the consent of Requisite Lenders has been
given with respect thereto); or

 

  (d) a Lender becomes an Affected Lender (any such Lender described in clauses
(a) through (d), a “Subject Lender”);

THEN so long as (i) Company has obtained a commitment from another Lender or an
Eligible Assignee to purchase at par the Subject Lender’s Loans and assume the
Subject Lender’s Commitments and all other obligations of the Subject Lender
hereunder, and (ii) such Lender is not Issuing Lender with respect to any
Letters of Credit outstanding (unless all such Letters of Credit are terminated
or arrangements acceptable to such Issuing Lender (such as a back-to-back letter
of credit) are made), if applicable, the Subject Lender is unwilling to withdraw
the notice delivered to Company pursuant to Section 2.8 and/or is unwilling to
remedy its default upon 10 days prior written notice to the Subject Lender and
Administrative Agent, Company may require the Subject Lender to assign all of
its Loans and Commitments to such other Lender, Lenders, Eligible Assignee or
Eligible Assignees pursuant to the provisions of Section 9.1(b); provided that,
prior to or concurrently with such replacement:

 

(A) the Subject Lender shall have received payment in full of all principal,
interest, fees and other amounts (including all amounts under Section 2.6(d),
Section 2.7 and/or Section 2.8(b) (if applicable)) accrued through such date of
replacement, as purchase price, and a release from its obligations under the
Loan Documents;

 

(B) the processing fee required to be paid by Section 9.1(b)(i) shall have been
paid to Administrative Agent;

 

(C) all of the requirements for such assignment contained in Section 9.1(b),
including, without limitation, the consent of Administrative Agent (if required)
and the receipt by Administrative Agent of an executed Assignment Agreement
executed by the assignee (Administrative Agent being hereby authorized to
execute any Assignment Agreement on behalf of a Subject Lender relating to the
assignment of Loans and/or Commitments of such Subject Lender) and other
supporting documents, have been fulfilled; and

 

(D) in the event such Subject Lender is a Non-Consenting Lender, each assignee
shall consent, at the time of such assignment, to each matter in respect of
which such Subject Lender was a Non-Consenting Lender and Company also requires
each other Subject Lender that is a Non-Consenting Lender to assign its Loans
and Commitments.

 

 

A36256613

 

77



--------------------------------------------------------------------------------

For the avoidance of doubt, if a Lender is a Non-Consenting Lender solely
because it refused to consent to an amendment, modification or waiver that
required the consent of 100% of the Lenders with Obligations directly affected
thereby (which amendment, modification or waiver did not accordingly require the
consent of 100% of all the Lenders) the Loans and Commitments of such
Non-Consenting Lender that are subject to the assignments required by this
Section 2.10 shall include only those Loans and Commitments that constitute the
Obligations directly affected by the amendment, modification or waiver to which
such Non-Consenting Lender refused to provide its consent.

Section 2.11 Reallocation of Defaulting Lender Commitment, etc.

If no Potential Event of Default or Event of Default is outstanding, if a Lender
becomes, and during the period it remains, a Defaulting Lender, the following
provisions shall apply with respect to any outstanding LC Exposure and any
outstanding Swing Line Exposure of such Defaulting Lender:

 

  (a) the LC Exposure and the Swing Line Exposure of such Defaulting Lender
will, subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Commitments; provided that (i) the sum of each Non-Defaulting Lender’s total
Revolving Loan Exposure, total Swing Line Exposure and total LC Exposure may not
in any event exceed the Commitment of such Non-Defaulting Lender as in effect at
the time of such reallocation and (ii) subject to Section 9.24, neither such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto will
constitute a waiver or release of any claim Company, Administrative Agent,
Issuing Lender, Swing Line Lender or any other Lender may have against such
Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;

 

  (b) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s LC Exposure and Swing Line Exposure cannot be so
reallocated, whether by reason of the first proviso in clause (a) above or
otherwise, Company will, not later than 5 Business Days after demand by
Administrative Agent (at the direction of Issuing Lender and/or Swing Line
Lender, as the case may be), (i) Cash Collateralize the obligations of Company
to Issuing Lender and Swing Line Lender in respect of such LC Exposure or Swing
Line Exposure, as the case may be, in an amount equal to the aggregate amount of
the unreallocated portion of such LC Exposure or Swing Line Exposure, or (ii) in
the case of such Swing Line Exposure, prepay (subject to clause (c) below)
and/or Cash Collateralize in full the unreallocated portion thereof, or
(iii) make other arrangements satisfactory to Administrative Agent, and to
Issuing Lender or Swing Line Lender, as the case may be, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; and

 

  (c)

any amount paid by Company for the account of a Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity payments
or other amounts) will not be paid or distributed to such Defaulting Lender, but
will instead be retained by Administrative Agent in a segregated non-interest
bearing account until the termination of the Commitments and payment in full of
all obligations of Company hereunder and will be applied by Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority: first to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent under this
Agreement, second to the payment of any amounts owing by such Defaulting Lender
to Issuing Lender or Swing Line Lender (pro rata as to the respective amounts

 

 

A36256613

 

78



--------------------------------------------------------------------------------

  owing to each of them) under this Agreement, third to the payment of
post-default interest and then current interest due and payable to the Lenders
hereunder other than Defaulting Lenders, ratably among them in accordance with
the amounts of such interest then due and payable to them, fourth to the payment
of fees then due and payable to the Non-Defaulting Lenders hereunder, ratably
among them in accordance with the amounts of such fees then due and payable to
them, fifth to pay principal and unreimbursed drawings under any Letters of
Credit then due and payable to the Non-Defaulting Lenders hereunder ratably in
accordance with the amounts thereof then due and payable to them, sixth to the
ratable payment of other amounts then due and payable to the Non-Defaulting
Lenders, and seventh after the termination of the Commitments and payment in
full of all obligations of Company hereunder, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.

Section 2.12 Incremental Facility

 

  (a)

Increased Facilities Company may at any time after the Syndication Date, by
written notice to the Administrative Agent, elect to request the establishment
of one or more tranches of incremental revolving loan commitments or an increase
in an existing tranche of Revolving Loan Commitments (each, an “Incremental
Revolving Loan Commitment”; provided that there shall be no more than three
tranches of Incremental Revolving Loan Commitments at any time in effect) and/or
one or more tranches of incremental term loans or an increase in an existing
tranche of Term Loans (each, an “Incremental Term Loan Commitment” and together
with the Incremental Revolving Loan Commitments, the “Incremental Commitments”);
provided that the aggregate principal amount of the Incremental Commitments
shall (i) not exceed (x) the greater of $250,000,000 and 60% of pro forma
Consolidated Adjusted EBITDA after giving effect to the Acquisition, plus
(y) (A) all voluntary prepayments of Term Loans made pursuant to
Section 2.4(b)(i), (B) all voluntary repurchases of Term Loans made pursuant to
the terms hereof and (C) voluntary prepayments of Revolving Loans made pursuant
to Section 2.4(b)(i) to the extent accompanied by a corresponding, permanent
reduction in the Revolving Loan Commitments pursuant to Section 2.4(b)(ii), in
each case, to the extent not funded with the proceeds of long term Indebtedness
(this clause (y) together with clause (x), the “Unrestricted Incremental
Amount”), plus (z) unlimited additional amounts so long as, on a Pro Forma Basis
immediately after giving effect to the incurrence of such Incremental
Commitments under this clause (z) (and use of proceeds thereof and assuming any
Incremental Revolving Loan Commitments are fully drawn but the proceeds thereof
shall not be “netted” for the purpose of determining the Incurrence Ratio), but
for the avoidance of doubt, disregarding any amounts incurred concurrently in
reliance on the Unrestricted Incremental Amount), the Incurrence Ratio, does not
exceed 2.75:1.00 (“Ratio Debt”) and (ii) not be in an aggregate principal amount
less than $2,500,000 per request (or, if less, the entire remaining amount
permitted to be drawn under clause (x) above) (or such lesser amount which may
be approved by the Administrative Agent), and shall be in integral multiples of
$1,000,000 in excess of that amount. Each such notice shall specify (i) the date
(each, an “Increased Amount Date”) on which Company proposes that the
Incremental Commitments shall be effective, which shall be a date not less than
five Business Days after the date on which

 

 

A36256613

 

79



--------------------------------------------------------------------------------

  such notice is delivered to the Administrative Agent, (ii) the identity of
each Lender, other Person that is an Eligible Assignee or any other Person
agreed to by Company and the Administrative Agent (each, an “Incremental
Revolving Lender” or “Incremental Term Lender”, as applicable, and collectively
“Incremental Lenders”) to whom Company proposes any portion of such Incremental
Commitments be allocated (including in the case of Incremental Revolving Loan
Commitments, any letter of credit and/or swing line loan sub-limits to be
applicable thereto other than in the case of an increase in the existing
Revolving Loan Commitments; provided that no swing line loan sub-limit may be
increased without the consent of Swing Line Lender) and the amounts of such
allocations; provided further that any Lender approached to provide all or a
portion of the Incremental Commitments may elect to agree or to decline, in its
sole discretion, to provide an Incremental Commitment; provided further that no
initial Incremental Lender shall be a Loan Party or an Affiliate of a Loan
Party; and (iii) the proposed use of the proceeds of such Incremental Loans
(which shall be consistent with Section 2.5(a)). Such Incremental Commitments
shall become effective as of such Increased Amount Date; provided that on and as
of such date (A) no Event of Default shall exist immediately after giving effect
to such Incremental Commitments; (B) immediately after giving effect to the
incurrence of such Incremental Commitments and the use of proceeds thereof, each
of the representations and warranties contained in this Agreement and in the
other Loan Documents shall, in each case, be true and correct in all material
respects to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date (provided that
if a representation and warranty is qualified as to materiality, such
representation and warranty shall be true and correct in all respects) and
provided further, that, notwithstanding the foregoing clauses (A) and (B), in
the case of Incremental Commitments incurred to finance a Limited Condition
Investment, at Company’s election, (1) the signing of the definitive agreement
governing such Limited Condition Investment shall be subject to, as of the date
of such signing, (x) no Event of Default then existing immediately after giving
effect to such signing or initial funding and (y) each of the representations
and warranties contained in this Agreement and in the other Loan Documents, in
each case, being true and correct in all material respects to the same extent as
though made on and as of such date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties being true and correct in all material respects
on and as of such earlier date (provided that if a representation and warranty
is qualified as to materiality, such representation shall be true and correct in
all respects) and (2) the initial funding of such Incremental Commitments shall
be subject to (x) no Event of Default under any of Section 7.1 (but only with
respect to payment of principal, interest, premium and recurring fees),
Section 7.6 or Section 7.7 then existing immediately after giving effect to such
signing or initial funding and (y) customary “SunGard” limitations (including
that the absence of a Potential Event of Default or Event of Default (other than
as set forth in the foregoing clause (2)(x)) is not a condition to such funding
and that only “specified acquisition representations” and “specified
representations” are required to be accurate

 

 

A36256613

 

80



--------------------------------------------------------------------------------

  as a condition to such funding); (C) the Incremental Commitments shall be
effected pursuant to one or more joinder agreements in form and substance
reasonably satisfactory to the Administrative Agent (each, a “Joinder
Agreement”) executed and delivered by Company, each other Loan Party and each
applicable Incremental Lender, and acknowledged by the Administrative Agent, and
each of which shall be recorded in the Register and shall be subject to the
requirements set forth in Section 2.7; (D) Company shall make any payments
required pursuant to Section 2.3(b) and Section 2.7(b) in connection with the
Incremental Commitments, as applicable; and (E) Company shall deliver or cause
to be delivered any legal opinions or other documents reasonably requested by
the Administrative Agent in connection with any such transaction, including any
Collateral Documents as may be necessary or desirable in the reasonable judgment
of the Administrative Agent to provide the Administrative Agent for the benefit
of Secured Parties (including each Incremental Lender) a First Priority Lien in
the Collateral.

 

  (b) Funding of Incremental Loans On any Increased Amount Date on which any
Incremental Commitments are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each Incremental Term Loan Lender shall make
a loan to Company (an “Incremental Term Loan”) in an amount equal to its
Incremental Term Loan Commitment, (ii) each Incremental Term Loan Lender shall
become a Lender hereunder with respect to the Incremental Term Loan Commitment
and the Incremental Term Loans made pursuant thereto, (iii) each Incremental
Revolving Lender shall become a Lender with respect to its Incremental Revolving
Loan Commitment and all matters relating thereto (and, in the case of
Incremental Revolving Loan Commitments constituting an increase in the existing
Revolving Loan Commitments, each of the Revolving Lenders shall assign to each
of the Incremental Revolving Lenders, and each of the Incremental Revolving
Lenders shall purchase from each of the Revolving Lenders, at the principal
amount thereof (together with accrued interest), such interests in the Revolving
Loans outstanding on such Increased Amount Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Loans will be held by existing Revolving Lenders and Incremental Revolving
Lenders ratably in accordance with their Revolving Loan Commitments after giving
effect to the addition of such Incremental Revolving Loan Commitments to the
Revolving Loan Commitments) and (iv) each Incremental Revolving Loan Commitment
shall be deemed, for all purposes, a Revolving Loan Commitment and each Loan
made thereunder (each, an “Incremental Revolving Loan”) shall be deemed, for all
purposes, a Revolving Loan.

 

  (c) Notice to Lenders The Administrative Agent shall notify Lenders promptly
upon receipt of Company’s notice of each Increased Amount Date and the
Incremental Commitments and the Incremental Lenders in respect thereof.

 

  (d)

Other Terms The terms and provisions of any Incremental Loans and Incremental
Commitments that pertain to any period on or prior to the Latest Maturity Date
shall be, except as otherwise set forth herein, (x) substantially consistent
with the terms of the existing Loans and Commitments, respectively, as of the
date of determination (other than with respect to fees), (y) no more favorable
(taken as a whole) to the Incremental

 

 

A36256613

 

81



--------------------------------------------------------------------------------

  Lenders providing such Incremental Loans and Incremental Commitments than
those applicable to the Lenders providing the existing Loans and Commitments as
of the date of determination (other than with respect to fees) or (z) otherwise
reasonably acceptable to the Administrative Agent. Except as expressly set forth
in the applicable Joinder Agreement, subject to the terms of this Section 2.12,
all such Incremental Term Loans shall be treated as Term Loans (and the
Incremental Term Lenders shall be treated as Term Lenders in respect thereof),
in each case for all purposes hereunder and the other Loan Documents (including,
for the avoidance of doubt, calculations of “Pro Rata Share” and “Requisite
Lenders”) and all Incremental Revolving Loans shall be treated as Revolving
Loans (and the Incremental Revolving Loan Lenders shall be treated as Revolving
Lenders in respect thereof) in each case for all purposes hereunder and the
other Loan Documents (including, for the avoidance of doubt, calculations of
“Pro Rata Share” and “Requisite Lenders”). In any event (i) the weighted average
life to maturity of any Incremental Term Loan shall be no shorter than the
weighted average life to maturity of the existing Term Loans as of the date of
determination (without giving effect to any prepayments), (ii) the final
maturity date of any Incremental Term Loans shall be no earlier than the Term
Loan Maturity Date, (iii) the final maturity date for any Incremental Revolving
Loans shall be no earlier than the Revolving Loan Commitment Termination Date
and (iv) the All-In Yield applicable to any Incremental Term Loans shall be
determined by Company and the applicable Incremental Lenders and shall be set
forth in the applicable Joinder Agreement; provided, however, that in the event
that the All-In Yield on any Incremental Term Loans exceeds the All-In Yield on
the existing Term Loans as of the date of determination by more than 0.50%, then
the interest rate margins for the existing Term Loans as of the date of
determination shall automatically be increased to the extent necessary so that
the All-In Yield on such existing Term Loans as of the date of determination
shall be 0.50% less than the All-In Yield on such Incremental Term Loans. Each
Joinder Agreement may, without the consent of any other Lenders or Persons,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent and
Company, to give effect the provisions of this Section 2.12. All Incremental
Loans and all obligations in respect thereof shall be Obligations under this
Agreement and the other Loan Documents and shall be secured by the Collateral
and guaranteed on a pari passu basis with all other applicable Obligations under
this Agreement and the other Loan Documents.

 

  (e) Any amount of Incremental Facilities incurred under the Unrestricted
Incremental Amount may be reallocated after incurrence such that it may be
included in Ratio Debt to the extent such amount would have been permitted to
have been incurred as Ratio Debt as of such date of re-designation, and if such
portion incurred under the Unrestricted Incremental Amount could have been
incurred as Ratio Debt as of the end of any subsequent fiscal quarter after the
initial incurrence of such amount of Incremental Facilities, such
reclassification shall be deemed to have automatically occurred whether or not
elected by Company.

 

  (f) Supersession This Section 2.12 shall supersede any provisions in
Section 3.2, Section 9.1, Section 9.5 or Section 9.6 to the contrary.

 

 

A36256613

 

82



--------------------------------------------------------------------------------

Section 2.13 Extension

 

  (a) Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by
Company to all Term Lenders of Term Loans with a like maturity date or Revolving
Lenders with Revolving Loan Commitments with a like maturity date, in each case
on a pro rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Loan Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, on which Company
proposes that such Extension shall be effective, Company is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Term Loans and/or Revolving Loan Commitments (each, an
“Extension”; any Extended Term Loans shall constitute a separate tranche of Term
Loans from the tranche of Term Loans from which they were converted and any
Extended Revolving Loan Commitments shall constitute a separate tranche of
Revolving Loan Commitments from the tranche of Revolving Loan Commitments from
which they were converted), so long as the following terms are satisfied:

 

  (i) except as to final maturity and pricing (which shall be determined by
Company and set forth in the relevant Extension Offer), the Revolving Loan
Commitment of any Revolving Lender that agrees to an extension with respect to
such Revolving Loan Commitment extended pursuant to an Extension (an “Extended
Revolving Loan Commitment”; and the Loans thereunder, “Extended Revolving
Loans”), and the related outstandings, shall be a Revolving Loan Commitment (or
related outstandings, as the case may be) and shall be identical to the terms in
the original Revolving Loan Commitments (and related outstandings), except for
such terms that are applicable after the maturity date of the non-extending
Revolving Loan Commitments; provided that at no time shall there be Revolving
Loan Commitments hereunder (including Extended Revolving Loan Commitments, any
Incremental Revolving Loan Commitments and any original Revolving Loan
Commitments) that constitute more than three different tranches;

 

  (ii) except as to pricing, amortization and final maturity date (which shall,
subject to immediately succeeding clauses (iii) and (iv), be determined by
Company and set forth in the relevant Extension Offer), the Term Loans of any
Lender that agrees to an extension with respect to such Term Loans extended
pursuant to any Extension (any such extended Term Loans, “Extended Term Loans”,
together with Extended Revolving Loans, “Extension Loans”) shall have the same
terms as the tranche of Term Loans subject to such Extension Offer, except for
such terms that are applicable after the maturity date of the non-extending Term
Loans;

 

  (iii) the maturity date of any Extended Term Loans, Extended Revolving Loans
or Extended Revolving Loan Commitments shall be no earlier than the Latest
Maturity Date applicable to the Loans or Commitments being extended;

 

 

A36256613

 

83



--------------------------------------------------------------------------------

  (iv) the weighted average life to maturity of any Extended Term Loans shall be
no shorter than the remaining weighted average life to maturity of the Term
Loans extended thereby;

 

  (v) an Extension Offer shall be in writing, executed by Company and shall
specify the date on which Company proposes that such Extension shall be
effective, which date shall be prior to the applicable Latest Maturity Date;

 

  (vi) the Specified Conditions shall be satisfied (or waived by the
Administrative Agent); and

 

  (vii) if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Loan Commitments, as the case may be, in respect of
which Term Lenders or Revolving Lenders, as the case may be, shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of Term Loans or Revolving Loan Commitments, as the case may be, offered to be
extended by Company pursuant to such Extension Offer, unless Company otherwise
agrees to increase the amount of the Extension Offer, then the Term Loans or
Revolving Loans, as the case may be, of such Term Lenders or Revolving Lenders,
as the case may be, shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Term Lenders or Revolving Lenders, as the case may
be, have accepted such Extension Offer.

 

  (b) With respect to all Extensions consummated by Company pursuant to this
Section 2.13, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments or commitment reductions for purposes of Section 2.4,
and (ii) the principal payment amounts (in so far as such amounts affect
payments due to Lenders participating in the Extended Term Loans) set forth in
Section 2.4(a) shall be adjusted to give effect to the Extension of the relevant
Term Loan. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section 2.13 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Loan Commitments on such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including Section 2.4) or any other Loan Document
that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section.

 

  (c)

No consent of any Lender shall be required to effectuate any Extension, other
than (A) the consent of each Lender agreeing to such Extension with respect to
one or more of its Term Loans and/or Revolving Loan Commitments (or a portion
thereof) and (B) with respect to any Extension of the Revolving Loan Commitments
(or a portion thereof), the consent of the Issuing Lender and Swing Line Lender,
which consent shall not be unreasonably withheld, delayed or conditioned;
provided that any amendment required to effectuate any such extension pursuant
to Section 9.6 below shall also require the consent of the Administrative Agent,
which consent

 

 

A36256613

 

84



--------------------------------------------------------------------------------

  shall not be unreasonably withheld, delayed or conditioned. All Extended Term
Loans and Extended Revolving Loan Commitments and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral and guaranteed on a pari passu basis with all
other applicable Obligations under this Agreement and the other Loan Documents.
The Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with Company as may be
necessary in order to establish new tranches in respect of Revolving Loan
Commitments or Term Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and Company in connection with the establishment of such new tranches, in each
case on terms consistent with this Section 2.13. This Section 2.13 shall
supersede any provisions of Section 9.1 and Section 9.6 to the contrary.

 

  (d) In connection with any Extension, Company shall provide the Administrative
Agent at least five Business Days’ (or such shorter period as may be agreed by
the Administrative Agent) prior written notice thereof, and shall agree to such
procedures (including regarding timing, rounding and other adjustments and to
ensure reasonable administrative management of the credit facilities hereunder
after such Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.13 and shall deliver or cause to be delivered other documents
reasonably requested by the Administrative Agent in connection with such
Extension.

 

  (e) Supersession, etc. This Section 2.13 shall supersede any requirements of
any provision of this Agreement (including, without limitation, Section 9.5 and
Section 9.6) or any other Loan Document that may otherwise prohibit any
Extension or any other transaction contemplated by this Section 2.13.
Administrative Agent and the Lenders (including Incremental Lenders) hereby
consent to each Extension and the other transactions contemplated by this
Section 2.13 (including, without limitation, Section 9.5 and Section 9.6)
payment of any interest or fees in respect of any Extension Loans, provided that
such consent shall not be deemed to be an acceptance of the extension request.
With respect to any Extension consummated by Company pursuant to this
Section 2.13 such Extension shall not constitute voluntary or mandatory payments
or prepayments for purposes of this Agreement.

Section 2.14 Refinancing Debt

 

  (a)

Company may, from time to time after the Effective Date, and subject to the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld, delayed or conditioned), add one or more new term loan facilities and
new revolving credit facilities (“Refinancing Debt”; and the commitments in
respect of such new term facilities, the “Refinancing Term Commitment” and the
commitments in respect of such new revolving credit facilities, the “Refinancing
Revolving Loan Commitment”) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to Company, to refinance (i) all
or any portion of any Term Loans then outstanding under this Agreement and
(ii) all or any portion of any Revolving Loan Commitments then in effect under
this Agreement, in each case pursuant to a Refinancing Amendment;

 

 

A36256613

 

85



--------------------------------------------------------------------------------

  provided that such Refinancing Debt: (i) will rank pari passu in right of
payment with the Term Loans and Revolving Loan Commitments hereunder; (ii) will
not be guaranteed by any Person that is not a Guarantor; (iii) will be either
(x) unsecured or (y) secured by the Collateral (and no other assets) on a first
lien “equal and ratable” basis with the Liens securing the Obligations or on a
“junior” basis with the Liens securing the Obligations (subject to intercreditor
arrangements that are reasonably satisfactory to the Administrative Agent); (iv)
will have such pricing and optional prepayment terms as may be agreed by Company
and the applicable Lenders thereof; (v) (x) in the case of Refinancing Revolving
Loan Commitments, will not have a final stated commitment termination date or
commitment expiration date (or be subject to mandatory commitment reductions,
mandatory prepayments or scheduled amortization) that is prior to the scheduled
Latest Maturity Date for the Revolving Loans being refinanced and (y) in the
case of Refinancing Term Commitments, will have a final stated maturity date
that is not prior to the scheduled Latest Maturity Date of, and will have a
weighted average life to maturity that is not shorter than the weighted average
life to maturity of, the Term Loans being refinanced; (vi) subject to clauses
(iii) through (v) above, will have terms and conditions that are substantially
identical to, or no more favorable, when taken as a whole, to the lenders
providing such Refinancing Debt than, the terms and conditions of the Loans or
Commitments being refinanced; and (vii) the proceeds of such Refinancing Debt
shall be applied, substantially concurrently with the incurrence thereof, to the
pro rata prepayment of outstanding Loans being so refinanced (which, in the case
of Revolving Loans, shall effect a corresponding permanent reduction in the
Revolving Loan Commitments), in each case pursuant to Section 2.4(b); provided
however, that such Refinancing Debt (x) may provide for any additional or
different financial or other covenants or other provisions that are agreed among
Company and the Lenders thereof and applicable only during periods after the
then applicable Latest Maturity Date in effect and (y) shall not have a
principal or commitment amount (or accreted value) greater than the Loans being
refinanced (excluding accrued interest, fees, discounts, premiums or expenses).
Company shall make any request for Refinancing Debt pursuant to a written notice
to the Administrative Agent specifying in reasonable detail the proposed terms
thereof. Any proposed Refinancing Debt shall first be requested on a ratable
basis from existing Lenders in respect of the Loans being refinanced. At the
time of sending such notice to such Lenders, Company (in consultation with the
Administrative Agent) shall specify the time period within which each applicable
Lender is requested to respond (which shall in no event be less than 10 Business
Days from the date of delivery of such notice or such shorter period as may be
agreed by the Administrative Agent). Each applicable Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
participate in providing such Refinancing Debt and, if so, whether by an amount
equal to, greater than, or less than its ratable portion (based on such Lender’s
ratable share in respect of the applicable facility) of such Refinancing Debt.
Any Lender approached to provide all or a portion of any Refinancing Debt may
elect or decline, in its sole discretion, to provide such Refinancing Debt. Any
Lender not responding within such time period shall be deemed to have declined
to participate in providing such Refinancing Debt. The Administrative Agent
shall notify Company and each applicable Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested

 

 

A36256613

 

86



--------------------------------------------------------------------------------

  issuance of Refinancing Debt, and subject to the approval of the
Administrative Agent and each Issuing Lender, if applicable (in each case, which
approval shall not be unreasonably withheld, conditioned or delayed), Company
may also invite additional Eligible Assignees to become Lenders in respect of
such Refinancing Debt pursuant to a joinder agreement to this Agreement in form
and substance reasonably satisfactory to the Administrative Agent.

 

  (b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction (or waiver by the Administrative Agent) on the date thereof of the
Specified Conditions and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of a Notice of
Borrowing, legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements with respect to Company, including any supplements or
amendments to the Collateral Documents providing for such Refinancing Debt to be
secured thereby, consistent with those delivered on the Effective Date under
Section 4.1 or delivered from time to time pursuant to Section 5.9 and
Section 5.10. The Lenders hereby authorize the Administrative Agent to enter
into amendments to this Agreement and the other Loan Documents with Company as
may be necessary in order to establish new Refinancing Debt and to make such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and Company in connection with the
establishment of such Refinancing Debt, in each case on terms consistent with
and/or to effect the provisions of this Section 2.14. This Section 2.14 shall
supersede any provisions of Section 3.2, Section 9.1, Section 9.5 or Section 9.6
to the contrary.

 

  (c) Any Refinancing Amendment may provide for the issuance of Letters of
Credit for the account of Company in respect of a revolving loan tranche on
terms substantially equivalent to the terms applicable to Letters of Credit
under the Revolving Loan Commitments.

 

  (d) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Refinancing Debt incurred pursuant
thereto (including the addition of such Refinancing Debt as separate tranches
hereunder and treated in a manner consistent with the tranches being refinanced,
including for purposes of prepayments and voting). Any Refinancing Amendment
may, without the consent of any Person other than Company, the Administrative
Agent and the Lenders providing such Refinancing Debt, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and Company, to effect the
provisions of or consistent with this Section 2.14. In addition, if so provided
in the relevant Refinancing Amendment and with the consent of each Issuing
Lender, participations in Letters of Credit expiring on or after the Latest
Maturity Date in respect of the Revolving Loan Commitments shall be reallocated
from Lenders holding Revolving Loan Commitments to Lenders holding extended
revolving commitments in accordance with the terms of such Refinancing
Amendment; provided, however, that

 

 

A36256613

 

87



--------------------------------------------------------------------------------

  such participation interests shall, upon receipt thereof by the relevant
Lenders holding extended revolving commitments, be deemed to be participation
interests in respect of such extended revolving commitments and the terms of
such participation interests (including the commission applicable thereto) shall
be adjusted accordingly.

ARTICLE III

CONDITIONS TO LOANS AND LETTERS OF CREDIT

The obligations of Lenders to enter into this Agreement and make and/or continue
the Loans and the issuance of Letters of Credit (or to permit to remain
outstanding any Existing Letters of Credit) hereunder are subject to prior or
concurrent satisfaction of the following conditions:

Section 3.1 Conditions to Initial Loans

 

  (a) Loan Party Documents On or before the Effective Date, Parent shall, and
shall cause each other Loan Party to, deliver to Administrative Agent (with
sufficient originally executed copies, where appropriate, for each Lender) the
following with respect to Parent or such Loan Party, as the case may be, each,
unless otherwise noted, dated the Effective Date:

 

  (i) Copies of the Organizational Documents of such Person, certified by the
Secretary of State of its jurisdiction of organization or, if such document is
of a type that may not be so certified, certified by the secretary or similar
Officer of the applicable Loan Party, together with a good standing certificate
from the Secretary of State of its jurisdiction of organization and, to the
extent generally available, a certificate or other evidence of good standing as
to payment of any applicable franchise or similar Taxes from the appropriate
taxing authority of each of such jurisdictions, each dated a recent date prior
to the Effective Date;

 

  (ii) Resolutions of the Governing Body of such Person approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, certified as of the Effective Date by the secretary or
similar Officer of such Person as being in full force and effect without
modification or amendment;

 

  (iii) Signature and incumbency certificates of the Officers of such Person
executing the Loan Documents to which it is a party; and

 

  (iv) Executed originals of the Loan Documents to which such Person is a party
(including the Guaranty and Pledge and Security Agreement supplements or
accessions entered into by EPAP and its Restricted Subsidiaries (subject to
Section 5.9(c))).

 

  (b) Fees All fees and expenses required to be paid on or prior to the
Effective Date to the Administrative Agent, any other agent, the Lead Arrangers
and the Lenders pursuant to the Fee Letter shall have been paid (or shall
substantially concurrently be paid, including by offsetting such amounts against
the proceeds of the initial Loans funded on the Effective Date) and in the case
of expenses only to the extent invoiced not less than two (2) business days
prior to the Effective Date.

 

  (c) [reserved]

 

 

A36256613

 

88



--------------------------------------------------------------------------------

  (d) Representations and Warranties Company shall have delivered to the
Administrative Agent an Officer’s Certificate stating that the Acquisition
Agreement Representations shall be true and correct to the extent required by
the final paragraph of this Section 3.1 and the Specified Representations shall
be true and correct on and as of the Effective Date, provided that, to the
extent that any Specified Representation is qualified by or subject to a
“material adverse effect”, “material adverse change” or similar term or
qualification, such qualification shall be deemed to be a Company Material
Adverse Effect for purposes of making any such representation on, or as of, the
Effective Date (or any date prior thereto).

 

  (e) Financial Statements; Pro Forma Balance Sheet On or before the Effective
Date, Company shall have delivered to Administrative Agent on behalf of the
Lenders (i) audited consolidated financial statements of Parent and its
Subsidiaries and EPAP and its Subsidiaries for each of the last three Fiscal
Years ended at least ninety (90) days prior to the Effective Date, including
balance sheets, income and cash flow statements, audited by independent public
accountants of recognized national standing and prepared in conformity with
GAAP, (ii) unaudited interim financial statements of Parent and its Subsidiaries
and EPAP and its Subsidiaries for the Fiscal Quarters ended after the date of
the most recent audited financial statements delivered pursuant to clause
(i) above (and, to the extent reasonably available to Company, monthly financial
statements of Parent and its Subsidiaries or EPAP and its Subsidiaries for any
such period of less than three months) and at least forty-five (45) days prior
to the Effective Date, (iii) a pro forma balance sheet of the Loan Parties as of
the last day of the most recent fiscal quarter for which financial statements
are required to be delivered pursuant to clause (ii) above, prepared after
giving pro forma effect to the Transaction as if the Transaction had occurred on
such date and giving effect to any other pro forma adjustments as are consistent
with the quality of earnings report, dated March 13, 2018, and delivered to the
Administrative Agent on or prior to the date hereof, and such other adjustments
as are agreed by Company and the Administrative Agent, and (iv) projected
financial statements of the Loan Parties for the five-year period after the
Effective Date (prepared after giving pro forma effect to the Transaction).

 

  (f) Opinions of Counsel to Loan Parties Administrative Agent shall have
received on behalf of the Secured Parties an originally executed copies of a
favorable written opinion of (i) Kirkland & Ellis LLP, counsel for the Loan
Parties, (ii) Klehr, Harrison, Harvey, Branzenburg LLP, special Pennsylvania
counsel for the Loan Parties, and (iii) Smith Amundsen LLC, special Missouri
counsel for the Loan Parties, each in form and substance reasonably satisfactory
to Administrative Agent and its counsel, dated as of the Effective Date (this
Agreement constituting a written request by Parent to such counsel to deliver
such opinions to Lenders).

 

  (g) Solvency Assurances On the Effective Date, Administrative Agent shall have
received an Officer’s Certificate of Parent substantially in the form of Exhibit
VII annexed hereto dated the Effective Date and certifying that, after giving
effect to the consummation of the Transactions, the Loan Parties on a
consolidated basis will be Solvent.

 

  (h) [Reserved].

 

 

A36256613

 

89



--------------------------------------------------------------------------------

  (i) Security Interests in Personal Property Administrative Agent shall have
received evidence reasonably satisfactory to it that each Loan Party shall have
taken or caused to be taken all such actions, executed and delivered or caused
to be executed and delivered all such agreements, documents and instruments, and
delivered all of the following filings and recordings that may be necessary or,
in the reasonable opinion of Administrative Agent, desirable in order to create
in favor of Administrative Agent, for the benefit of Lenders, a valid and (upon
such filing and recording) perfected security interest in the entire personal
property Collateral in accordance with the terms of the Collateral Documents.
Such actions shall include the following:

 

  (i) Stock Certificates and Instruments Delivery to Administrative Agent of
(A) certificates (which certificates shall be accompanied by irrevocable undated
stock powers, duly endorsed in blank and otherwise in form and substance
reasonably satisfactory to Administrative Agent) representing all Capital Stock
pledged pursuant to the Pledge and Security Agreement (B) all promissory notes
or other instruments (duly endorsed, where appropriate, in a manner reasonably
satisfactory to Administrative Agent) evidencing any Collateral;

 

  (ii) Lien Searches and UCC Termination Statements Delivery to Administrative
Agent of (A) the results of a recent search, by a Person reasonably satisfactory
to Administrative Agent, of all effective UCC financing statements and fixture
filings and all judgment and tax lien filings which may have been made with
respect to any personal or mixed property of any Loan Party, together with
copies of all such filings disclosed by such search and (B) duly completed UCC
termination statements, and authorization of the filing thereof from the
applicable secured party, as may be necessary to terminate any effective UCC
financing statements or fixture filings disclosed in such search (other than any
such financing statements or fixture filings in respect of Liens permitted to
remain outstanding pursuant to the terms of this Agreement);

 

  (iii) UCC Financing Statements and Fixture Filings Delivery to Administrative
Agent of duly completed UCC financing statements and, where appropriate, fixture
filings with respect to all personal and mixed property Collateral of such Loan
Party, for filing in all jurisdictions as may be necessary or, in the reasonable
opinion of Administrative Agent, desirable to perfect the security interests
created in such Collateral pursuant to the Collateral Documents;

 

  (iv) Cover Sheets, Etc. Delivery to Administrative Agent of all cover sheets
or other documents or instruments required to be filed with any IP Filing Office
in order to create or perfect Liens in respect of any IP Collateral, together
with releases duly executed (if necessary) of security interests by all
applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective filings in any IP Filing Office in respect
of any IP Collateral (other than any such filings in respect of Liens permitted
to remain outstanding pursuant to the terms of this Agreement); and

 

  (v) Control Agreements Subject to the last paragraph of this Section 3.1,
delivery to Administrative Agent of such Control Agreements with financial
institutions and other Persons in order to perfect Liens in respect of Deposit
Accounts, Securities Accounts and other Collateral pursuant to the Collateral
Documents.

 

 

A36256613

 

90



--------------------------------------------------------------------------------

  (j) 2018 Mortgages; 2018 Mortgage Policies; Etc. Subject to the last paragraph
of this Section 3.1, Administrative Agent shall have received from each Loan
Party:

 

  (i) 2018 Mortgages Fully executed and notarized Mortgages or any amendments,
amendment and restatements, supplements or modifications related thereto, as
reasonably requested by Administrative Agent (each a “2018 Mortgage” and,
collectively, the “2018 Mortgages”), in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Real
Property Asset listed on Schedule 3.10 annexed hereto (each a “2018 Mortgaged
Property” and, collectively, the “2018 Mortgaged Properties”);

 

  (ii) Opinions of Local Counsel An opinion of counsel (which counsel shall be
reasonably satisfactory to Administrative Agent) in each state in which a 2018
Mortgaged Property is located with respect to the enforceability of the 2018
Mortgages to be recorded in such state and such other matters as Administrative
Agent may reasonably request, in each case in form and substance reasonably
satisfactory to Administrative Agent;

 

  (iii) Title Insurance (A) ALTA mortgagee title insurance policies or
unconditional commitments therefor (the “2018 Mortgage Policies”) issued by the
Title Company with respect to each of the 2018 Mortgaged Properties, in such
amount as Administrative Agent reasonably determine to be the value of any
particular 2018 Mortgaged Property, insuring fee simple title to, or a valid
leasehold interest in, each such 2018 Mortgaged Property vested in such Loan
Party and assuring Administrative Agent that the applicable 2018 Mortgages
create valid and enforceable First Priority mortgage Liens on the respective
2018 Mortgaged Properties encumbered thereby which 2018 Mortgage Policies
(1) shall include an endorsement for mechanics’ liens, for future advances under
this Agreement and for any other matters reasonably requested by Administrative
Agent and (2) shall provide for affirmative insurance and such reinsurance as
Administrative Agent may reasonably request, all of the foregoing in form and
substance reasonably satisfactory to Administrative Agent; and (B) evidence
reasonably satisfactory to Administrative Agent that such Loan Party has
(x) delivered to the Title Company all certificates and affidavits required by
the Title Company in connection with the issuance of the 2018 Mortgage Policies
and (y) paid to the Title Company or to the appropriate Government Authorities
all expenses and premiums of the Title Company in connection with the issuance
of the 2018 Mortgage Policies and all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the 2018 Mortgages in the appropriate real estate records;

 

  (iv) Title Reports With respect to each 2018 Mortgaged Property, a title
report issued by the Title Company with respect thereto, dated no more than 30
days prior to Effective Date and in form and substance reasonably satisfactory
to Administrative Agent;

 

 

A36256613

 

91



--------------------------------------------------------------------------------

  (v) Copies of Documents Relating to Title Exceptions Copies of all recorded
documents listed as exceptions to title or otherwise referred to in the 2018
Mortgage Policies or in the title reports delivered pursuant to
Section 3.1(j)(iv); and

 

  (vi) Matters Relating to Flood Hazard Properties (a) Evidence, which may be in
the form of a letter from an insurance broker or a municipal engineer, as to
whether (1) any 2018 Mortgaged Property is a Flood Hazard Property and (2) the
community in which any such Flood Hazard Property is located is participating in
the National Flood Insurance Program, (b) if there are any such Flood Hazard
Properties, such Loan Party’s written acknowledgement of receipt of written
notification from Administrative Agent (1) as to the existence of each such
Flood Hazard Property and (2) as to whether the community in which each such
Flood Hazard Property is located is participating in the National Flood
Insurance Program, and (c) in the event any such Flood Hazard Property is
located in a community that participates in the National Flood Insurance
Program, evidence that Company has obtained flood insurance in respect of such
Flood Hazard Property to the extent required under the applicable regulations of
the Board of Governors of the Federal Reserve System.

 

  (k) Effective Date Indebtedness All existing debt of the Parent, EPAP and
Company and their respective subsidiaries (other than Permitted Surviving Debt)
shall have been (or shall substantially concurrently be) repaid in full and all
commitments relating thereto shall have been (or shall substantially
concurrently be) terminated, and all liens or security interests related thereto
(other than certain liens or security interests permitted hereunder) shall have
been (or shall substantially concurrently be) terminated or released, in each
case, pursuant to customary payoff letters, termination statements and other
release documentation.

 

  (l) [Reserved].

 

  (m) [Reserved].

 

  (n) Required Documentation Lenders shall have received, no later than five
(5) business days prior to the Effective Date to the extent requested no later
than ten (10) business days prior to the Effective Date, to the extent
requested, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act.

 

  (o) [Reserved]

 

  (p) [Reserved].

 

  (q)

Closing Acquisition All conditions to the closing of the Acquisition, other than
the payment of the purchase price, shall have been (or shall substantially
concurrently be) satisfied in all material respects (or waived with the consent
of the Administrative Agent to the extent that any such condition is material to
the interests of the Lenders) pursuant to and in accordance in all material
respects with the terms of the Acquisition Agreement, and there shall have been
no waiver or amendment of, or supplement or consent to, the Acquisition
Agreement after the date thereof and prior to the Effective

 

 

A36256613

 

92



--------------------------------------------------------------------------------

  Date in a manner that is materially adverse to the interests of the Lenders
without the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), provided that (i) any reduction in the
purchase price under the Acquisition Agreement shall be deemed to be not
materially adverse to the Lenders; (ii) any purchase price adjustment or working
capital adjustment expressly contemplated by the Acquisition Agreement shall not
be considered an amendment or waiver of, or supplement or consent to, the
Acquisition Agreement; (iii) any change to the definition of “Material Adverse
Effect” contained in the Acquisition Agreement shall be deemed to be materially
adverse to the Lenders; and (iv) any consent or waiver granted under the
Acquisition Agreement in accordance with the express terms thereof shall not be
considered an amendment or waiver of, or supplement or consent to, the
Acquisition Agreement to the extent that the direct effect or result of such
consent or waiver is not materially adverse to the Lenders.

 

  (r) Company Material Adverse Effect Since March 22, 2018, no Company Material
Adverse Effect has occurred.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, (a) the only representations and warranties the accuracy of which will
be a condition to the availability and initial funding of the Loans on the
Effective Date will be (i) the Acquisition Agreement Representations and
(ii) the Specified Representations, and (b) the terms of this Agreement and any
other Loan Document shall not impair availability of the Loans on the Effective
Date if the conditions expressly set forth in this Section 3.1 are satisfied (or
waived by the Administrative Agent); it being understood that, to the extent a
perfected security interest in any Collateral (the security interest in respect
of which cannot be perfected by the filing of a financing statement under the
Uniform Commercial Code (or other similar filings in applicable jurisdictions)
or intellectual property filings with the United States Patent and Trademark
Office or the United States Copyright Office (or other similar filings in
applicable jurisdictions) or by possession of certificates representing Capital
Stock directly owned by the applicable Loan Parties, together with transfer
powers therefor (but, in the case of such equity certificates, solely to the
extent that such certificates are already in existence and in the actual
possession of Company on the Effective Date and excluding any such certificates
representing equity interests that will be issued on the Effective Date in
connection with the consummation of the Transactions) is not, or is not able to
be, provided on the Effective Date after Company’s use of commercially
reasonable efforts to do so without undue burden or expense, then the provision
and/or perfection of such security interest in such Collateral will not
constitute a condition precedent to the availability and initial funding of the
Loans on the Effective Date, but shall be required to be delivered within
90 days following the Effective Date (or such longer time period as may be
agreed by the Administrative Agent).

Section 3.2 Conditions to All Loans

The obligation of each Lender to make its Loans on each Funding Date (other
than, solely with respect to clause (b) below, the Effective Date) are subject
to the following further conditions precedent:

 

  (a) Administrative Agent shall have received before that Funding Date, in
accordance with the provisions of Section 2.1(b), a duly executed Notice of
Borrowing, in each case signed by a duly authorized officer of Company.

 

 

A36256613

 

93



--------------------------------------------------------------------------------

  (b) As of that Funding Date:

 

  (i) the representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects on and as of that
Funding Date to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date; provided that,
if a representation and warranty is qualified as to materiality, the materiality
qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this condition; and

 

  (ii) no event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default.

Section 3.3 Conditions to Letters of Credit

The issuance of any Letter of Credit hereunder is subject to the following
conditions precedent:

 

  (a) On or before the date of issuance of the initial Letter of Credit pursuant
to this Agreement, the Term Loans shall have been made.

 

  (b) On or before the date of issuance of such Letter of Credit, Administrative
Agent shall have received, in accordance with the provisions of
Section 10.1(b)(i), an originally executed Request for Issuance (or a facsimile
copy thereof) in each case signed by a duly authorized Officer of Company,
together with all other information specified in Section 10.1(b) and such other
documents or information as Issuing Lender may reasonably require in connection
with the issuance of such Letter of Credit.

 

  (c) On the date of issuance of such Letter of Credit, all conditions precedent
described in Section 3.2(b) shall be satisfied to the same extent as if the
issuance of such Letter of Credit were the making of a Loan and the date of
issuance of such Letter of Credit were a Funding Date.

Section 3.4 Defaulting Lender or Potential Defaulting Lender

In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender or a Potential
Defaulting Lender, Issuing Lender will not be required to issue any Letter of
Credit or to amend any outstanding Letter of Credit, and Swing Line Lender will
not be required to make any Swing Line Loan, unless any exposure that would
result therefrom is eliminated or fully covered by the Commitments of the
Non-Defaulting Lenders or by Cash Collateralization or a combination thereof in
accordance with Section 2.11.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make the Loans,
each Loan Party, jointly and severally, represents and warrants to each Lender
on the Effective Date, each other Funding Date and each date on which Letters of
Credit are issued:

 

 

A36256613

 

94



--------------------------------------------------------------------------------

Section 4.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries

 

  (a) Organization and Powers Each Loan Party is a corporation or limited
liability company duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation, organization or formation as
specified in Schedule 4.1 annexed hereto (to the extent such concept is
applicable in the relevant jurisdiction). Each Loan Party has all requisite
power and authority to own and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Transaction Documents to which it is a party and to carry out the Transactions.

 

  (b) Qualification and Good Standing Each Loan Party is qualified to do
business and is in good standing in each jurisdiction where the ownership,
leasing or operation of property or conduct of its business requires such
qualification, except in jurisdictions where the failure to be so qualified or
in good standing could not reasonably be expected to result in a Material
Adverse Effect.

 

  (c) Conduct of Business Parent has no other assets other than (i) the Capital
Stock of Company, (ii) as permitted as a result of permitted holding company
activity contemplated pursuant to Section 6.11 and (iii) any Sand Purchase
Documents to which it is a party. Parent and its Restricted Subsidiaries are
engaged only in the businesses permitted to be engaged in pursuant to
Section 6.11.

 

  (d) Subsidiaries As of the Effective Date, (i) all of the Restricted
Subsidiaries of Parent and their jurisdictions of incorporation, organization or
formation are identified in Schedule 4.1; (ii) the Capital Stock of each of
Parent and its Restricted Subsidiaries identified in Schedule 4.1 is duly
authorized, validly issued, fully paid and non-assessable and none of such
Capital Stock constitutes Margin Stock and (iii) Schedule 4.1 correctly sets
forth the ownership interest of Parent and each of its Restricted Subsidiaries
in each of the Restricted Subsidiaries of Parent identified therein. As of the
Effective Date, each of the Restricted Subsidiaries of Parent identified in
Schedule 4.1 is a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of incorporation, organization or formation set forth therein, has
all requisite power and authority to own and operate its properties and to carry
on its business as now conducted and as proposed to be conducted, and is
qualified to do business and in good standing in every jurisdiction where the
ownership, leasing or operation of property or the conduct of its business
requires such qualification (to the extent such concept is applicable in the
relevant jurisdiction) necessary to carry out its business and operations, in
each case except where failure to be so qualified or in good standing or a lack
of such power and authority has not had and could not reasonably be expected to
result in a Material Adverse Effect.

Section 4.2 Authorization of Transactions, etc.

 

  (a) Authorization of Transactions The execution, delivery and performance of
the Transaction Documents have been duly authorized by all necessary action on
the part of each Loan Party that is a party thereto.

 

 

A36256613

 

95



--------------------------------------------------------------------------------

  (b) No Conflict The execution, delivery and performance by each Loan Party of
the Transaction Documents to which it is a party and the consummation of the
Transactions do not and will not (i) violate any provision of any law or any
governmental rule or regulation applicable to such Loan Party or any Restricted
Subsidiaries, the Organizational Documents of such Loan Party or any Restricted
Subsidiaries or any order, judgment, decree or order of any court or other
Government Authority binding on such Loan Party or any Restricted Subsidiaries,
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of such Loan
Party or any of its Restricted Subsidiaries, (iii) result in or require the
creation or imposition of any Lien upon any of the properties or assets of such
Loan Party or any Restricted Subsidiaries (other than any Liens created or
permitted under any of the Loan Documents), or (iv) require any approval of
stockholders or any approval or consent of any Person under any Contractual
Obligation of such Loan Party any Restricted Subsidiaries, except for such
approvals or consents which will be obtained on or before the Effective Date
and, in each case, to the extent such violation, conflict, breach, default, Lien
or failure to obtain such approval or consent could not reasonably be expected
to result in a Material Adverse Effect.

 

  (c) Governmental Consents The execution, delivery and performance by each
applicable Loan Party of the Transaction Documents to which it is a party and
the consummation of the Transactions do not and will not require any
Governmental Authorization except for (i) such approvals which have been
obtained and are in full force and effect, (ii) filings in connection with the
Liens created by or pursuant to the Loan Documents, and (iii) filings which
customarily are required in connection with the exercise of remedies in respect
of the Collateral.

 

  (d) Binding Obligation Each of the Transaction Documents has been duly
executed and delivered by each Loan Party that is a party thereto and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

Section 4.3 Financial Condition

Company has heretofore delivered to Lenders, at Lenders’ request, the financial
statements and information described in Section 3.1(e). All such statements
other than pro forma financial statements were prepared in conformity with GAAP,
except as otherwise expressly noted therein, and fairly present, in all material
respects, the financial position (on a consolidated basis) of the entities
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows (on a consolidated basis) of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments and the absence of footnotes. Neither Parent nor
any Restricted Subsidiaries has (and will not have following the funding of the
Loans) any Contingent Obligation, contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment that is not reflected
in the foregoing financial statements or the notes thereto and that is material
in relation to the consolidated business, operations, properties, assets or
condition (financial or otherwise) of Company or any Restricted Subsidiaries
other than (a) liabilities arising in the ordinary course of business since the
date of such financial statements, (b) liabilities that individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
or (c) liabilities disclosed on Schedule 4.3.

 

 

A36256613

 

96



--------------------------------------------------------------------------------

Section 4.4 No Material Adverse Change; No Restricted Junior Payments

Since December 31, 2017, no event, change, development, condition or
circumstance has occurred which, individually or in the aggregate (with any
other events, changes, developments, conditions or circumstances), has had or
could reasonably be expected to have a Material Adverse Effect. On the Effective
Date, neither Parent, Company nor any of their respective Restricted
Subsidiaries has directly or indirectly declared, ordered, paid or made, or set
apart any sum or property for, any Restricted Junior Payment or agreed to do so
except as permitted by Section 6.5.

Section 4.5 Title to Properties; Liens; Real Property; Intellectual Property

 

  (a) Title to Properties; Liens Loan Parties have (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in or rights to use (in the case of leasehold interests in
or rights to use real or personal property) or (iii) good title to (in the case
of all other personal property), all of their respective properties and assets
reflected in the financial statements referred to in Section 4.3 or in the most
recent financial statements delivered pursuant to Section 5.1, in each case
except for (i) such defects in title as could not reasonably be expected to
result in a Material Adverse Effect, (ii) Permitted Encumbrances and the other
Liens permitted pursuant to Section 6.2(a), and (iii) assets disposed of since
the date of such financial statements in the ordinary course of business or as
otherwise permitted under Section 6.7. Except as permitted by this Agreement,
all such properties and assets are free and clear of Liens.

 

  (b) Real Property As of the Effective Date, Schedule 4.5(b) annexed hereto
contains a true, accurate and complete list of (i) all fee interests in any Real
Property Assets and (ii) all leases, subleases or assignments of leases
(together with all amendments, modifications, supplements, renewals or
extensions of any thereof), affecting each Material Leasehold Property, to which
a Loan Party is the tenant (whether directly or as an assignee or successor in
interest) under such lease, sublease or assignment. Except as specified in
Schedule 4.5(b) annexed hereto, each agreement listed in clause (ii) of the
immediately preceding sentence is in full force and effect as of the Effective
Date and Company does not have knowledge as of the Effective Date of any default
by any Loan Party, party to such agreement that has occurred and is continuing
thereunder, and each such agreement constitutes the legally valid and binding
obligation of each applicable Loan Party, enforceable against such Loan Party in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles.

 

  (c)

Intellectual Property As of the Effective Date, Parent and each Restricted
Subsidiary owns or has the right to use, all Intellectual Property used in the
present conduct of their business, except where the failure to own or have such
right to use in the aggregate could not reasonably be expected to result in a
Material Adverse Effect. No claim has been asserted in writing and has been
received by any Loan Party in the past two years and no such written claim
received by such Loan Party or such Restricted Subsidiary is pending by any
Person against any Loan Party or any Restricted Subsidiary challenging

 

 

A36256613

 

97



--------------------------------------------------------------------------------

  or questioning the use of any such Intellectual Property by any Loan Party or
the validity or effectiveness of any such Intellectual Property, except for such
claims that in the aggregate could not reasonably be expected to result in a
Material Adverse Effect. To the knowledge of the Loan Parties, the use of such
Intellectual Property by Parent and any of its Restricted Subsidiaries does not
infringe on the rights of any Person, except for such claims and infringements
that, in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. All federal, state and foreign registrations of and applications
for Intellectual Property that are owned by Parent or any of its Restricted
Subsidiaries as of the Effective Date are identified on Schedule 4.5(c) annexed
hereto.

Section 4.6 Litigation; Adverse Facts

Except as disclosed on Schedule 4.6 annexed hereto, there are no Proceedings
(whether or not purportedly on behalf of any Loan Party or any Restricted
Subsidiaries) at law or in equity, or before or by any court or other Government
Authority (including any Environmental Claims) that are pending or, to the
knowledge of any Loan Party, threatened against any Loan Party or any Restricted
Subsidiaries and that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No Loan Party nor any
Restricted Subsidiaries (a) is in violation of any applicable laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect or (b) is subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any court or other Government Authority that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

Section 4.7 Payment of Taxes

Except to the extent permitted by Section 5.3, all federal or other material Tax
returns and reports of each Loan Party and its Restricted Subsidiaries required
to be filed by any of them have been timely filed, and all federal or other
material Taxes shown on such Tax returns to be due and payable and all material
assessments, fees and other governmental charges upon such Loan Party and its
Restricted Subsidiaries and upon their respective properties, assets, income,
businesses and franchises that are due and payable have been paid when due and
payable and all material assessments, fees and other governmental charges upon
each Loan Party and its Restricted Subsidiaries and upon their respective
properties, assets, income, businesses and franchises that are due and payable
have been paid when due and payable, in each case, other than taxes, assessments
and other governmental charges which are being contested in good faith and by
appropriate proceedings. Company knows of no proposed tax assessment against any
Loan Party or its Restricted Subsidiaries that is not being actively contested
by such Loan Party or such Restricted Subsidiary in good faith and by
appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

Section 4.8 Federal Regulations

 

  (a) Federal Power Act; etc. No Loan Party nor any of its Restricted
Subsidiaries is subject to regulation under the Federal Power Act, the
Interstate Commerce Act or the Investment Company Act of 1940 or, to the
knowledge of Company, under any other federal or state statute or regulation
which could limit its ability to incur Indebtedness or which could otherwise
render all or any of the Obligations unenforceable.

 

 

A36256613

 

98



--------------------------------------------------------------------------------

  (b) Terrorism Laws Neither the making of the Loans under this Agreement nor
the Loan Parties’ use of the proceeds thereof will violate the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto. Without limiting
the foregoing, neither Parent nor any of its Subsidiaries or Affiliates (a) is
or will become a Person whose property or interests in property are blocked
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (b) engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such Person. Parent and its Subsidiaries and Affiliates are in compliance, in
all material respects, with the USA Patriot Act.

 

  (c) Anti-Money Laundering Laws Neither the Loan Parties nor any of their
respective Subsidiaries nor, to Company’s knowledge, any holder of a direct or
indirect interest in Parent or any of its Subsidiaries (i) is under
investigation by any Government Authority for, or has been charged with, or
convicted of, money laundering under 18 U.S.C. §§ 1956 and 1957, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes, or any violation of the Bank Secrecy Act, 31 U.S.C. §§5311 et. seq. (all
of the foregoing, collectively, the “Anti-Money Laundering Laws”), (ii) has been
assessed civil penalties under any Anti-Money Laundering Laws or (iii) has had
any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws.

 

  (d) Federal Reserve Regulations No part of the proceeds of any Loans will be
used for “buying” or “carrying” any Margin Stock or for any purpose which
violates the provisions of the Regulations of the Federal Reserve Board.
Following the application of the proceeds of Loans, not more than 25% of the
value of the assets of the Loan Parties (on a consolidated basis) will be
invested in Margin Stock.

 

  (e) Foreign Corrupt Practices Act The Loan Parties and its Subsidiaries, and
their respective officers, directors and employees, and to Company’s knowledge,
their respective agents, affiliates and representatives, have conducted their
businesses in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, and the Loan Parties and its Subsidiaries have
instituted and maintained policies and procedures appropriate for the Loan
Parties and its Subsidiaries’ business reasonably designed to promote and
achieve compliance with such laws. Company will not directly or, to its
knowledge, indirectly use the proceeds of the Loans or Letters of Credit in
violation of the United States Foreign Corrupt Practices Act of 1977, or other
similar applicable anti-corruption legislation in other jurisdictions.

 

  (f)

OFAC None of the Loan Parties or any of its Subsidiaries, nor, to the knowledge
of the Loan Parties or any of its Subsidiaries, any director, officer, agent,
employee or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is, (a) the subject or
target of any Sanctions, (b) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List or any other Sanctions list, or (c) located, organized or
resident in a Designated Jurisdiction. Company will not directly or, to its
knowledge, indirectly use the proceeds of the Loans or Letters of Credit or
otherwise

 

 

A36256613

 

99



--------------------------------------------------------------------------------

  knowingly make available such proceeds to any Person, for the purpose of
financing the activities of any Person that, at the time of such financing, is
(a) the subject or target of any Sanctions, (b) included on OFAC’s List of
Specially Designated Nationals, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List or any other Sanctions list, or (c) located,
organized or resident in a Designated Jurisdiction, in each case, in violation
of any Sanctions, in each case, in violation of any Sactions.

Section 4.9 ERISA

 

  (a) No Loan Party or ERISA Affiliate has incurred or could be reasonably
expected to incur any liability to, or on account of, a Multiemployer Plan as a
result of a violation of Section 515 of ERISA or pursuant to Section 4201, 4204
or 4212(c) of ERISA which could reasonably be expected to result in a Material
Adverse Effect;

 

  (b) Each Employee Plan complies in all material respects in form and operation
with ERISA, the Internal Revenue Code (except where such failure could not
reasonably be expected to result in a Material Adverse Effect);

 

  (c) The present value of the “benefit liabilities” (within the meaning of
Section 4001(a)(16) of ERISA) of each Employee Plan subject to Title IV of ERISA
(using the actuarial assumptions and methods used by the actuary to that
Employee Plan in its most recent valuation of that Employee Plan) do not exceed
the fair market value of the assets of each such Employee Plan by an amount
which could reasonably be expected to result in a Material Adverse Effect;

 

  (d) There is no litigation, arbitration, administrative proceeding or claim
pending or (to the best of each Loan Party and ERISA Affiliates’ knowledge and
belief) threatened against or with respect to any Employee Plan (other than
routine claims for benefits) which has or, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;

 

  (e) Each Loan Party and each ERISA Affiliate has made all material
contributions to each Employee Plan and Multiemployer Plan required by law
within the applicable time limits prescribed by law, the terms of that plan and
any contract or agreement requiring contributions to that plan (except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect);

 

  (f) No Loan Party or ERISA Affiliate has ceased operations at a facility so as
to become subject to the provisions of Section 4062(e) of ERISA, withdrawn as a
substantial employer so as to become subject to the provisions of Section 4063
of ERISA, or ceased making contributions to any Employee Plan subject to
Section 4064(a) of ERISA to which it made contributions which could reasonably
be expected to result in a Material Adverse Effect;

 

  (g) No Loan Party or ERISA Affiliate has incurred or could reasonably be
expected to incur any liability to the PBGC (other than liability to the PBGC
for the payment of periodic premiums); and

 

  (h) Except as set forth in Schedule 4.9, no ERISA Event has occurred or is
reasonably likely to occur.

 

 

A36256613

 

100



--------------------------------------------------------------------------------

Section 4.10 Certain Fees

No broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby, and Company hereby
indemnifies Lenders against, and agrees that it will hold Lenders harmless from,
any claim, demand or liability for any such broker’s or finder’s fees alleged to
have been incurred in connection herewith or therewith and any expenses
(including reasonable fees, expenses and disbursements of counsel) arising in
connection with any such claim, demand or liability.

Section 4.11 Environmental Protection

Except as set forth in Schedule 4.11 annexed hereto:

 

  (a) no Loan Party or any of their respective Facilities or operations are
subject to any outstanding written order, consent decree or settlement agreement
with any Person relating to (i) any Environmental Law, (ii) any Environmental
Claim or (iii) any Hazardous Materials Activity; that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;

 

  (b) no Loan Party has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law which is pending or
unresolved, that, individually or in the aggregate could reasonably be expected
to result in a Material Adverse Effect;

 

  (c) to Parent’s knowledge, there are and have been no conditions, occurrences,
or Hazardous Materials Activities that violate any applicable Environmental Law
or could reasonably be expected to form the basis of an Environmental Claim
against any Loan Party or any Restricted Subsidiaries that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect; and

 

  (d) to Parent’s knowledge, each Loan Party has complied and is in compliance
with all Environmental Laws, except for such noncompliance which could not,
individually or in the aggregate, be reasonably expected to result in a Material
Adverse Effect.

Section 4.12 Employee Matters

There is no strike or work stoppage in existence or, to the knowledge of Parent,
threatened involving Parent or any Restricted Subsidiaries that could reasonably
be expected to result in a Material Adverse Effect.

Section 4.13 Solvency

The Loan Parties and the Restricted Subsidiaries taken as a whole and on a
consolidated basis, (a) immediately after giving effect to the Transactions,
are, and (b) upon the incurrence of any Loans or issuance of any Letters of
Credit by any Loan Party or any Restricted Subsidiaries on any date on which
this representation is made, will be, Solvent.

Section 4.14 Matters Relating to Collateral

 

  (a)

Governmental Authorizations No authorization, approval or other action by, and
no notice to or filing with, any Government Authority is required for either
(i) the pledge or grant by any Loan Party of the Liens purported to be created
in favor of Administrative Agent pursuant to any of the Collateral Documents or
(ii) the exercise by Administrative

 

 

A36256613

 

101



--------------------------------------------------------------------------------

  Agent of any rights or remedies in respect of any Collateral (whether
specifically granted or created pursuant to any of the Collateral Documents or
created or provided for by applicable law), except for filings or recordings
contemplated by the Collateral Documents and except as may be required, in
connection with the disposition of any Pledged Collateral, by laws generally
affecting the offering and sale of Securities.

 

  (b) Absence of Third-Party Filings Except such as may have been filed in favor
of Administrative Agent as contemplated by the Collateral Documents, or to
evidence permitted lease obligations and other Liens permitted pursuant to
Section 6.2, (i) no effective UCC financing statement, fixture filing or other
instrument similar in effect covering all or any part of the Collateral is on
file in any filing or recording office and (ii) no effective filing covering all
or any part of the IP Collateral is on file in any IP Filing Office.

 

  (c) Information Regarding Collateral All information supplied to
Administrative Agent by or on behalf of any Loan Party in writing with respect
to any of the Collateral (in each case taken as a whole with respect to any
particular Collateral) is accurate and complete in all material respects on the
Effective Date.

Section 4.15 Subordinated Indebtedness

The Obligations are entitled to the benefits of the subordination provisions set
forth in any agreement governing any Subordinated Indebtedness and all other
subordination provisions relating to Indebtedness of the Loan Parties.

Section 4.16 Disclosure

No representation or warranty of any Loan Party contained in any Loan Document
or in any other document, certificate or written statement (as modified or
supplemented by other information so furnished) furnished to Lenders by or on
behalf of such Loan Party (other than projections and other forward looking
information and information of a general economic or industry specific nature)
for use in connection with the Transactions, contains any untrue statement of a
material fact or omits to state a material fact (known to such Loan Party, in
the case of any document not furnished by it) necessary in order to make the
statements contained herein or therein, taken as a whole, not misleading in
light of the circumstances in which the same were made. Any projections and pro
forma financial information and other forward looking information contained in
such materials are based upon good faith estimates and assumptions believed by
the Loan Parties to be reasonable at the time made, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results and such difference may be
material. There are no facts known to the Loan Parties (other than matters of a
general economic nature) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect and that have not
been disclosed herein or in such other documents, certificates and written
statements furnished to Lenders for use in connection with the Transactions.

Section 4.17 Permitted Indebtedness

None of the Loan Parties nor any Restricted Subsidiaries has incurred, created,
issued, assumed or otherwise become liable for, contingently or otherwise, or
become responsible for the payment of, contingently or otherwise, any
Indebtedness other than Permitted Indebtedness.

 

 

A36256613

 

102



--------------------------------------------------------------------------------

Section 4.18 Compliance with Laws

 

  (a) Except as set forth on Schedule 4.18, each of the Loan Parties and the
Restricted Subsidiaries are in compliance with all laws (including New Jersey’s
Industrial Site Recovery Act), regulations and orders of any Government
Authority applicable to it or its property including, but not limited to, all
Environmental Laws, except where failure to do so, individually or in aggregate,
could not reasonably be expected to result in a Material Adverse Effect; and

 

  (b) All governmental approvals (federal, state and foreign), permits,
authorizations, certificates, rights, exemptions and orders from any Government
Authority and licenses (the “Permits”) required to be held or obtained by Parent
or any Restricted Subsidiaries in connection with the conduct of their business
as presently conducted have been obtained and are in full force and effect and
are being complied with and there has not been any default under any such
Permits; except where failure to do so or where such default, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 4.19 No Default

No Event of Default or Potential Event of Default has occurred and is
continuing.

Section 4.20 [Reserved]

Section 4.21 Brokers’ Fees

None of the Loan Parties has any obligation to any Person in respect of any
finder’s, broker’s, investment banking or other similar fee in connection with
the Loan Documents other than the closing and other fees payable pursuant to
this Agreement or any fee letter in respect of this Agreement.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees, jointly and severally (to the extent
possible), that, until payment in full of all of the Loans and other Obligations
(other than Unasserted Obligations), unless Requisite Lenders shall otherwise
give prior written consent, it shall perform, and shall cause each of its
Restricted Subsidiaries to perform, all covenants in this ARTICLE V.

Section 5.1 Financial Statements and Other Reports

Parent will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP.
Company will deliver to Administrative Agent for distribution to Lenders:

 

  (a)

Events of Default, etc. promptly upon any Officer of a Loan Party obtaining
knowledge (i) of any condition or event that constitutes an Event of Default or
Potential Event of Default, (ii) that any Person has given any notice to Parent
or any of its Subsidiaries or taken any other material action against Parent,
its Subsidiaries or their respective assets with respect to a claimed default or
event or condition of the type referred to in Section 7.2 or (iii) of the
occurrence of any event or change that caused or evidences either in any case or
in the aggregate, a Material Adverse Effect, an Officer’s Certificate specifying
the nature and period of existence of such condition, event or change, or

 

 

A36256613

 

103



--------------------------------------------------------------------------------

  specifying the notice given or action taken by any such Person and the nature
of such claimed Event of Default, Potential Event of Default, default, event or
condition, and what action any Loan Party has taken, is taking and proposes to
take with respect thereto;

 

  (b) Quarterly Financials as soon as available and in any event within 45 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year (or
within 60 days for the first 3 Fiscal Quarters ending after the Effective Date
for which quarterly financial statements are due pursuant to this
Section 5.1(b)), the consolidated balance sheet of Parent and its Subsidiaries
as at the end of such fiscal period and the related consolidated statements of
income, stockholders’ equity and cash flows of Parent and its Subsidiaries for
such fiscal period and for the period from the beginning of the then current
Fiscal Year to the end of such fiscal period, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the current Fiscal Year, to the extent prepared for such fiscal period, all in
reasonable detail and certified by the chief financial officer, chief executive
officer, principal accounting officer, treasurer, assistant treasurer or
controller of Company that they fairly present, in all material respects, the
financial condition of Parent and its Subsidiaries as at the dates indicated and
the results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments, and a
narrative report describing the operations of Company and its Subsidiaries in
the form prepared for presentation to senior management for each Fiscal Quarter;

 

  (c) Year-End Financials as soon as available and in any event within 90 days
after the end of each Fiscal Year (or 120 days for the Fiscal Year ending
December 31, 2018), (i) the consolidated balance sheet of Parent and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of Parent and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, all in reasonable detail and certified by the chief
financial officer, chief executive officer, principal accounting officer,
treasurer, assistant treasurer or controller of Company that they fairly
present, in all material respects, the financial condition of Parent and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, and (ii) in the case of such
consolidated financial statements, a report thereon of either Grant Thornton or
other independent certified public accountants of recognized national standing
selected by Company and reasonably satisfactory to Administrative Agent, which
report shall be unqualified as to scope of audit, shall express no doubts,
assumptions or qualifications concerning the ability of Parent and its
Subsidiaries to continue as a going concern (other than as a result of all or
any portion of the Loans being treated as short term indebtedness) and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Parent and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

 

 

A36256613

 

104



--------------------------------------------------------------------------------

  (d) Compliance Certificate together with each delivery of quarterly and annual
financial statements pursuant to subdivisions (b) and (c) above, (i) an
Officer’s Certificate of Company stating that such Officer has reviewed the
terms of this Agreement and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and condition of
Parent and the Restricted Subsidiaries during the accounting period covered by
such financial statements and that such review has not disclosed the existence
during or at the end of such accounting period, and that such Officer does not
have knowledge of the existence as at the date of such Officer’s Certificate, of
any condition or event that constitutes an Event of Default or Potential Event
of Default, or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action Company has taken, is
taking and proposes to take with respect thereto; and (ii) a Compliance
Certificate demonstrating in reasonable detail compliance during and at the end
of the applicable accounting periods with the restrictions and ratios contained
in Section 2.3(a), Section 2.4(b)(iii)(E) and ARTICLE VI, in each case to the
extent compliance with such restrictions and ratios is required to be tested at
the end of the applicable accounting period;

 

  (e) Reconciliation Statements if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in Section 4.3, the consolidated financial
statements of Parent and its Subsidiaries delivered pursuant to subsections (b),
(c) or (j) of this Section 5.1 will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subsections had no such change in accounting principles and policies been
made, then (i) within 30 days of the first delivery of financial statements
pursuant to subsection (b), (c) or (j) of this Section 5.1 following such
change, consolidated financial statements of Parent and its Subsidiaries for
(A) the current Fiscal Year to the effective date of such change and (B) the two
full Fiscal Years immediately preceding the Fiscal Year in which such change is
made, in each case prepared on a pro forma basis as if such change had been in
effect during such periods and (ii) within 30 days of each delivery of financial
statements pursuant to subsection (b), (c) or (j) of this Section 5.1 following
such change, if required pursuant to Section 1.2, a written statement of the
chief accounting officer or chief financial officer of Company setting forth the
differences (including any differences that would affect any calculations
relating to the Financial Covenant) which would have resulted if such financial
statements had been prepared without giving effect to such change;

 

  (f) Accountants’ Reports promptly upon receipt thereof (unless restricted by
applicable professional standards), copies of all final reports submitted to
Company by independent certified public accountants in connection with each
annual, interim or special audit of the financial statements of Parent and its
Subsidiaries made by such accountants, including any final comment letter
submitted by such accountants to management in connection with their annual
audit;

 

 

A36256613

 

105



--------------------------------------------------------------------------------

  (g) SEC Filings and Press Releases promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by Parent or Company to their security holders
or by any Subsidiary of Parent to its security holders other than Parent or
another Subsidiary of Parent, and (ii) all regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by Parent or any Subsidiaries with any securities
exchange or with the Securities and Exchange Commission or any Government
Authority or private regulatory authority;

 

  (h) Litigation or Other Proceedings promptly upon any Officer of Company
obtaining knowledge of (i) the institution or threat of any Proceeding against
or affecting any Loan Party or any Restricted Subsidiaries or any property of
any Loan Party or any Restricted Subsidiaries not previously disclosed in
writing by Company to Lenders or (ii) any material development in any Proceeding
that, in any case:

 

  (A) could reasonably be expected to have a Material Adverse Effect; or

 

  (B) seeks to enjoin or otherwise prevent the consummation of, or to recover
any damages or obtain relief as a result of, any of the Transactions;

written notice thereof together with such other information as may be reasonably
available to Company to enable Lenders and their counsel to evaluate such
matters;

 

  (i) ERISA each Loan Party shall:

 

  (A) promptly upon a request by Administrative Agent or a Lender, deliver to
Administrative Agent copies of (i) Schedule B (Actuarial Information) to the
Annual Report (IRS Form 5500 Series) with respect to each Employee Plan, and
(ii) such other documents or governmental reports or filings relating to any
Employee Plan as Administrative Agent shall reasonably request;

 

  (B) within seven days after it or any ERISA Affiliate becomes aware that any
ERISA Event has occurred or is forthcoming, in the case of any ERISA Event which
requires advance notice under Section 4043(b)(3) of ERISA, will occur, deliver
to Administrative Agent a statement signed by a director or other authorized
signatory of a Loan Party or ERISA Affiliate describing that ERISA Event and the
action, if any, taken or proposed to be taken with respect to that ERISA Event;

 

  (C) within seven days after receipt by it or any ERISA Affiliate or any
administrator of an Employee Plan, deliver to Administrative Agent copies of
each notice from the PBGC stating its intention to terminate any Employee Plan
or to have a trustee appointed to administer any Employee Plan; and

 

  (D) within seven days after becoming aware of any event or circumstance which
might constitute grounds for the termination of (or the appointment of a trustee
to administer) any Employee Plan or Multiemployer Plan, provide an explanation
of that event or circumstance by a director of the Loan Party or ERISA Affiliate
affected by that event or circumstance.

 

 

A36256613

 

106



--------------------------------------------------------------------------------

  (j) Financial Plans as soon as practicable, and in any event no later than 45
days after the beginning of each Fiscal Year, starting with the Fiscal Year
beginning on January 1, 2019, a consolidated plan and financial forecast for
such Fiscal Year (the “Financial Plan” for such Fiscal Year), including (i) a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of Parent and its Restricted Subsidiaries for such Fiscal
Year, together with a pro forma Compliance Certificate for such Fiscal Year and
an explanation of the assumptions on which such forecasts are based and
(ii) forecasted consolidated balance sheets and forecasted consolidated
statements of income and cash flows of Parent and its Restricted Subsidiaries
for each month of such Fiscal Year, together with an explanation of the
assumptions on which such forecasts are based;

 

  (k) Insurance as soon as practicable after any material change in insurance
coverage maintained by Parent and its Restricted Subsidiaries notice thereof to
Administrative Agent specifying the changes and reasons therefor;

 

  (l) Unrestricted Subsidiary Disclosure if Company has designated any
Subsidiaries of a Loan Party as Unrestricted Subsidiaries, then the quarterly
and annual management’s discussion and analysis required by paragraph (b) or (c)
of this Section 5.1 shall include a description of the financial condition and
results of operations of Parent and its Restricted Subsidiaries separate from
the financial condition and results of operations of such Unrestricted
Subsidiaries;

 

  (m) [Reserved];

 

  (n) Sand Purchase Documents promptly upon execution and delivery or receipt
thereof, copies of (i) any amendment, restatement, supplement or other
modification to or waiver of any Sand Purchase Document entered into after the
date hereof, and (ii) copies of all material notices from any party to any Sand
Purchase Document;

 

  (o) Other Information with reasonable promptness, such other information and
data with respect to Parent or any of its Restricted Subsidiaries as from time
to time may be reasonably requested by Administrative Agent (for its own account
or upon the reasonable request from any Lender);

 

  (p) Electronic Posting information required to be delivered pursuant to
subsections (b), (c) and (g) of this Section 5.1 shall be deemed to have been
delivered on the date on which any Loan Party provides notice to Administrative
Agent that such information has been posted on such Loan Party’s Internet
website at the website address listed on the signature page hereof or at another
website identified in such notice and accessible to Lenders without charge
including but not limited to Intralinks; provided that such Loan Party shall
deliver paper copies of such information to any Lender that requests such
delivery; and

 

  (q)

Public Lenders Company hereby acknowledges that (a) Administrative Agent will
make available to the Lenders materials and/or information provided by or on
behalf of Company hereunder (collectively, “Borrower Materials”) by posting
Borrower Materials

 

 

A36256613

 

107



--------------------------------------------------------------------------------

  on Intralinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to Company or
the Restricted Subsidiaries, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Company hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Company shall be deemed to have
authorized Administrative Agent, and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
Company or its securities for purposes of United States Federal and state
securities laws (provided, however, that, to the extent such Borrower Materials
constitute “information”, they shall be treated as set forth in Section 9.19);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) Administrative Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information”.

Section 5.2 Existence, etc.

Except as permitted under Section 6.7, each Loan Party will, and will cause each
Restricted Subsidiary to, at all times preserve and keep in full force and
effect its existence in the jurisdiction of incorporation, organization or
formation specified on Schedule 4.1 and all rights, qualifications, licenses,
permits, Governmental Authorizations, Intellectual Property rights and
franchises material to its business; provided, however, that no Loan Party nor
any of the Restricted Subsidiaries shall be required to preserve any such
rights, qualifications, licenses, permits, governmental authorizations,
Intellectual Property rights and franchises or franchises if the Governing Body
of such Loan Party or the Restricted Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Loan Party or such Restricted Subsidiary, as the case may be, and that the
loss thereof could not reasonably be expected to have a Material Adverse Effect.

Section 5.3 Payment of Taxes and Claims; Tax

 

  (a) Parent will, and will cause each of its Restricted Subsidiaries to, pay
all material federal and other material Taxes, assessments and other
governmental charges imposed upon it or any of its properties or assets or in
respect of any of its income, businesses or franchises before any penalty
accrues thereon, and all claims (including claims for labor, services, materials
and supplies) for sums that have become due and payable and that by law have or
may become a Lien upon any of its properties or assets, prior to the time when
any penalty or fine shall be incurred with respect thereto; provided that no
such material Tax, assessment, charge or claim need be paid: if it is being
contested in good faith by appropriate Proceedings promptly instituted and
diligently conducted, so long as (i) such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefor and (ii) in the case of a material Tax, assessment, charge or
claim which has or may become a Lien against any of the Collateral, such
Proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such charge or claim.

 

 

A36256613

 

108



--------------------------------------------------------------------------------

  (b) PubCo will not, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than PubCo or any of the Subsidiaries).

Section 5.4 Maintenance of Properties; Insurance; Business Interruption
Insurance

 

  (a) Maintenance of Properties Except for dispositions permitted under
Section 6.7, Parent will, and will cause each of its Restricted Subsidiaries to,
maintain or cause to be maintained in reasonably good repair, working order and
condition, ordinary wear and tear excepted, all of its material properties used
or useful in the business of Parent and its Restricted Subsidiaries and from
time to time will make or cause to be made all reasonably necessary repairs,
renewals and replacements thereof.

 

  (b) Insurance

 

  (i) Subject, in the case of Silica Related Claims, to the terms of
Section 5.4(b)(ii) below, Company will, and will cause each of its Restricted
Subsidiaries to, maintain or cause to be maintained, with financially sound and
reputable insurers, such public liability insurance, third party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of Parent and its Restricted Subsidiaries as may customarily be
carried or maintained under similar circumstances by corporations of established
reputation engaged in similar businesses in the same general area, in each case
in such amounts (giving effect to self-insurance), with such deductibles,
covering such risks and otherwise on such terms and conditions as shall be
customary for corporations similarly situated in the industry and in the same
general area. Without limiting the generality of the foregoing, Company will,
and will cause each of its Restricted Subsidiaries to, maintain or cause to be
maintained (i) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System and (ii) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times reasonably satisfactory to Administrative Agent in its
commercially reasonable judgment. Each such policy of insurance shall (A) name
Administrative Agent for the benefit of Lenders as an additional insured
thereunder as its interests may appear and (B) in the case of each business
interruption and casualty insurance policy, contain a loss payable clause or
endorsement, reasonably satisfactory in form and substance to Administrative
Agent, that names Administrative Agent for the benefit of Lenders as the
lender’s loss payee thereunder for any covered loss in excess of $500,000 and
provides for at least 30 days prior written notice to Administrative Agent of
any modification or cancellation of such policy; provided that, if Company is
unable to get the endorsement to provide for 30 days prior written notice
notwithstanding its commercially reasonable efforts to do so, the failure to do
so shall not constitute a breach hereof. In connection with the renewal of each
such policy of insurance, Company promptly shall deliver to Administrative Agent
a certificate from Company’s insurance broker or other evidence reasonably
satisfactory to Administrative Agent that Administrative Agent on behalf of
Lenders has been named as additional insured and/or lender’s loss payee
thereunder.

 

 

A36256613

 

109



--------------------------------------------------------------------------------

  (ii) Notwithstanding the terms of Section 5.4(b)(i) to the contrary, with
respect to Silica Related Claims, the only insurance which Parent and its
Restricted Subsidiaries shall be required to maintain will be the insurance
evidenced by those insurance policies in existence on the Effective Date and
listed by general description on Schedule 5.4 hereto in which Company and its
Restricted Subsidiaries are named as insured (or additional insured) either
directly or indirectly or as successor-in-interest to, or assignee of ITT, U.S.
Borax Company, Pennsylvania Glass Sand Corporation or Ottawa Silica Company, in
respect to Silica Related Claims (the “Silica Related Claims Policies”). In
regard thereto, Company and its Restricted Subsidiaries will (i) continue to
keep all such policies in full force and effect at all times hereafter and
(ii) notify Administrative Agent promptly, but in any event within five Business
Days after receiving any notice or knowledge of any actual, pending or
threatened termination or cancellation or denial of coverage thereunder.

Section 5.5 Inspection Rights; Lender Meeting; Maintenance of Books and Records

 

  (a) Inspection Rights Each Loan Party shall, and shall cause each of its
Restricted Subsidiaries to, permit any authorized representatives designated by
Administrative Agent to visit and inspect any of the properties of Company or of
any of the Restricted Subsidiaries, to inspect, copy and take extracts from its
and their financial and accounting records, and to discuss its and their
affairs, finances and accounts with its and their Officers and independent
public accountants (provided that Company may, if it so chooses, be present at
or participate in any such discussion), all upon reasonable written notice of at
least three Business Days and at such reasonable times during normal business
hours and not more than two times each calendar year or at any time or from time
to time following the occurrence and during the continuation of an Event of
Default.

 

  (b) Lender Meeting Appropriate Officers of Company shall, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting or
conference call (determined by Company in consultation with Administrative
Agent) with Administrative Agent and Lenders once during each Fiscal Year to be
held at Company’s principal offices (or at such other location as may be agreed
to by Company and Administrative Agent) at such time as may be agreed to by
Company and Administrative Agent.

 

  (c) Maintenance of Books and Records Each Loan Party shall, and shall cause
each of its Restricted Subsidiaries to, keep books and records which accurately
reflect in all material respects its business affairs and all material
transactions related thereto.

Section 5.6 Compliance with Laws, etc.

Each Loan Party shall comply, and shall cause each of its Restricted
Subsidiaries and all other Persons on or occupying any Facilities to comply,
with the requirements of all applicable laws, rules, regulations and orders of
any Government Authority (including all Environmental Laws), noncompliance with
which could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.

 

 

A36256613

 

110



--------------------------------------------------------------------------------

Section 5.7 ERISA

Each Loan Party shall:

 

  (a) ensure that neither it nor any ERISA Affiliate engages in a complete or
partial withdrawal, within the meaning of Sections 4203 and 4205 of ERISA, from
any Multiemployer Plan which could reasonably be expected to result in a
Material Adverse Effect;

 

  (b) ensure that neither it nor any ERISA Affiliate adopts an amendment to an
Employee Plan requiring the provision of security under ERISA or the Internal
Revenue Code without the prior consent of Requisite Lenders; and

 

  (c) ensure that no Employee Plan is terminated under Section 4041 of ERISA.

Section 5.8 Environmental Matters

 

  (a) Environmental Disclosure Company will deliver to Administrative Agent for
distribution to Lenders as soon as practicable following the occurrence or
receipt thereof, written notice describing in reasonable detail:

 

  (i) any Hazardous Materials Activities the existence of which could reasonably
be expected to result in one or more Environmental Claims having, individually
or in the aggregate, a Material Adverse Effect;

 

  (ii) any Environmental Claims that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;

 

  (iii) any written request for information from any Government Authority is
investigating whether a Loan Party or any of its Restricted Subsidiaries may be
potentially responsible for any Release or threat of Release of Hazardous
Materials; and

 

  (iv) (A) any proposed acquisition of stock, assets, or property by any Loan
Party or any of its Restricted Subsidiaries that could reasonably be expected to
expose such Loan Party or any of its Restricted Subsidiaries to, or result in,
Environmental Claims that have had or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (B) any
proposed action to be taken by any Loan Party or any of its Restricted
Subsidiaries to modify current operations in a manner that could reasonably be
expected to subject any Loan Party or any of its Restricted Subsidiaries to any
material additional obligations or requirements under any Environmental Laws
that could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.

 

  (b) Company’s Actions Regarding Hazardous Materials Activities, Environmental
Claims and Violations of Environmental Laws Parent shall, and shall cause each
of its Restricted Subsidiaries to comply with applicable Environmental Laws
except for any such noncompliance which could not reasonably be expected to have
a Material

 

 

A36256613

 

111



--------------------------------------------------------------------------------

  Adverse Effect, and, without limiting the foregoing, Parent shall take, and
shall cause each of its Restricted Subsidiaries to take, any and all actions
appropriate and consistent with good business practice to (i) cure any violation
of applicable Environmental Laws by Parent or its Restricted Subsidiaries that
have had or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and (ii) respond to any Environmental Claim
against Parent or any of its Restricted Subsidiaries and discharge any
obligations it may have to any Person thereunder where failure to do so could
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.

Section 5.9 Additional Subsidiary Guarantors

 

  (a) Execution of Subsidiary Guaranty and Collateral Documents Subject to the
provisions of Section 5.9(c) below, in the event that any Person becomes a
Restricted Subsidiary of Parent after the date hereof, Parent will promptly
notify Administrative Agent of that fact and cause such Restricted Subsidiary to
execute and deliver to Administrative Agent within 30 days thereafter (or such
later date as Administrative Agent shall agree) a counterpart of the Subsidiary
Guaranty and Pledge and Security Agreement and to take all such further actions
and execute such further documents and instruments (including actions, documents
and instruments comparable to those described in Section 3.1(i)) as may be
necessary or, in the reasonable opinion of Administrative Agent, desirable to
create in favor of Administrative Agent, for the benefit of Lenders, a valid and
perfected Lien on all of the personal property assets of such Restricted
Subsidiary described in the applicable forms of Collateral Documents. In
addition, as provided in the Pledge and Security Agreement, Parent shall, or
shall cause the Restricted Subsidiary that owns the Capital Stock of such Person
to, execute and deliver to Administrative Agent a supplement to the Pledge and
Security Agreement and to deliver to Administrative Agent all certificates
representing such Capital Stock of such Person (accompanied by irrevocable
undated stock powers, duly endorsed in blank). Notwithstanding the first
sentence of this Section 5.9(a), no Target shall be required to grant a Lien on
any of its assets or guarantee the Obligations if it is a Joint Venture and the
acquisition of its Capital Stock by the applicable Loan Party is permitted under
Section 6.3(o).

 

  (b) Subsidiary Organizational Documents, Legal Opinions, Etc. Parent shall
deliver to Administrative Agent, together with such Loan Documents,
(i) certified copies of such Restricted Subsidiary’s Organizational Documents,
together with a good standing certificate (to the extent such concept is
applicable in the relevant jurisdiction) from the Secretary of State or similar
Government Authority of the jurisdiction of its incorporation, organization or
formation and, to the extent generally available, a certificate or other
evidence of good standing as to payment of any applicable franchise or similar
Taxes from the appropriate taxing authority of such jurisdiction, each to be
dated a recent date prior to their delivery to Administrative Agent, (ii) a
certificate executed by the secretary or similar Officer of such Restricted
Subsidiary as to (A) the fact that the attached resolutions of the Governing
Body of such Restricted Subsidiary approving and authorizing the execution,
delivery and performance of such Loan Documents are in full force and effect and
have not been modified or amended and (B) the incumbency and signatures of the
Officers of such Restricted Subsidiary executing such Loan Documents

 

 

A36256613

 

112



--------------------------------------------------------------------------------

  and (iii) a favorable opinion of counsel to such Restricted Subsidiary, in
form and substance reasonably satisfactory to Administrative Agent and its
counsel, as to (A) the due organization and good standing of such Restricted
Subsidiary, (B) the due authorization, execution and delivery by such Restricted
Subsidiary of such Loan Documents, (C) the enforceability of such Loan Documents
against such Restricted Subsidiary and (D) such other matters (including matters
relating to the creation and perfection of Liens in any Collateral pursuant to
such Loan Documents) as Administrative Agent may reasonably request, all of the
foregoing to be reasonably satisfactory in form and substance to Administrative
Agent and its counsel.

 

  (c) Foreign Subsidiaries Notwithstanding the provisions of Section 5.9(a), (i)
no Foreign Subsidiary or any Subsidiary of a Foreign Subsidiary shall be
required to execute and deliver the Subsidiary Guaranty or the Pledge and
Security Agreement or any other Loan Documents, and (ii) no assets or Capital
Stock of a Foreign Subsidiary or any Subsidiary of a Foreign Subsidiary shall be
required to be pledged pursuant to the provisions of the Pledge and Security
Agreement, except, in the case of this Section 5.9(c)(ii), 100% of the
non-voting Capital Stock and 65% of the voting Capital Stock of a Foreign
Subsidiary will be pledged hereunder, provided that no Capital Stock of a
Foreign Subsidiary that is owned by another Foreign Subsidiary shall be pledged
pursuant to the provisions of the Pledge and Security Agreement; provided,
further, that in no event shall any Loan Party be required to execute, deliver
or otherwise obtain any agreement, instrument, opinion or document governed by
foreign law in respect of the pledge of Capital Stock of Foreign Subsidiaries in
the case of this Section 5.9(c)(ii).

Section 5.10 Matters Relating to Additional Mixed and Real Property Collateral

 

  (a) Additional Mortgages, Etc. From and after the Effective Date (but, subject
to the last paragraph of Section 3.1, including, for avoidance of doubt,
Material Real Property owned by EPAP and each of its Subsidiaries which is a
Subsidiary Guarantor), in the event that (i) Parent or any Subsidiary Guarantor
acquires any Material Real Property or any Material Leasehold Property or
(ii) at the time any Person becomes a Subsidiary Guarantor, such Person owns or
holds any Material Real Property or any Material Leasehold Property, excluding
in the case of clause (ii) above any such mixed property asset or Real Property
Asset the encumbrancing of which requires the consent of any applicable lessor
or then-existing senior lienholder, where Parent and its Restricted Subsidiaries
have attempted in good faith, but are unable, to obtain such lessor’s or senior
lienholder’s consent (any such non-excluded mixed property asset or Real
Property Asset described in the foregoing clause (i) or (ii) being an
“Additional Mortgaged Property”), Parent or such Subsidiary Guarantor shall
deliver to Administrative Agent, as soon as practicable after such Person
acquires such Additional Mortgaged Property or becomes a Subsidiary Guarantor
(or such later time the Administrate Agent may agree in its reasonable
discretion), as the case may be, (A) a fully executed and notarized Mortgage (an
“Additional Mortgage”), in proper form for recording in all appropriate places
in all applicable jurisdictions, encumbering the interest of such Loan Party in
such Additional Mortgaged Property; and such opinions, appraisal, documents,
title insurance, environmental reports that would have been delivered on the
Effective Date if such Additional Mortgaged Property were a 2018 Mortgaged
Property or that may otherwise be reasonably required by Administrative Agent
and (B) in the case of any such Material Leasehold Property, if a Parent or any
Restricted Subsidiary is able to obtain using commercially reasonable efforts, a
Landlord Consent and Estoppel with respect thereto.

 

 

A36256613

 

113



--------------------------------------------------------------------------------

  (b) Real Estate Appraisals Parent shall, and shall cause each of its
Restricted Subsidiaries to, permit an independent real estate appraiser
reasonably satisfactory to Administrative Agent, upon reasonable written notice
in advance, to visit and inspect any Additional Mortgaged Property for the
purpose of preparing an appraisal of such Additional Mortgaged Property
satisfying the requirements of any applicable laws and regulations (in each case
to the extent required under such laws and regulations as reasonably determined
by Administrative Agent in its discretion).

Section 5.11 Interest Rate Protection

No later than the date which is 90 days after the Effective Date, Company shall
maintain in effect at least until the date that is the second anniversary of the
Effective Date, one or more Interest Rate Agreements in an aggregate notional
principal amount of not less than 50% of the principal amount of Term Loans
outstanding on the Effective Date, each such Interest Rate Agreement to be in
form and substance reasonably satisfactory to Administrative Agent.

Section 5.12 Deposit Accounts, Securities Accounts and Cash Management Systems

Other than in respect of such accounts that are used solely for the purpose of
payroll, employee benefit, withholding taxes, established in trust for a third
party or petty cash accounts, Parent shall not permit any Deposit Accounts or
Securities Accounts at any time following the Effective Date (or such other time
period as reasonably agreed by Administrative Agent) to have a principal balance
in excess of $500,000 (or permit the aggregate balance in all such accounts not
subject to Control Agreements to exceed $1,000,000), unless Company, Parent or
any Restricted Subsidiary, as the case may be, has (a) executed and delivered to
Administrative Agent a Control Agreement or (b) taken all steps necessary or, in
the reasonable opinion of Administrative Agent, desirable to ensure that
Administrative Agent has a perfected security interest in such account; provided
that, if Company, Parent or such Restricted Subsidiary is unable to obtain a
Control Agreement from the financial institution at which a Deposit Account or
Securities Account subject to the requirements of this Section 5.12 is
maintained, Parent shall, or shall cause such Restricted Subsidiary to, transfer
all amounts in the applicable account to an account maintained at a financial
institution from which Company, Parent or such Restricted Subsidiary has
obtained a Control Agreement.

Section 5.13 Restricted Subsidiary

Company may, by giving written prior notice to the Administrative Agent,
designate a Restricted Subsidiary an Unrestricted Subsidiary (each an
“Unrestricted Subsidiary Designation”) so long as, as of the date of such
designation, (a) the Specified Conditions are satisfied (or waived in accordance
with the terms of this Agreement), (b) the designation of such Unrestricted
Subsidiary complies with Section 6.3, with the amount of the fair market value
of any assets owned by such Unrestricted Subsidiary and any of its Subsidiaries
at the time of the designation thereof (as reasonably determined by Company in
good faith) attributable to such Loan Party’s ownership therein being deemed an
Investment pursuant to Section 6.3, (c) no such Subsidiary or any of its
Subsidiaries owns any Capital Stock, or owns or holds any Lien on any property
of, Company or any other Restricted Subsidiary of Holdings that is not a
Subsidiary of the Subsidiary to be so designated and (d) Company shall deliver
to the Administrative Agent an officer’s

 

 

A36256613

 

114



--------------------------------------------------------------------------------

certificate executed by an Officer of Company, certifying to such Officer’s
knowledge, compliance with the requirements of preceding clauses (a) and (c),
inclusive, and containing the calculations required to demonstrate satisfaction
of the Specified Conditions. Company may, by giving prior written notice to the
Administrative Agent, designate any Unrestricted Subsidiary to be a Restricted
Subsidiary for purposes of the Loan Documents (each, a “Subsidiary
Redesignation”); provided that, as of the date of such designation, (i) the
Specified Conditions are satisfied (or waived in accordance with the terms of
this Agreement), (ii) Company or the applicable Loan Party shall be permitted to
treat such Subsidiary Redesignation as a contribution to the capital of Company
or such Loan Party of an amount equal to the fair market value of such
Unrestricted Subsidiary (as reasonably determined by Company in good faith)
attributable to Company or such Loan Party’s ownership interest therein and
(iii) Company shall deliver to the Administrative Agent an officer’s certificate
executed by an Officer of Company, certifying to such Officer’s knowledge,
compliance with the requirements of preceding clauses (i) and (ii), and
containing the calculations required to demonstrate satisfaction of the
Specified Conditions. As of the Effective Date, there are no Unrestricted
Subsidiaries.

Section 5.14 Anti-Terrorism Laws

 

  (a) No Loan Party shall engage in any transaction that violates any of the
applicable prohibitions set forth in any terrorism law described in
Section 4.8(b).

 

  (b) None of the funds or assets of any Loan Party that are used to repay the
Loans shall constitute property of, or shall be beneficially owned directly or
indirectly by, any Designated Person.

 

  (c) No Designated Person shall have any direct or indirect interest in such
Loan Party that would constitute a violation of any terrorism laws described in
Section 4.8(b).

 

  (d) No Loan Party shall, and each Loan Party shall procure that none of its
Restricted Subsidiaries will, fund all or part of any payment under this
Agreement out of proceeds derived from transactions that violate the
prohibitions set forth in any terrorism law described in Section 4.8(b).

Section 5.15 Federal Regulation

Each Loan Party shall ensure that it will not, by act or omission, become
subject to regulation under any of the laws or regulations described in
Section 4.8(a), Section 4.8(c) and Section 4.8(d).

Section 5.16 Further Assurances

 

  (a) Upon the reasonable request of Administrative Agent, duly execute and
deliver, or cause to be duly executed and delivered, at the cost and expense of
the Loan Parties, such further instruments as may be necessary or desirable in
the reasonable judgment of Administrative Agent to carry out the provisions and
purposes of this Agreement and the other Loan Documents.

 

  (b) Parent will, and it will cause each Qualified ECP Guarantor to, jointly
and severally absolutely, unconditionally and irrevocably undertake to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under the Guaranties in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under the Guaranties for the maximum amount of such liability
that can be incurred without rendering its obligations under the Guaranties
voidable under applicable law relating to

 

 

A36256613

 

115



--------------------------------------------------------------------------------

  fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under the Guaranties shall
remain in full force and effect until the Latest Maturity Date. Parent, on
behalf of itself and each Qualified ECP Guarantor, intends that this
Section 5.16(b) constitute, and this Section 5.16(b) shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party covenants and agrees, jointly and severally (to the extent
possible), that, until payment in full of all of the Loans and other Obligations
(other than Unasserted Obligations), unless Requisite Lenders (or, in respect of
Section 6.6, Requisite Revolving Lenders) shall otherwise give prior written
consent, it shall perform, and shall cause each of its Restricted Subsidiaries
to perform, all covenants in this ARTICLE VI.

Section 6.1 Indebtedness

No Loan Party will, nor will it permit any of its Restricted Subsidiaries to,
directly or indirectly, create, incur, assume or guaranty, or otherwise become
or remain directly or indirectly liable with respect to, any Indebtedness;
provided that Company and the Restricted Subsidiaries may incur unsecured
Indebtedness if (x) immediately before and after such incurrence, no Potential
Event of Default or Event of Default shall have occurred and be continuing and
(y) the Incurrence Ratio as of such date calculated on a Pro Forma Basis
(assuming any revolving loans are fully drawn but the proceeds thereof shall not
be “netted” for the purpose of determining the Incurrence Ration) would be less
than 3.00:1.00. The limitations set forth in the immediately preceding sentence
shall not apply to any of the following items:

 

  (a) Loan Parties may become and remain liable with respect to the Obligations
(including any Indebtedness incurred pursuant to Section 2.12, Section 2.13 and
Section 2.14);

 

  (b) Company and the Restricted Subsidiaries may become and remain liable with
respect to Disqualified Stock;

 

  (c) Parent and its Restricted Subsidiaries may become and remain liable with
respect to Contingent Obligations permitted by Section 6.4 and, upon any matured
obligations actually arising pursuant thereto, the Indebtedness corresponding to
the Contingent Obligations so extinguished;

 

  (d) Company and the Restricted Subsidiaries may become and remain liable with
respect to purchase money Indebtedness (including Capital Leases) to the extent
secured by purchase money security interests or purchase money mortgages not in
excess of the greater of (i) $12,500,000 and (ii) 0.59% of Consolidated Tangible
Assets as of the most recently ended Fiscal Quarter, in the aggregate
outstanding at one time;

 

  (e) (i) Loan Parties may become and remain liable with respect to Indebtedness
to any other Loan Party or any Restricted Subsidiary thereof; provided that
(a) a security interest in all such intercompany Indebtedness owing to any Loan
Party shall have been granted to Administrative Agent for the benefit of
Lenders; (b) if such intercompany Indebtedness is owing to any Loan Party and is
evidenced by a promissory note or other

 

 

A36256613

 

116



--------------------------------------------------------------------------------

  instrument, such promissory note or instrument shall have been pledged to
Administrative Agent pursuant to the Pledge and Security Agreement and
(ii) non-Loan Parties may become and remain liable with respect to Indebtedness
to any other non-Loan Party or any Loan Party; provided that any Indebtedness
owing to any Loan Party by a non-Loan Party must be permitted by Section 6.3
(disregarding for purposes hereof Section 6.3(c));

 

  (f) Loan Parties and their Restricted Subsidiaries, as applicable, may become
and remain liable with respect to Indebtedness outstanding on the date hereof
and listed on Schedule 6.1 and any refinancing, renewal, replacement or
extension thereof; provided that (i) the outstanding principal amount of such
Indebtedness is not increased (other than on account of accrued interest,
premium, fees and expenses) at the time of such refinancing, renewal,
replacement or extension and (ii) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any refinancing, renewing, replacing
or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, renewing,
replacing or extending Indebtedness does not exceed the then applicable market
interest rate;

 

  (g) Parent and its Restricted Subsidiaries may become and remain liable with
respect to NMTC Indebtedness;

 

  (h) Company and the Restricted Subsidiaries may become and remain liable with
respect to Indebtedness related to that certain Assignment of Term
Non-Participating Royalty Interest dated as of May 31, 2011 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time);

 

  (i) Company and the Restricted Subsidiaries may become and remain liable with
respect to Indebtedness of any Person assumed in connection with a Permitted
Acquisition and a Person that becomes a direct or indirect wholly-owned
Restricted Subsidiary of Company as a result of a Permitted Acquisition may
remain liable with respect to Indebtedness existing on the date of such
acquisition; provided that such Indebtedness is not created in anticipation of
such acquisition;

 

  (j) Loan Parties and their Restricted Subsidiaries may become and remain
liable with respect to Indebtedness arising from the endorsement of instruments,
the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn in the ordinary course of business
against insufficient funds, or in respect of netting services, overdraft
protections or otherwise in connection with the operation of customary deposit
accounts in the ordinary course of business;

 

  (k) Company and the Restricted Subsidiaries may become and remain liable with
respect to Indebtedness with respect to (A) property casualty or liability
insurance, (B) financing of insurance premiums with the providers of such
insurance or their Affiliates, (C) take-or-pay obligations in supply
arrangements consistent with past practice, (D) subject to the extent permitted
under Section 5.4, self-insurance obligations, (E) performance, bid, surety,
custom, utility and advance payment bonds, (F) performance and completion
guaranties or (G) worker’s compensation obligations, in each case, in the
ordinary course of business;

 

 

A36256613

 

117



--------------------------------------------------------------------------------

  (l) Loan Parties and their Restricted Subsidiaries may become and remain
liable with respect to Indebtedness resulting from judgments not resulting in an
Event of Default under Section 7.8;

 

  (m) Loan Parties may become and remain liable with respect to Subordinated
Indebtedness or junior lien indebtedness in an amount equal to the lesser of
(i) the greater of (x) $125,000,000 and (y) 5.9% of Consolidated Tangible Assets
as of the most recently ended Fiscal Quarter and (ii) an amount such that the
Incurrence Ratio as of such date calculated on a Pro Forma Basis is not greater
than 3.00:1.00 (assuming any revolving loans are fully drawn but the proceeds
thereof shall not be “netted” for the purpose of determining that Incurrence
Ratio), so long as, (A) such Subordinated Indebtedness or junior lien
Indebtedness (1) does not have a maturity date earlier than one year after the
Latest Maturity Date, (2) is on terms reasonably satisfactory to Administrative
Agent and (3) the applicable cash rate of interest and payment in kind rate of
interest payable thereunder shall not, in aggregate, be any more than an
applicable LIBOR rate plus 12% per annum (subject to an increase in the interest
rate during the continuance of an event of default under the documents
evidencing such Subordinated Indebtedness or junior lien Indebtedness in an
amount not to exceed 2%), (B) the proceeds of such Subordinated Indebtedness or
junior lien Indebtedness are used to fund Permitted Acquisitions and (C) no
Event of Default shall have occurred and be continuing;

 

  (n) Company and the Restricted Subsidiaries may become and remain liable with
respect to Indebtedness in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding; and

 

  (o) Permitted Refinancings of any Subordinated Indebtedness permitted
hereunder.

Section 6.2 Liens and Related Matters

 

  (a) Prohibition on Liens No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of such Loan Party or any of its Restricted Subsidiaries, whether
now owned or hereafter acquired, or any income or profits therefrom, or file or
permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any Lien with respect to any such property, asset,
income or profits under the UCC or under any similar recording or notice
statute, except:

 

  (i) Permitted Encumbrances;

 

  (ii) Liens assumed in connection with a Permitted Acquisition and Liens on
assets of a Person that becomes a direct or indirect Restricted Subsidiary of
Company after the date of this Agreement in a Permitted Acquisition; provided,
however, that such Liens exist at the time such Person becomes a Restricted
Subsidiary and are not created in anticipation of such acquisition and, in any
event, do not in the aggregate secure Indebtedness in excess of the greater of
(i) $12,500,000 and (ii) 0.59% of Consolidated Tangible Assets as of the most
recently ended Fiscal Quarter;

 

 

A36256613

 

118



--------------------------------------------------------------------------------

  (iii) Liens existing on the date hereof and described in Schedule 6.2 annexed
hereto;

 

  (iv) Liens securing Indebtedness permitted by Section 6.1(m); provided that
such Liens shall rank junior to the Liens on the Collateral securing the
Obligations and the beneficiaries thereof (or an agent on their behalf) shall
have entered into a customary intercreditor agreement in form and substance
reasonably acceptable the Administrative Agent and Company that provides that
the Liens securing such Indebtedness rank junior to the Liens securing the
Obligations;

 

  (v) Liens on fixed or capital assets acquired, constructed or improved by
Company or any of the Restricted Subsidiaries; provided that (i) such security
interests secure Indebtedness expressly permitted by Section 6.1, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within six months after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of acquiring, constructing or improving such fixed or capital assets,
(iv) such security interests shall not apply to any other property or assets of
any Loan Party and (v) the amount of Indebtedness (other than with respect to
Capital Leases) secured thereby is not increased;

 

  (vi) Liens arising from the precautionary UCC financing statement filings or
any applicable filings in a foreign jurisdiction in respect thereof;

 

  (vii) Liens and other interests of lessor in respect of rental obligations
under mining leases entered into by Company and the Restricted Subsidiaries in
the ordinary course of business;

 

  (viii) Liens in favor of any escrow agent or a seller solely on and in respect
of any cash earnest money deposits made in connection with any letter of intent
or purchase agreement permitted hereunder;

 

  (ix) additional Liens not otherwise expressly permitted by this Section on any
property or asset of any Loan Party securing obligations in an aggregate amount
not exceeding $50,000,000 at any time outstanding; and

 

  (x) Liens arising in the ordinary course of business under sand leases,
division orders, contracts for the sale, transportation or exchange of sand,
marketing agreements, processing agreements, net profits agreements, development
agreements, sand balancing or deferred production agreements and other
agreements that are usual and customary for dispositions of mineral rights in
respect of the sand business and are for claims which are not delinquent or that
are being contested in good faith and by appropriate proceedings for which
appropriate reserves have been established to the extent required by and in
accordance with GAAP; provided that any such Lien referred to in this
Section 6.2(a)(x) does not materially impair the use of the property covered by
such Lien for the purposes for which such property is held by Company or any
Restricted Subsidiary or materially impair the value of such property subject
thereto.

 

 

A36256613

 

119



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no Loan Party or any of its Restricted
Subsidiaries shall enter into any control agreements (as such term is defined in
the UCC), other than Control Agreements (I) entered into pursuant to
Section 5.12 or the Pledge and Security Agreement or (II) to secure Liens
permitted pursuant to clause (a)(viii) above.

 

  (b) No Further Negative Pledges Neither Parent nor any of its Restricted
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure Indebtedness under any senior credit facility,
including this Agreement, other than (i) an agreement prohibiting only the
creation of Liens securing Subordinated Indebtedness, (ii) any agreement
evidencing Indebtedness secured by Liens permitted by Section 6.2(a)(ii) to
Section 6.2(a)(vi), as to the assets securing such Indebtedness, (iii) any
agreement evidencing an asset sale, as to the assets being sold;
(iv) restrictions imposed by law; (v) restrictions and conditions existing on
the date hereof identified on Schedule 6.2 (but shall not apply to any extension
or renewal of, or any amendment or modification, expanding the scope of any such
restriction or condition); (vi) customary restrictions and conditions contained
in agreements relating to the sale of a Restricted Subsidiary pending such sale,
provided that such restrictions and conditions apply only to the Restricted
Subsidiary that is to be sold and such sale is permitted hereunder;
(vii) restrictions or conditions imposed by any agreement relating to
Indebtedness permitted by Section 6.1(f) and Section 6.1(i) if such restrictions
or conditions apply only to the property or assets securing such Indebtedness;
(viii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.3 and
applicable solely to such joint venture; and (ix) restrictions or conditions
imposed by any agreement relating to Indebtedness permitted under the first
sentence of Section 6.1 or Section 6.1(g), provided that such restrictions or
conditions do not prohibit any of the Liens created under the Loan Documents or
any refinancings thereof.

 

  (c) No Restrictions on Restricted Subsidiary Distributions to Company or Other
Subsidiaries No Loan Party will, nor will it permit any of its Restricted
Subsidiaries to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any such Restricted
Subsidiary to (i) pay dividends or make any other distributions on any of such
Restricted Subsidiary’s Capital Stock owned by Company or any other Restricted
Subsidiary of Company, (ii) repay or prepay any Indebtedness owed by such
Restricted Subsidiary to Company or any other Restricted Subsidiary of Company,
(iii) make loans or advances to Company or any other Restricted Subsidiary of
Company, or (iv) transfer any of its property or assets to Company or any other
Restricted Subsidiary of Company, except (A) as provided in this Agreement,
(B) as to transfers of assets as may be provided in an agreement with respect to
a sale of such assets, (C) in respect of Indebtedness permitted pursuant to
Section 6.1(f) and Section 6.1(i); (D) customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold and such sale is permitted hereunder;
(E) restrictions and conditions existing on the date hereof identified on
Schedule 6.2 (but shall not apply to any extension or renewal of, or any
amendment or modification, expanding the scope of any such restriction or

 

 

A36256613

 

120



--------------------------------------------------------------------------------

  condition); (F) customary provisions in leases restricting the assignment
thereof; (G) customary restrictions contained in joint venture agreements and
other similar agreements applicable to joint ventures permitted under
Section 6.3 and applicable solely to such joint venture; and (H) customary
restrictions contained in agreements relating to Indebtedness permitted under
the first sentence of Section 6.1 or Section 6.1(g) provided that such
restrictions do not impair the Loan Parties’ ability to perform the Obligations
or the ability of the Agents and Lenders to enforce the Obligations.

Section 6.3 Investments; Acquisitions

No Loan Party will, nor will it permit any of its Restricted Subsidiaries to,
directly or indirectly, make or own any Investment in any other Person,
including any Joint Venture, or acquire, by purchase or otherwise, all or
substantially all the business, property or fixed assets of, or Capital Stock of
any other Person, or any division or line of business of any other Person
except:

 

  (a) Company and the Restricted Subsidiaries may make and own Investments in
Cash and Cash Equivalents;

 

  (b) Loan Parties and their Restricted Subsidiaries may continue to own the
Investments owned by them as of the Effective Date in any Loan Party and their
Restricted Subsidiaries, Loan Parties may make and own additional equity
Investments in other Loan Parties and non-Loan Parties may make and own
additional equity Investments in other non-Loan Parties;

 

  (c) Loan Parties and their Restricted Subsidiaries may make intercompany loans
to the extent permitted under Section 6.1(e);

 

  (d) Company and the Restricted Subsidiaries may make Consolidated Capital
Expenditures;

 

  (e) Company and the Restricted Subsidiaries may continue to own the
Investments owned by them and described in Schedule 6.3 annexed hereto;

 

  (f) Parent and Company may acquire and hold obligations of one or more
Officers or other employees of Company, Parent or its Restricted Subsidiaries in
connection with such Officers’ or employees’ acquisition of shares of Company’s
Capital Stock, so long as no Cash is actually advanced by Company, Parent or any
of its Restricted Subsidiaries to such Officers or employees in connection with
the acquisition of any such obligations;

 

  (g) Company and the Restricted Subsidiaries may make and own Investments
constituting non-Cash proceeds of sales, transfers and other dispositions of
property to the extent permitted by Section 6.7;

 

  (h) Company and the Restricted Subsidiaries may acquire Securities in
connection with the satisfaction or enforcement of Indebtedness or claims due or
owing to Company or any of the Restricted Subsidiaries or as security for any
such Indebtedness or claim;

 

  (i) Company and the Restricted Subsidiaries may make any Restricted Junior
Payment expressly permitted by Section 6.5 (it being understood that any such
Restricted Junior Payment may be made in the form of an intercompany loan or
advance);

 

 

A36256613

 

121



--------------------------------------------------------------------------------

  (j) Company and the Restricted Subsidiaries may acquire Investments (including
debt obligations) received in the ordinary course of business by Company or any
of the Restricted Subsidiaries in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising out of
the ordinary course of business;

 

  (k) Company and the Restricted Subsidiaries may acquire Investments of any
Person in existence at the time such Person becomes a Restricted Subsidiary
pursuant to a transaction expressly permitted by any other paragraph of this
Section; provided that such Investment was not made in connection with or
anticipation of such Person becoming a Restricted Subsidiary;

 

  (l) Company and the Restricted Subsidiaries may make or continue to hold
Investments resulting from deposits referred to in paragraph (c) of the
definition of “Permitted Encumbrances” and clause (viii) of Section 6.2(a);

 

  (m) Company may perform its obligations under and in accordance with the
Conveyance of Undivided Mineral Interest, the Sand Purchase Documents and
Natural Gas Hedging Agreements; provided that all such Natural Gas Hedging
Agreements shall be entered into to manage (in the good faith business judgment
of Company) risks of fluctuations in the price or availability of natural gas to
which Company and the Restricted Subsidiaries are exposed in the conduct of
their business and the management of their liabilities;

 

  (n) Loan Parties may make and hold loans and advances to their employees in an
aggregate amount not to exceed the greater of (i) $2,500,000 and (ii) 0.12% of
Consolidated Tangible Assets as of the most recently ended Fiscal Quarter at any
time outstanding, provided that such loan or advance is not made in material
violation of any law;

 

  (o) Company and the Restricted Subsidiaries may acquire (in one transaction or
a series of related transactions) (i) the assets or the outstanding voting stock
or economic interests of any Person, (ii) any division, line of business or
other business unit of any Person, or (iii) Capital Stock of a Joint Venture
constituting a majority of the Capital Stock of such Joint Venture (such Person
or such division, line of business or other business unit of such Person or such
Joint Venture shall be referred to herein as the “Target”), in each case that is
a type of business (or assets used in a type of business) permitted to be
engaged in by the Loan Parties pursuant to the terms hereof, so long as (A) no
Event of Default shall then exist or would exist immediately after giving effect
thereto other than for Limited Condition Investments in which case no Event of
Default shall exit at the time the relevant acquisition agreement is entered
into, (B) to the extent required by Section 5.9 and Section 5.10, Collateral
Agent, on behalf of Secured Parties, shall have received (or shall receive in
connection with the closing of such acquisition) a perfected security interest
in all property (including Capital Stock) acquired with respect to the Target
described in the applicable forms of Collateral Documents, subject to Liens
permitted under Section 6.2, and the Target, if a Person, shall have executed a
counterpart of the Subsidiary Guaranty and Pledge and Security Agreement,
(C) the aggregate consideration (including without limitation earn out
obligations (to be calculated in accordance with GAAP as the estimated amount
thereof on the closing date for any

 

 

A36256613

 

122



--------------------------------------------------------------------------------

  acquisition, which determination shall be made on the date the definitive
documentation for such acquisition is entered into), deferred compensation and
the amount of Indebtedness and other liabilities (other than working capital
liabilities) assumed by Loan Parties, but excluding equity consideration,
consideration paid from the proceeds of equity of Parent or capital
contributions made to Parent and non-competition arrangements) paid by Loan
Parties to acquire Capital Stock of Joint Ventures in respect of which
Collateral Agent, on behalf of Secured Parties, shall not have received a
perfected security interest and guarantees reasonably satisfactory to
Administrative Agent shall not exceed the greater of (x) $100,000,000 and (y)
4.7% of Consolidated Tangible Assets as of the most recently ended Fiscal
Quarter, (D) for any such acquisitions Company shall have provided financial
statements for any Target acquired in any such acquisition for the last Fiscal
Year of such Target (to the extent available to Company), and (E) in the case of
the acquisition of a Person, such Person shall become a wholly-owned the
Restricted Subsidiary of a Loan Party;

 

  (p) Company and its Domestic Subsidiaries that are Restricted Subsidiaries may
make and own Investments in Foreign Subsidiaries in an aggregate amount not to
exceed in the aggregate at any time $25,000,000 plus the then-applicable
Available Amount; and

 

  (q) in addition to Investments otherwise expressly permitted by this Section,
Company and the Restricted Subsidiaries may make Investments not exceeding in
the aggregate at any time $25,000,000 plus the then-applicable Available Amount;

 

  (r) Foreign Subsidiaries that are Restricted Subsidiaries may make and own
Investments in other Foreign Subsidiaries that are Restricted Subsidiaries;

 

  (s) in addition to Investments otherwise expressly permitted by this Section,
Company and the Restricted Subsidiaries may make additional Investments under
Section 6.3(o), Section 6.3(p) and Section 6.3(q) so long as (i) no Potential
Event of Default or Event of Default shall have occurred and be continuing and
(ii) the Incurrence Ratio as of such date calculated on a Pro Forma Basis after
giving effect to such Investment, would be less than 3.00:1.00;

 

  (t) the acquisition by Parent, Company or any Restricted Subsidiary of Company
of Repurchase Offer Loans; and

 

  (u) Parent and its Restricted Subsidiaries may make NMTC Investments; provided
that the aggregate amount of NMTC Investments shall not exceed $60,000.000.

Section 6.4 Contingent Obligations

No Loan Party will, nor will it permit any of its Restricted Subsidiaries to,
directly or indirectly, create or become or remain liable with respect to any
Contingent Obligation, except:

 

  (a) Parent and its Restricted Subsidiaries may become and remain liable with
respect to Contingent Obligations under Hedge Agreements required under
Section 5.11;

 

  (b) Parent and its Restricted Subsidiaries may become and remain liable with
respect to Contingent Obligations in respect of customary indemnification and
purchase price adjustment obligations incurred in connection with Asset Sales or
other sales of assets, or any acquisition or other Investment expressly
permitted by Section 6.3;

 

 

A36256613

 

123



--------------------------------------------------------------------------------

  (c) Parent and its Restricted Subsidiaries may become and remain liable with
respect to Contingent Obligations under guarantees in the ordinary course of
business of the obligations of suppliers, customers, franchisees and licensees
of Company and the Restricted Subsidiaries in an aggregate amount not to exceed
at any time $1,250,000;

 

  (d) Parent and its Restricted Subsidiaries may become and remain liable with
respect to Contingent Obligations in respect of any Indebtedness of Parent or
any of its Restricted Subsidiaries permitted by Section 6.1;

 

  (e) Parent and its Restricted Subsidiaries, as applicable, may remain liable
with respect to Contingent Obligations described in Schedule 6.4 annexed hereto;

 

  (f) Company and the Restricted Subsidiaries may become and remain liable with
respect to Contingent Obligations consisting of guaranties of loans made to
officers, directors or employees of any Loan Party in an aggregate amount which
shall not exceed $1,250,000;

 

  (g) Parent and its Restricted Subsidiaries may become and remain liable with
respect to Contingent Obligations consisting of guaranties by a Restricted
Subsidiary of obligations of Parent or Company under leases for real or personal
property, provided that such Restricted Subsidiary will utilize all or a portion
of such property;

 

  (h) Parent and its Restricted Subsidiaries may become and remain liable with
respect to Indebtedness permitted by Section 6.1(a), Section 6.1(e),
Section 6.1(f), Section 6.1(j), Section 6.1(l), Section 6.1(m) and
Section 6.1(o); and

 

  (i) Parent and its Restricted Subsidiaries may become and remain liable with
respect to other Contingent Obligations; provided that the maximum aggregate
liability, contingent or otherwise, of Loan Parties in respect of all such
Contingent Obligations shall at no time exceed $5,000,000.

Section 6.5 Restricted Junior Payments

No Loan Party will, nor will it permit any of its Restricted Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Junior Payment, except:

 

  (a) dividends or distributions by a Restricted Subsidiary (other than Company)
so long as, in the case of any dividend or distribution payable on or in respect
of any shares of any class of stock issued by a Restricted Subsidiary other than
a wholly-owned Restricted Subsidiary, Parent, Company or a Restricted Subsidiary
receives at least its pro rata share of such dividend or distribution in
accordance with its equity interests in such class of stock);

 

  (b) [Reserved];

 

  (c) Restricted Junior Payments to the extent necessary to permit Parent (or
the relevant taxpaying Affiliate of Company or Parent), to discharge Tax
liabilities (or estimates thereof) of Parent and its Restricted Subsidiaries, so
long as Company or Parent (or the relevant taxpaying Affiliate) applies the
amount of any such Restricted Junior Payment for such purpose;

 

  (d) [Reserved];

 

 

A36256613

 

124



--------------------------------------------------------------------------------

  (e) Company may make Restricted Junior Payments to Parent to finance NMTC
Investments permitted under Section 6.3(u);

 

  (f) [Reserved];

 

  (g) dividend payments to Parent and other parent companies of Company to pay
(i) overhead of Parent and such other parent companies of Company, (ii) salary
and out of pocket costs and expenses of directors of PubCo and (iii) other fees,
costs and expenses associated with PubCo being a public company; provided that
the aggregate amount of dividend payments made pursuant to this clause
(g) during any Fiscal Year shall not exceed $10,000,000;

 

  (h) Company and the Restricted Subsidiaries may make payment of regularly
scheduled interest and principal payments as and when due, and mandatory,
optional or voluntary payments or prepayments in respect of principal thereof
(including any payment to avoid the application of Internal Revenue Code
Section 163(e)(5) thereto) and any other payments thereon that are permitted
under the applicable subordination agreement, in respect of any Subordinated
Indebtedness to the extent permitted hereunder including in connection with any
Permitted Refinancings of such Subordinated Indebtedness and Company and the
Restricted Subsidiaries may convert Subordinated Indebtedness to, or exchange
Subordinated Indebtedness for Capital Stock in accordance with terms of such
Subordinated Indebtedness;

 

  (i) Restricted Junior Payments expressly permitted by Section 6.9(a) and
Section 6.9(b);

 

  (j) so long as no Potential Event of Default or Event of Default has occurred
and is continuing at such time or would be directly or indirectly caused as a
result thereof, Company and the Restricted Subsidiaries may pay dividends to
purchase capital stock from present or former officers or employees of Loan
Parties upon the death, disability, retirement or termination of employment of
such officer or employee; provided that any such repurchases do not involve any
Cash payments by Loan Parties or, to the extent Cash payments are made by Loan
Parties, the aggregate amount of dividend payments during any Fiscal Year to
fund purchases described above shall not exceed $2,500,000 plus (ii) the unused
amount available for such dividend payments under this Section 6.5(j) for the
immediately two preceding Fiscal Years (excluding any carry-forward available
from any previous Fiscal Year); provided that with respect to any Fiscal Year,
any such dividend payments made during such Fiscal Year shall be deemed to be
made first with respect to the applicable limitation for such year and then with
respect to any carry-forward amount to the extent applicable plus (iii) the
then-applicable Available Amount;

 

  (k) Company may make Restricted Junior Payments as specifically required by
the Sand Purchase Documents; and

 

  (l) in addition to Restricted Junior Payments otherwise expressly permitted by
this Section, (i) Company may make dividend payments to Parent and Parent may
make dividend payments to its parent companies, and (ii) the Loan Parties may
make payments in respect of Subordinated Indebtedness; provided that in any such
case (A) the Incurrence Ratio as of such date, calculated on a Pro Forma Basis
after giving effect to such Restricted Junior Payment, would be less than
3.00:1.00 and (B) no Potential Event of Default or Event of Default has occurred
and is continuing or would be directly or indirectly caused as a result thereof;

 

 

A36256613

 

125



--------------------------------------------------------------------------------

provided that nothing herein shall be deemed to prohibit the payment of
dividends by any Restricted Subsidiary of Company to Company or any Subsidiary
Guarantor.

Section 6.6 Maximum Consolidated Leverage Ratio

Except with the written consent of Requisite Revolving Lenders, Company shall
not permit the Consolidated Leverage Ratio as of the last day of the most
recently ended Fiscal Quarter to exceed 3.75:1.00. Notwithstanding the
foregoing, this Section 6.6 shall be in effect (and shall only be in effect) as
of the last day of any Fiscal Quarter when the ratio of (a) the Revolving Loan
Commitments of all Revolving Lenders to (b) the Total Utilization of Revolving
Loan Commitments (less (i) undrawn Letters of Credit issued on the Effective
Date to backstop existing letters of credit and (ii) undrawn Letters of Credit
in an aggregate amount of $25,000,000) is less than or equal to 3.33:1.00.

Section 6.7 Restriction on Fundamental Changes; Asset Sales

No Loan Party will, nor will it permit any of its Restricted Subsidiaries to,
enter into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sublessor), transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business,
property or assets (including its notes or receivables and Capital Stock of a
Restricted Subsidiary, whether newly issued or outstanding), whether now owned
or hereafter acquired, except:

 

  (a) any Restricted Subsidiary of Company may be merged with or into Company or
any wholly-owned Subsidiary Guarantor, or be liquidated, wound up or dissolved,
or all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any wholly-owned Subsidiary Guarantor; provided that
in the case of such a merger, Company or such wholly-owned Subsidiary Guarantor
shall be the continuing or surviving Person;

 

  (b) Company and the Restricted Subsidiaries may sell or otherwise dispose of
assets in transactions that do not constitute Asset Sales; provided that the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof;

 

  (c) Company and the Restricted Subsidiaries may dispose of obsolete, worn out,
uneconomic or surplus property no longer used or useful in the ordinary course
of business of Company;

 

  (d) Company and the Restricted Subsidiaries may make Asset Sales; provided
that (A) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof; (B) at least 75% of the
consideration received shall be Cash (C) no Potential Event of Default or Event
of Default shall have occurred or be continuing immediately after giving effect
thereto; (D) the Incurrence Ratio as of such date, calculated on a Pro Forma
Basis after giving effect to such Asset Sale, would be less than 3.00:1.00 and
(E) the Net Asset Sale Proceeds of such Asset Sales shall be applied to repay
the Loans in accordance with Section 2.4(b)(iv)(B) or Section 2.4(d), provided
that all such Net Asset Sale Proceeds in a Fiscal Year may be applied or
reinvested in accordance with Section 2.4(b)(iii)(A);

 

 

A36256613

 

126



--------------------------------------------------------------------------------

  (e) in order to resolve disputes that occur in the ordinary course of
business, Company and the Restricted Subsidiaries may discount or otherwise
compromise for less than the face value thereof, notes or accounts receivable;

 

  (f) Company or a Restricted Subsidiary may sell or dispose of shares of
Capital Stock of any of its Subsidiaries in order to qualify members of the
Governing Body of the Restricted Subsidiary if required by applicable law;

 

  (g) Company may perform its obligations under the Conveyance of Undivided
Mineral Interest;

 

  (h) any Person may be merged with or into Company or any Restricted Subsidiary
if the acquisition of the Capital Stock of such Person by Company or such
Restricted Subsidiary would have been permitted pursuant to Section 6.3;
provided that (i) in the case of Company, Company shall be the continuing or
surviving Person, (ii) if a Restricted Subsidiary is not the surviving or
continuing Person, the surviving Person becomes a Restricted Subsidiary and
complies with the provisions of Section 5.9 and (iii) no Potential Event of
Default or Event of Default shall have occurred or be continuing immediately
after giving effect thereto;

 

  (i) any Capital Stock of any Restricted Subsidiary of Company may be sold,
transferred or otherwise disposed of to Company or any other wholly-owned
Restricted Subsidiary of Company (provided that, in the case of any such
transfer by a Loan Party, the transferee must also be a Loan Party or constitute
an Investment otherwise permitted hereunder);

 

  (j) the cross licensing or licensing of intellectual property, in the ordinary
course of business;

 

  (k) the leasing, occupancy or sub-leasing of Real Property Assets in the
ordinary course of business that would not materially interfere with the
required use of such Real Property Asset by any Loan Party;

 

  (l) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Government Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement;

 

  (m) Liens expressly permitted by Section 6.2;

 

  (n) Restricted Junior Payments expressly permitted by Section 6.5;

 

  (o) Investments permitted by Section 6.3;

 

  (p) Company may dispose of any non-core assets for Cash acquired in connection
with a Permitted Acquisition that Company determines in good faith will not be
useful to the business of Company.

 

 

A36256613

 

127



--------------------------------------------------------------------------------

Section 6.8 [Reserved]

Section 6.9 Transactions with Shareholders and Affiliates

No Loan Party will, nor will it permit any of its Restricted Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 10% or more of any class of equity Securities of
Company or with any Affiliate of Company or of any such holder, on terms that
when taken as a whole are less favorable in any material respect to Company or
that Restricted Subsidiary, as the case may be, than those that might be
obtained at the time from Persons who are not such a holder or Affiliate;
provided that the foregoing restrictions shall not apply to:

 

  (a) any transaction between Company and any of its wholly-owned Restricted
Subsidiaries or between any of its wholly-owned Restricted Subsidiaries;

 

  (b) reasonable and customary fees paid to members of the Governing Bodies of
Parent and its Restricted Subsidiaries and compensation and benefit arrangements
for officers, directors and employees entered into in the ordinary course;

 

  (c) the performance by Company of its obligations under the Sand Purchase
Agreements and under the Conveyance of Undivided Mineral Interest;

 

  (d) [Reserved];

 

  (e) any acquisitions or other Investments expressly permitted by Section 6.3;

 

  (f) transactions in respect of Subordinated Indebtedness with the holders or
lenders, as the case may be, of such Subordinated Indebtedness to the extent
such transactions are otherwise permitted hereunder;

 

  (g) any intercompany loan from Company to Parent or any direct or indirect
holding company of Company comprising a Restricted Junior Payment permitted
under Section 6.5; or

 

  (h) any Restricted Junior Payments expressly permitted by Section 6.5.

Section 6.10 Sales and Lease-Backs

No Loan Party will, nor will it permit any of its Restricted Subsidiaries to,
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any Capital Lease, of any property (whether real,
personal or mixed), whether now owned or hereafter acquired, (a) that Company or
any of the Restricted Subsidiaries has sold or transferred or is to sell or
transfer to any other Person (other than Company or any of its Restricted
Subsidiaries) or (b) that Company or any of the Restricted Subsidiaries intends
to use for substantially the same purpose as any other property that has been or
is to be sold or transferred by Company or any of the Restricted Subsidiaries to
any Person (other than Company or any of the Restricted Subsidiaries) in
connection with such lease; provided that (i) such lease is a Capital Lease and
(ii) Company and the Restricted Subsidiaries may become and remain liable as
lessee, guarantor or other surety with respect to any such Capital Lease if and
to the extent that Company or any of the Restricted Subsidiaries would be
permitted to enter into, and remain liable under, such lease under Section 6.1
assuming the sale and lease-back transaction constituted Indebtedness in a
principal amount equal to the gross proceeds of the sale.

 

 

A36256613

 

128



--------------------------------------------------------------------------------

Section 6.11 Conduct of Business

 

  (a) [Reserved]

 

  (b) From and after the Effective Date, Parent shall not (i) engage in any
business or own, lease, manage or otherwise operate any properties or assets
other than (A) entering into and performing its obligations under and in
accordance with the Transaction Documents to which it is a party, (B) owning the
Capital Stock of Company and engaging in activities directly related thereto,
(C) issuing Capital Stock and options, warrants or similar equivalents in
respect thereof and (D) taking actions required by law to maintain its corporate
existence, incurring Indebtedness pursuant to Section 6.1 (to the extent
permitted thereunder), granting Liens pursuant to Section 6.2 (to the extent
permitted thereunder), making Investments pursuant to Section 6.3 (to the extent
permitted thereunder), incurring Contingent Obligations pursuant to Section 6.4
(to the extent permitted thereunder) and making Restricted Junior Payments
pursuant to Section 6.5 (to the extent permitted thereunder); (ii) incur any
Indebtedness (other than pursuant to Section 6.1 (to the extent permitted
thereunder)), or (iii) issue any Capital Stock that constitutes Disqualified
Stock or create or acquire any Restricted Subsidiary or own any Investments
pursuant to Section 6.3 (to the extent permitted thereunder) in any Person other
than Company.

Section 6.12 Amendments or Waivers of Certain Agreements; Amendments of
Documents Relating to Subordinated Indebtedness

 

  (a) Amendments or Waivers of Certain Agreements No Loan Party will agree to
any amendment to, or waive any of its rights under, any Related Agreement (other
than any agreement evidencing or governing any Subordinated Indebtedness) in a
manner that could reasonably be expected to materially adversely affect the
Lenders after the Effective Date without in each case obtaining the prior
written consent of Administrative Agent (acting at the instruction of Requisite
Lenders) to such amendment or waiver.

 

  (b) Amendments of Documents Relating to Subordinated Indebtedness No Loan
Party will, nor will it permit any of its Restricted Subsidiaries to, amend or
otherwise change the terms of any Subordinated Indebtedness or make any payment
consistent with an amendment thereof or change thereto unless such amendment or
change thereto is permitted pursuant to the definition of Permitted
Refinancings.

Section 6.13 Fiscal Year; Accounting Policies

No Loan Party shall (a) change its Fiscal Year-end from December 31 without the
prior written consent of Administrative Agent or (b) change its accounting
policies and methods except from the policies and methods in effect on the
Effective Date, except in accordance with GAAP.

Section 6.14 [Reserved]

Section 6.15 Designation of Senior Debt

The Loan Parties will not, nor will they permit any Restricted Subsidiary to,
permit any Subordinated Indebtedness of such Loan Party or such Restricted
Subsidiary to fail to be subject to any subordination provisions governing such
Subordinated Indebtedness.

 

 

A36256613

 

129



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

If any of the following conditions or events (“Events of Default”) shall occur:

Section 7.1 Failure to Make Payments When Due

 

  (a) Failure by Company to pay any installment of principal of any Loan when
due, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment (except as provided in
Section 2.4(b)(iii)(F) with respect to an incorrect calculation of mandatory
prepayment amounts) or otherwise; or

 

  (b) failure by Company to pay any interest on any Loan, any fee or any other
amount due under this Agreement within three days after the date due; or

Section 7.2 Default in Other Agreements

 

  (a) Failure of Parent, Company or any of their respective Restricted
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in Section 7.1) or Contingent Obligations in an individual principal
amount of $12,500,000 or more, in each case beyond the end of any grace period
provided therefor; or

 

  (b) breach or default by Parent, Company or any of their respective Restricted
Subsidiaries with respect to any other material term of (i) one or more items of
Indebtedness or Contingent Obligations in the individual or aggregate principal
amounts referred to in clause (a) above or (ii) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness or
Contingent Obligation(s), if the effect of such breach or default is to cause,
or to permit the holder or holders of that Indebtedness or Contingent
Obligation(s) (or a trustee on behalf of such holder or holders) to cause, that
Indebtedness or Contingent Obligation(s) to become or be declared due and
payable prior to its stated maturity or the stated maturity of any underlying
obligation, as the case may be (with the giving or receiving of notice of such
declaration, if required, but after the expiration of all grace periods
applicable thereto); or

Section 7.3 Breach of Certain Covenants

 

  (a) Failure of a Loan Party to perform or comply with any term or condition
contained in (i) Section 2.5, Section 5.1(a), Section 5.1(b), Section 5.1(c) and
Section 5.1(d), Section 5.2 (in respect of the existence of Parent or Company)
or ARTICLE VI (other than Section 6.6) of this Agreement or (ii) Section 6.6 of
this Agreement; provided that an Event of Default under Section 6.6 shall not
constitute an Event of Default for purposes of any Term Loan unless and until
Requisite Revolving Lenders have actually terminated the Revolving Loan
Commitments and/or declared all outstanding obligations under the Revolving
Loans to be immediately due and payable in accordance with this Agreement and
such declaration has not been rescinded; or

 

  (b) Failure of a Loan Party to perform or comply with any term or condition
contained in Section 5.4(b), and such default shall not have been remedied or
waived within 15 days after the earlier of (i) an Officer of Company or such
Loan Party becoming aware of such default or (ii) receipt by Company and such
Loan Party of notice from Administrative Agent or any Lender of such default; or

 

 

A36256613

 

130



--------------------------------------------------------------------------------

Section 7.4 Breach of Warranty

Any representation, warranty, certification or other statement made by Parent or
any of its Restricted Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Company or any of the Restricted Subsidiaries
in writing pursuant hereto or thereto or in connection herewith or therewith
shall be false in any material respect on the date as of which made; or

Section 7.5 Other Defaults Under Loan Documents

Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other Section of this ARTICLE VII, and such default
shall not have been remedied or waived within 30 days after the earlier of
(a) an Officer of Company or such Loan Party becoming aware of such default or
(b) receipt by Company and such Loan Party of notice from Administrative Agent
or any Lender of such default; or

Section 7.6 Involuntary Bankruptcy; Appointment of Receiver, etc.

 

  (a) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of Parent, Company or any of their respective Restricted
Subsidiaries in an involuntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law; or

 

  (b) an involuntary case shall be commenced against Parent, Company or any of
their respective Restricted Subsidiaries under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other Officer having similar powers over Parent, Company or any of their
respective Restricted Subsidiaries, or over all or a substantial part of its
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of Parent,
Company or any of their respective Restricted Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of Parent, Company or any of their respective Restricted Subsidiaries,
and any such event described in this clause (b) shall continue for 60 days
unless dismissed, bonded or discharged; or

Section 7.7 Voluntary Bankruptcy; Appointment of Receiver, etc.

 

  (a) Parent, Company or any of their respective Restricted Subsidiaries shall
have an order for relief entered with respect to it or commence a voluntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or Parent, Company or any of
their respective Restricted Subsidiaries shall make any assignment for the
benefit of creditors; or

 

 

A36256613

 

131



--------------------------------------------------------------------------------

  (b) Parent, Company or any of their respective Restricted Subsidiaries shall
be unable, or shall fail generally, or shall admit in writing its inability,
generally, to pay its debts as such debts become due; or the Governing Body of
Parent, Company or any of their respective Restricted Subsidiaries (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to in clause (a) above or this clause
(b); or

Section 7.8 Judgments and Attachments

Any money judgment, writ or warrant of attachment or similar process involving
an amount in excess of $25,000,000 in the aggregate at any time, to the extent
not adequately covered by insurance as to which a Solvent and unaffiliated
insurance company has not disclaimed coverage or by the indemnity relating to
Silica Related Claims under the ITT Agreement, shall be entered or filed against
Parent, Company or any of their respective Restricted Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of 90 days (or in any event later than five days prior to
the date of any proposed sale thereunder); or

Section 7.9 Dissolution

Any order, judgment or decree shall be entered against Parent, Company or any of
its Restricted Subsidiaries decreeing the dissolution or split up of Parent,
Company or that Restricted Subsidiary and such order shall remain undischarged
or unstayed for a period in excess of 30 days; or

Section 7.10 ERISA

Any of the following events results in the imposition of or granting of
security, or the incurring of a liability or a material risk of incurring a
liability that individually and/or in the aggregate, results or could reasonably
be expected to result in a Material Adverse Effect:

 

  (a) any ERISA Event occurs or is reasonably expected to occur;

 

  (b) any Loan Party or ERISA Affiliate incurs or could reasonably be expected
to incur a liability to or on account of a Multiemployer Plan as a result of a
violation of Section 515 of ERISA or under Section 4201, 4204 or 4212(c) of
ERISA;

 

  (c) the fair market value of the assets of any Employee Plan subject to Title
IV of ERISA is not at least equal to the present value of the “benefit
liabilities” (within the meaning of Section 4001(a)(16) of ERISA) under that
Employee Plan using the actuarial assumptions and methods used by the actuary to
that Employee Plan in its most recent valuation of that Employee Plan; or

 

  (d) any Loan Party or ERISA Affiliate incurs or could reasonably be expected
to incur a liability to or on account of an Employee Plan under Section 409,
502(i) or 502(I) of ERISA or Section 4971 or 4975 of the Internal Revenue Code;
or

Section 7.11 Change in Control

A Change in Control shall have occurred; or

Section 7.12 Invalidity of Loan Documents; Failure of Security; Repudiation of
Obligations

At any time after the execution and delivery thereof, (a) any Loan Document or
any provision thereof, for any reason other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void,

 

 

A36256613

 

132



--------------------------------------------------------------------------------

(b) Administrative Agent shall not have or shall cease to have a valid and
perfected First Priority Lien in any Collateral purported to be covered by a
First Priority Lien by the Collateral Documents to having a fair market value,
individually or in the aggregate, exceeding $1,000,000, in each case for any
reason other than release of the Collateral in accordance with the Loan
Documents or the failure of Administrative Agent or any Lender to take any
action within its control or (c) any Loan Party shall contest the validity or
enforceability of any Loan Document or any provision thereof in writing or deny
in writing that it has any further liability, including with respect to future
advances by Lenders, under any Loan Document or any provision thereof to which
it is a party;

THEN:

 

  (a) Acceleration

 

  (i) upon the occurrence of any Event of Default described in Section 7.6 or
Section 7.7, (1) each of (A) the unpaid principal amount of and accrued interest
on the Loans, (B) an amount equal to the maximum amount that may at any time be
drawn under all Letters of Credit then outstanding (whether or not any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letter of Credit), and (C) all other Obligations
shall automatically become immediately due and payable, without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by the Loan Parties, (2) the obligation of each Lender to make
any Loan, and the obligation of Issuing Lender to issue any Letters of Credit
hereunder, shall thereupon terminate, and (3) Administrative Agent shall, upon
the written request or with the written consent of Requisite Lenders, exercise
on behalf of itself and the Secured Parties all rights and remedies available to
it and the Secured Parties under the Loan Documents or applicable law;

 

  (ii) upon the occurrence and during the continuation of an Event of Default
described in Section 7.3(a)(ii), (1) Administrative Agent shall, upon the
written request or with the written consent of Requisite Revolving Lenders, by
written notice to Company, (A) declare all or any portion of the following to
be, and the same shall forthwith become, immediately due and payable: (x) the
unpaid principal amount of and accrued interest on the Revolving Loans and Swing
Line Loans, (y) an amount equal to the maximum amount that may at any time be
drawn under all Letters of Credit then outstanding (whether or not any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letter of Credit), and/or (z) all other Obligations
in respect of the Revolving Loans, Revolving Loan Commitments, Swing Line Loans
and Swing Line Loan Commitments, and (B) exercise on behalf of itself and the
Secured Parties all rights and remedies available to it and the Secured Parties
under the Loan Documents or applicable law, and (2) the obligation of each
Revolving Lender and Swing Line Lender to make any Revolving Loan and Swing Line
Loan, and the obligation of Issuing Lender to issue any Letters of Credit
hereunder, shall thereupon terminate; and

 

 

A36256613

 

133



--------------------------------------------------------------------------------

  (iii) upon the occurrence and during the continuation of any Event of Default
(other than an Event of Default described in Section 7.3(a)(ii) which has not
been accelerated in accordance with clause (a)(ii) above or which acceleration
has been rescinded in accordance with clause (c)(i) below), Administrative Agent
shall, upon the written request or with the written consent of Requisite
Lenders, by written notice to Company, (1) declare all or any portion of the
amounts described in clauses (i)(1)(A) and (i)(1)(C) above to be, and the same
shall forthwith become, immediately due and payable, and the obligation of each
Lender to make any Loan and the obligation of Issuing Lender to issue any Letter
of Credit hereunder shall thereupon terminate, and thereafter, Administrative
Agent may, upon the written request or with the written consent of Requisite
Lenders, by written notice to Company, declare all or any portion of the amounts
described in clause (i)(1)(B) above to be, and the same shall forthwith become,
immediately due and payable, and (2) exercise on behalf of itself and the
Secured Parties all rights and remedies available to it and the Secured Parties
under the Loan Documents or applicable law;

provided that the foregoing shall not affect in any way the obligations of
Revolving Lenders under Section 10.3(c)(i) or the obligations of Revolving
Lenders to purchase assignments of any unpaid Swing Line Loans as provided in
Section 2.1(a)(iii).

 

  (b) Letters of Credit Amounts Any amounts described in clause (a)(i)(1)(B)
above, when received by Administrative Agent, shall be held by Administrative
Agent pursuant to the terms of the Pledge and Security Agreement and shall be
applied as therein provided.

 

  (c) Rescission of Acceleration Notwithstanding anything contained in paragraph
(a) above, if at any time within 60 days after:

 

  (i) an acceleration of the Revolving Loans pursuant to clause (ii) of such
paragraph Company shall pay all arrears of interest and all payments on account
of principal which shall have become due otherwise than as a result of such
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified in this Agreement) and all Events of
Default and Potential Events of Default (other than non-payment of the principal
of and accrued interest on the Loans, in each case which is due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
Section 9.6, then Administrative Agent shall, upon the written request of 100%
of the Revolving Lenders, by written notice to Company, rescind and annul such
acceleration and its consequences; but such action shall not affect any
subsequent Event of Default or Potential Event of Default or impair any right
consequent thereon (including the right of Administrative Agent to, upon the
written request or with the written consent of Requisite Lenders, accelerate the
Loans pursuant to clause (a)(iii) of this ARTICLE VII upon the occurrence of an
Event of Default pursuant to the proviso in Section 7.3(a)). The provisions of
this paragraph are not intended, directly or indirectly, to benefit Company, and
such provisions shall not at any time be construed so as to grant Company the
right to require Revolving Lenders to rescind or annul any acceleration
hereunder or to preclude Administrative Agent or Revolving Lenders from
exercising any of the rights or remedies available to them under any of the Loan
Documents, even if the conditions set forth in this paragraph are met; and

 

 

A36256613

 

134



--------------------------------------------------------------------------------

  (ii) an acceleration of the Loans pursuant to clause (iii) of such paragraph
Company shall pay all arrears of interest and all payments on account of
principal which shall have become due otherwise than as a result of such
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified in this Agreement) and all Events of
Default and Potential Events of Default (other than non-payment of the principal
of and accrued interest on the Loans, in each case which is due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
Section 9.6, then Administrative Agent shall, upon the written request of
Requisite Lenders, by written notice to Company, rescind and annul such
acceleration and its consequences; but such action shall not affect any
subsequent Event of Default or Potential Event of Default or impair any right
consequent thereon. The provisions of this paragraph are intended merely to bind
Lenders to a decision which may be made at the election of Requisite Lenders and
are not intended, directly or indirectly, to benefit Company, and such
provisions shall not at any time be construed so as to grant Company the right
to require Lenders to rescind or annul any acceleration hereunder or to preclude
Administrative Agent or Lenders from exercising any of the rights or remedies
available to them under any of the Loan Documents, even if the conditions set
forth in this paragraph are met.

 

  (d)

Right to Cure Notwithstanding anything to the contrary contained in ARTICLE VII,
in the event that Company fails to comply with the Financial Covenant, then
until ten days after the date on which the Compliance Certificate in respect of
the applicable Fiscal Quarter is required to be delivered pursuant to
Section 5.1(d), the other direct or indirect equityholders of Parent shall have
the right to commit to purchase for cash Qualified Capital Stock of Parent and
make payment for such Qualified Capital Stock; provided that Parent shall
immediately upon receipt of any such payment contribute 100% of such payment in
cash to the capital of Company as a contribution in respect of Company’s common
Capital Stock (collectively, the “Cure Right”), and upon the receipt by Company
of such Cash contribution (the “Specified Equity Contribution”) pursuant to the
exercise by equityholders of such Cure Right, the Consolidated Adjusted EBITDA
shall be increased, solely for the purpose of determining compliance with the
Financial Covenant with respect to any period of four consecutive Fiscal
Quarters that includes the Fiscal Quarter for which the Cure Right was exercised
and not for any other purpose under this Agreement, by an amount equal to the
amount of the Specified Equity Contribution. If, after giving effect to the
foregoing recalculations, Company shall then be in compliance with the Financial
Covenant (and shall deliver to Administrative Agent a pro forma Compliance
Certificate demonstrating such compliance), Company shall be deemed to have
complied with the Financial Covenant as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the Financial Covenant that
had occurred shall be deemed cured for the purposes of this Agreement (including

 

 

A36256613

 

135



--------------------------------------------------------------------------------

  any breach of a representation or warranty that the Loan Parties were in
compliance with the Financial Covenant as of such date). Until the 10th day
following the date on which the Compliance Certificate in respect of the
applicable Fiscal Quarter is required to be delivered pursuant to
Section 5.1(d), (x) none of Administrative Agent nor any Lender shall exercise
the right to accelerate the Loans or terminate the Commitments and (y) none of
Administrative Agent, any other Lender or other Secured Party shall exercise any
right to foreclose on or take possession of the Collateral solely on the basis
of an Event of Default having occurred and being continuing as a result of a
breach of the Financial Covenant in or as of the end of such Fiscal Quarter
(including as a result of any breach of a representation or warranty that the
Loan Parties were in compliance with the Financial Covenant during or as of the
end of such Fiscal Quarter).

Notwithstanding anything herein to the contrary, (i) in each four-Fiscal Quarter
period there shall be at least two Fiscal Quarters in which no Cure Right is
exercised, (ii) no more than four Specified Equity Contributions may be made
after the Effective Date and (iii) with respect to this Agreement, the amount of
any Specified Equity Contribution shall be no greater than the minimum amount
required to cause Company to be in compliance with the Financial Covenant.

ARTICLE VIII

ADMINISTRATIVE AGENT

Section 8.1 Appointment

 

  (a) Appointment of Administrative Agent BNP Paribas is hereby appointed
Administrative Agent hereunder and under the other Loan Documents.

 

  (i) Authorization Each Lender hereby authorizes Administrative Agent to act as
its agent in accordance with the terms of this Agreement and the other Loan
Documents. Administrative Agent agrees to act upon the express conditions
contained in this Agreement and the other Loan Documents, as applicable. The
provisions of this ARTICLE VIII are solely for the benefit of Agents and Lenders
and no Loan Party shall have rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties under this Agreement,
Administrative Agent (other than as provided in Section 2.1(d)) shall act solely
as an agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
Company or any other Loan Party.

 

  (ii) Exercise of Duties Administrative Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact appointed by Administrative Agent in its sole discretion.
Administrative Agent and any such sub-agent may perform any and all of the
duties of Administrative Agent and exercise the rights and powers of
Administrative Agent by or through their respective Affiliates and the partners,
directors, officers, employees, agents and advisors of such Person and of such
Person’s Affiliates (“Related Parties”). The exculpatory provisions of this
ARTICLE VIII shall apply to any such sub-agent and to the Related Parties of
Administrative Agent and any such sub-agent.

 

 

A36256613

 

136



--------------------------------------------------------------------------------

  (b) Appointment of Supplemental Collateral Agents It is the purpose of this
Agreement and the other Loan Documents that there shall be no violation of any
law of any jurisdiction denying or restricting the right of banking corporations
or associations to transact business as agent or trustee in such jurisdiction.
It is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case Administrative Agent deems that by reason of any
present or future law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith, it
may be necessary that Administrative Agent appoint an additional individual or
institution as a separate trustee, co-trustee, collateral agent or collateral
co-agent (any such additional individual or institution being referred to herein
individually as a “Supplemental Collateral Agent” and collectively as
“Supplemental Collateral Agents”).

 

  (i) Duties In the event that Administrative Agent appoints a Supplemental
Collateral Agent with respect to any Collateral, (A) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Collateral Agent to the extent, and only to the
extent, necessary to enable such Supplemental Collateral Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Collateral Agent shall run to and be enforceable by
either Administrative Agent or such Supplemental Collateral Agent and (B) the
provisions of this ARTICLE VIII and of Section 9.2 and Section 9.3 that refer to
Administrative Agent shall inure to the benefit of such Supplemental Collateral
Agent and all references therein to Administrative Agent shall be deemed to be
references to Administrative Agent and/or such Supplemental Collateral Agent, as
the context may require.

 

  (ii) Acknowledgement by Company Should any instrument in writing from Company
or any other Loan Party be required by any Supplemental Collateral Agent so
appointed by Administrative Agent for more fully and certainly vesting in and
confirming to him or it such rights, powers, privileges and duties, Company
shall, or shall cause such Loan Party to, execute, acknowledge and deliver any
and all such instruments promptly upon request by Administrative Agent. In case
any Supplemental Collateral Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Collateral Agent, to the extent permitted by
law, shall vest in and be exercised by Administrative Agent until the
appointment of a new Supplemental Collateral Agent.

 

 

A36256613

 

137



--------------------------------------------------------------------------------

  (c) Control Under UCC Each Lender and Administrative Agent hereby appoints
each other Lender as agent for the purpose of perfecting Administrative Agent’s
security interest in assets that, in accordance with the UCC, can be perfected
by possession or control.

Section 8.2 Powers and Duties; General Immunity

 

  (a) Powers; Duties Specified Each Lender irrevocably authorizes Administrative
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to Administrative Agent by the terms hereof
and thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Administrative Agent shall have only those duties and
responsibilities that are expressly specified in this Agreement and the other
Loan Documents. Administrative Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees.
Administrative Agent shall not have, by reason of this Agreement or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender or
Company; and nothing in this Agreement or any of the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein.

 

  (b) No Responsibility for Certain Matters No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any other Loan Document or
for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by such Agent to Lenders or by or on behalf of Company to such
Agent or any Lender in connection with the Loan Documents and the Transactions
or for the financial condition or business affairs of Company or any other
Person liable for the payment of any Obligations, nor shall such Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Loan Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Potential Event of
Default. The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.

 

  (c)

Exculpatory Provisions No Agent or any of its Officers, directors, employees or
agents shall be liable to Lenders for any action taken or omitted by such Agent
under or in connection with any of the Loan Documents except to the extent
caused by such Agent’s gross negligence or willful misconduct. An Agent shall be
entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection with this Agreement or any of the other
Loan Documents or from the exercise of any

 

 

A36256613

 

138



--------------------------------------------------------------------------------

  power, discretion or authority vested in it hereunder or thereunder unless and
until such Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 9.6) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions;
provided that no Agent shall be required to take any action that, in its opinion
or the opinion of its counsel, may expose such Agent to liability or that is
contrary to any Loan Document or applicable law. Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication (including any electronic
message, Internet or intranet website posting or other distribution), instrument
or document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Company and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against an Agent as a result of such Agent acting or (where so
instructed) refraining from acting under this Agreement or any of the other Loan
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 9.6).

 

  (d) Agents Entitled to Act as Lender The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, an Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, an Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as
though it were not performing the duties and functions delegated to it
hereunder, and the term “Lender” or “Lenders” or any similar term shall, unless
the context clearly otherwise indicates, include each Agent in its individual
capacity. An Agent and its Affiliates may accept deposits from, lend money to,
acquire equity interests in and generally engage in any kind of commercial
banking, investment banking, trust, financial advisory or other business with
Company or any of its Affiliates as if it were not performing the duties
specified herein, and may accept fees and other consideration from Company for
services in connection with this Agreement and otherwise without having to
account for the same to Lenders.

Section 8.3 Independent Investigation by Lenders; No Responsibility For
Appraisal of Creditworthiness

Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of Company and its Subsidiaries in connection
with the making of the Loans hereunder and that it has made and shall continue
to make its own appraisal of the creditworthiness of Company and its
Subsidiaries. No Agent shall have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Secured Parties or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

 

 

A36256613

 

139



--------------------------------------------------------------------------------

Section 8.4 Right to Indemnity

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent and its Officers, directors, employees, agents, attorneys,
professional advisors and Affiliates to the extent that any such Person shall
not have been reimbursed by Company, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements and fees and disbursements of
any financial advisor engaged by Agents) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against an Agent or
such other Person in exercising the powers, rights and remedies of an Agent or
performing duties of an Agent hereunder or under the other Loan Documents or
otherwise in its capacity as Agent in any way relating to or arising out of this
Agreement or the other Loan Documents; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of an Agent
resulting solely from such Agent’s gross negligence or willful misconduct as
determined by a final judgment of a court of competent jurisdiction. If any
indemnity furnished to an Agent or any other such Person for any purpose shall,
in the opinion of such Agent, be insufficient or become impaired, such Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished.

Section 8.5 Resignation of Agents; Successor Administrative Agent

Any Agent may resign at any time by giving 30 days’ prior written notice thereof
to Lenders and Company. Upon any such notice of resignation by Administrative
Agent, Requisite Lenders shall have the right, upon five Business Days’ notice
to Company, to appoint a successor Administrative Agent. If no such successor
shall have been so appointed by Requisite Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, the retiring Administrative Agent may, on behalf of Lenders,
appoint a successor Administrative Agent. If Administrative Agent shall notify
Lenders and Company that no Person has accepted such appointment as successor
Administrative Agent, such resignation shall nonetheless become effective in
accordance with Administrative Agent’s notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents, except that any Collateral held by Administrative Agent will
continue to be held by it until a Person shall have accepted the appointment of
successor Administrative Agent and (ii) all payments, communications and
determinations provided to be made by, to or through Administrative Agent shall
instead be made by, to or through each Lender directly, until such time as
Requisite Lenders appoint a successor Administrative Agent in accordance with
this Section 8.5. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement (if not already discharged as set forth above). After any
retiring Agent’s resignation hereunder, the provisions of this ARTICLE VIII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was an Agent under this Agreement.

Section 8.6 Collateral Documents and Guaranties

Each Lender (which term shall include, for purposes of this Section 8.6, any
Hedge Agreement Counterparty) hereby further authorizes Administrative Agent, on
behalf of and for the benefit of Lenders, to enter into each Collateral Document
as secured party and to be the agent for and representative of Lenders under
each Guaranty, and each Lender agrees to be bound by the terms of

 

 

A36256613

 

140



--------------------------------------------------------------------------------

each Collateral Document and the Guaranties; provided that Administrative Agent
shall not (a) enter into or consent to any material amendment, modification,
termination or waiver of any provision contained in any Collateral Document or
the Guaranties or (b) release any Collateral (except as otherwise expressly
permitted or required pursuant to the terms of this Agreement or the applicable
Collateral Document), in each case without the prior consent of Requisite
Lenders (or, if required pursuant to Section 9.6, all Lenders); provided
further, however, that, without further written consent or authorization from
Lenders, Administrative Agent may execute any documents or instruments necessary
to (i) release any Lien encumbering any item of Collateral that is the subject
of a sale or other disposition of assets permitted by this Agreement or to which
Requisite Lenders have otherwise consented, (ii) release any Subsidiary
Guarantor from the Subsidiary Guaranty if all of the Capital Stock of such
Subsidiary Guarantor is sold to any Person (other than an Affiliate of Company)
pursuant to a sale or other disposition permitted hereunder or to which
Requisite Lenders have otherwise consented or (iii) subordinate the Liens of
Administrative Agent, on behalf of Secured Parties, to any Liens permitted by
clause (v) of Section 6.2(a); provided that, in the case of a sale or other
disposition of such item of Collateral or stock referred to in subdivision
(i) or (ii), the requirements of Section 9.14 are satisfied. Anything contained
in any of the Loan Documents to the contrary notwithstanding, (A) no Lender
shall have any right individually to realize upon any of the Collateral under
any Collateral Document or to enforce any Guaranty, it being understood and
agreed that all powers, rights and remedies under the Collateral Documents and
the Guaranties may be exercised solely by Administrative Agent for the benefit
of Lenders in accordance with the terms thereof and (B) in the event of a
foreclosure by Administrative Agent on any of the Collateral pursuant to a
public or private sale, Administrative Agent or any Lender may be the purchaser
of any or all of such Collateral at any such sale and Administrative Agent, as
agent for and representative of Lenders (but not any Lender or Lenders in its or
their respective individual capacities unless Requisite Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by
Administrative Agent at such sale.

Section 8.7 Duties of Other Agents

To the extent that any Lender is identified in this Agreement as a co-agent,
documentation agent or syndication agent, such Lender shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender.

Section 8.8 Administrative Agent May File Proofs of Claim

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial Proceeding relative to Parent, Company or any of their respective
Subsidiaries, Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Administrative Agent shall have made any
demand on Company) shall be entitled and empowered, by intervention in such
Proceeding or otherwise

 

  (a)

to file and prove a claim for the whole amount of principal and interest owing
and unpaid in respect of the Loans and any other Obligations that are owing and
unpaid and to file such other papers or documents as may be necessary or
advisable in order to have the

 

 

A36256613

 

141



--------------------------------------------------------------------------------

  claims of Lenders and Agents (including any claim for the reasonable
compensation, expenses, disbursements and advances of Lenders and Agents and
their agents and counsel and all other amounts due Lenders and Agents under
Section 2.3 and Section 9.2) allowed in such judicial Proceeding, and

 

  (b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial Proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agents and their agents
and counsel, and any other amounts due Agents under Section 2.3 and Section 9.2.

Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such Proceeding.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Successors and Assigns; Assignments and Participations in Loans

 

  (a) General This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to the further provisions of this
Section 9.1). Neither Company’s rights or obligations hereunder nor any interest
therein may be assigned or delegated by Company without the prior written
consent of all Lenders (and any attempted assignment or transfer by Company
without such consent shall be null and void). No sale, assignment or transfer or
participation of any Letter of Credit or any participation therein may be made
separately from a sale, assignment, transfer or participation of a corresponding
interest in the Revolving Loan Commitment and the Revolving Loans of the
Revolving Lender effecting such sale, assignment, transfer or participation.
Anything contained herein to the contrary notwithstanding, except as provided in
Section 2.1(a)(iii) and Section 9.5, the Swing Line Loan Commitment and the
Swing Line Loans of Swing Line Lender may not be sold, assigned or transferred
as described below to any Person other than a successor Administrative Agent and
Swing Line Lender to the extent contemplated by Section 8.5. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Affiliates of each of Administrative Agent and Lenders and Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

 

A36256613

 

142



--------------------------------------------------------------------------------

  (b) Assignments

 

  (i) Amounts and Terms of Assignments Any Lender may assign to one or more
Eligible Assignees all or any portion of its rights and obligations under this
Agreement; provided that (A), except (1) in the case of an assignment of the
entire remaining amount of the assigning Lender’s rights and obligations under
this Agreement or (2) in the case of an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund of a Lender, the aggregate amount of the Term Loan
Exposure or Revolving Loan Exposure, as the case may be, of the assigning Lender
and the assignee subject to each such assignment shall not be less than
$1,000,000, in the case of any assignment of a Revolving Loan, or $1,000,000, in
the case of any assignment of a Term Loan (in each case aggregating concurrent
assignments by or to two or more Affiliated Funds for purposes of determining
such minimum amount), unless each of Administrative Agent and, so long as no
Event of Default under Section 7.1, Section 7.6 or Section 7.7 has occurred and
is continuing, Company otherwise consent (each such consent not to be
unreasonably withheld or delayed), (B) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, and any assignment of all or any portion of a Revolving Loan
Commitment, Revolving Loan or Letter of Credit participation shall be made only
as an assignment of the same proportionate part of the assigning Lender’s
Revolving Loan Commitment, Revolving Loans and Letter of Credit participations,
(C) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment Agreement, together with a processing and recordation fee of
$3,500 (unless the assignee is an Affiliate or an Approved Fund of the assignor,
in which case no fee shall be required and no more than one such fee shall be
payable in connection with simultaneous assignments to or by two or more
Affiliated Funds), and the Eligible Assignee, if it shall not be a Lender, shall
deliver to Administrative Agent information reasonably requested by
Administrative Agent, including such forms, certificates or other evidence, if
any, with respect to United States federal income tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver to
Administrative Agent pursuant to Section 2.7(b)(iv) and (D), except in the case
of an assignment to another Lender, an Affiliate of a Lender or an Approved Fund
of a Lender, each of (1) Administrative Agent, (2) if no Event of Default under
Section 7.1, Section 7.6 or Section 7.7 has occurred and is continuing, Company
and (3) solely in the case of assignments of all or any portion of a Revolving
Loan Commitment, Revolving Loans and Letter of Credit participations, Swing Line
Lender and Issuing Lender, shall have consented thereto (with all such consents
not to be unreasonably withheld or delayed); provided that no consent of Company
shall be required for any assignments made during the initial syndication of the
Loans to any lenders (other than Disqualified Institutions) set forth on the
initial allocation list provided by Administrative Agent to Company on or prior
to the Effective Date. Notwithstanding anything to the contrary contained
herein, no Lender may sell, transfer, negotiate or assign, or sell a
participation in, all or any portion of its rights or obligations hereunder to
any Disqualified Institution, and any attempted or purported sale, transfer,
negotiation, assignment or participation to a Disqualified Institution (or,
subject to clause (iv) below, otherwise without the consent of Company to the
extent that Company’s consent is required hereunder) shall be null and void.

 

 

A36256613

 

143



--------------------------------------------------------------------------------

  (ii) Effect of Assignments Upon such execution, delivery and consent, from and
after the effective date specified in such Assignment Agreement, (A) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment
Agreement, shall have the rights and obligations of a Lender hereunder and
(B) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment
Agreement, relinquish its rights (other than any rights which survive the
termination of this Agreement under Section 9.9(b)) and be released from its
obligations under this Agreement (and, in the case of an Assignment Agreement
covering all or the remaining portion of an assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto;
provided that, anything contained in any of the Loan Documents to the contrary
notwithstanding, if such Lender is Issuing Lender, such Lender shall continue to
have all rights and obligations of Issuing Lender until the cancellation or
expiration of any Letters of Credit issued by it and the reimbursement of any
amounts drawn thereunder). The assigning Lender shall, upon the effectiveness of
such assignment or as promptly thereafter as practicable, surrender its Notes,
if any, to Administrative Agent for cancellation, and thereupon new Notes shall,
if so requested by the assignee and/or the assigning Lender in accordance with
Section 2.1(e), be issued to the assignee and/or to the assigning Lender,
substantially in the form of Exhibit III-A, Exhibit III-B or Exhibit III-C
annexed hereto, as the case may be, with appropriate insertions, to reflect the
amounts of the new Commitments and/or outstanding Revolving Loans and/or
outstanding Term Loans, as the case may be, of the assignee and/or the assigning
Lender. Other than as provided in Section 2.1(a)(iii) and Section 9.5, any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.1(b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.1(c).

 

  (iii) Acceptance by Administrative Agent; Recordation in Register Upon its
receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee referred to in Section 9.1(b)(i) and any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters that such assignee may be required to deliver to
Administrative Agent pursuant to Section 2.7(b), Administrative Agent shall, if
Administrative Agent and Company have consented to the assignment evidenced
thereby (in each case to the extent such consent is required pursuant to
Section 9.1(b)(i)), (A) accept such Assignment Agreement by executing a
counterpart thereof as provided therein (which acceptance shall evidence any
required consent of Administrative Agent to such assignment), (B) record the
information contained therein in the Register and (C) give prompt notice thereof
to Company. Administrative Agent shall maintain a copy of each Assignment
Agreement delivered to and accepted by it as provided in this
Section 9.1(b)(iii). No assignment shall be effective unless recorded in the
Register.

 

 

A36256613

 

144



--------------------------------------------------------------------------------

  (iv) Deemed Consent by Company If the consent of Company to an assignment or
to an Eligible Assignee is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified in
Section 9.1(b)(i)), Company shall be deemed to have given its consent ten
Business Days after the date notice thereof has been delivered by the assigning
Lender (through Administrative Agent) unless such consent is expressly refused
by Company prior to such tenth Business Day.

 

  (v) Electronic Execution of Assignments The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

  (c)

Participations Any Lender may, without the consent of, or notice to, Company or
Administrative Agent, sell participations to one or more Persons (other than a
Restricted Person or Disqualified Institution) in all or a portion of such
Lender’s rights and/or obligations under this Agreement; provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Company, Administrative Agent and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver directly affecting (A) an extension of the
regularly scheduled maturity of any portion of the principal amount of or
interest on any Loan allocated to such participation, (B) a reduction of the
principal amount of or the rate of interest payable on any Loan allocated to
such participation or (C) an increase in the Commitment allocated to such
participation. Subject to the further provisions of this Section 9.1(c), Company
agrees that each Participant shall be entitled to the benefits of Section 2.6(d)
and Section 2.7 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 9.1(b). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.4 as
though it were a Lender, provided such Participant agrees to be subject to
Section 9.5 as though it were a Lender. Each Lender that sells a participation
pursuant to this Section shall maintain a register on which it records the name
and address of each Participant and the principal amounts of each

 

 

A36256613

 

145



--------------------------------------------------------------------------------

  Participant’s participation interest with respect to the Loans and the
Commitments (each, a “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of a
participation with respect to such Loans or Commitments for all purposes under
this Agreement, notwithstanding any notice to the contrary. In maintaining the
Participant Register, such Lender shall be acting as the agent of Company solely
for purposes of applicable U.S. federal income tax law and undertakes no duty,
responsibility or obligation to Company (without limitation, in no event shall
such Lender be a fiduciary of Company for any purpose, except that such Lender
shall maintain the Participant Register); provided, no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, or its other obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish in connection with a Tax audit that such Commitment, Loan, or other
obligation is in registered form under Section 5f.103(c) of the United States
Treasury Regulations or, if different, under Sections 871(h) or 881(c) of the
Internal Revenue Code. No participation shall be effective unless recorded in
the applicable Participant Register. The parties hereto agree and intend that
the Loans shall be treated as being in “registered form” for purposes of the
Internal Revenue Code (including Internal Revenue Code Sections 163(f),
871(h)(2), 881(c)(2), and 4701) and the Participant Register shall be maintained
in accordance with such intention. A Participant shall not be entitled to
receive any greater payment under Section 2.6(d) and Section 2.7 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant unless the sale of the participation to
such Participant is made with Company’s prior written consent. No Participant
shall be entitled to the benefits of Section 2.7 unless Company is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of Company, to comply with Section 2.7(b)(iv) as though it were a
Lender.

 

  (d) Pledges and Assignments Any Lender may at any time pledge or assign a
security interest in all or any portion of its Loans, and the other Obligations
owed to such Lender, to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to any Federal Reserve
Bank or any central bank having jurisdiction; provided that (i) no Lender shall
be relieved of any of its obligations hereunder as a result of any such
assignment or pledge and (ii) in no event shall any assignee or pledgee be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

 

  (e)

SPC Grants Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to Administrative
Agent and Company (an “SPC”) the option to provide all or any part of any Loan
that such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms

 

 

A36256613

 

146



--------------------------------------------------------------------------------

  hereof. Each party hereto hereby agrees that (A) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of Company under this Agreement
(including its obligations under Section 2.7), (B) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable and (C) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the applicable Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation Proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (1) with notice to, but
without prior consent of Company and Administrative Agent and with the payment
of a processing fee of $3,500 paying any processing fee therefor, assign all or
any portion of its right to receive payment with respect to any Loan to the
Granting Lender and (2) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee or credit or liquidity
enhancement to such SPC.

 

  (f) Information Each Lender may furnish any information concerning Parent and
its Subsidiaries in the possession of that Lender from time to time to assignees
and Participants (including prospective assignees and Participants), subject to
Section 9.19.

 

  (g) Agreements of Lenders Each Lender listed on the signature pages hereof
hereby agrees, and each Lender that becomes a party hereto pursuant to an
Assignment Agreement shall be deemed to agree, (i) that it is an Eligible
Assignee described in clause (b) of the definition thereof; (ii) that it has
experience and expertise in the making of or purchasing loans such as the Loans;
(iii) that it will make or purchase Loans for its own account in the ordinary
course of its business and without a view to distribution of such Loans within
the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
Section 9.1, the disposition of such Loans or any interests therein shall at all
times remain within its exclusive control) and (iv) it is not a Disqualified
Institution.

 

  (h) Disqualified Institutions Upon the request of any Lender, the
Administrative Agent is permitted to make available to such Lender the list of
Disqualified Institutions.

Section 9.2 Expenses

Company agrees to pay promptly (a) all reasonable and documented out-of-pocket
costs and expenses of Administrative Agent of negotiation, preparation and
execution of the Loan Documents and any consents, amendments, waivers or other
modifications thereto; (b) all costs and expenses of furnishing all opinions by
counsel for Company (including any opinions requested by Agents or Lenders as to
any legal matters arising hereunder) and of Company’s performance of and
compliance

 

 

A36256613

 

147



--------------------------------------------------------------------------------

with all agreements and conditions on its part to be performed or complied with
under this Agreement and the other Loan Documents including with respect to
confirming compliance with environmental, insurance and solvency requirements;
(c) all reasonable and documented out-of-pocket fees, expenses and disbursements
of one primary counsel to Administrative Agent and one reasonably necessary
local counsel in any material jurisdiction in connection with the negotiation,
preparation, execution and administration of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Company; (d) all reasonable and documented
out-of-pocket costs and expenses of creating and perfecting Liens in favor of
Administrative Agent on behalf of Secured Parties pursuant to any Collateral
Document, including filing and recording fees, expenses and Taxes, stamp or
documentary taxes, search fees, title insurance premiums, and reasonable fees,
expenses and disbursements of counsel to Administrative Agent and of counsel
providing any opinions that Administrative Agent or Requisite Lenders may
reasonably request in accordance with the obligations of the Loan Parties
hereunder in respect of the Collateral Documents or the Liens created pursuant
thereto; (e) all reasonable and documented out-of-pocket costs and expenses
(including the reasonable and documented out-of-pocket fees, expenses and
disbursements of any auditors, accountants or appraisers and any environmental
or other consultants, advisors and agents employed or retained (with the consent
of Company, not to be unreasonably withheld) by Administrative Agent or its
counsel) of obtaining and reviewing any appraisals provided for under
Section 5.8(b) and any environmental audits or reports provided for under
Section 5.8(a); (f) all reasonable and documented out-of-pocket costs and
expenses incurred by Administrative Agent in connection with the custody or
preservation of any of the Collateral; (g) all other reasonable and documented
out-of-pocket costs and expenses incurred by Administrative Agent in connection
with the syndication of the Loans and Commitments; (h) all reasonable and
documented out-of-pocket costs and expenses, including attorneys’ fees and
reasonable and documented out-of-pocket fees, costs and expenses of accountants,
advisors and consultants, incurred by Administrative Agent and its counsel
relating to efforts to (i) evaluate or assess any Loan Party, its business or
financial condition and (ii) protect, evaluate, assess or dispose of any of the
Collateral; and (i) all out-of-pocket costs and expenses, including reasonable
and documented out-of-pocket attorneys’ fees (including allocated costs of
internal counsel), fees, costs and expenses of accountants, advisors and
consultants and costs of settlement, incurred by Administrative Agent and
Lenders in enforcing any Obligations of or in collecting any payments due from
any Loan Party hereunder or under the other Loan Documents (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral or the enforcement of the Loan Documents) or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy Proceedings. For the avoidance of doubt, Parent and Company shall not
be required to reimburse the legal fees and expenses of more than one firm of
outside counsel (in addition, one firm of necessary local counsel in each
applicable local jurisdiction) for Administrative Agent and one separate firm of
outside counsel for all Lenders, taken as a whole.

Section 9.3 Indemnity

 

  (a)

In addition to the payment of expenses pursuant to Section 9.2, whether or not
the Transactions shall be consummated, Company agrees to defend (subject to
Indemnitees’ selection of counsel), indemnify, pay and hold harmless Agents and
Lenders, and the Officers, directors, trustees, employees, agents, advisors and
Affiliates of Agents and Lenders (collectively called the “Indemnitees”), from
and against any and

 

 

A36256613

 

148



--------------------------------------------------------------------------------

  all Indemnified Liabilities (as hereinafter defined); provided that Company
shall not have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise solely
from the gross negligence or willful misconduct of that Indemnitee or its
related parties as determined by a final judgment of a court of competent
jurisdiction.

 

  (b) As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable and
documented out-of-pocket fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial Proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Loan Documents or the
Transactions (including Lenders’ agreement to make the Loans hereunder or the
use or intended use of the proceeds thereof or the issuance of Letters of Credit
hereunder or the use or intended use of any thereof, the failure of Issuing
Lender to honor a drawing under a Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto Government Authority, or any enforcement of any of the Loan Documents
(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranties), (ii) the statements contained
in the commitment letter delivered by any Lender to Company with respect thereto
or (iii) any Environmental Claim or any Hazardous Materials Activity relating to
or arising from, directly or indirectly, any past or present activity,
operation, land ownership, or practice of Company or any of its Subsidiaries;
except to the extent such Environmental Claim or Hazardous Materials Activity
arises solely from the gross negligence or willful misconduct of Indemnitee as
determined by a final judgment of a court of competent jurisdiction.

 

  (c) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in this Section 9.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Company shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

Section 9.4 Set-Off

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuation of any Event of Default each of Lenders and their Affiliates is
hereby authorized by Company at any time or from time to time, with

 

 

A36256613

 

149



--------------------------------------------------------------------------------

prompt notice to Company or to any other Person, to set off and to appropriate
and to apply any and all deposits (general or special, time or demand,
provisional or final, including Indebtedness evidenced by certificates of
deposit, whether matured or unmatured, but not including trust accounts) and any
other Indebtedness at any time held or owing by that Lender or any Affiliate of
that Lender to or for the credit or the account of Company and each other Loan
Party against and on account of the Obligations of Company or any other Loan
Party to that Lender (or any Affiliate of that Lender) or to any other Lender
(or any Affiliate of any other Lender) under this Agreement, the Letters of
Credit and participations therein and the other Loan Documents to the extent
then due and payable, including all claims of any nature or description arising
out of or connected with this Agreement, the Letters of Credit and
participations therein or any other Loan Document, irrespective of whether or
not that Lender shall have made any demand hereunder.

Section 9.5 Ratable Sharing

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary or mandatory payment (other than a payment or prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as Cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to that
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) that is greater than the proportion received by any
other Lender in respect of the Aggregate Amounts Due to such other Lender, then
the Lender receiving such proportionately greater payment shall, unless such
proportionately greater payment is required or permitted by the terms of this
Agreement, (a) notify Administrative Agent and each other Lender of the receipt
of such payment and (b) apply a portion of such payment to purchase assignments
(which it shall be deemed to have purchased from each seller of an assignment
simultaneously upon the receipt by such seller of its portion of such payment)
of the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided that (i) if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such assignments shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest and (ii) the foregoing provisions
shall not apply to (A) any payment made by Company pursuant to and in accordance
with the express terms of this Agreement or (B) any payment obtained by a Lender
as consideration for the assignment (other than an assignment pursuant to this
Section 9.5) of or the sale of a participation in any of its Obligations to any
Eligible Assignee or Participant pursuant to Section 9.1(b). Company expressly
consents to the foregoing arrangement and agrees that any purchaser of an
assignment so purchased may exercise any and all rights of a Lender as to such
assignment as fully as if that Lender had complied with the provisions of
Section 9.1(b) with respect to such assignment. In order to further evidence
such assignment (and without prejudice to the effectiveness of the assignment
provisions set forth above), each purchasing Lender and each selling Lender
agree to enter into an Assignment Agreement at the request of a selling Lender
or a purchasing Lender, as the case may be, in form and substance reasonably
satisfactory to each such Lender.

 

 

A36256613

 

150



--------------------------------------------------------------------------------

Section 9.6 Amendments and Waivers

 

  (a) Consent Required No amendment, modification, termination or waiver of any
provision of this Agreement or the other Loan Documents, and no consent to any
departure by Company therefrom, shall in any event be effective without the
written concurrence of Company and Requisite Lenders; provided that, in
addition, no such amendment, modification, termination, waiver or consent shall,
without the consent of:

 

  (i) each Lender with Obligations directly amended, modified, terminated or
waived whose consent shall be sufficient for any such amendment, modification,
termination or waiver:

 

  (A) reduce the principal amount of any Loans;

 

  (B) increase the amount or extend the expiry date of any Commitment (it being
understood that waivers or modifications of conditions precedent, covenants,
Potential Events of Default or Events of Default, mandatory repayments or
mandatory reductions of Loans or Commitments, shall not constitute an increase
of the Commitment of any Lender);

 

  (C) postpone the Term Loan Maturity Date, Revolving Loan Commitment
Termination Date or Latest Maturity Date, or postpone the date or reduce the
amount of any scheduled payment (but not prepayment) of principal of any Loan;

 

  (D) change in any manner or waive the provisions contained in Section 7.1
(“Failure to Make Payments When Due”) in respect of any Loan or other
Obligation;

 

  (E) postpone the date on which any interest or any fees are payable (other
than a postponement due to a modification to the mandatory repayment
provisions);

 

  (F) decrease the interest rate borne by any Loan (other than any waiver of any
increase in the interest rate applicable to any of the Loans pursuant to
Section 2.2(e) (“Default Rate”)) or the amount of any fees payable hereunder
(other than any waiver of any increase in the fees applicable to Letters of
Credit pursuant to Section 10.2 following an Event of Default) excluding any
change in the manner in which any financial ratio used in determining any
interest rate or fee is calculated that would result in a reduction of any such
rate or fee;

 

  (G) increase the maximum duration of Interest Periods permitted hereunder; or

 

  (H) change in any manner the definition of “Pro Rata Share” or the provisions
of Section 9.5 (“Ratable Sharing”) that would adversely alter the scheme for pro
rata sharing of payments thereunder, or the definition of “Requisite Lenders” or
“Requisite Revolving Lenders” (except for any changes resulting solely from
increases or other changes in the aggregate amount of the Commitments permitted
hereunder or otherwise approved pursuant to this Section 9.6 and technical
amendments which do not adversely affect the rights of any Lender);

 

 

A36256613

 

151



--------------------------------------------------------------------------------

  (ii) each Lender:

 

  (A) change in any manner any provision of this Agreement that, by its terms,
expressly requires the approval or concurrence of all Lenders;

 

  (B) release any Lien granted in favor of Administrative Agent with respect to
all or substantially all of the Collateral or release Parent from its
obligations under the Parent Guaranty, other than in accordance with the terms
of the Loan Documents;

 

  (C) change in any manner or waive the provisions contained in Section 2.4(d)
or this Section 9.6 (in each case, other than technical amendments which do not
adversely affect the rights of any Lender); or

 

  (D) consent to the assignment or transfer by Company of any of its rights and
obligations under this Agreement;

 

  (iii) each Revolving Lender: reinstate any Revolving Loan Commitments that
have been terminated or permanently reduced;

 

  (iv) Issuing Lender:

 

  (A) reduce the amount or postpone the due date of or waive any amount payable
in respect of any Letter of Credit (including fees payable to Issuing Lender
hereunder); or

 

  (B) extend the expiration date of any Letter of Credit beyond the Revolving
Loan Commitment Termination Date;

 

  (v) Issuing Lender and each Revolving Lender:

 

  (A) extend the Revolving Loan Commitment Termination Date; or

 

  (B) change in any manner the obligations of Revolving Lenders relating to the
purchase of participations in Letters of Credit;

 

  (vi) Swing Line Lender: amend, modify, terminate or waive any provision of
Section 2.2(a)(iii) (“Swing Line Loans”) or of any other provision of this
Agreement relating to the Swing Line Loan Commitment or the Swing Line Loans;

 

  (vii) Administrative Agent: amend, modify, terminate or waive any provision of
ARTICLE VIII or of any other provision of this Agreement which, by its terms,
expressly requires the approval or concurrence of Administrative Agent; provided
that nothing contained in this Section 9.6 will require Administrative Agent to
seek the consent of any Lender prior to making any technical amendments or
modifications to any provision of a Loan Document or to providing waivers or
making amendments to any provision of a Loan Document that do not adversely
affect the rights of any Lender, so long as such technical amendments and
modifications occur prior to the delivery of audited financial statements for
the Fiscal Year ending December 31, 2018 pursuant to Section 5.1(c);

 

 

A36256613

 

152



--------------------------------------------------------------------------------

provided further that (A) only the consent of (w) Company and Requisite
Revolving Lenders shall be necessary to amend or waive the terms and provisions
of (1) Section 3.2 (it being understood that the waiver of a Potential Event of
Default or Event of Default or an amendment or modification to ARTICLE IV shall
not be deemed to be an amendment, modification or waiver of Section 3.2 for
purposes hereof), and (2) Section 6.6, Section 7.3(a)(ii), clause (d) of ARTICLE
VII and this proviso (and related definitions as used in such Sections, but not
as used in other Sections of this Agreement), (x) Company and 100% of Revolving
Lenders shall be necessary to amend or waive the terms and provisions of clause
(c)(i) of ARTICLE VII, (y) Company, Swing Line Lender and Requisite Revolving
Lenders shall be necessary to amend the amount of the Swing Line Loan
Commitment, and (z) Company, Issuing Lender and Requisite Revolving Lenders
shall be necessary to amend the amount of Letters of Credit that can be issued
(or remain outstanding) as a sub-limit of the aggregate Revolving Loan
Commitment Amount, and (B) any amendment or waiver that requires the consent of
each Lender with Obligations directly amended, modified, terminated or waived
pursuant to Section 9.6(a)(i) and, by its terms affects the rights or duties of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) will require only the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto if such Class of Lenders were the only Class of Lenders.

 

  (b) Defaulting Lenders Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, to the fullest extent permitted
by applicable law, such Lender will not be entitled to vote in respect of any
amendment, waiver or consent hereunder, and the Commitments and the outstanding
Loans or other extensions of credit of such Lender hereunder shall be excluded
from calculating Requisite Lenders, Requisite Revolving Lenders or any other
approval threshold under this Section 9.6 (and the definition of “Requisite
Lenders” and “Requisite Revolving Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.

 

  (c) General Administrative Agent may, but shall have no obligation to, with
the concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of that Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on Company in any case shall entitle Company to any other or
further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 9.6 shall be binding upon each Lender at the time outstanding, each
future Lender and, if signed by Company, on Company.

 

 

A36256613

 

153



--------------------------------------------------------------------------------

  (d) Incremental and Extension Loans Notwithstanding anything contained herein
to the contrary, it is hereby understood and agreed that the consent of
Requisite Lenders shall not be required to implement the terms and provisions of
Section 2.12 and/or Section 2.13.

 

  (e) [Reserved].

Section 9.7 Independence of Covenants

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

Section 9.8 Notices; Effectiveness of Signatures

 

  (a) Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of telefacsimile in complete and legible
form, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed; provided that notices to Administrative
Agent, Swing Line Lender and Issuing Lender shall not be effective until
received. For the purposes hereof, the address of each party hereto shall be as
set forth under such party’s name on the signature pages hereof or (i) as to
Company and Administrative Agent, such other address as shall be designated by
such Person in a written notice delivered to the other parties hereto and
(ii) as to each other party, such other address as shall be designated by such
party in a written notice delivered to Administrative Agent. Electronic mail and
Internet and intranet websites may be used to distribute routine communications,
such as financial statements and other information as provided in Section 5.1.
Administrative Agent or Company may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

  (b) Loan Documents and notices under the Loan Documents may be transmitted
and/or signed by telefacsimile and by signatures delivered in ‘PDF’ format by
electronic mail. The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as an original copy
with manual signatures and shall be binding on all Loan Parties, Agents and
Lenders. Administrative Agent may also require that any such documents and
signature be confirmed by a manually-signed copy thereof; provided, however,
that the failure to request or deliver any such manually-signed copy shall not
affect the effectiveness of any facsimile document or signature.

Section 9.9 Survival of Representations, Warranties and Agreements

 

  (a) All representations, warranties and agreements made herein shall survive
the execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.

 

 

A36256613

 

154



--------------------------------------------------------------------------------

  (b) Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of Company set forth in Section 2.6(d) (“Compensation
For Breakage or Non-Commencement of Interest Periods”), Section 2.7 (“Increased
Costs; Taxes; Capital Adequacy”), Section 9.2 (“Expenses”), Section 9.3
(“Indemnity”) and the agreements of Lenders set forth in Section 8.4 (“Right to
Indemnity”) and Section 9.5 (“Ratable Sharing”) shall survive the payment of the
Loans, the cancellation or expiration of the Letters of Credit and the
reimbursement of any amounts drawn thereunder and the termination of this
Agreement.

Section 9.10 Failure or Indulgence Not Waiver; Remedies Cumulative

No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

Section 9.11 Marshalling; Payments Set Aside

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of Company or any other party or against or in payment of any or
all of the Obligations. To the extent that Company makes a payment or payments
to Administrative Agent or Lenders (or to Administrative Agent for the benefit
of Lenders), or Agents or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

Section 9.12 Severability

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

Section 9.13 Obligations Several; Independent Nature of Lenders’ Rights; Damage
Waiver

 

  (a) The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and Company, as a partnership, an association, a Joint Venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to Section 9.6, each
Lender shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any Proceeding for such purpose.

 

 

A36256613

 

155



--------------------------------------------------------------------------------

  (b) To the extent permitted by law, Company shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of this
Agreement (including Section 2.1(c) hereof), any other Loan Document, any
transaction contemplated by the Loan Documents, any Loan or the use of proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with the Loan Documents or the Transactions.

Section 9.14 Release of Security Interest or Guaranty

 

  (a) Upon the proposed sale or other disposition of any Collateral to any
Person (other than an Affiliate of Company) that is permitted by this Agreement
or to which Requisite Lenders have otherwise consented, or the sale or other
disposition of all of the Capital Stock of a Subsidiary Guarantor to any Person
(other than an Affiliate of Company) that is permitted by this Agreement or to
which Requisite Lenders have otherwise consented, for which a Loan Party desires
to obtain a security interest release or a release of the Subsidiary Guaranty
from Administrative Agent, such Loan Party shall deliver an Officer’s
Certificate (i) stating that the Collateral or the Capital Stock subject to such
disposition is being sold or otherwise disposed of in compliance with the terms
hereof and (ii) specifying the Collateral or Capital Stock being sold or
otherwise disposed of in the proposed transaction. Upon the receipt of such
Officer’s Certificate, Administrative Agent shall, at such Loan Party’s expense,
so long as Administrative Agent is not aware that the facts stated in such
Officer’s Certificate are not true and correct, execute and deliver such
releases of its security interest in such Collateral or such Subsidiary
Guaranty, as may be reasonably requested by such Loan Party.

Section 9.15 Applicable Law

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.

Section 9.16 Construction of Agreement; Nature of Relationship

Each of the parties hereto acknowledges that (a) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement,
(b) it has had full and fair opportunity to review and revise the terms of this
Agreement, (c) this Agreement has been drafted jointly by all of the parties
hereto and (d) neither Administrative Agent nor any Lender or other Agent has
any fiduciary relationship with or duty to any Loan Party arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent, the other Agents and Lenders, on one
hand, and the Loan Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor. Accordingly, each of the
parties hereto acknowledges and agrees that the terms of this Agreement shall
not be construed against or in favor of another party.

 

 

A36256613

 

156



--------------------------------------------------------------------------------

Section 9.17 Consent to Jurisdiction and Service of Process

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY LOAN PARTY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS
HEREUNDER AND THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY

 

  (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

 

  (b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

  (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
IT AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.8;

 

  (d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER IT IN ANY SUCH PROCEEDING IN ANY SUCH COURT,
AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;

 

  (e) AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST IT IN THE COURTS OF ANY OTHER
JURISDICTION; AND

 

  (f) AGREES THAT THE PROVISIONS OF THIS SECTION 9.17 RELATING TO JURISDICTION
AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

Section 9.18 Waiver of Jury Trial

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.18 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,

 

 

A36256613

 

157



--------------------------------------------------------------------------------

RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

Section 9.19 Confidentiality

 

  (a)

Each Lender and Administrative Agent shall hold all information obtained
pursuant to the requirements of this Agreement in accordance with such Lender’s
customary procedures for handling confidential information of this nature, it
being understood and agreed by Company that in any event a Lender may make
disclosures (a) to its and its Affiliates’ directors, Officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (b) to the extent requested by any Government
Authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or Proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 9.19, to (i) any Eligible Assignee of or
Participant in, or any bona fide prospective Eligible Assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of Company,
provided that, under no circumstance shall any such person be a Disqualified
Institution (g) with the written consent of Company, (h) to the extent such
information (i) becomes publicly available other than as a result of a breach of
this Section 9.19 or (ii) becomes available to Administrative Agent or any such
Lender, as applicable, on a nonconfidential basis from a source other than
Company or (i) to the National Association of Insurance Commissioners or any
other similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s or its Affiliates’ investment
portfolio in connection with ratings issued with respect to such Lender or its
Affiliates and that no written or oral communications from counsel to an Agent
and no information that is or is designated as privileged or as attorney work
product may be disclosed to any Person unless such Person is a Lender or a
Participant hereunder; provided that, unless specifically prohibited by
applicable law or court order, each Lender shall notify Company of any request
by any Government Authority or representative thereof (other than any such
request in connection with any examination of the financial condition of such
Lender by such Government Authority) for disclosure of any such information
prior to disclosure of such information; and provided further that in no event
shall any Lender be obligated or required to return any materials furnished by
Company or any of its Subsidiaries. In addition, Administrative Agent and
Lenders may disclose the existence of this Agreement and customarily disclosed
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to Administrative Agent
and Lenders, and Administrative Agent or any of its Affiliates may place
customary “tombstone” advertisements (which

 

 

A36256613

 

158



--------------------------------------------------------------------------------

  may include any of Company’s or its Subsidiaries’ trade names or corporate
logos) subject to approval by Company in publications of its choice (including
without limitation “e-tombstones” published or otherwise circulated in
electronic form and related hyperlinks to any of Company’s or its Subsidiaries’
corporate websites) at its own expense.

 

  (b) Each of Administrative Agent and the Lenders acknowledges that
(i) Borrower Materials may include material non-public information concerning
Company or a Subsidiary, as the case may be, (ii) it has developed compliance
procedures regarding the use of material non-public information and (iii) it
will handle such material non-public information in accordance with applicable
law, including United States Federal and state securities laws.

Section 9.20 USA Patriot Act

Each Lender hereby notifies the Loan Parties that, pursuant to the requirements
of the USA Patriot Act, it is required to obtain, verify and record information
that identifies Loan Parties, which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the USA Patriot Act.

Section 9.21 Usury Savings Clause

Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate. If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall
bear interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect. In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, Company shall pay to
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Company to conform strictly to any
applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to Company.

Section 9.22 Counterparts; Effectiveness

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

 

 

A36256613

 

159



--------------------------------------------------------------------------------

Section 9.23 Successor Issuing Lender

Issuing Lender may resign at any time by giving written notice thereof to
Administrative Agent (who shall promptly notify the Lenders thereof) and
Company, such resignation to be effective on the date that is the later of
(a) the thirtieth day following delivery of such written notice to
Administrative Agent and Company and (b) the appointment of and acceptance by a
successor Issuing Lender, as provided below; provided, however, that if a Lender
becomes, and during the period it remains, a Defaulting Lender or a Potential
Defaulting Lender, Issuing Lender may, upon prior written notice to Company and
Administrative Agent, resign as Issuing Lender effective at the close of
business (New York City time) on a date specified in such notice (which date may
not be less than three Business Days after the date of such notice), it being
understood and agreed that such resignation by Issuing Lender will have no
effect on the validity or enforceability of any Letter of Credit then
outstanding or on the obligations of any Loan Party or any Lender under any Loan
Document with respect to any such outstanding Letter of Credit or otherwise to
Issuing Lender. To the extent Administrative Agent fails to appoint a successor
Issuing Lender that accepts such appointment within such time, Issuing Lender
may appoint a Revolving Lender as successor Issuing Lender. Unless Issuing
Lender is Administrative Agent, Issuing Lender may be removed at any time with
or without cause by an instrument or concurrent instruments in writing delivered
to Company and Administrative Agent and signed by Requisite Revolving Lenders,
such removal to become effective immediately upon the appointment of and
acceptance by a successor Issuing Lender, as provided below. Upon any such
notice of resignation or removal, Administrative Agent shall have the right,
upon five Business Days’ notice to Company, to appoint a successor Issuing
Lender. Any appointment of a successor Issuing Lender, whether by Administrative
Agent or Issuing Lender, shall be subject to consent of Company and Requisite
Revolving Lenders, which, in either case, shall not be unreasonably withheld or
delayed. Upon the acceptance of any appointment as Issuing Lender hereunder by a
successor Issuing Lender and consent of Company and Requisite Revolving Lenders,
that successor Issuing Lender shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed Issuing
Lender and the retiring or removed Issuing Lender shall be discharged from its
duties and obligations under this Agreement; provided that, anything contained
in this Section 9.23 or otherwise in any of the Loan Documents to the contrary
notwithstanding, the resigning or removed Issuing Lender shall continue to have
all rights and obligations of Issuing Lender, with respect to any Letter of
Credit issued prior to the effective date of the appointment of a successor
Issuing Lender until the cancellation or expiration of such Letter of Credit and
the reimbursement of any amounts drawn thereunder.

Section 9.24 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

  (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

  (b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

 

A36256613

 

160



--------------------------------------------------------------------------------

  (i) a reduction in full or in part or cancellation of any such liability;

 

  (ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

  (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE X

LETTERS OF CREDIT

Section 10.1 Issuance of Letters of Credit and Lenders’ Purchase of
Participations Therein

 

  (a) Letters of Credit Company may request, in accordance with the provisions
of this Section 10.1, from time to time during the period from the Effective
Date to but excluding the 30th day prior to the Revolving Loan Commitment
Termination Date, that Issuing Lender issue Letters of Credit payable on a sight
basis for the account of Company for the general corporate purposes of Company
or its Restricted Subsidiaries. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of Company
herein set forth, Issuing Lender shall issue such Letters of Credit (and, if
applicable, permit to remain outstanding any Existing Letter of Credit on the
Effective Date) in accordance with the provisions of this Section 10.1; provided
that Company shall not request that Issuing Lender issue or permit to remain
outstanding on the Effective Date (and Issuing Lender shall not issue or permit
to remain outstanding on the Effective Date):

 

  (i) any Letter of Credit if, after giving effect to such issuance or
outstanding Existing Letter of Credit, the Total Utilization of Revolving Loan
Commitments would exceed the Revolving Loan Commitment Amount then in effect;

 

  (ii) any Letter of Credit if, after giving effect to such issuance or
outstanding Existing Letter of Credit, the Letter of Credit Usage would exceed
$30,000,000;

 

  (iii) any Standby Letter of Credit having an expiration date later than the
earlier of (A) ten days prior to the Revolving Loan Commitment Termination Date
and (B) the date which is one year from the date of issuance of such Standby
Letter of Credit; provided that, the immediately preceding clause (B) shall not
prevent any Issuing Lender from agreeing that a Standby Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each unless such Issuing Lender elects not to extend for any such
additional period; provided further that such Issuing Lender may elect not to
extend such Standby Letter of Credit if it has knowledge that an Event of
Default has occurred and is continuing (and has not been waived in accordance
with Section 9.6) at the time such Issuing Lender must elect whether or not to
allow such extension;

 

 

A36256613

 

161



--------------------------------------------------------------------------------

  (iv) any Standby Letter of Credit issued for the purpose of supporting
(A) trade payables or (B) any Indebtedness constituting “antecedent debt” (as
that term is used in Section 547 of the Bankruptcy Code);

 

  (v) any Commercial Letter of Credit having an expiration date (A) later than
the earlier of (1) the date which is 20 days prior to the Revolving Loan
Commitment Termination Date and (2) the date which is one year from the date of
issuance of such Commercial Letter of Credit or (B) that is otherwise
unacceptable to the applicable Issuing Lender in its reasonable discretion;

 

  (vi) any Letter of Credit denominated in a currency other than Dollars; or

 

  (vii) any Letter of Credit that, in the reasonable judgment of Administrative
Agent or the Issuing Lender would violate any applicable laws or internal
policies of Issuing Lender.

 

  (b) Mechanics of Issuance

 

  (i) Request for Issuance Whenever Company desires the issuance of a Letter of
Credit (which, for the avoidance of doubt, shall exclude the Existing Letters of
Credit which remain outstanding on the Effective Date), Company shall deliver to
Administrative Agent a Request for Issuance no later than 2:00 P.M. (New York
City time) at least three Business Days (in the case of Standby Letters of
Credit) or five Business Days (in the case of Commercial Letters of Credit), or
in each case such shorter period as may be agreed to by Issuing Lender in any
particular instance, in advance of the proposed date of issuance. Issuing
Lender, in its reasonable discretion, may require changes in the text of the
proposed Letter of Credit or any documents described in or attached to the
Request for Issuance. In furtherance of the provisions of Section 9.8, and not
in limitation thereof, Company may submit Requests for Issuance by telefacsimile
and Administrative Agent and Issuing Lender may rely and act upon any such
Request for Issuance without receiving an original signed copy thereof. No
Letter of Credit shall require payment against a conforming demand for payment
to be made thereunder on the same Business Day (under the laws of the
jurisdiction in which the office of Issuing Lender to which such demand for
payment is required to be presented is located) on which such demand for payment
is presented if such presentation is made after 11:00 A.M. (in the time zone of
such office of the Issuing Lender) on such Business Day.

Company shall notify the applicable Issuing Lender (and Administrative Agent, if
Administrative Agent is not Issuing Lender) prior to the issuance of any Letter
of Credit in the event that any of the matters to which Company is required to
certify in the applicable Request for Issuance is no longer true and correct as
of the proposed date of issuance of such Letter of Credit, and upon the issuance
of any Letter of Credit Company shall be deemed to have re-certified, as of the
date of such issuance, as to the matters to which Company is required to certify
in the applicable Request for Issuance.

 

 

A36256613

 

162



--------------------------------------------------------------------------------

  (ii) Determination of Issuing Lender Upon receipt by Administrative Agent of a
Request for Issuance pursuant to Section 10.1(b)(i) requesting the issuance of a
Letter of Credit, in the event Administrative Agent elects to issue such Letter
of Credit, Administrative Agent shall promptly so notify Company, and
Administrative Agent shall be the Issuing Lender with respect thereto. In the
event that Administrative Agent, in its sole discretion, elects not to issue
such Letter of Credit, Administrative Agent shall promptly so notify Company,
whereupon Company may request any other Revolving Lender to issue such Letter of
Credit by delivering to such Revolving Lender a copy of the applicable Request
for Issuance. Any Revolving Lender so requested to issue such Letter of Credit
shall promptly notify Company, Administrative Agent and the Revolving Lenders by
telefacsimile, whether or not, in its sole discretion, it has elected to issue
such Letter of Credit, and any such Revolving Lender that so elects to issue
such Letter of Credit shall be the Issuing Lender with respect thereto. In the
event that all other Revolving Lenders shall have declined to issue such Letter
of Credit, notwithstanding the prior election of Administrative Agent not to
issue such Letter of Credit, Administrative Agent shall be obligated to issue
such Letter of Credit and shall be the Issuing Lender with respect thereto,
notwithstanding the fact that the Letter of Credit Usage with respect to such
Letter of Credit and with respect to all other Letters of Credit issued by
Administrative Agent, when aggregated with Administrative Agent’s outstanding
Revolving Loans and Swing Line Loans, may exceed Administrative Agent’s
Revolving Loan Commitment then in effect.

 

  (iii) Issuance of Letter of Credit Upon satisfaction or waiver (in accordance
with Section 9.6) of the conditions set forth in Section 3.2 and Section 3.3,
Issuing Lender shall issue the requested Letter of Credit in accordance with
Issuing Lender’s standard operating procedures.

 

  (iv) Notification to Revolving Lenders Upon the issuance of or amendment to
any Standby Letter of Credit, Issuing Lender shall promptly notify
Administrative Agent and Company of such issuance or amendment in writing and
such notice shall be accompanied by a copy of such Letter of Credit or
amendment. Upon receipt of such notice (or, if Administrative Agent is the
Issuing Lender, together with such notice), Administrative Agent shall notify
each Revolving Lender in writing of such issuance or amendment and the amount of
such Revolving Lender’s respective participation in such Standby Letter of
Credit or amendment, and, if so requested by a Revolving Lender, Administrative
Agent shall provide such Lender with a copy of such Letter of Credit or
amendment. In the case of Commercial Letters of Credit, in the event that
Issuing Lender is other than Administrative Agent, such Issuing Lender will send
by facsimile transmission to Administrative Agent, promptly upon the first
Business Day of each week, a report of its daily aggregate maximum amount
available for drawing under Commercial Letters of Credit for the previous week.
Upon receipt of such report, Administrative Agent shall notify each Revolving
Lender in writing of the contents thereof.

 

 

 

A36256613

 

163



--------------------------------------------------------------------------------

  (c) Revolving Lenders’ Purchase of Participations in Letters of Credit
Immediately upon the issuance of each Letter of Credit and, with respect to each
Existing Letter of Credit, on the Effective Date, each Revolving Lender shall be
deemed to, and hereby agrees to, have irrevocably purchased from the Issuing
Lender a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Revolving Lender’s Pro Rata Share of the
maximum amount that is or at any time may become available to be drawn
thereunder.

Section 10.2 Letter of Credit Fees

Company agrees to pay the following amounts with respect to Letters of Credit
issued hereunder:

 

  (a) With respect to each Letter of Credit, (i) a fronting fee, payable
directly to Issuing Lender for its own account, equal to 0.125% per annum of the
daily amount available to be drawn under such Letter of Credit and (ii) a Letter
of Credit fee, payable to Administrative Agent for the account of Revolving
Lenders in accordance with their Pro Rata Shares, equal to the applicable LIBOR
Margin for Revolving Loans multiplied by the daily amount available to be drawn
under such Letter of Credit, each such fronting fee or Letter of Credit fee to
be payable in arrears on and to (but excluding) each March 31, June 30,
September 30 and December 31 of each year and computed on the basis of a 360-day
year for the actual number of days elapsed; and

 

  (b) With respect to the issuance, amendment or transfer of each Letter of
Credit and each payment of a drawing made thereunder (without duplication of the
fees payable under clause (a) of this Section 10.2), documentary and processing
charges payable directly to Issuing Lender for its own account in accordance
with Issuing Lender’s standard schedule for such charges in effect at the time
of such issuance, amendment, transfer or payment, as the case may be.

For purposes of calculating any fees payable under clause (a) of this
Section 10.2, the daily amount available to be drawn under any Letter of Credit
shall be determined as of the close of business (New York City time) on any date
of determination.

Section 10.3 Drawings and Reimbursement of Amounts Paid Under Letters of Credit

 

  (a) Responsibility of Issuing Lender With Respect to Drawings In determining
whether to honor any drawing under any Letter of Credit by the beneficiary
thereof, Issuing Lender shall be responsible only to examine the documents
delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit.

 

  (b)

Reimbursement by Company of Amounts Paid Under Letters of Credit In the event
Issuing Lender has determined to honor a drawing under a Letter of Credit issued
by it, Issuing Lender shall immediately notify Company and Administrative Agent,
and Company shall reimburse Issuing Lender on or before the Business Day
immediately following the date on which such drawing is honored (the
“Reimbursement Date”) in same day funds equal to the amount of such payment;
provided that, anything contained in this Agreement to the contrary
notwithstanding, (i) unless Company shall have notified

 

 

A36256613

 

164



--------------------------------------------------------------------------------

  Administrative Agent and such Issuing Lender prior to 12:00 Noon (New York
City time) on the date such drawing is honored that Company intends to reimburse
Issuing Lender for the amount of such payment with funds other than the proceeds
of Revolving Loans, Company shall be deemed to have given a timely Notice of
Borrowing to Administrative Agent requesting Revolving Lenders to make Revolving
Loans that are Base Rate Loans on the Reimbursement Date equal to the amount of
such payment and (ii) subject to satisfaction or waiver of the conditions
specified in Section 3.2(b), Revolving Lenders shall, on the Reimbursement Date,
make Revolving Loans that are Base Rate Loans in the amount of such payment, the
proceeds of which shall be applied directly by Administrative Agent to reimburse
Issuing Lender for the amount of such payment; provided further that if for any
reason proceeds of Revolving Loans are not received by such Issuing Lender on
the Reimbursement Date in an amount equal to the amount of such payment, Company
shall reimburse Issuing Lender, on demand, in an amount in same day funds equal
to the excess of the amount of such payment over the aggregate amount of such
Revolving Loans, if any, which are so received. Nothing in this Section 10.3(b)
shall be deemed to relieve any Revolving Lender from its obligation to make
Revolving Loans on the terms and conditions set forth in this Agreement, and
Company shall retain any and all rights it may have against any Revolving Lender
resulting from the failure of such Revolving Lender to make such Revolving Loans
under this Section 10.3(b).

 

  (c) Payment by Lenders of Unreimbursed Amounts Paid Under Letters of Credit

 

  (i) Payment by Revolving Lenders In the event that Company shall fail for any
reason to reimburse Issuing Lender as provided in Section 10.3(b) in an amount
equal to the amount of any payment by Issuing Lender under a Letter of Credit
issued by it, Issuing Lender shall promptly notify Administrative Agent, who
shall promptly notify each Revolving Lender of the unreimbursed amount of such
honored drawing and of such Revolving Lender’s respective participation therein
based on such Revolving Lender’s Pro Rata Share. Each Revolving Lender (other
than Issuing Lender) shall make available to Administrative Agent an amount
equal to its respective participation, in same day funds, at the Funding and
Payment Office, not later than 1:00 P.M. (New York City time) on the first
Business Day after the date notified by Administrative Agent, and Administrative
Agent shall make available to Issuing Lender, in same day funds, at the office
of Issuing Lender on such Business Day the aggregate amount of the payments so
received by Administrative Agent. In the event that any Revolving Lender fails
to make available to Administrative Agent on such Business Day the amount of
such Revolving Lender’s participation in such Letter of Credit as provided in
this Section 10.3(c), Issuing Lender shall be entitled to recover such amount on
demand from such Revolving Lender together with interest thereon at the rate
customarily used by such Issuing Lender for the correction of errors among banks
for three Business Days and thereafter at the Base Rate. Nothing in this
Section 10.3(c) shall be deemed to prejudice the right of Administrative Agent
to recover, for the benefit of Revolving Lenders, from Issuing Lender any
amounts made available to Issuing Lender pursuant to this Section 10.3(c) in the
event that it is determined by the final judgment of a court of competent
jurisdiction that the payment with respect to a Letter of Credit by Issuing
Lender in respect of which payments were made by Revolving Lenders constituted
gross negligence, bad faith or willful misconduct on the part of Issuing Lender.

 

 

 

A36256613

 

165



--------------------------------------------------------------------------------

  (ii) Distribution to Lenders of Reimbursements Received From Company In the
event Issuing Lender shall have been reimbursed by other Revolving Lenders
pursuant to Section 10.3(c)(i) for all or any portion of any payment by Issuing
Lender under a Letter of Credit issued by it, and Administrative Agent or
Issuing Lender thereafter receives any payments from Company in reimbursement of
payment under the Letter of Credit, to the extent any such payment is received
by such Issuing Lender, it shall distribute such payment to Administrative
Agent, and Administrative Agent shall distribute to each other Revolving Lender
that has paid all amounts payable by it under Section 10.3(c)(i) with respect to
such payment such Revolving Lender’s Pro Rata Share of all payments subsequently
received by Administrative Agent or by such Issuing Lender from Company. Any
such distribution shall be made to a Revolving Lender at the account specified
in Section 2.4(c)(iii).

 

  (d) Interest on Amounts Paid Under Letters of Credit

 

  (i) Payment of Interest by Company Company agrees to pay to Administrative
Agent, with respect to payments under any Letters of Credit issued by Issuing
Lender, interest on the amount paid by Issuing Lender in respect of each such
payment from the date a drawing is honored to but excluding the date such amount
is reimbursed by Company (including any such reimbursement out of the proceeds
of Revolving Loans pursuant to Section 10.3(b)) at a rate equal to (A) for the
period from the date such drawing is honored to but excluding the Reimbursement
Date, the rate then in effect under this Agreement with respect to Revolving
Loans that are Base Rate Loans, and (B) thereafter, a rate which is 2% per annum
in excess of the rate of interest otherwise payable under this Agreement with
respect to Revolving Loans that are Base Rate Loans. Interest payable pursuant
to this Section 10.3(d)(i) shall be computed on the basis of a 365-day or
366-day year, as the case may be, for the actual number of days elapsed in the
period during which it accrues and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full.

 

  (ii)

Distribution of Interest Payments by Administrative Agent Promptly upon receipt
by Administrative Agent of any payment of interest pursuant to
Section 10.3(d)(i) with respect to a payment under a Letter of Credit,
(A) Administrative Agent shall distribute to (1) each Revolving Lender
(including Issuing Lender) out of the interest received by Administrative Agent
in respect of the period from the date such drawing is honored to but excluding
the date on which Issuing Lender is reimbursed for the amount of such payment
(including any such reimbursement out of the proceeds of Revolving Loans
pursuant to Section 10.3(b)), the amount that such Revolving Lender would have
been entitled to receive in respect of the Letter of Credit fee that would have
been payable in

 

 

A36256613

 

166



--------------------------------------------------------------------------------

  respect of such Letter of Credit for such period pursuant to Section 10.2 if
no drawing had been honored under such Letter of Credit and (2) Issuing Lender
the amount, if any, remaining after payment of the amounts applied pursuant to
clause (1) and (B) in the event Issuing Lender shall have been reimbursed by
other Revolving Lenders pursuant to Section 10.3(c)(i) for all or any portion of
such payment, Administrative Agent shall distribute to each Revolving Lender
(including Issuing Lender) that has paid all amounts payable by it under
Section 10.3(c)(i) with respect to such payment such Revolving Lender’s Pro Rata
Share of any interest received by Administrative Agent in respect of that
portion of such payment so made by Revolving Lenders for the period from the
date on which Issuing Lender was so reimbursed to but excluding the date on
which such portion of such payment is reimbursed by Company. Any such
distribution shall be made to a Revolving Lender at the account specified in
Section 2.4(c)(iii).

Section 10.4 Obligations Absolute

The obligation of Company to reimburse Issuing Lender for payments under the
Letters of Credit issued by it and to repay any Revolving Loans made by
Revolving Lenders pursuant to Section 10.3(b) and the obligations of Revolving
Lenders under Section 10.3(c)(i) shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances including any of the following circumstances:

 

  (a) any lack of validity or enforceability of any Letter of Credit;

 

  (b) the existence of any claim, set-off, defense or other right which Company
or any Lender may have at any time against a beneficiary or any transferee of
any Letter of Credit (or any Persons for whom any such transferee may be
acting), Issuing Lender or other Revolving Lender or any other Person or, in the
case of a Revolving Lender, against Company, whether in connection with this
Agreement, the Transactions or any unrelated transaction (including any
underlying transaction between Company or one of its Subsidiaries and the
beneficiary for which any Letter of Credit was procured);

 

  (c) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

  (d) payment by Issuing Lender under any Letter of Credit against presentation
of a draft or other document which does not substantially comply with the terms
of such Letter of Credit;

 

  (e) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries;

 

  (f) any breach of this Agreement or any other Loan Document by any party
thereto;

 

  (g) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or

 

  (h) the fact that an Event of Default or a Potential Event of Default shall
have occurred and be continuing;

 

 

A36256613

 

167



--------------------------------------------------------------------------------

provided, in each case, that payment by Issuing Lender under the applicable
Letter of Credit shall not have constituted gross negligence, bad faith or
willful misconduct of Issuing Lender under the circumstances in question (as
determined by a final judgment of a court of competent jurisdiction).

Section 10.5 Nature of Issuing Lenders’ Duties

 

  (a) As between Company and Issuing Lender, Company assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit issued by Issuing
Lender by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, Issuing Lender shall not be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any such Letter of Credit to comply fully with any
conditions required in order to draw upon such Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Issuing Lender, including any act or
omission by a Government Authority, and none of the above shall affect or
impair, or prevent the vesting of, any of such Issuing Lender’s rights or powers
hereunder.

 

  (b) In furtherance and extension and not in limitation of the specific
provisions set forth in Section 10.5(a), any action taken or omitted by Issuing
Lender under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put Issuing Lender under any resulting liability to Company.

 

  (c) Notwithstanding anything to the contrary contained in this Section 10.5,
Company shall retain any and all rights they may have against Issuing Lender for
any liability arising solely out of the gross negligence, bad faith or willful
misconduct of Issuing Lender, as determined by a final judgment of a court of
competent jurisdiction.

[Remainder of page intentionally left blank]

 

 

A36256613

 

168



--------------------------------------------------------------------------------

BNP PARIBAS

as Collateral Agent and as a Lender

 

By  

/s/ Richard Cushing

  Name: Richard Cushing   Title:   Managing Director By  

/s/ Stephanie Haski

  Name: Stephanie Haski   Title:   Vice President

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Northwoods Capital XIB,

as Lender

 

By:  

/s/ Maureen D’Alleva

  Name: Maureen D’Alleva   Title:   Authorized Signatory By:  

 

  Name:   Title:

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Northwoods Capital XII,

as Lender

 

By:  

/s/ Maureen D’Alleva

  Name: Maureen D’Alleva   Title:   Authorized Signatory By:  

 

  Name:   Title:

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Northwoods Capital XIV,

as Lender

By:  

/s/ Maureen D’Alleva

  Name: Maureen D’Alleva   Title: Authorized Signatory By:  

 

  Name:   Title:

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

AMMC CLO XI, LIMITED

By: American Money Management Corp.,

as Lender

By:  

/s/ David P. Meyer

  Name: David P. Meyer   Title: Senior Vice President By:  

 

  Name:   Title:

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

AMMC CLO XII, LIMITED

By: American Money Management Corp.,

as Lender

By:  

/s/ David P. Meyer

  Name: David P. Meyer   Title: Senior Vice President By:  

 

  Name:   Title:

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

AMMC CLO XIII, LIMITED

By: American Money Management Corp.,

as Lender

By:  

/s/ David P. Meyer

  Name: David P. Meyer   Title: Senior Vice President By:  

 

  Name:   Title:

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

AMMC CLO XIV, LIMITED

By: American Money Management Corp.,

as Lender

By:  

/s/ David P. Meyer

  Name: David P. Meyer   Title: Senior Vice President By:  

 

  Name:   Title:

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

AMMC CLO 15, LIMITED

By: American Money Management Corp.,

as Lender

 

By:  

/s/ David P. Meyer

  Name: David P. Meyer   Title: Senior Vice President By:  

 

  Name:   Title:

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

AMMC CLO 16, LIMITED

By: American Money Management Corp.,

as Lender

 

By:  

/s/ David P. Meyer

  Name: David P. Meyer   Title: Senior Vice President By:  

 

  Name:   Title:

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

AMMC CLO 19, LIMITED

By: American Money Management Corp.,

as Lender

 

By:  

/s/ DAVID P. MEYER

  Name: DAVID P. MEYER   Title: SENIOR VICE PRESIDENT By:  

 

  Name:   Title:

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

AMMC CLO 20, LIMITED

By: American Money Management Corp.,

as Lender

 

By:  

/s/ DAVID P. MEYER

  Name: DAVID P. MEYER   Title: SENIOR VICE PRESIDENT By:  

 

  Name:   Title:

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

AMMC CLO 21, LIMITED

By: American Money Management Corp.,

as Lender

 

By:  

/s/ DAVID P. MEYER

  Name: DAVID P. MEYER   Title: SENIOR VICE PRESIDENT By:  

 

  Name:   Title:

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

AMMC CLO 22, LIMITED

By: American Money Management Corp.,

as Lender

 

By:  

/s/ DAVID P. MEYER

  Name: DAVID P. MEYER   Title: SENIOR VICE PRESIDENT By:  

 

  Name:   Title:

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Saranac CLO III Limited, LLC

By:   Canaras Capital Management As Sub-Investment Advisor By:  

/s/ Richard Vratanina

  Name: Richard Vratanina   Title: Managing Director

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Citi Loan Funding GCPH TRS LLC,

as a Lender

By:   Citibank, N.A., By:  

/s/ Cynthia Gonzalvo

  Name: Cynthia Gonzalvo   Title: Associate Director By:     Name:   Title:

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

AZB Funding 2,

as Lender

By:  

/s/ Shuji Tsubota

  Name: Shuji Tsubota   Title: Authorized Signatory

 

 

    

 



--------------------------------------------------------------------------------

PT. Bank Rakyat Indonesia (Persero) Tbk - New York Agency,

as Lender

 

By:  

/s/ Amam Sukriyanto

Name: Amam Sukriyanto Title: General Manager By:  

/s/ Aris Hartanto

Name: Aris Hartanto Title: Business Manager

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CATHAY BANK,

as Lender

By:  

/s/ Nancy A. Moore

  Name: Nancy A. Moore   Title: Senior Vice President   By:  

N/A

  Name:   Title:

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

FIRST COMMONWEALTH BANK                 , as Lender By:  

/s/ MARK A. WOLESLAGLE

  Name: MARK A. WOLESLAGLE   Title: VICE PRESIDENT   By:  

 

  Name:   Title:

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ING Capital LLC,

as Lender

By:  

/s/ Steven G. Fleenor

  Name: Steven G. Fleenor   Title:   Managing Director By:  

/s/ John F. King, Jr.

  Name: John F. King, Jr.   Title:   Director

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Palmer Square CLO 2013-2, Ltd,

as Lender

 

By:  

/s/ Matt Bloomfield

  Name: Matt Bloomfield   Title:   Managing Director/Portfolio Manager

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Palmer Square CLO 2014-1, Ltd, as Lender By:  

/s/ Matt Bloomfield

  Name: Matt Bloomfield   Title: Managing Director/Portfolio Manager

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Palmer Square CLO 2015-1, Ltd,

as Lender

By:  

/s/ Matt Bloomfield

  Name: Matt Bloomfield   Title: Managing Director/Portfolio Manager

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Palmer Square CLO 2015-2, Ltd,

as Lender

By:  

/s/ Matt Bloomfield

  Name: Matt Bloomfield   Title: Managing Director/Portfolio Manager

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Palmer Square CLO 2018-1, Ltd,

as Lender

By:  

/s/ Matt Bloomfield

  Name: Matt Bloomfield   Title: Managing Director/Portfolio Manager

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Tralee CLO II, Ltd., as Lender

By:  

/s/ Dennis Gorczyca

  Name: Dennis Gorczyca   Title: Managing Director

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Tralee CLO IV, Ltd., as Lender By:  

/s/ Dennis Gorczyca

  Name: Dennis Gorczyca   Title: Managing Director

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Preferred Bank, as Lender By:  

/s/ Samuel Leung

  Name: Samuel Leung   Title: Senior Vice President By:  

 

  Name:   Title:

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Santander Bank, N.A., as Lender By:  

/s/ Larry Bardo

  Name: Larry Bardo   Title: Vice President By:  

 

  Name:   Title:

 

 

    

Confidential

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Telos CLO 2013-3, LTD Telos CLO 2013-4, LTD Telos CLO 2014-5, LTD By Telos Asset
Management as Collateral Manager By:  

/s/ Ro Toyoshima

  Name: Ro Toyoshima   Title: Managing Director By:  

 

  Name:   Title:

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Blue Cross of Idaho Health Service, Inc.

By: Seix Investment Advisors LLC, as Investment Manager,

as Lender

By:  

/s/ George Goudelias

  Name: George Goudelias   Title: Managing Director

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

City National Rochdale Fixed Income Opportunities Fund

By: Seix Investment Advisors LLC, as Subadviser,

as Lender

By:  

/s/ George Goudelias

Name: George Goudelias Title: Managing Director

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Seix Multi-Sector Absolute Return Fund L.P.

By: Seix Multi-Sector Absolute Return Fund GP LLC, in its capacity as sole
general partner

By: Seix Investment Advisors LLC, its sole member,

as Lender

 

By:  

/s/ George Goudelias

Name:   George Goudelias Title:     Managing Director

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Mountain View CLO 2017-1 Ltd.

By: Seix Investment Advisors LLC, as Collateral Manager,

as Lender

By:  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing Director

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Mountain View CLO 2017-2 Ltd.

By: Seix Investment Advisors LLC, as Collateral Manager,

as Lender

By:  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing Director

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Virtus SEIX Floating Rate High Income Fund

By: Seix Investment Advisors LLC, as Subadviser,

as Lender

By:  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing Director

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

4/26/2018

U.S. Silica

 

 

Golub Capital Partners CLO 19(B)-R Ltd.,

as Lender

By:  

/s/ Christina Jamieson

  Name: Christina Jamieson   Title: Authorized Signatory

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

4/26/2018

U.S. Silica

 

 

Golub Capital Partners CLO 22(B)-R Ltd.,

as Lender

By:  

/s/ Christina Jamieson

  Name: Christina Jamieson   Title: Authorized Signatory

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

4/26/2018

U.S. Silica

 

 

Golub Capital Partners CLO 23(B)-R Ltd.,

as Lender

By:  

/s/ Christina Jamieson

  Name: Christina Jamieson   Title: Authorized Signatory

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

4/26/2018

U.S. Silica

 

 

Golub Capital Partners CLO 26(B)-R Ltd.,

as Lender

 

By:  

/s/ Christina Jamieson

  Name: Christina Jamieson   Title: Authorized Signatory

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

4/26/2018

U.S. Silica

 

Golub Capital Partners CLO 35(B), Ltd.,

as Lender

By:  

/s/ Christina Jamieson

  Name: Christina Jamieson   Title:  Authorized Signatory

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

4/26/2018

U.S. Silica

 

 

WC-GCP CLO 37(B), Ltd. - Golub Capital Partners CLO 37(B), Ltd.,

as Lender

By:  

/s/ Christina Jamieson

  Name: Christina Jamieson   Title:  Authorized Signatory

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

        See Below            ,

as Lender

 

By:  

/s/ Andrew Meissner

  Name: Andrew Meissner   Title: Managing Director By:  

 

  Name:   Title:

Galaxy XIV CLO Ltd.

Galaxy XV CLO Ltd.

Galaxy XVII CLO Ltd.

Galaxy XIX CLO Ltd

Galaxy XX CLO Ltd

Galaxy XXI CLO Ltd

Galaxy XXIII CLO Ltd

Galaxy XXVII CLO Ltd

PineBridge SARL

PineBridge Senior Floating Rate Income Fund

Fire and Police Pension Fund, San Antonio

Transamerica Unconstrained Bond

PBI-K US Loan Master Fund 2017-7 a Series Trust of Global Cayman Investment
Trust

IA Clarington Global Bond Fund

UAW Retiree Medical Benefits Trust (Chrysler Separate Retiree Account)

UAW Retiree Medical Benefits Trust (Ford Separate Retiree Account)

UAW Retiree Medical Benefits Trust (GM Separate Retiree Account)

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

OFSI Fund V, Ltd.

By: OFS Capital Management, LLC

Its: Collateral Manager

 

By:  

/s/ Joseph Desapri

  Name: Joseph Desapri   Title:   Director

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

OFSI Fund VI, Ltd. By:   OFS Capital Management, LLC Its:   Collateral Manager
By:  

/s/ Joseph Desapri

  Name: Joseph Desapri   Title: Director

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

OFSI BSL VIII, Ltd. By:   OFS CLO Managment, LLC Its:   Managment and Originator
Series, as Collateral Manager By:  

/s/ Joseph Desapri

  Name: Joseph Desapri   Title: Director

 

 

    

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

State Street Bank and Trust Company,

as Lender

By:  

/s/ Ryan Mensching

  Name: Ryan Mensching   Title: Vice President

 

 

Information Classification: Limited Access

Signature Page to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BARINGS GLOBAL LOAN LIMITED, as Lender By: Barings as Sub-Investment Manager By:
 

/s/ Andrew Mees

  Name: Andrew Mees   Title: Director C.M. LIFE INSURANCE COMPANY, as Lender By:
Barings as Investment Adviser By:  

/s/ Andrew Mees

  Name: Andrew Mees   Title: Director MASSACHUSETTS MUTUAL LIFE INSURANCE
COMPNAY, as Lender By: Barings as Investment Adviser By:  

/s/ Andrew Mees

  Name: Andrew Mees   Title: Director BABSON CLO LTD. 2016-I, as Lender By:
Barings as Collateral Manager By:  

/s/ Andrew Mees

  Name: Andrew Mees   Title: Director

 

 

    

Signature Page to Third Amended and Restated Credit Agreement